                                                                                                                         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 1 of 402



                                                                                                                    1   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    2   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    3   3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    4   Telephone: (925) 939-5330
                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                    5
                                                                                                                        Attorneys for Defendants
                                                                                                                    6   CITY OF PLEASANTON; BRADLEE MIDDLETON;
                                                                                                                        JONATHAN CHIN; RICHARD TROVAO; STEVEN
                                                                                                                    7   BENNETT; ALEX KOUMISS; JASON KNIGHT; MARTY
                                                                                                                        BILLDT; and DAVE SPILLER
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                 UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        JOHN BAUER, an individual and as               Case No. C19-04593 LB
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   Successor in Interest of Jacob Bauer,
                                                                                                                        deceased; ROSE BAUER, an individual            DECLARATION OF NOAH G.
                                                                                                                   14   and as Successor in Interest of Jacob Bauer,   BLECHMAN, ESQ., IN SUPPORT OF
                                                                                                                        deceased,                                      DEFENDANTS’ MOTION FOR
                                                                                                                   15                                                  SUMMARY JUDGMENT/PARTIAL
                                                                                                                                       Plaintiffs,                     SUMMARY JUDGMENT
                                                                                                                   16
                                                                                                                               vs.                                     Date:         April 8, 2021
                                                                                                                   17                                                  Time:         9:30 a.m.
                                                                                                                        CITY OF PLEASANTON; CITY OF                    Dept:         Floor 15, Ctrm. B (S.F.)
                                                                                                                   18   PLEASANTON; BRADLEE                            Judge:        Hon. Laurel Beeler
                                                                                                                        MIDDLETON; JONATHAN CHIN;                      Trial Date:   July 19, 2021
                                                                                                                   19   RICHARD TROVAO; STEVEN
                                                                                                                        BENNETT; ALEX KOUMISS; JASON
                                                                                                                   20   KNIGHT; MARTY BILLDT; and DAVE
                                                                                                                        SPILLER; and DOES 1 to 90 INCLUSIVE,
                                                                                                                   21
                                                                                                                                       Defendants.
                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28
                                                                                                                        DECLARATION OF NOAH G. BLECHMAN, ESQ., IN
                                                                                                                        SUPPORT OF DEFENDANTS’ MSJ/PARTIAL MSJ
                                                                                                                        C19-04593 LB
                                                                                                                         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 2 of 402



                                                                                                                    1          I, Noah G. Blechman, declare as follows:

                                                                                                                    2          1.      I have personal knowledge of each matter stated herein for the following reasons: I

                                                                                                                    3   am an attorney at law duly licensed to practice before the courts of the State of California and am

                                                                                                                    4   a partner at the law firm of McNamara, Ney, Beatty, Slattery, Borges & Ambacher, LLP;

                                                                                                                    5   attorneys of record for the Defendants in this action.

                                                                                                                    6          2.      Attached hereto as Exhibit A is a true and correct copy of the Pleasanton Police

                                                                                                                    7   Department CAD log printout from August 1, 2018.

                                                                                                                    8          3.      Attached hereto as Exhibit B are true and correct copies of the Pleasanton Police
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   Department Dispatch Audio File and Transcription from August 1, 2018.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10          4.      Attached hereto as Exhibit C is a true and correct copy of Mr. Robert McFarlane’s

                                                                                                                   11   Summary Report of Audio/Video Evidence. Attached to Mr. McFarlane’s report are true and

                                                                                                                   12   correct copies of Video Matrix 1, Video Matrix 1 with Bystander Video, Video Matrix 2, and the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   accompanying source evidence videos and documents. See Ex. C-1 for Video Matrix 1. See Ex.

                                                                                                                   14   C-1(b) for Video Matrix 1 with Bystander Video. See Ex. C-2 for Video Matrix 2.

                                                                                                                   15          5.      Attached hereto as Exhibit D is a true and correct copy of selected portions of the

                                                                                                                   16   Deposition of Officer Bradlee Middleton.

                                                                                                                   17          6.      Attached hereto as Exhibit E is a true and correct copy of selected portions of the

                                                                                                                   18   Deposition of Officer Jonathan Chin.

                                                                                                                   19          7.      Attached hereto as Exhibit F is a true and correct copy of selected portions of the
                                                                                                                   20   Deposition of Officer Steven Bennett.

                                                                                                                   21          8.      Attached hereto as Exhibit G is a true and correct copy of selected portions of the

                                                                                                                   22   Deposition of Officer Alex Koumiss.

                                                                                                                   23          9.      Attached hereto as Exhibit H is a true and correct copy of selected portions of the

                                                                                                                   24   Deposition of Officer Richard Trovao.

                                                                                                                   25          10.     Attached hereto as Exhibit I is a true and correct copy of selected portions of the

                                                                                                                   26   Deposition of Sergeant Marty Billdt.

                                                                                                                   27          11.     Attached hereto as Exhibit J is a true and correct copy of selected portions of the

                                                                                                                   28   Deposition of Sergeant Jason Knight.
                                                                                                                        DECLARATION OF NOAH G. BLECHMAN, ESQ., IN        2
                                                                                                                        SUPPORT OF DEFENDANTS’ MSJ/PARTIAL MSJ
                                                                                                                        C19-04593 LB
                                                                                                                         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 3 of 402



                                                                                                                    1          12.     Attached hereto as Exhibit K is a true and correct copy of selected portions of the

                                                                                                                    2   Deposition of LPFD Captain James Smith.

                                                                                                                    3          13.     Attached hereto as Exhibit L is a true and correct copy of selected portions of the

                                                                                                                    4   Deposition of LPFD Captain Jorge Diaz.

                                                                                                                    5          14.     Attached hereto as Exhibit M is a true and correct copy of selected portions of the

                                                                                                                    6   Deposition of LPFD Engineer Patrick Thomson.

                                                                                                                    7          15.     Attached hereto as Exhibit N is a true and correct copy of selected portions of the

                                                                                                                    8   Deposition of Dr. Michael Ferenc. Attached to Dr. Ferenc’s Deposition are true and correct
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   copies of Autopsy Report and the Toxicology report. See Ex. N-1 for the Autopsy Report. See
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   Ex. N-2 for the Toxicology Report.

                                                                                                                   11          16.     Attached hereto as Exhibit O is a true and correct copy of selected portions of the

                                                                                                                   12   Deposition of Sergeant Eric Gora.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13          17.     Attached hereto as Exhibit P is a true and correct copy of selected portions of the

                                                                                                                   14   Deposition of Retired Chief David Spiller.

                                                                                                                   15          18.     Attached hereto as Exhibit Q are true and correct copies of Pleasanton Police

                                                                                                                   16   Department Polices 300, 306, 308, and 309.

                                                                                                                   17          19.     Attached hereto as Exhibit R are true and correct copies of the Pleasanton Police

                                                                                                                   18   Department Training Record Logs for Bennett, Billdt, Chin, Knight, Koumiss, Middleton, Spiller,

                                                                                                                   19   and Trovao.
                                                                                                                   20          20.     The undersigned attests that permission in the filing of this document(s) has been

                                                                                                                   21   obtained from the signatory below which shall serve in lieu of the actual signatures on the

                                                                                                                   22   document(s).

                                                                                                                   23          I declare under penalty of perjury that the foregoing is true and correct.

                                                                                                                   24          Executed March 4, 2021, at Pleasant Hill, California.

                                                                                                                   25

                                                                                                                   26                                          By:     /s/ Blechman, Noah G.
                                                                                                                                                                     Noah G. Blechman
                                                                                                                   27                                                Declarant
                                                                                                                   28
                                                                                                                        DECLARATION OF NOAH G. BLECHMAN, ESQ., IN         3
                                                                                                                        SUPPORT OF DEFENDANTS’ MSJ/PARTIAL MSJ
                                                                                                                        C19-04593 LB
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 4 of 402




                           Bauer v. City of Pleasanton, et al.
                               Case No. C19-04593 LB

       INDEX OF EXHIBITS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

Ex. No.      Description
  A.         CAD Log (Dispatch) Printout
  B.         Dispatch Audio File and Transcription
  C.         Video Expert Report (Ex. C) and Source Materials, along with key matrixes:
                  Ex. C-1 – Video Matrix 1
                  Ex. C-1(b) – Video Matrix 1 with Bystander Video
                  Ex. C-2 – Video Matrix 2
  D.         Selected portions from the Deposition of Officer Bradlee Middleton
  E.         Selected portions from the Deposition of Officer Jonathan Chin
  F.         Selected portions from the Deposition of Officer Steven Bennett
  G.         Selected portions from the Deposition of Officer Alex Koumiss
  H.         Selected portions from the Deposition of Officer Richard Trovao
  I.         Selected portions from the Deposition of Sergeant Eric “Marty” Billdt
  J.         Selected portions from the Deposition of Sergeant Jason Knight
  K.         Selected portions from the Deposition of LPFD Captain James Smith
  L.         Selected portions from the Deposition of LPFD Captain Jorge Diaz
  M.         Selected portions from the Deposition of LPFD Engineer Patrick Thomson
  N.         Selected portions from the Deposition of Dr. Ferenc (Ex. N), along with key reports
                  Ex. N-1 – Coroner’s Report
                  Ex. N-2 – Toxicology Report
  O.         Selected portions from the Deposition of Sergeant Eric Gora
  P.         Selected portions from the Deposition Retired Chief David Spiller
  Q.         Pleasanton Police Department Polices 300, 306, 308, and 309
  R.         Pleasanton Police Department Training Record Logs for Bennett, Billdt, Chin, Knight,
             Koumiss, Middleton, Spiller, and Trovao
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 5 of 402




            EXHIBIT A
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 6 of 402




                                                           PPD002468
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 7 of 402




                                                           PPD002469
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 8 of 402




                                                           PPD002470
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 9 of 402




                                                           PPD002471
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 10 of 402




                                                            PPD002472
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 11 of 402




                                                            PPD002473
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 12 of 402




                                                            PPD002474
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 13 of 402




                                                            PPD002475
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 14 of 402




                                                            PPD002476
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 15 of 402




                                                            PPD002477
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 16 of 402




                                                            PPD002478
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 17 of 402




                                                            PPD002479
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 18 of 402




                                                            PPD002480
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 19 of 402




                                                            PPD002481
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 20 of 402




                                                            PPD002482
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 21 of 402




                                                            PPD002483
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 22 of 402




                                                            PPD002484
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 23 of 402




                                                            PPD002485
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 24 of 402




                                                            PPD002486
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 25 of 402




             EXHIBIT B

SEE FLASHDRIVE
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 26 of 402




             EXHIBIT C

SEE FLASHDRIVE
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 27 of 402




            EXHIBIT D
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 28 of 402


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                           Plaintiffs,
9
     vs.                                              Case No.
10                                                    3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   ______________________________/
16
17
18          CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20     VIDEO-RECORDED DEPOSITION OF BRADLEE MIDDLETON
21               WEDNESDAY, SEPTEMBER 2, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227606

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 29 of 402


1         Q.      So you would have been the lead responding      10:33:44

2    officer to the scene?

3         A.      Yes.

4         Q.      How is it that you were dispatched to

5    Raley's on August 1st, 2018?                                 10:33:52

6         A.      I received a radio dispatch regarding an

7    individual inside Raley's that was refusing to leave

8    and acting somewhat erratic.

9         Q.      You arrive at Raley's.   Did you have an

10   opportunity to view the video of your interactions           10:34:09

11   with the Raley's employees before this deposition?

12        A.      Yes.

13        Q.      So we don't need to review that again?

14        A.      No.

15        Q.      What is it that you knew from the Raley's       10:34:19

16   employees -- what is it that the Raley's employees

17   told you when you responded on August 1st, 2018 to

18   the call regarding Jacob Bauer?

19        A.      That there was a subject inside the store

20   acting somewhat aggressively, breaking items and             10:34:33

21   initially refused to leave and then had left the

22   store, and they gave a general description and

23   direction.

24        Q.      They also said he was talking to himself;

25   right?                                                       10:34:48

                                                                  Page 30

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 30 of 402


1         A.     Yes.                                             10:34:49

2         Q.     They said he's either intoxicated or

3    crazy; right?

4         A.     Correct.

5         Q.     They said he's either on really heavy            10:34:56

6    drugs or he's crazy; you recall that?

7         A.     Yes.

8         Q.     And you recall you said to him, "It's an

9    option if you want to press charges for the

10   vandalism," and the manager said to you, "It's not           10:35:12

11   much"; right?

12        MR. BLECHMAN:      Hold on.

13               I think that misstates the video and the

14   evidence.

15               But you can respond.                             10:35:21

16        THE WITNESS:      The initial subject who I

17   contacted, when I asked if he wanted him arrested,

18   he told me yes.      The second manager or individual

19   who was in the middle of the three, he stated that

20   it wasn't much.      And then the third was the female.      10:35:35

21   I don't know.      She didn't have a role in it.

22   BY MS. WALKER:

23        Q.     So the person that you said, "Do you want

24   him arrested?"      He said, "If he's destroying the

25   stuff, he's intoxicated, then yeah, public                   10:35:49

                                                                  Page 31

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 31 of 402


1    nuisance," or something --                                   10:35:52

2            A.   Something like that.

3            Q.   -- right?

4                 And you said at some point, "Well, it's

5    one option if you want to press charges for the              10:35:56

6    vandalism," and the manager said, "It's not much";

7    is that right?

8            A.   Yes.

9            Q.   At that point, did you suspect that you

10   were dealing with somebody who may be mentally ill?          10:36:06

11           MR. BLECHMAN:     Calls for speculation and lacks

12   foundation.

13                Go ahead.

14   BY MS. WALKER:

15           Q.   I'm asking what was in your mind at the         10:36:13

16   time.

17           MR. BLECHMAN:     I understand, but he never met

18   the guy, so that was my objection.

19           THE WITNESS:     Based on the information I had,

20   it was either that this individual was high or there         10:36:21

21   was an issue going on.

22   BY MS. WALKER:

23           Q.   An issue, meaning that he was mentally

24   ill?

25           A.   Correct.                                        10:36:31

                                                                  Page 32

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 32 of 402


1            Q.   So you knew before you ever responded to        10:36:32

2    Jacob Bauer or had contact with him that this is a

3    possibility that someone was seriously mentally ill?

4            A.   No.

5            MR. BLECHMAN:    Hold on.                            10:36:42

6                 Objection, calls for speculation, lacks

7    foundation, argumentative as to "seriously mentally

8    ill."

9                 Go ahead.

10   BY MS. WALKER:                                               10:36:50

11           Q.   Your answer was no.     So my question -- on

12   what basis can you answer no, that you knew --

13           A.   'Cause I didn't know.

14           Q.   Well, my question was:     Before you ever

15   contacted Jacob Bauer, you knew it was a possibility         10:36:59

16   that you were dealing with someone who was mentally

17   ill?

18           A.   Yes.

19           Q.   Yes.

20                Okay.   At that point, Officer Chin was         10:37:08

21   with you; right?

22           A.   Correct.

23           Q.   And you go to contact Jacob Bauer.      Did

24   you have any discussions with Officer Chin about how

25   you were going to approach this individual or deal           10:37:20

                                                                  Page 33

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 33 of 402


1    with somebody who was possibly mentally ill?                 10:37:22

2           A.   No.

3           Q.   Based on your experience with the John

4    Deming, Jr. case and your subsequent training in

5    crisis intervention techniques, didn't you think it          10:37:35

6    was a good idea to formulate a plan of how you were

7    going to deal with someone who was possibly mentally

8    ill?

9           MR. BLECHMAN:     Argumentative as phrased,

10   incomplete hypothetical.                                     10:37:45

11               But go ahead.

12          THE WITNESS:     It's always a possibility that an

13   individual we contact is going to have a mental

14   illness.    We didn't know that was this incident.

15   BY MS. WALKER:                                               10:37:57

16          Q.   And so if it's always a possibility that

17   somebody you contact may have a mental illness, do

18   you try to accommodate that in your response to that

19   person?

20          MR. BLECHMAN:     Incomplete hypothetical.            10:38:15

21               Go ahead.

22          THE WITNESS:     Can you restate the question?

23   BY MS. WALKER:

24          Q.   Sure.     You said it's always a possibility

25   that someone you contact may have a mental illness.          10:38:21

                                                                  Page 34

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 34 of 402


1    BY MS. WALKER:                                               10:47:51

2         Q.   When you contacted Jacob Bauer, did you

3    make a preliminary determination whether he was in a

4    mental health crisis?

5         MR. BLECHMAN:    Vague as to time, calls for            10:48:11

6    speculation and lacks foundation.

7              But go ahead.

8         THE WITNESS:    I didn't have enough information

9    to make that determination, no.

10   BY MS. WALKER:                                               10:48:21

11        Q.   You certainly thought that he was acting

12   strange when you first encountered him; right?

13        A.   When I first encountered him?

14        Q.   Yes.

15        A.   During our conversation, yes.                      10:48:30

16        Q.   He mentioned something to you about he

17   found a glass that someone stole from his home.         Do

18   you recall that?

19        A.   Something to that effect, yes.

20        Q.   And he was upset about it?                         10:48:42

21        A.   Yes.

22        Q.   And you thought that was odd, didn't you?

23        A.   Yes.

24        Q.   Have you had any training on encountering

25   a person with a suspected thought disorder?                  10:49:38

                                                                  Page 43

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 35 of 402


1    disorders, based on their encounters with police;               10:51:44

2    right?

3            MR. BLECHMAN:        Calls for speculation and lacks

4    foundation in this witness, may call for expert

5    testimony.                                                      10:51:53

6                    Go ahead.

7    BY MS. WALKER:

8            Q.      I'm not asking for your expert opinion.

9    I'm just asking what you've been trained in the --

10   all the training you've had from CIT, from POST.                10:52:01

11   Okay?        So just to be clear on that.

12                   Just based on your own training and

13   experience, do you recall, from that training, that

14   there's an increased risk of death for people

15   experiencing thought disorders or schizophrenia-like            10:52:15

16   mental illnesses when they encounter the police?

17           MR. BLECHMAN:        Same objections, and it's also

18   overbroad.

19                   Go ahead.

20           THE WITNESS:        I don't recall specifically that,   10:52:26

21   no.

22   BY MS. WALKER:

23           Q.      When you first made contact with Jacob

24   Bauer on August 1st, 2018, he was calm; is that

25   right?                                                          10:52:33

                                                                     Page 46

                                  Aiken Welch, A Veritext Company
                                           510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 36 of 402


1         A.      Yes.                                            10:52:33

2         Q.      He cooperated with you, he answered your

3    questions?

4         A.      Yes.

5         Q.      Did you have any reason to believe he           10:52:39

6    wasn't who he said he was?

7         MR. BLECHMAN:        Calls for speculation and lacks

8    foundation.

9                 Go ahead.

10        THE WITNESS:        Other than not seeing a photo ID,   10:52:48

11   he verbally identified himself.

12   BY MS. WALKER:

13        Q.      He gave you his name and date of birth?

14        A.      Yes.

15        Q.      And the radio came back he was clear and        10:52:56

16   valid; right?

17        A.      Correct.

18        Q.      What does that mean?

19        A.      That the individual that they ran was

20   clear of any warrants in the system or any probation         10:53:05

21   and had a valid driver's license.

22        Q.      And then you asked him specifically if he

23   had anything illegal on him; right?

24        A.      Yes.

25        Q.      At that time, you already knew from the         10:53:19

                                                                  Page 47

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 37 of 402


1    radio that he was negative for weapons; true?                10:53:21

2         MR. BLECHMAN:     Hold on.

3              Calls for speculation, lacks foundation.

4              Go ahead.

5         MS. WALKER:     Let's mark this as Exhibit 8.           10:53:33

6              (Discussion off the record.)

7    BY MS. WALKER:

8         Q.   At the time you contacted Jacob Bauer and

9    you spoke with him and he gave you his

10   identification, at that time you knew he was                 10:53:55

11   negative for weapons; isn't that true?

12        MR. BLECHMAN:     Same objections.

13             Go ahead.

14        THE WITNESS:     No.

15             (Plaintiffs' Exhibit 8 was marked.)                01:41:32

16   BY MS. WALKER:

17        Q.   I put in front of you what's Exhibit 8.

18   It says Call For Service Detail Report.      Do you know

19   what this is?

20        A.   Yes.                                               10:54:17

21        Q.   What is it?

22        A.   These are the dispatch notes that are

23   entered into our computer aided dispatch system.

24        Q.   Okay.     And if you turn to page -- see,

25   there's little Bates numbers on the bottom?                  10:54:28

                                                                  Page 48

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 38 of 402


1            A.   Yes.                                            10:54:30

2            Q.   Turn to page TPD2470.        Go down to

3    2:47:17 p.m.        It says negative weapons?

4            A.   I see that.

5            Q.   Do you see that?                                10:54:48

6                 And it's entered by Mohammad Parwes -- or

7    I'm not sure.        Is it Mojgan?   I'm not sure of the

8    name.

9                 Do you know who that person is?

10           A.   That is one of our dispatchers, yes.            10:54:58

11           Q.   Can you tell me how you say his name?

12           A.   Her name.     It's Mojgan.

13           Q.   Mojgan, M-o-j-g-a-n.

14                This also says subject is walking around

15   store, assistant director is trailing, he has been           10:55:17

16   asked to leave, but refusing, RP requests assistance

17   with escorting him out of the store, subject is

18   ranting to himself.

19                Does that summarize what you knew at the

20   time that you contacted Jacob Bauer?                         10:55:31

21           A.   No.

22           Q.   Why not?

23           A.   At the time I contacted Jacob Bauer, I had

24   more information from the Raley's employees.

25           Q.   Okay.     But you knew this information as      10:55:40

                                                                  Page 49

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 39 of 402


1    well, didn't you?                                            10:55:42

2           A.    Yes.

3           Q.    What does it mean if it's entered into the

4    CAD notes that he's negative for weapons?

5           A.    That means that he's --                         10:56:08

6           MR. BLECHMAN:      Hold on a second.

7                 Calls for speculation, lacks foundation,

8    assumes facts not in evidence.

9                 Go ahead.

10          THE WITNESS:      That could mean a number of         10:56:17

11   things.     I don't know if that was a question asked

12   by employees, if they had seen a weapon, or if that

13   they ran him for -- well, they couldn't have ran

14   him.    They didn't have his information then,

15   so . . .                                                     10:56:29

16                Sometimes negative weapons will be if they

17   run him for weapons registered to, if he's got any

18   firearms registered to him.        But in this instance,

19   it looks like, because of the timing, that this was

20   the dispatcher asking if they had seen any weapons.          10:56:41

21   BY MS. WALKER:

22          Q.    And the Raley's people didn't tell you

23   they had seen any weapons; right?

24          A.    Correct.

25          Q.    So you didn't have any indication, when         10:56:49

                                                                  Page 50

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 40 of 402


1    you contacted Jacob Bauer, that he had any weapons;          10:56:51

2    right?

3         A.      Or that he did not, correct.

4         Q.      And he didn't -- there wasn't anything

5    that you could articulate specifically about his             10:56:56

6    person, bulges in his pockets, things like that,

7    that would indicate to you that he had weapons; is

8    that true?

9         MR. BLECHMAN:        Calls for speculation and lacks

10   foundation.                                                  10:57:05

11                But go ahead.

12        THE WITNESS:        One more time?

13   BY MS. WALKER:

14        Q.      There wasn't anything that you could

15   specifically articulate about seeing him or his              10:57:13

16   person, that there were bulges in his pocket or

17   anything like that, that would indicate to you that

18   he had weapons?

19        A.      Other than --

20        MR. BLECHMAN:        Same objections.                   10:57:22

21                Go ahead.

22        THE WITNESS:        -- not being searched.

23   BY MS. WALKER:

24        Q.      The answer to my question is no, there

25   wasn't anything that would indicate to you that he           10:57:34

                                                                  Page 51

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 41 of 402


1    had weapons?                                                 10:57:35

2         A.   The fact that he didn't answer if he had

3    anything illegal on him.

4         Q.   What did you mean by "illegal"?     When you

5    asked him if he had --                                       10:57:47

6         A.   Weapons or drugs.

7         Q.   At that stage, when you asked him if he

8    had anything illegal on him, what did he do?

9         A.   Stopped responding.

10        Q.   He stared off into space; right?                   10:58:06

11        A.   Correct.

12        Q.   He didn't move?

13        A.   Correct.

14        Q.   He didn't flee?

15        A.   Correct.                                           10:58:12

16        Q.   He just stared off into space?

17        A.   Correct.

18        Q.   He didn't answer your question?

19        A.   Nope.

20        Q.   At that stage, wasn't it clear to you that         10:58:18

21   you were dealing with someone who was seriously

22   mentally ill?

23        MR. BLECHMAN:   Calls for speculation and lacks

24   foundation, argumentative, vague and ambiguous as to

25   "seriously mentally ill" and may call for expert             10:58:27

                                                                  Page 52

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 42 of 402


1    was -- there was an exigent safety concern, was              11:13:39

2    there?

3         MR. BLECHMAN:       That's three questions, so it's

4    compound.

5                Answer the last question about the               11:13:46

6    exigency.

7    BY MS. WALKER:

8         Q.     I'll ask it again.     There's no specific

9    articulable facts that you can say that there was an

10   exigent safety concern?                                      11:13:57

11        MR. BLECHMAN:       Vague as to time.

12               Go ahead.

13        THE WITNESS:       The concern from the Raley's

14   employees, yes, that he was aggressive, breaking

15   things, and somebody was concerned for the safety of         11:14:07

16   him -- somebody else or himself.       I can't recall

17   exactly what she told me.

18   BY MS. WALKER:

19        Q.     You mentioned this vandalism issue.

20   Certainly if there's a vandalism, you're aware that          11:14:20

21   there has to be some sort of malicious intent;

22   right?

23        A.     Right.

24        Q.     Do you think someone who was seriously

25   mentally ill had the malicious intent to commit a            11:14:32

                                                                  Page 67

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 43 of 402


1    training that people are -- and your experience that         11:34:06

2    people who are mentally ill often abuse controlled

3    substances; isn't that true?

4         A.     Yes.

5         Q.     You certainly know from your experience          11:34:17

6    that people in a mental health crisis are often in

7    an aggravated state; true?

8         A.     True.

9         Q.     So why is it that those factors would

10   cause you to treat it any differently?                       11:34:27

11        A.     The fact that . . .?    Sorry.

12        Q.     You said if I knew he wasn't under the

13   influence of a controlled substance, if he wasn't in

14   an aggravated state and causing a vandalism, if it

15   was the only factor, that he was in a mental health          11:34:42

16   crisis, of course you would treat it differently;

17   right?

18        A.     Right.

19        Q.     That was your testimony; I just read it?

20        A.     Right.                                           11:34:51

21        Q.     Okay.    My question is -- and then you said

22   certainly, from your experience that people who are

23   mentally ill are often on controlled substances, you

24   said yes.    I said certainly, from your experience,

25   people who are mentally ill or in a mental health            11:35:02

                                                                  Page 71

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 44 of 402


1    crisis are in an aggravated state, and you said yes.         11:35:05

2    So then my question is, then why would you treat

3    that differently than somebody simply in a mental

4    health crisis?

5         MR. BLECHMAN:     Overbroad and incomplete              11:35:17

6    hypothetical.

7              Go ahead.

8    BY MS. WALKER:

9         Q.   So you keep looking at your attorney, but

10   he can't answer the questions for you.                       11:35:22

11        A.   I'm not asking him to.     I was going to

12   wait for his response.

13        MR. BLECHMAN:     Go ahead if you can answer.

14        THE WITNESS:     That wasn't -- like I said, there

15   were more factors at play.     In this particular            11:35:33

16   instance, we knew that he was aggravated.       We were

17   told that somebody was concerned that he might hurt

18   somebody and that he had vandalized some property,

19   so we had a duty to contact him and continue our

20   investigation.   So that's where we were.                    11:35:55

21   BY MS. WALKER:

22        Q.   What exactly did you need to determine

23   when you contacted Jacob Bauer to determine if he

24   was somebody in a mental health crisis of which you

25   should employ the CIT tactics upon which you had             11:36:11

                                                                  Page 72

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 45 of 402


1    been trained?                                                   11:36:14

2            MR. BLECHMAN:     Incomplete hypothetical.

3                 Go ahead.

4            THE WITNESS:     I'm not even sure what the

5    question was.                                                   11:36:20

6            MS. WALKER:     Can you read it back.

7                 (Record read by reporter as follows:

8                 "Question:        What exactly did you need to

9                 determine when you contacted Jacob Bauer

10                to determine if he was somebody in a               11:36:36

11                mental health crisis of which you should

12                employ the CIT tactics upon which you had

13                been trained?")

14           THE WITNESS:     That wasn't my intent at the

15   time.                                                           11:36:39

16   BY MS. WALKER:

17           Q.   It wasn't your intent to deploy CIT

18   tactics?

19           A.   No.

20           MR. BLECHMAN:     Misstates the witness'                11:36:44

21   testimony.

22                Go ahead.

23           THE WITNESS:     No.     To determine that he was, in

24   fact, in a mental health crisis.

25   BY MS. WALKER:                                                  11:36:51

                                                                     Page 73

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 46 of 402


1         Q.   It wasn't your intent to even determine if         11:36:54

2    he was in a mental health crisis?

3         A.   No.     It was to investigate a possible

4    crime.

5         Q.   Anytime you're investigating a person              11:37:01

6    ranting to himself that had possibly committed a

7    minor crime, don't you want to determine if that

8    person is in a mental health crisis?

9         MR. BLECHMAN:     Vague and ambiguous as to "minor

10   crime," incomplete hypothetical as phrased,                  11:37:16

11   misstates the record.

12             Go ahead.

13        THE WITNESS:     It's a factor that could come

14   into play later during the investigation, yes.

15   BY MS. WALKER:                                               11:37:29

16        Q.   What do you mean "later in the

17   investigation"?     What else do you need to do to

18   determine that you're dealing with somebody in a

19   mental health crisis?

20        MR. BLECHMAN:     It's vague and ambiguous, it's        11:37:38

21   an incomplete hypothetical.

22             Go ahead.

23        THE WITNESS:     In this particular instance, we

24   needed to ensure the safety of everybody involved.

25   That was our initial intent at that time; to detain          11:37:48

                                                                  Page 74

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 47 of 402


1    I had at the time, I felt it was necessary to detain         11:38:55

2    Mr. Bauer in handcuffs.

3    BY MS. WALKER:

4         Q.    What information did you have at the time

5    that made you feel it was appropriate to detain              11:39:06

6    Mr. Bauer in handcuffs?

7         A.    The fact that he was a suspect in a

8    crime --

9         Q.    That -- committed outside of your

10   presence; right?                                             11:39:15

11        MR. BLECHMAN:      Can you just let him answer the

12   questions before you ask a follow-up?       I think

13   you're interrupting him a little bit.

14              Go ahead and finish.

15        THE WITNESS:      The fact that he was a suspect in     11:39:28

16   a crime who had been seen acting erratically,

17   aggressive.      Obviously, he scared some of the

18   employees there.      The fact that he's bigger than a

19   lot of individuals who we contact.       He was well over

20   200 pounds and bigger than myself or Officer Chin.           11:39:48

21   The fact that he had not been searched.

22   BY MS. WALKER:

23        Q.    Anything else?

24        A.    No.

25        Q.    Okay.     You said in preparation for your        11:40:05

                                                                  Page 76

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 48 of 402


1    articulate any specific facts that caused you to             11:44:39

2    believe Jacob Bauer was carrying a weapon?

3           A.    No, I do not agree with that.

4           Q.    What specific facts would cause you to

5    reasonably believe Jacob Bauer was carrying a                11:44:49

6    weapon?

7           A.    As I explained earlier, he had not been

8    searched.

9           Q.    That's the only thing?

10          A.    Yes.                                            11:45:00

11          Q.    Why didn't you ask him if he had a weapon?

12          A.    I asked him if he had anything illegal on

13   him.     To what he understood that as, I don't know.

14   But that made me concerned that he could possibly

15   have a weapon on him.                                        11:45:21

16          Q.    You never said -- you gave an interview

17   about this in the investigation the following day;

18   right?

19          A.    Um-hum.   Yes.

20          Q.    And you wanted to be completely truthful        11:45:30

21   and accurate in that interview, didn't you?

22          A.    Yes.

23          Q.    You had a lawyer present; right?

24          A.    Yes.

25          Q.    Did you say anything about him -- you           11:45:37

                                                                  Page 81

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 49 of 402


1    BY MS. WALKER:                                               12:08:45

2         Q.   Based on your training and experience.

3         A.   I wouldn't know.

4         Q.   Do you suspect that they were?

5         MR. BLECHMAN:     Same objections.                      12:08:53

6              Go ahead.

7         THE WITNESS:     No, I had no -- I had no reason

8    to believe so.

9    BY MS. WALKER:

10        Q.   Okay.     This says if a person is not             12:09:00

11   immediate threat or flight risk, avoid Taser use for

12   pain compliance if pain foreseeably ineffective due

13   to tolerance from drugs, alcohol or psychosis.

14             Do you see that?

15        A.   Yes.                                               12:09:14

16        Q.   But you didn't follow that, right, because

17   you repeatedly used the Taser even though you had

18   determined it was ineffective?

19        MR. BLECHMAN:     Argumentative, lacks foundation.

20             You can respond.                                   12:09:24

21        THE WITNESS:     I didn't know if it was

22   ineffective because of his drug influence or what

23   was -- why it was ineffective.

24   BY MS. WALKER:

25        Q.   So you just kept doing it?                         12:09:39

                                                                 Page 104

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 50 of 402


1         MR. BLECHMAN:     Hold on.                              12:09:41

2              That's argumentative.

3              Go ahead.

4         THE WITNESS:     The reason I deployed or used my

5    Taser, initiated the cycle, several times was trying         12:09:46

6    to complete the circuit to make the -- to get the

7    desired effect of the Taser itself.      That was during

8    a struggle as well, so I don't know if it even made

9    contact four times.     The trigger was pulled four

10   times.                                                       12:10:09

11   BY MS. WALKER:

12        Q.   Is there --

13        A.   I can see that, but . . .

14        Q.   Okay.     Are you finished?

15        A.   Yes.                                               12:10:13

16        Q.   Is there a reason that you told the

17   investigators that you deployed it and used a drive

18   stun that would be two times, rather than the four

19   times you actually did it?

20        MR. BLECHMAN:     Vague and ambiguous.   I think it     12:10:26

21   lacks foundation, misstates the records.

22             Go ahead.

23        THE WITNESS:     Because that's what I recall

24   actually making contact after the initial probes.

25   That would have been the first initial -- one                12:10:36

                                                                 Page 105

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 51 of 402


1    trigger pull.      Then trying to make a connection when      12:10:40

2    I moved up to his shoulder to complete the circuit,

3    that would have been another.      And that's the only

4    time that I remember pulling the trigger while

5    having the Taser on Mr. Bauer.                                12:10:51

6               Now, again, this was during a struggle.

7    It could have been pulled while it was in my hand.

8    I know at one point he grabbed my arm.       It could

9    have -- not necessarily that it was on -- making

10   contact, but the trigger could have been pulled               12:11:07

11   during the struggle.

12   BY MS. WALKER:

13         Q.   By you.

14         A.   By me.     I -- he -- I don't think he pulled

15   it.   I don't think he actually made contact with the         12:11:16

16   Taser, so I would say yes, that was me.

17         Q.   Turn to the next page, please.

18         A.   Yes.

19         Q.   Smart Use Considerations.      When

20   objectively reasonable and as practical.         The third    12:11:36

21   bullet says:      "Physical resistance or mental illness

22   alone does not indicate immediate threat."

23              So my question to you is,

24   Officer Middleton, you go -- you got this guy, you

25   certainly have indication that he's possibly                  12:11:53

                                                                  Page 106

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 52 of 402


1    mentally ill.      We agree on that.   And you go to         12:11:56

2    handcuff him and he starts to resist.       He's bigger

3    than you.    You've mentioned his size was a factor.

4    Why didn't you consider backing off, passively

5    monitoring the situation and deescalating it, rather         12:12:14

6    than continuing to try to take him down?

7         MR. BLECHMAN:      Incomplete hypothetical,

8    objection and move to strike all the statements

9    prior to the question.

10               You can respond.                                 12:12:29

11        THE WITNESS:      At that point, again, my concern

12   was the safety of myself, Officer Chin, and

13   Mr. Bauer, to put him in handcuffs, not knowing if

14   he did have a weapon, I'm not going to let go, the

15   fact that he was being detained for a possible               12:12:49

16   crime.    We don't have a duty to back away in that

17   instance.    We have the right to detain him and

18   that's what we were trying to do.

19   BY MS. WALKER:

20        Q.     Certainly you completed 40 hours of CIT          12:13:06

21   training?

22        A.     Yes.

23        Q.     You had an eight- or a ten-hour update to

24   CIT training.      Certainly, did you hear in that

25   training at all that it was recommended that you try         12:13:16

                                                                 Page 107

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 53 of 402


1    I'm not aware.                                               01:07:21

2         Q.     Officer Middleton, just to go back to one

3    issue.

4         MR. BLECHMAN:     Do you want to be out of

5    confidential now?                                            01:08:02

6         MS. WALKER:     Yes, please, thank you.

7                (The following testimony is

8                non-confidential:)

9                              * * *

10   BY MS. WALKER:                                               01:08:05

11        Q.     Officer Middleton, just to go back to one

12   issue, you talked about how you needed to conduct a

13   further investigation and Jacob Bauer had stopped

14   responding to your questions.     What were you going

15   to do?    What was your plan at that point?                  01:08:18

16        A.     My plan was to detain him and conduct an

17   in-field show-up of the Raley's employees to verify

18   that Jacob was responsible for the vandalism, get a

19   signed citizen's arrest for him, and proceed from

20   there.                                                       01:08:36

21        Q.     So at the time that you went to handcuff

22   him --

23        A.     Yes.

24        Q.     And when you say "detain," is detain and

25   handcuff the same in your mind?                              01:08:42

                                                                 Page 141

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 54 of 402


1         A.      Depends on --                                   01:08:43

2         MR. BLECHMAN:        Sorry.

3                 Calls for a legal conclusion, vague and

4    ambiguous.

5                 Go ahead.                                       01:08:48

6         THE WITNESS:        It depends on the situation.

7    BY MS. WALKER:

8         Q.      So you can have a detention without

9    handcuffing someone; right?

10        A.      Correct.                                        01:08:53

11        Q.      And you often do that; true?

12        A.      Correct.

13        Q.      You don't handcuff every detention; right?

14        A.      No.

15        Q.      What are the reasons that you would             01:08:59

16   handcuff somebody in detention?

17        A.      For what I described earlier, it depends

18   on the factors that -- or the information that we

19   have leading up to the contact, the fact that he

20   was, in this case, acting aggressive, breaking               01:09:12

21   items.    Again, his size, stature, and the fact he

22   wasn't answering my questions.        The concern that

23   although nobody had seen any weapons, that doesn't

24   mean that a weapon couldn't be concealed on his

25   person.    I take all those considerations -- or all         01:09:34

                                                                 Page 142

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 55 of 402


1    those factors into consideration before determining          01:09:35

2    that.

3            Q.   And you've mentioned you were concerned

4    for -- you know, there was a safety of Jacob or the

5    safety of the Raley's people; is that right?                 01:09:51

6            A.   Everybody involved, yes.

7            Q.   What do you mean when you say "everybody

8    involved"?

9            A.   The public.    There were obviously patrons

10   at the store.     The individual -- the last reporting       01:10:04

11   party that I spoke to mentioned that she was afraid

12   that he might hurt somebody.       So that's where

13   I . . .

14           Q.   And you certainly made that a big part of

15   this deposition, that you were concerned about               01:10:19

16   safety; right?

17           A.   Correct.

18           Q.   But you didn't say that in your

19   administrative interview; right?

20           MR. BLECHMAN:    Vague and ambiguous as to           01:10:28

21   "that."

22                Go ahead.

23   BY MS. WALKER:

24           Q.   You didn't say anything about you being

25   concerned about anyone's safety in your                      01:10:32

                                                                 Page 143

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 56 of 402


1                 I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                 That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 17, 2020
23
24                           <%16617,Signature%>
25                           ANRAE WIMBERLEY, CSR No. 7778

                                                              Page 147

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 57 of 402




             EXHIBIT E
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 58 of 402


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                           Plaintiffs,
9
     vs.                                              Case No.
10                                                    3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17
18          CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20          VIDEO-RECORDED DEPOSITION OF JONATHAN CHIN
21                  TUESDAY, SEPTEMBER 1, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227597

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 59 of 402


1         Q.    So at the time that you approached Jacob             10:35:03

2    Bauer, did you -- what did you think about him?           Did

3    you think that he was under the influence?        Did you

4    think that he was mentally ill?      What was your

5    thought process there?                                          10:35:18

6         MR. BLECHMAN:      Overbroad, compound.

7               But go ahead.

8         THE WITNESS:     Would that be at the time that we

9    contacted him on Mission?

10   BY MS. WALKER:                                                  10:35:26

11        Q.    Yes.

12        A.    Okay.    We contacted him.     He seemed

13   forthcoming with information.      When asked, he would

14   answer the questions coherently.        He put a -- I

15   believe it was a glass -- a shot glass, commonly                10:35:39

16   referred to, down on the ground right when we

17   arrived.   He identified himself verbally to us when

18   asked.

19        Q.    Okay.    He was calm?

20        A.    He was calm, yes, ma'am.                             10:35:55

21        Q.    He was cooperative?

22        A.    Yes, ma'am.

23        Q.    Did you suspect at the time that he may

24   have some sort of mental disorder?

25        A.    No, ma'am.                                           10:36:03

                                                                     Page 26

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 60 of 402


1         A.   Yes, ma'am.                                        10:43:15

2         Q.   -- of your initial contact with the

3    Raley's people.   Okay?   Let's make sure we can hear.

4              (Video played.)

5    BY MS. WALKER:                                               10:43:47

6         Q.   Can you hear?

7         A.   The majority of it.     I can't hear some

8    stuff, but I can hear the majority of it.

9              (Video played.)

10   BY MS. WALKER:                                               10:44:16

11        Q.   Okay.   So that was the initial contact

12   that you had with the people at Raley's.

13             Did you hear them say that he might be

14   intoxicated?

15        A.   Yes, ma'am.                                        10:44:23

16        Q.   Did you hear them say he might be crazy?

17        A.   Yes, ma'am.

18        Q.   Okay.   Did you hear them say that the

19   vandalism or whatever happened wasn't much?

20        A.   I believe so.     I heard more of                  10:44:34

21   Officer Middleton say, "even though it wasn't

22   much" -- but I can't really tell.     I couldn't really

23   hear the voices through here.

24        Q.   So Officer Middleton said, "If you want to

25   press charges for the vandalism, that's an option."          10:44:49

                                                                  Page 33

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 61 of 402


1    You heard him say that?                                       10:44:51

2            A.   Yes, ma'am.

3            Q.   And the guy responded, "it's not much."

4    Okay?

5            A.   Yes, ma'am.                                      10:44:54

6            Q.   Anything else you heard in there that I

7    missed?

8            MR. BLECHMAN:     Hold on.

9                 I think that misstates the record.       Lacks

10   foundation.                                                   10:45:00

11                Go ahead.     You can respond.

12           THE WITNESS:     None that I can know right now.

13   BY MS. WALKER:

14           Q.   Okay.     So earlier when I asked you what

15   you knew when you first contacted Jacob Bauer, you            10:45:08

16   said something about he's acting erratically, which

17   we can probably get from Raley's and from the radio;

18   right?

19           A.   Um-hum.

20           Q.   But you also said he was breaking bottles        10:45:19

21   of alcohol and throwing a shopping cart.         So now

22   that we reviewed the radio traffic and your initial

23   contact with the Raley's people, at the time you

24   first contacted Jacob Bauer, you didn't know

25   anything about breaking bottles of alcohol or                 10:45:30

                                                                   Page 34

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 62 of 402


1    throwing a shopping cart, did you?                           10:45:33

2         MR. BLECHMAN:      Asked and answered.

3                 But go ahead.

4         THE WITNESS:      No, ma'am.

5    BY MS. WALKER:                                               10:45:38

6         Q.      Okay.   You found that out later?

7         A.      Yes, ma'am.

8         Q.      Okay.   So from what we've just reviewed,

9    the radio traffic, that you have an individual

10   acting -- ranting to himself, you have this whatever         10:45:45

11   you heard from the Raley's people, did you have any

12   discussions with Officer Middleton about anything he

13   knew that you didn't know between the time you

14   pulled up to talk to Raley's and the time you talked

15   to Jacob Bauer, or initially contacted Jacob Bauer?          10:45:59

16        A.      Other than a possible location of him, no.

17        Q.      Okay.   So based on this information that

18   you've got an individual ranting to himself,

19   possibly intoxicated, not much vandalism in the

20   store, what were you -- what were you thinking at            10:46:14

21   that time?     Are you thinking this could be somebody

22   who's mentally ill?

23        MR. BLECHMAN:      Asked and answered, lacks

24   foundation, calls for speculation.

25                You can respond.                                10:46:26

                                                                  Page 35

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 63 of 402


1           Q.    But you had no indication at the time when      10:52:03

2    you asked him that, that he did have a weapon, did

3    you?

4           A.    None that was told to us and none that we

5    could see outright, but he had not been searched at          10:52:13

6    that time.

7           Q.    Well, Jacob Bauer verified his identity to

8    you when you first contacted him; true?

9           A.    Verbally.   We couldn't verify that because

10   he didn't have any documents in his possession that          10:52:44

11   he presented to us.

12          Q.    Well, Officer Middleton said it over the

13   radio and he gave his name and date of birth, yes?

14          A.    He gave a name and date of birth.      I was

15   not sure if that was him or not.                             10:52:56

16          Q.    Came back over the radio that he was clear

17   and valid?

18          A.    The name and date of birth did, yes.

19          Q.    What does it mean to be clear and valid?

20          A.    That means he's clear of any wants, as in       10:53:08

21   warrants, or wanted for any crime, and valid, as

22   having a valid driver's license in the State of

23   California or any other state, depending on what is

24   noted.

25          Q.    And what was he suspected of doing at that      10:53:28

                                                                  Page 41

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 64 of 402


1         Q.     In this situation that you had, okay,            11:40:11

2    where you have Jacob Bauer, there's indications that

3    he may be suffering from mental illness, it's been

4    reported to you that he's talking to himself, he's

5    either intoxicated or crazy, he's committed a minor          11:40:23

6    vandalism, did you consider using any other

7    deescalation tactics before you put your hands on

8    him to try to handcuff him?

9         MR. BLECHMAN:       Hold on.

10               Overbroad.     There was a lot of statements     11:40:38

11   in there prior to the question.         May misstate the

12   record.

13               But go ahead.

14        THE WITNESS:    We attempted to.       We asked him

15   questions and we were having a coherent conversation         11:40:49

16   with him.    We would ask a question, he would answer

17   without delay, once he was able to hear the

18   question.

19               Once he -- once it was asked whether or

20   not he had any weapons on him, that was when he did          11:41:03

21   not answer, and in my training and experience,

22   sometimes people that do have weapons on them, they

23   may not answer a question immediately if they have a

24   weapon on them or if they're thinking of a response

25   that would not be truthful.         Or because he was not    11:41:22

                                                                  Page 70

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 65 of 402


1    looking at us at the time and he was looking                 11:41:27

2    straight forward and not physically and visually

3    responding to our questioning, we didn't know if he

4    was going to try to flee or not.

5    BY MS. WALKER:                                               11:41:40

6         Q.   But he didn't try to flee.       There was no

7    indication that he was going to try to flee, did he?

8         A.   Other than refusing to answer our

9    questions and no longer cooperating with our

10   questioning.                                                 11:41:49

11        Q.   So that wasn't trying to flee; right?

12        A.   At that point, it would be no longer

13   cooperative.

14        Q.   Okay.     But I didn't ask if he was

15   cooperating.     I asked if he was trying to flee.           11:41:56

16        MR. BLECHMAN:     Vague as to time.

17             Go ahead.

18        THE WITNESS:     At that time, he did not show any

19   visible signs that he was trying to flee, as far as

20   body movements or anything like that.       He was --        11:42:10

21   like I said, in my training and experience,

22   sometimes people who are preparing to flee are

23   looking at open space that they can flee to.       And he

24   was not looking at us, he was looking straight

25   ahead, which was open space between me and                   11:42:23

                                                                  Page 71

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 66 of 402


1    Officer Middleton.                                           11:42:26

2    BY MS. WALKER:

3         Q.   Before you put your hands on him, he did

4    not move from the space that he was in, did he?

5         A.   In that process, no, ma'am.                        11:42:33

6         Q.   And you mentioned in your training and

7    experience, sometimes people that have weapons may

8    not answer a question immediately.

9              That's not what you said in your interview

10   that you gave right after this incident.     You said        11:42:55

11   normally, in your experience, people either answer

12   the question or they lie to you; right?     So this was

13   unusual, what Jacob Bauer was doing, wasn't it?

14        MR. BLECHMAN:    Hold on.

15             It's compound, there's four or five                11:43:09

16   questions in there and statements as well.

17             You can answer the last question, which

18   was, what Mr. Bauer was doing was unusual.

19        THE WITNESS:    Yes, it was unusual.

20   BY MS. WALKER:                                               11:43:19

21        Q.   And so at that point, did you consider

22   whether you should just ask him if you could pat him

23   down for weapons?

24        MR. BLECHMAN:    Asked and answered.

25             But go ahead.                                      11:43:35

                                                                  Page 72

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 67 of 402


1            THE WITNESS:     No, ma'am.   When he refused to     11:43:38

2    answer whether or not he had any weapons on him, it

3    was assumed that he may have a weapon him at that

4    time.

5    BY MS. WALKER:                                               11:43:46

6            Q.   And so you decided to handcuff him; you

7    didn't consider any other techniques or options that

8    you had?

9            MR. BLECHMAN:     Argumentative, misstates the

10   witness' prior testimony.                                    11:43:57

11                Go ahead.

12           THE WITNESS:     Because we had a legal authority

13   to detain him at that time, we decided to handcuff

14   him.

15   BY MS. WALKER:                                               11:44:05

16           Q.   All right.

17                So I think what I want to do is just show

18   you a little bit -- I want to show you the initial

19   interaction and then I'm going to skip to another

20   part of it once you kind of take him to the ground.          11:44:38

21   Okay?

22           A.   Yes, ma'am.

23                (Plaintiffs' Exhibit 3 was marked.)

24   BY MS. WALKER:

25           Q.   So let's watch the initial interaction and      11:44:42

                                                                  Page 73

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 68 of 402


1         THE WITNESS:    Depending on the situation.    If I     11:55:47

2    was by myself, it would depend on the situation.

3    BY MS. WALKER:

4         Q.   So if you were by yourself, you may employ

5    some deescalation tactics?                                   11:56:00

6         A.   There may be some further actions,

7    depending on the subject and the time of day and the

8    situation surrounding.     I may have to reassess on

9    his level of resistance and my abilities at that

10   time and his physical stature.                               11:56:16

11        Q.   When you encounter someone who's possibly

12   mentally ill, you understand that they may not be

13   acting rationally.    Did you ever -- have you had any

14   training on whether to consider the fact that they

15   can't rationally follow your commands and techniques         11:56:33

16   that you may employ to deescalate the situation,

17   rather than escalate it?

18        MR. BLECHMAN:    Argumentative, it's an

19   incomplete hypothetical.

20        THE WITNESS:    I'm sorry --                            11:56:57

21   BY MS. WALKER:

22        Q.   Do you need the question back?

23        A.   -- is that a go ahead?     No, I didn't know

24   if I was supposed to answer or not.

25        Q.   So unless he tells you don't answer, you           11:57:01

                                                                  Page 81

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 69 of 402


1    still answer.                                                11:57:03

2         A.   As far as a mental health issue, until we

3    can confirm it is specifically a crisis moment or if

4    the person is under the influence of a controlled

5    substance or alcohol, we are to -- for officer               11:57:12

6    safety reasons, we're to make the scene safe first.

7         Q.   And when you say "make the scene safe,"

8    that's physically detain them in handcuffs and

9    search for weapons?

10        A.   In this situation, yes, ma'am.                     11:57:27

11        Q.   And in this situation, when Jacob Bauer

12   resisted putting his hands behind his back and being

13   handcuffed, you never considered whether you and

14   Officer Middleton should step back and try to

15   deescalate the situation?                                    11:57:45

16        MR. BLECHMAN:    It's asked and answered.

17             But go ahead.

18   BY MS. WALKER:

19        Q.   And I think that's just a yes or no.

20             So do you want me to repeat the question?          11:57:51

21        A.   Yes, please.

22        Q.   In this situation, when Jacob Bauer

23   resisted putting his hands behind his back and being

24   handcuffed, you never considered whether you and

25   Officer Middleton should step back and deescalate            11:58:01

                                                                  Page 82

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 70 of 402


1    the situation?                                               11:58:04

2           MR. BLECHMAN:      Asked and answered.

3           MS. WALKER:     Yes, you did or no, you didn't.

4           MR. BLECHMAN:      But go ahead and tell her again.

5           THE WITNESS:      Based off of what we had, no, we    11:58:11

6    did not.

7    BY MS. WALKER:

8           Q.    And at any point during your interaction

9    with Jacob Bauer, between the time you first tried

10   to put his hands behind his back and the time you're         11:58:45

11   getting the wrap onto him, did you ever consider

12   that we should deescalate the situation?

13          MR. BLECHMAN:      Vague and ambiguous as to

14   "deescalate the situation," vague as to time.

15                Go ahead.                                       11:59:03

16          THE WITNESS:      I think that we did.   We made

17   numerous comments for him to just calm down and stop

18   resisting.     I believe Officer Middleton at one point

19   said, you're being detained at this point, so he was

20   clearly explaining what was going on.                        11:59:17

21                You know, we tried to communicate with

22   him.    There was no verbal response back from him to

23   us that after multiple attempts, he was complying

24   with what we were saying.

25   BY MS. WALKER:                                               11:59:36

                                                                  Page 83

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 71 of 402


1         Q.      Do you understand what I mean when I say          11:59:38

2    "deescalate the situation"?

3         A.      I believe so, but maybe I should get your

4    definition of it.

5         Q.      Well, your attorney keeps objecting that          11:59:48

6    it's vague.     So I just want to see if we're on the

7    same page.

8                 Why don't you tell me what -- when I say

9    "deescalate the situation," based on your training,

10   what does that mean to you?                                    11:59:57

11        A.      Our training is to continue to communicate

12   with the person and try to get some kind of

13   compliance from them with our communication.          But at

14   some point, the deescalation would be unsuccessful

15   that we still -- officer safety is still paramount             12:00:14

16   in our actions.

17        Q.      Other than communicating with the person,

18   is there anything else that you do to deescalate a

19   situation?

20        MR. BLECHMAN:        Overbroad, incomplete                12:00:30

21   hypothetical.

22                Go ahead.

23        THE WITNESS:        For what we do, I mean, it would

24   be communication with him, verbal communication for

25   our job duties.                                                12:00:39

                                                                    Page 84

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 72 of 402


1    anything else that we would need.                            12:05:21

2         Q.   Okay.     You instructed -- or suggested to

3    Officer Middleton that he deploy his Taser on Jacob

4    Bauer; is that true?

5         A.   Yes, ma'am.                                        12:05:34

6         Q.   How many times did Officer Middleton

7    deploy his Taser on Jacob Bauer?

8         MR. BLECHMAN:     Calls for speculation and lacks

9    foundation of this witness.

10             Go ahead.                                          12:05:41

11   BY MS. WALKER:

12        Q.   That you witnessed or you're aware of.

13        A.   I'm uncertain of the exact number.       I can

14   confirm once at least, mainly because I felt the

15   effects of the Taser myself.                                 12:05:50

16        Q.   Rather than using the Taser on Jacob

17   Bauer, did you ever consider that you and

18   Officer Middleton should hold him and wait for

19   backup?

20        A.   We attempted --                                    12:06:04

21        MR. BLECHMAN:     Hold on a second.

22             Calls for speculation, incomplete

23   hypothetical.

24             Go ahead.

25        THE WITNESS:     We attempted to in the beginning,      12:06:12

                                                                  Page 89

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 73 of 402


1    once Mr. Bauer was on the ground.      We'd asked for        12:06:13

2    Code 3 cover, but once he resisted more and broke

3    free of Officer Middleton's hold, that's when we

4    knew, off of what we had, just our hands in itself,

5    we couldn't overcome his resistance at that time.            12:06:33

6    BY MS. WALKER:

7           Q.   Did it ever occur to you that he was

8    experiencing excited delirium?

9           A.   That would be a possibility.    We wouldn't

10   know until we could determine whether or not he was          12:06:48

11   under the influence of a controlled substance or if

12   he was having a crisis moment at that time.

13          Q.   In the moment that you were contacting him

14   and he was resisting and yelling things that he was

15   yelling, did it ever occur to you at that time that          12:07:04

16   this could be a person who's experiencing excited

17   delirium?

18          A.   That would depend on up to what point

19   during the struggle you'd be referring to.       Until

20   the other units arrived on scene, he kept asking,            12:07:23

21   "What are you doing?    What are you doing?     Let me

22   go."    Which is common amongst people that we are

23   trying to physically detain.

24          Q.   He also said, "It's burning, it's

25   burning."    Did you know what he was referring to           12:07:41

                                                                  Page 90

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 74 of 402


1         A.   No, ma'am.                                         12:20:15

2         Q.   Did you see Officer -- is it Trovao?       Is

3    that how you say his name?

4         A.   Trovao.

5         Q.   Trovao.                                            12:20:21

6              Did you see Officer Trovao deploy his

7    Taser on Jacob Bauer?

8         A.   I did not.

9         Q.   Were you aware that he did at the time?

10        A.   At the time, no.                                   12:20:33

11        Q.   You know now that he did?

12        A.   Yes, ma'am.

13        Q.   Did you see Officer Trovao hit Jacob Bauer

14   with his baton?

15        MR. BLECHMAN:     Assumes facts not in evidence.        12:20:49

16             But go ahead.

17        THE WITNESS:     During the incident, no.

18   BY MS. WALKER:

19        Q.   Okay.     Did you hit Jacob Bauer with your

20   baton?                                                       12:20:56

21        A.   No, ma'am.

22        Q.   Did you hit Jacob Bauer with your fist?

23        A.   Yes, ma'am.

24        Q.   Why did you do that?

25        A.   At the time when I did that, he was                12:21:06

                                                                 Page 102

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 75 of 402


1    scratching and clawing at my hands that were on his           12:21:10

2    hands to the point where they were bleeding.        To get

3    him to stop, I verbally told him not to do it.        He

4    continued.     So I gave him two distractionary blows,

5    if I remember correctly.                                      12:21:31

6          Q.     What does that mean, "distractionary

7    blows"?

8          A.     So that would pull his attention from --

9    they're designed to pull your attention from what

10   you are doing at that time to possibly recognize              12:21:41

11   some other stimulus to stop momentarily of what

12   they're doing.

13         Q.     Is that something that's part of your

14   training?

15         A.     Yes, ma'am.                                      12:21:56

16         Q.     Is that something that's provided for POST

17   training?

18         A.     In the academy.   In the basic academy, it

19   is.

20         Q.     Were you angry when you hit Jacob Bauer?         12:22:07

21         A.     No.

22         Q.     Were you frustrated?

23         A.     No.

24         Q.     It was another pain compliance mechanism?

25         A.     It wasn't pain compliance.   It was just         12:22:20

                                                                  Page 103

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 76 of 402


1                 I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                 That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 18, 2020
23
24
                        <%16617,Signature%>
25                 ANRAE WIMBERLEY, CSR No. 7778

                                                              Page 165

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 77 of 402




             EXHIBIT F
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 78 of 402


1                      UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                          SAN FRANCISCO DIVISION
4                                 ---oOo---
5     JOHN BAUER, an individual and as
      Successor in Interest of Jacob
6     Bauer, deceased; ROSE BAUER, an
      individual and as Successor in
7     Interest of Jacob Bauer,
      deceased,
8
              Plaintiffs,
9
      vs.                                         No. 3:19-cv-04593-LB
10
      CITY OF PLEASANTON; BRADLEE
11    MIDDLETON; JONATHAN CHIN;
      RICHARD TROVAO; STEVEN BENNETT;
12    ALEX KOUMISS; JASON KNIGHT;
      MARTY BILLDT; DAVID SPILLER; and
13    DOES 1 to 50, inclusive,
14            Defendants.
      _______________________________/
15
16
17    VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF STEVEN BENNETT
18
19                            January 13, 2021
20
21
22
23   Taken before Janice H. Dispo, CSR No. 13299
24   Job No. 4388811
25   Pages 1 to 71

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 79 of 402


1         Q.   The time lines I have indicates that you

2     originally arrived at the scene at 14:58 and

3     35 seconds, which would be 2:58 and 35 seconds.

4     Does that sound right to you?

5         A.   I suppose.                                            10:37:57

6         Q.   And how much -- and as I understand it,

7     Officer Koumiss came very shortly after you arrived

8     at the scene; is that your understanding?

9         A.   Yes, sir.

10        Q.   And according to the thing, he arrived                10:38:04

11    about ten, fifteen seconds later.          Does that square

12    with your recollection that was -- had come on the

13    scene ten or fifteen seconds after you?

14        A.   I would say within that time frame, yes.

15        Q.   Let me -- I want to ask you some general              10:38:21

16    questions rather than going through every single

17    thing that you did, because I reviewed your video

18    cam and the others.

19             But at the time you first arrived and you

20    went in to try and assist, did you know the -- who             10:38:35

21    the officers were, that they were Chin and

22    Middleton that were trying to subdue Mr. Bauer?

23        A.   I recognized Chin when I arrived on scene.

24    I didn't -- and then I had also recognized

25    Middleton.   As far as them being the primary                  10:38:52

                                                                    Page 27

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 80 of 402


1     officers attached to the call, I -- I don't think I

2     was really paying attention to who was being

3     dispatched to it.     As a traffic officer, my role

4     is, mostly, traffic enforcement and collision

5     investigation.                                              10:39:06

6         Q.   Okay.   Well, let me ask you this general

7     question.   How long was it after you first arrived

8     at the scene before you had some understanding of

9     why they were trying to arrest Mr. Bauer?

10        A.   I would -- I would venture to say that it          10:39:23

11    wasn't until he was in custody that I understood

12    why they were attempting to detain him.

13        Q.   When you say he was in custody, can you be

14    more specific about exactly when that was in the

15    sequence of events?     Because I know the sequence of      10:39:40

16    events of them, you know, trying to handcuff him

17    and putting on the wraps and putting on the face

18    mask and all that.

19        A.   I would say it wasn't until the restraint

20    was placed around the lower portion of the legs,            10:39:54

21    and I backed away from the attempt to put on the

22    rest of the wrap is when I realized or was

23    instructed to go find out other reasons why -- or

24    correction -- to go contact other witnesses.

25             So once I made contact with the witnesses          10:40:13

                                                                 Page 28

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 81 of 402


1     across the street and then came back and made

2     contact with the staff at Raley's is when I began

3     to understand the full extent of what the incident

4     was.

5            Q.   Okay.   About how long had you been at the        10:40:25

6     scene -- give me your best estimate in terms of

7     minutes and seconds, if you can.          How long would

8     you say you had been at the scene before you

9     learned anything about why he had been detained or

10    arrested?                                                     10:40:42

11           A.   I would say, it's possible, up to

12    20 minutes.

13           Q.   Okay.   And tell me, what was the very

14    first thing you learned about why he was either

15    being detained or arrested?                                   10:40:56

16           A.   That would have been talking to the

17    witness across the street, who identified himself

18    as a Mr. Gibson.       He made mention that he had been

19    running from the officers.         Whether or not that was

20    accurate, I'm not certain.         That's just the            10:41:11

21    information that was provided to me from him.

22                When I returned across the street and

23    spoke with Raley's staff is when I learned that he

24    was causing some form of disturbance inside the

25    business, which prompted them to call the police.             10:41:24

                                                                   Page 29

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 82 of 402


1     that had caused Chin and Middleton to -- to take

2     him to the ground?

3              MR. BLECHMAN:      Calls for speculation and

4     lacks foundation of this witness.          Incomplete

5     hypothetical.                                                10:44:40

6              Go ahead.

7              THE WITNESS:     At that time, the only

8     information that I had was that they were involved

9     in a struggle and were requesting Code 3 cover.

10    BY MR. GWILLIAM:                                             10:44:51

11        Q.   Okay.    Just for the record, your counsel

12    will make objections from time to time, which is

13    perfectly fine.      That's fine.     Unless he instructs

14    you not to answer, we will just move forward with

15    the -- with it.                                              10:45:02

16             So -- so let me ask you this question,

17    Officer Bennett.      In the time that you -- from the

18    time you first arrived, when you were trying to

19    assist him -- as I understand it, you were working

20    trying to hold down his legs, and they were trying           10:45:22

21    to handcuff him.

22             At that point, in this first ten minutes

23    or so, did you have any impression in your mind as

24    to whether this guy was dangerous or a criminal or

25    have any idea about who Bauer was?                           10:45:40

                                                                  Page 33

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 83 of 402


1            A.     So to answer your question about whether

2     he was dangerous, I would argue that anybody who

3     chooses to fight with the police does represent

4     some form of danger, whether it be to themselves or

5     to the officers or to the public at large.                          10:45:58

6                   As far as him being a criminal, the

7     investigation would have been required to reveal

8     the extent of any vandalism, if -- had any

9     occurred, which I -- obviously, I'm speaking after

10    the fact -- is what I found out that they were                      10:46:11

11    investigating.

12                  And there was a third part to your

13    question, if you could restate it.

14           Q.     No, I think you have answered it.            Thank

15    you.        When you first arrived, he was prone; he was            10:46:21

16    on his stomach, right?

17           A.     He was not.

18           Q.     Was he on his back?

19           A.     I would say he was laying on his left

20    side.                                                               10:46:32

21           Q.     Okay.   And then at some stage, not too

22    long after you got there, did they -- were they

23    able to roll him over and put him on his stomach?

24           A.     When I arrived, I was able to take hold of

25    his legs and put him in the prone position.                         10:46:45

                                                                         Page 34

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 84 of 402


1         Q.     All right.     So did he remain in a prone

2     position up until the time you separated from the

3     scene and went across the street to interview the

4     witness?

5         A.     I believe so.                                    10:46:55

6                MR. BLECHMAN:      Just a belated objection.

7     Vague as to time.

8     BY MR. GWILLIAM:

9         Q.     Were you involved in trying to put a body

10    wrap on him?                                                10:47:22

11        A.     I was involved in assisting with putting

12    the lower extremity portion of the wrap, which

13    consisted of the Velcro strap that goes around the

14    lower shins and upper ankles and with the -- I

15    guess you would call it the restraint that goes             10:47:37

16    around the knees and thighs.

17        Q.     And that was before you separated and went

18    over to -- across the street?

19        A.     Correct.

20        Q.     Who else was trying to put him into a body       10:47:46

21    wrap besides you?

22        A.     I believe Officer Koumiss assisted with

23    that.    I believe -- I want to say Officer

24    Middleton.     It's -- at that point, I don't recall,

25    exactly, everybody.                                         10:48:04

                                                                 Page 35

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 85 of 402


1         Q.     At the time this incident happened, what

2     experience, if any, had you had, Officer Bennett,

3     with putting a body wrap on a suspect?

4         A.     We have had numerous trainings, which

5     included advanced officer training, as well as in                10:48:19

6     briefing training, when we would go through the

7     process of putting on the wrap in briefing.            I have

8     been placed in the wrap myself, numerous times.

9         Q.     You have done it -- you placed the wrap on

10    people in the field?                                             10:48:34

11        A.     Yeah, as -- in the field, I have assisted

12    with placing the wrap.      Correct.

13        Q.     How many times -- tell me more about your

14    experience in the field with placing the wrap on a

15    suspect.                                                         10:48:44

16        A.     I would say, at least two times that I can

17    recall.     As far as the specific nature of those

18    calls, I believe one was an intoxicated subject.

19    As far as the second, I -- maybe it was a domestic

20    violence call.     I can't be for sure, but,                     10:49:00

21    typically, when somebody is combative, who remains

22    combative, we put them in the wrap.

23        Q.     In the two instances that you have had in

24    the field, were the suspects actively avoiding or

25    trying to keep you from putting the wrap on?                     10:49:23

                                                                      Page 36

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 86 of 402


1         A.     Correct.

2         Q.     Did you do it yourself, or did you have

3     assistance in these two events -- two experiences

4     you had?

5         A.     Always with assistance.                             10:49:32

6         Q.     What was the purpose, to your knowledge,

7     of putting the body wrap on Jacob Bauer?

8         A.     The purpose would have been to maintain

9     positive control of the situation, to restrain and

10    prevent any more struggle, to prevent him from                 10:49:52

11    kicking or fleeing, I would say.

12        Q.     From taking what -- I missed that last

13    part, taking what?

14        A.     I would say it was to prevent him from --

15    I don't know if it's -- maybe it's this                        10:50:04

16    (indicating).     I would say it was to prevent him

17    from fleeing or causing any further struggle in the

18    confrontation.

19        Q.     From the time that you and Koumiss

20    arrived, and shortly thereafter, other officers                10:50:14

21    arrived, were you really concerned that he might

22    flee the scene?

23        A.     Well, it's possible.     If someone is able

24    to -- especially with only one handcuff on.             And

25    I've seen it before.      If somebody is able to slip          10:50:29

                                                                    Page 37

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 87 of 402


1     their cuffs or gain an advantage and, you know,

2     basically remove themselves from the attempt to

3     take them into custody, absolutely.         We have

4     numerous times we have had suspects flee.

5         Q.   You think that in this circumstance with             10:50:42

6     at least four, five officers present with guns, and

7     around him, you think that he would have been able

8     to flee from your custody at that time?

9              MR. BLECHMAN:     I will just object.         I'm

10    going to object as argumentative.         Incomplete          10:50:56

11    hypothetical.   Calls for speculation.

12             Go ahead.

13    BY MR. GWILLIAM:

14        Q.   Officer Bennett, do you think it was

15    realistic that by the time you had had at least               10:51:04

16    five or six officers there and he was prone on the

17    ground, that there was any realistic chance that he

18    could flee the scene?

19             MR. BLECHMAN:     Same objections.

20             Go ahead --                                          10:51:18

21             Same objections.     Go ahead.

22             THE WITNESS:    There is always that

23    possibility.

24    BY MR. GWILLIAM:

25        Q.   I'm just asking you, under these                     10:51:25

                                                                   Page 38

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 88 of 402


1     circumstances, whether you thought that was

2     realistic, a realistic possibility.

3         A.     So under the circumstances, I felt that if

4     he were able to get free, yes, he would flee.

5         Q.     Why did you feel that way?                              10:51:40

6         A.     Based on his behavior and to the level of

7     which he was struggling to prevent his -- prevent

8     either being placed in the wrap or having cuffs

9     placed on him.

10        Q.     During the time that you were there trying              10:51:52

11    to assist on subduing and putting a wrap on him,

12    did you have any impression that he might be

13    mentally ill?

14        A.     At that time --

15               MR. BLECHMAN:      Hold on a second.      Hold on       10:52:06

16    a second.

17               Objection.     Calls for speculation.          Lacks

18    foundation.     Vague and ambiguous as to "mentally

19    ill."     Calls for expert medical opinion.

20               You can respond.                                        10:52:14

21    BY MR. GWILLIAM:

22        Q.     At that time, it's -- it's an unknown

23    factor.     In my mind, what we have -- or what I had

24    presented to me at the time was somebody who was

25    struggling with the police in trying to evade or                   10:52:25

                                                                        Page 39

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 89 of 402


1                          REPORTER'S CERTIFICATE

2

3

4             I, JANICE H. DISPO, a Shorthand Reporter, State

5    of California, do hereby certify:

6             That STEVEN BENNETT, in the foregoing deposition

7    named, was present and by me sworn as a witness in the

8    above-entitled action at the time therein specified;

9             That said deposition was taken before me at said

10   time, and was taken down in shorthand by me, a Certified

11   Shorthand Reporter of the State of California, and was

12   thereafter transcribed into typewriting, and that the

13   foregoing transcript constitutes a full, true and correct

14   report of said deposition and of the proceedings that

15   took place;

16              That before completion of the proceedings,

17   review of the transcript was requested.

18              IN WITNESS WHEREOF, I have hereunder subscribed

19   my hand this 4th day of February, 2021.

20

21                          <%22406,Signature%>

22                          JANICE H. DISPO, CSR NO. 13299

23                          State of California

24

25

                                                                Page 71

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 90 of 402




            EXHIBIT G
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 91 of 402


1                  UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                      SAN FRANCISCO DIVISION
4                             ---oOo---
5     JOHN BAUER, an individual and
      as Successor in Interest of
6     Jacob Bauer, deceased; ROSE
      BAUER, an individual and as
7     Successor in Interest of Jacob
      Bauer, deceased,
8
               Plaintiffs,
9
      vs.                                            No. 3:19-cv-04593-LB
10
      CITY OF PLEASANTON; BRADLEE
11    MIDDLETON; JONATHAN CHIN;
      RICHARD TROVAO; STEVEN BENNETT;
12    ALEX KOUMISS; JASON KNIGHT;
      MARTY BILLDT; DAVID SPILLER;
13    and DOES 1 to 50, inclusive,
14           Defendants.
      ______________________________/
15
16
17     VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF ALEX KOUMISS
18
19                             January 13, 2021
20
21
22
23   Taken before Janice H. Dispo, CSR No. 13299
24   Job No. 4388811
25   Pages 1 to 68

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 92 of 402


1         A.     No.     I believe I was interviewed the next

2     day, because they ran out of time, and they had us

3     come back the next day.

4         Q.     Okay.     So then you would have been

5     interviewed on August 2nd, '18, right?                               01:16:33

6         A.     Yes.

7         Q.     I can't tell, from this interview, what

8     time it was.        Do you remember what time it was in

9     the day?

10        A.     If you give me -- okay.        So this is based           01:16:42

11    on the actual detective report.           He stated that on

12    August 2nd, 2018, at 1702 hours, he interviewed me.

13        Q.     All right.     Thank you very much.

14    Appreciate that.        That helps that.      Okay.       We will

15    come to the -- to the interview in a minute.                 And     01:17:06

16    incidentally, if you think you need to refresh your

17    memory with something from the interview, feel

18    free -- feel free to do that.

19        A.     Thank you.

20        Q.     So tell me what -- what, exactly, did you                 01:17:16

21    observe when you first arrived at the scene?                 By

22    "the scene," I mean, where Mr. Bauer was and where

23    Chin and Middleton were.

24        A.     Yeah.     When I first got on scene, I saw

25    the officers on the ground.          It looked like it was           01:17:39

                                                                          Page 19

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 93 of 402


1     pretty dynamic, rapidly unfolding, looked like

2     there was a violent struggle going on with a large

3     gentleman.

4                   I saw Officer Bennett arrive just before I

5     did.        He went over to assist, and by the time I got          01:17:57

6     out of my vehicle, I went over to do what I can to

7     assist as well.

8            Q.     Okay.   So by the time you got up to where

9     Jacob Bauer was on the ground there, there were

10    three officers there, Chin, Middleton, and Bennett,                01:18:17

11    correct?

12           A.     Yes.

13           Q.     Okay.   And who was the next person that

14    arrived after you came by, Officer Koumiss?

15           A.     I would have to believe it was Officer               01:18:30

16    Trovao.

17           Q.     I think that's right, at the time.           Have

18    you reviewed the time line that the police

19    department did about who arrived when and that sort

20    of thing?                                                          01:18:45

21           A.     Not a time line.     I think it was just

22    reviewing reports.

23           Q.     Okay.   All right.    About how long was it

24    after you arrived did Officer Trovao arrive?

25           A.     Less than a minute, probably seconds,                01:18:59

                                                                        Page 20

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 94 of 402


1     because we were both at the station together

2     responding, so I would imagine it was right after.

3         Q.   So when you arrived, what was the first

4     thing you did, Officer Koumiss?

5         A.   I observed a violent struggle, and I went              01:19:12

6     over there to see what I could do to gain control

7     of the situation.

8         Q.   Okay.   And you were -- would you describe

9     yourself as the senior officer on the scene in

10    terms of your seniority?                                        01:19:29

11        A.   Yes.

12        Q.   Did you --

13             MR. BLECHMAN:      Vague as to time.      I'm

14    sorry.   Objection.     Belated objection.       Vague as to

15    time.                                                           01:19:37

16             Go ahead.

17    BY MR. GWILLIAM:

18        Q.   When you first arrived, you were the

19    senior officer on the scene?

20        A.   Yes.                                                   01:19:42

21        Q.   Did you ever consider yourself to be in

22    any supervisory role because of your years of

23    experience at the police department?

24        A.   At that point, that did not cross my mind.

25    What was imperative to me was to gain control of                01:19:57

                                                                     Page 21

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 95 of 402


1     the struggle.

2         Q.    Okay.   What exactly -- when you say it was

3     a violent struggle, can you be a little more

4     specific about what you observed with regard to

5     Mr. Bauer?                                                  01:20:11

6         A.    I knew Officer Chin to be a very fit

7     person.    I was one of his training officers.         I

8     just know him, working shifts with him.          When I

9     initially heard him call for Code 3 cover, I could

10    hear the stress in his voice.                               01:20:29

11              Code 3 cover is not something we use very

12    often, and the rare occasions it's used, it's

13    obviously taken seriously.       And just me,

14    personally, knowing Chin and hearing the -- his

15    voice calling for Code 3 cover, the stress, and             01:20:44

16    when I arrived, seeing the struggle he was in, my

17    number one priority is to try to help and try to

18    get -- gain control of that situation.

19        Q.    Okay.   But tell me exactly what you

20    observed in terms of -- of Bauer on the ground.             01:20:59

21    Was he prone by -- was he on his stomach by the

22    time you arrived?

23        A.    Yeah.   Once I arrived and was approaching

24    them, I noticed he was on his stomach.          Officer

25    Chin was -- if he -- if Mr. Bauer -- as Mr. Bauer's         01:21:15

                                                                 Page 22

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 96 of 402


1     laying down, facing the -- on the grass, I believe

2     Officer Chin was on his right side, had handcuffs

3     on his right wrist.

4               I noticed that his -- Mr. Bauer's left arm

5     and left hand was underneath his -- near his                    01:21:33

6     waistband.    And just from my training and

7     experience, I know that's a dangerous area for

8     someone's hands to be, while they are resisting

9     police, because there may be weapons there that

10    they are trying to gain access to, so my number one             01:21:48

11    concern was to try to get that left arm removed and

12    under control.

13        Q.    Did anybody, at the time that you were

14    trying to get the left arm under control, say

15    anything about whether they thought he had a                    01:21:59

16    weapon?

17        A.    No, I did not hear that.        I heard plenty

18    of orders of "stop resisting," and "relax," and,

19    "stop scratching me," things of that sort.               But

20    again, based on my years of experience and, mostly,             01:22:15

21    being out in the field, I do know that suspects do

22    reach for weapons in their waistband.

23        Q.    All right.     And have you subsequently

24    reviewed Chin and/or Middleton's body cam of their

25    initial meeting with Mr. Bauer?                                 01:22:33

                                                                     Page 23

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 97 of 402


1         A.    Not their body cam.     I read their

2     depositions.

3         Q.    Okay.   Were commands given to Mr. Bauer to

4     remove his left arm from his body?

5         A.    I can't remember if it's -- I can't               01:22:59

6     remember if, specifically, it was stated to remove

7     his left hand.     I do remember hearing, multiple

8     times, "stop resisting," "relax," "stop scratching

9     me," things of that sort.

10        Q.    I think when I was either reviewing your          01:23:19

11    body cam or the other ones, I heard, very

12    distinctly, a command to him to "get your left arm

13    out," and him saying "I can't."        Do you recall

14    that?

15        A.    I don't recall that dialogue.        Yeah, I      01:23:32

16    don't recall that part.

17        Q.    Do you know whether the problem you were

18    having in getting his arm out from under him was

19    that it was trapped underneath his body?

20        A.    No.                                               01:23:48

21        Q.    And what did you do to try and get his

22    left arm so that you could handcuff him?

23        A.    So when I observed that, as I was

24    approaching the scene, I got onto Mr. Bauer's right

25    side.    I knelt down on the right side of his body.        01:24:06

                                                                 Page 24

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 98 of 402


1     I reached over and tried to push and grab onto his

2     left arm.       And I could feel his resistance of not

3     allowing me to, so then I did not think that would

4     work.

5               It was a hot day.       We were all sweating.     01:24:23

6     He was very sweaty.       It was hard to get a good

7     grasp of him, so I went to the next step of trying

8     to get his arm removed.

9         Q.    What was the next step?

10        A.    In my process -- thought process at the           01:24:36

11    time, I thought of using my baton as an improvised

12    device.     Because I was on the opposite side of him,

13    I thought I could wedge it between his elbow and

14    his body and lock it with that leverage, use that

15    leverage to get his arm removed.                            01:24:55

16        Q.    Is that what you tried to do?

17        A.    I did try to do that.

18        Q.    And at that time, were you -- were you

19    kneeling on his body?

20        A.    No.     My knees were on the ground, and I        01:25:03

21    was over -- hovering over his body while I reached

22    around to insert the baton into his -- between his

23    left elbow and his body.

24        Q.    Was anybody else trying to use the baton

25    at that time, to your knowledge?                            01:25:21

                                                                 Page 25

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 99 of 402


1         A.   I did see another baton trying to be used,

2     and I believe it was from Officer Trovao.

3         Q.   Did you see anybody use any

4     distractionary strikes with a baton?

5         A.   No.                                                  01:25:37

6         Q.   Are you aware that distractionary strikes

7     were done with the baton, now that you've reviewed

8     the -- more information on the case?

9              MR. BLECHMAN:      Hold on a second.      Hold on

10    a second.      Lacks foundation.     Vague and ambiguous      01:25:47

11    as to "strikes."      Assumes facts not in evidence.

12             Go ahead.

13             THE WITNESS:     I learned it through

14    reviewing police reports, yes.

15    BY MR. GWILLIAM:                                              01:25:57

16        Q.   But you didn't see Trovao try and hit him

17    with his baton?

18        A.   No.

19        Q.   Did you see --

20             MR. BLECHMAN:      Argumentative -- hold on.         01:26:05

21    Argumentative as to "hit."         And misstates the

22    testimony in the video.

23             Go ahead.

24    BY MR. GWILLIAM:

25        Q.   Did you see Chin hit Bauer with his fist?            01:26:14

                                                                   Page 26

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 100 of 402


1          A.   No.

2          Q.   Are you aware that that happened now that

3     you reviewed other things or --

4          A.   Yes.

5          Q.   But you were there when that happened; you             01:26:24

6     just didn't see it?

7          A.   I didn't see it.      My concern, again, was I

8     was laser focused on trying to get that arm

9     underneath.       I wasn't looking at those things.

10         Q.   How long did it take you from the time you             01:26:38

11    got your baton in there to get his arm out?

12         A.   I was unsuccessful getting his arm out

13    with my baton.       I tried a couple times.       I believe,

14    because of, again, him being so sweaty, my baton

15    kept slipping out, and so I wasn't able to be                    01:26:54

16    successful at that.

17         Q.   So what happened next, then, in terms of

18    getting his arm out from under him?

19         A.   By now, there were several other officers

20    on scene.       I had disengaged to try to reassess on           01:27:07

21    what else I could do.        And when I disengaged, I

22    realized I did not have my medical gloves on.

23              I put those on, and by the time I was

24    standing by Mr. Bauer's feet at that time, I --

25    once I reassessed the situation, they were already               01:27:30

                                                                      Page 27

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 101 of 402


1     time you arrived at the scene, right?

2          A.    Yes.

3          Q.    And what, if anything, did you do once you

4     kind of thought it was excited delirium?          Did you

5     feel that there was any action you needed to take            01:33:52

6     in order to follow the policy manual of what

7     happens with excited delirium?

8                MR. BLECHMAN:    Hold on.   I'm going to

9     object as lacks foundation.        It's argumentative as

10    phrased.     Misstates the witness's testimony.              01:34:06

11               You can respond.

12               THE WITNESS:    Yeah.   At that point, we

13    had, I believe, at least three supervisors at the

14    scene, and we had medical staging around the

15    corner.                                                      01:34:23

16               And again, after our number one goal of

17    getting control of Mr. Bauer was accomplished, I

18    believe one of the supervisors flagged in the fire

19    department and ambulance to come into the scene.

20    BY MR. GWILLIAM:                                             01:34:38

21         Q.    Well, if I read your statement

22    correctly -- let's stick with this page of 13 --

23    you said you were thinking, immediately, excited

24    delirium.     I assume you were concerned about

25    excited delirium when you first saw him and the              01:34:52

                                                                  Page 33

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 102 of 402


1                          REPORTER'S CERTIFICATE

2

3

4              I, JANICE H. DISPO, a Shorthand Reporter, State

5    of California, do hereby certify:

6              That ALEX KOUMISS, in the foregoing deposition

7    named, was present and by me sworn as a witness in the

8    above-entitled action at the time therein specified;

9              That said deposition was taken before me at said

10   time, and was taken down in shorthand by me, a Certified

11   Shorthand Reporter of the State of California, and was

12   thereafter transcribed into typewriting, and that the

13   foregoing transcript constitutes a full, true and correct

14   report of said deposition and of the proceedings that

15   took place;

16              That before completion of the proceedings,

17   review of the transcript was requested.

18              IN WITNESS WHEREOF, I have hereunder subscribed

19   my hand this 3rd day of February, 2021.

20

21                          <%22406,Signature%>

                            JANICE H. DISPO, CSR NO. 13299

22                          State of California

23

24

25

                                                                 Page 68

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 103 of 402




             EXHIBIT H
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 104 of 402


1                   UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3                       San Francisco Division
4
5    JOHN BAUER, an individual and
6    as Successor in Interest of
7    Jacob Bauer, deceased; ROSE
     BAUER, an individual and as
8    Successor in Interest of Jacob
9    Bauer, deceased,
10                          Plaintiffs,
          vs.                                     No. 3:19-cv-04593-LB
11   CITY OF PLEASANTON; BRADLEE
12   MIDDLETON; JONATHAN CHIN;
13   RICHARD TROVAO; STEVEN BENNETT;
14   ALEX KOUMISS; JASON KNIGHT;
15   MARTY BILLDT; DAVID SPILLER;
16   and DOES 1 to 50, inclusive,
17                          Defendants.
     _______________________________/
18                   DEPOSITION OF RICHARD TROVAO
19                          Oakland, California
20                     Thursday, October 8, 2020
21   Reported by:
22   Natalie Y. Botelho, CSR No. 9897
23   Job No. 4262017
     Confidential portions:
24   (Page 22, Line 13 - Page 24, Line 20)
25   (Pages 100, Line 18 - Page 103, Line 4)

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 105 of 402


1    A.           Yes.                                               13:48:24

2    Q.           Why did you decide to use a taser on Jacob         13:48:25

3    Bauer?                                                          13:48:28

4    A.           I was trying to use it to gain compliance,         13:48:29

5    to release -- so he can release his arm that we were            13:48:32

6    trying to remove from under him.                                13:48:35

7    Q.           Are you aware that it might be against a           13:48:37

8    policy and certainly might not be safe for someone              13:48:41

9    if they're tased by two different people?                       13:48:43

10                MR. BLECHMAN:   Incomplete.                        13:48:49

11                MR. GWILLIAM:   Q.   Let me rephrase that.         13:48:51

12   At the time you tased him, did you know whether                 13:48:53

13   anybody had tased him before then?                              13:48:55

14   A.           At the time I tased him, no, I did not             13:48:59

15   know.    I realized it the second time I tased him,             13:49:03

16   when I saw the probes in Mr. Bauer.                             13:49:06

17   Q.           And you -- did you understand that                 13:49:11

18   Middleton had tased him earlier?                                13:49:12

19   A.           At one point I did learn that, but I don't         13:49:17

20   know when.     I do know that he was tased after I              13:49:19

21   tried applying the second time, and I saw that there            13:49:23

22   were taser probes in Mr. -- I saw one.          Later on,       13:49:27

23   after reviewing the video, I saw there were two, but            13:49:31

24   at the time, I saw one, and I knew that he had been             13:49:34

25   tased and it was not successful.                                13:49:36

                                                                 Page 53

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 106 of 402


1    Q.          Did you tase him again after you saw the            13:49:39

2    taser prongs in him?                                            13:49:41

3    A.          No.                                                 13:49:43

4    Q.          Did you do what is referred to sometimes            13:49:45

5    as a drive stun when you tased him?                             13:49:48

6    A.          Yes.                                                13:49:52

7    Q.          You've never done that before?                      13:49:52

8                MR. BLECHMAN:    Again, in the field, is the        13:49:54

9    question?                                                       13:49:56

10               MR. GWILLIAM:    Yeah.                              13:49:57

11               MR. BLECHMAN:    Thank you.                         13:49:57

12               THE WITNESS:    In the field, no, I don't           13:49:58

13   recall, no.                                                     13:49:58

14               MR. GWILLIAM:    Q.   Have you ever done it         13:50:00

15   in training?                                                    13:50:00

16   A.          Yes.                                                13:50:01

17   Q.          Tell me what you've done in training with           13:50:01

18   regard to a drive stun.                                         13:50:04

19   A.          Well, oftentime we -- when we -- like I             13:50:05

20   mentioned earlier, we practice shooting at a                    13:50:10

21   cardboard cutout target.      And you shoot the taser at        13:50:13

22   the cutout, and then you simulate that it did not               13:50:16

23   work.   Obviously it's cardboard, so, you know -- and           13:50:20

24   then you go up to complete the circuit with taser.              13:50:24

25   Because once you launch the taser probes, you can               13:50:29

                                                                 Page 54

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 107 of 402


1    still use the ends to complete a circuit, to finish              13:50:33

2    the tasing.                                                      13:50:37

3               We've also try -- rehearse -- or                      13:50:38

4    "rehearse" is probably not the right word -- trained             13:50:41

5    to remove the cartridge and use a drive stun along               13:50:45

6    the cardboard cutout, or whatever it is.                         13:50:50

7    Q.         So in all of your work with regard to the             13:50:55

8    so-called drive stun would have been on a cardboard              13:50:57

9    cutout?                                                          13:51:00

10   A.         Cardboard cutout.       Not human, but                13:51:01

11   cardboard cutout.     I don't --                                 13:51:04

12   Q.         So what did you do?       Just put the taser          13:51:06

13   right up on the thing like this and tase the                     13:51:08

14   cardboard that way?                                              13:51:11

15   A.         Yes.                                                  13:51:12

16   Q.         Is that what you did?                                 13:51:13

17   A.         Yes.                                                  13:51:13

18   Q.         How many times do you think you've done               13:51:17

19   that before August 1st, '18?                                     13:51:19

20   A.         It would depend on how often we train.         I      13:51:25

21   don't recall if it's once a year or once every two               13:51:26

22   years, but I've been with the department since 2005,             13:51:30

23   and I was issued a taser soon after being hired, so              13:51:36

24   I would -- if we did it yearly, I would probably say             13:51:43

25   close to 13 times, if we did it yearly.                          13:51:46

                                                                   Page 55

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 108 of 402


1               (Whereupon the video marked as Exhibit 16                14:10:53

2               was played.)                                             14:10:53

3               MR. GWILLIAM:     Stop that right there.                 14:11:18

4    Q.         Is this your foot on him right there?                    14:11:19

5    A.         Yes.                                                     14:11:21

6    Q.         Did you feel it was appropriate to put                   14:11:22

7    your foot on him like that at that point?                           14:11:23

8    A.         Yes.                                                     14:11:26

9    Q.         Why did you feel it was important?           Were        14:11:26

10   you trying to stomp him?                                            14:11:28

11              MR. BLECHMAN:     Hold on.    Vague and                  14:11:29

12   ambiguous as to "stomp."      Well, I think there was               14:11:30

13   two questions in there.      So it's compound, vague and            14:11:33

14   ambiguous as to "stomp," but go ahead.                              14:11:35

15              THE WITNESS:     So I wasn't stomping.        I was      14:11:38

16   trying to use his leverage to shove him back over,                  14:11:40

17   because he's trying to roll over towards us onto his                14:11:43

18   back at this point.                                                 14:11:44

19              MR. GWILLIAM:     Q.   Do you feel it was                14:11:45

20   appropriate for you to put your foot on him to do                   14:11:47

21   that?                                                               14:11:49

22   A.         Yes, because it's a tight quarters, and to               14:11:49

23   go back down to get back in between them at that                    14:11:50

24   point where I was standing, yes.                                    14:11:53

25   Q.         And did you feel that you stomped on him                 14:11:55

                                                                      Page 64

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 109 of 402


1    and -- with your foot at that time?                               14:11:59

2                 MR. BLECHMAN:      Misstates the witness's           14:12:02

3    testimony, asked and answered.            Go ahead and tell       14:12:03

4    him again.                                                        14:12:05

5                 THE WITNESS:      I was shoving him with my          14:12:06

6    foot.   It wasn't a stomp.           It was shoving him with      14:12:07

7    my foot, trying to shove him back over to the                     14:12:11

8    position he was at earlier, because he's trying to                14:12:14

9    roll back over towards us.                                        14:12:17

10                MR. GWILLIAM:      Q.     So the purpose of you      14:12:18

11   standing up and putting your foot on him was to try               14:12:19

12   and roll him over?        Is that what you're saying?             14:12:21

13   A.           To keep him from getting back up towards             14:12:24

14   us, yes.                                                          14:12:26

15   Q.           Is this something that you have done in              14:12:29

16   the past?     You've put your feet on subjects to                 14:12:31

17   control them?        Do you recall doing that in your             14:12:35

18   history of your work before?                                      14:12:41

19   A.           I don't recall, no.                                  14:12:42

20   Q.           All right.     Well, let's see what else             14:12:46

21   we've got.                                                        14:12:47

22                Okay.     Yeah, the time is at 2:05, just for        14:12:48

23   the record.                                                       14:12:51

24                (Whereupon the video marked as Exhibit 16            14:12:53

25                was played.)                                         14:12:53

                                                                    Page 65

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 110 of 402


1    A.           Yes.    Well --                                       14:17:05

2    Q.           When did you -- sorry.                                14:17:06

3    A.           I don't know if it was this time I thought            14:17:07

4    it wasn't working or the first time.           However, what       14:17:09

5    I concluded here was that I attempted to tase him                  14:17:12

6    twice, and then I could see at that point that                     14:17:17

7    someone had already tased him because I saw the                    14:17:20

8    probes.   The taser wasn't -- it wasn't helping us                 14:17:22

9    trying to handcuff him.        That's why I said there was         14:17:26

10   no effect.     It's not --                                         14:17:29

11   Q.           So he wasn't reacting to the taser?                   14:17:30

12   A.           I don't believe so, because we're still               14:17:33

13   struggling with him and...                                         14:17:35

14   Q.           Okay.    And the purpose, as far as you're            14:17:37

15   concerned, of the taser was to have pain compliance                14:17:42

16   so that he stops struggling?           Is that a reason you        14:17:46

17   did it?                                                            14:17:49

18   A.           It's a type of pain compliance.         It's          14:17:50

19   considered less -- less lethal.           So yes, it's a type      14:17:52

20   of pain compliance, where we hoped that he would                   14:17:55

21   comply with our orders so we could get him                         14:17:59

22   handcuffed.                                                        14:18:01

23   Q.           Okay.                                                 14:18:02

24   A.           And he's act -- yes.                                  14:18:02

25                MR. GWILLIAM:     2:20.     We'll move forward a      14:18:08

                                                                     Page 70

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 111 of 402


1    little.                                                          14:18:11

2                (Whereupon the video marked as Exhibit 19            14:18:12

3                was played.)                                         14:18:12

4                MR. GWILLIAM:      Stop.                             14:18:24

5    Q.          So did you tase him again, then, at this             14:18:24

6    point, just there at 2:35?                                       14:18:27

7    A.          I'm sorry.     For me?     No.                       14:18:30

8    Q.          Did you tase him again?                              14:18:32

9    A.          No.                                                  14:18:34

10               MR. GWILLIAM:      Just take it back just a          14:18:34

11   little bit.       So take it from there.      Just move it       14:18:35

12   forward, 2:30.                                                   14:18:50

13               (Whereupon the video marked as Exhibit 19            14:18:51

14               was played.)                                         14:18:51

15               MR. GWILLIAM:      Q.    Okay.   We run that up      14:19:41

16   until I think it's about three minutes and 12                    14:19:43

17   seconds or something like that.          Is that video           14:19:45

18   consistent with your recollection of what happened,              14:19:47

19   as far as you can see from the video?                            14:19:49

20   A.          Yes.                                                 14:19:52

21               MR. GWILLIAM:      Okay.    We've got another        14:19:53

22   video.    Let's -- the next one has not been marked              14:19:55

23   yet, so I guess it will be 21.                                   14:19:57

24               (Whereupon the video marked as Exhibit 21            14:20:14

25               was played.)                                         14:20:14

                                                                   Page 71

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 112 of 402


1                 MR. GWILLIAM:     Stop right there.                  14:20:15

2    Q.           Now, that was you using your baton on him,           14:20:16

3    right?                                                            14:20:18

4    A.           Yes.                                                 14:20:19

5    Q.           Why did you pull out your baton and strike           14:20:19

6    him like that?       And incidentally, we're at point 08          14:20:21

7    of this video, Exhibit 21.                                        14:20:26

8    A.           So we were trying to remove his left arm             14:20:29

9    from underneath Mr. Bauer.          And I tried initially to      14:20:31

10   try to pull his arm.        That didn't work, so I tried          14:20:35

11   the distraction blows with -- by jabbing, by using                14:20:39

12   my baton in the closed position, hoping that that                 14:20:42

13   would release his grip, or whatever he was doing to               14:20:46

14   hold his arm underneath him.          And as you could see,       14:20:49

15   it didn't have any effect either.                                 14:20:52

16   Q.           Where exactly on your body (sic) did you             14:20:54

17   hit him?     In the head?                                         14:20:56

18   A.           No.    It was on the side.      Right here,          14:20:58

19   somewhere on the side (indicating).                               14:20:59

20                MR. BLECHMAN:     When you describe for the          14:21:02

21   video, you got to describe for the record.                        14:21:04

22                THE WITNESS:     Oh, I'm sorry.      Left side       14:21:08

23   area, under -- under his arm.                                     14:21:09

24                MR. GWILLIAM:     Q.    And you thought by           14:21:12

25   hitting --                                                        14:21:13

                                                                    Page 72

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 113 of 402


1    A.         Might have been under his arm.                         14:21:13

2    Q.         What did you think you would accomplish by             14:21:15

3    hitting him with your baton?                                      14:21:17

4    A.         I would hope he would feel enough pain                 14:21:19

5    there that he would release his grip.                             14:21:22

6    Q.         What was he holding on to that you mean                14:21:24

7    "release his grip"?                                               14:21:26

8    A.         Well, he had his -- I say "grip."            That      14:21:27

9    may be the wrong term.      Release his left arm to               14:21:29

10   where we could pull it out and handcuff him.                      14:21:34

11   Q.         So the only purpose of that was to see if              14:21:39

12   you could release his arm so you could pull it out                14:21:42

13   from under his body and handcuff him, correct?                    14:21:44

14   A.         Yes.                                                   14:21:46

15   Q.         But you had plenty of manpower, people,                14:21:51

16   seems to me, to pull it out.       Would you agree with           14:21:53

17   that?                                                             14:21:55

18              MR. BLECHMAN:     Hold on.    Argumentative,           14:21:56

19   calls for speculation, calls for expert testimony.                14:21:56

20   But go ahead and answer.                                          14:22:00

21              THE WITNESS:     My honest answer is I wish            14:22:02

22   there was, but he was -- it wasn't.         Seemed like the       14:22:03

23   officers were already struggling prior to my arrival              14:22:09

24   to try to do that.     So I was there to assist them in           14:22:13

25   any way.                                                          14:22:15

                                                                    Page 73

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 114 of 402


1                 MR. GWILLIAM:    All right.     Let's see --       14:22:17

2    let's go on with the rest of this.                              14:22:18

3                 (Whereupon the video marked as Exhibit 21          14:22:21

4                 was played.)                                       14:22:21

5                 MR. GWILLIAM:    Hold on a sec.      Wait a        14:22:27

6    minute.     Let's move that back just a little bit.             14:22:28

7    Hold on.     Stop it right there.      Let's stop it.           14:22:38

8    Q.           Now, is this your -- is this your taser            14:22:41

9    there on the hand we see here at -- we're at 13                 14:22:43

10   seconds.     Is that you?                                       14:22:48

11   A.           To your left, yes.                                 14:22:49

12   Q.           Now, is somebody else tasing him with              14:22:51

13   their hand over here next to yours?                             14:22:54

14                MR. BLECHMAN:    Calls for speculation.            14:22:56

15                MR. GWILLIAM:    Q.   Seemed like it was two       14:22:57

16   people tasing him.      Do you see that?                        14:22:59

17                MR. BLECHMAN:    Calls for speculation,            14:23:01

18   lacks foundation as to what the other person's taser            14:23:01

19   is doing.     But you can respond.                              14:23:06

20                THE WITNESS:    He has his taser in his            14:23:08

21   hand.     However, I notified or I told him, "I have            14:23:09

22   it.     I got it.   I'm going to tase him," so he               14:23:12

23   doesn't tase him, from my understanding.                        14:23:14

24                MR. GWILLIAM:    Q.   It's possible he tased       14:23:17

25   him.     It sounded to me like they both tased him.             14:23:17

                                                                 Page 74

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 115 of 402


1                       CERTIFICATE OF REPORTER
2
3                  I, Natalie Y. Botelho, a Certified
4    Shorthand Reporter, hereby certify that the witness
5    in the foregoing deposition was by me duly sworn to
6    tell the truth, the whole truth, and nothing but the
7    truth in the within-entitled.
8                  The said deposition was taken down in
9    shorthand by me, a disinterested person, at the time
10   and place therein stated, and that the testimony of
11   said witness was thereafter reduced to typewriting,
12   by computer, under my direction and supervision;
13                 That before completion of the deposition,
14   review of the transcript [ ] was|[X] was not
15   requested.      If requested, any changes made by the
16   deponent (and provided to the reporter) during the
17   period allowed are appended hereto.
18                 I further certify that I am not of counsel
19   or attorney for either or any of the parties to the
20   said deposition, nor in any way interested in the
21   event of this cause, and that I am not related to
22   any of the parties thereto.
23                 DATED: October 19, 2020
24
                   <%20029,Signature%>
25                 Natalie Y. Botelho, CSR No. 9897

                                                               Page 123

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 116 of 402




              EXHIBIT I
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 117 of 402


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                           Plaintiffs,
9
     vs.                                             Case No.
10                                                   3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17
18         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20    VIDEO-RECORDED DEPOSITION OF ERIC (MARTY) BILLDT
21               THURSDAY, SEPTEMBER 3, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227616

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 118 of 402


1               You agree with that?                               11:36:02

2         A.    I agree with that in the policy, yes.

3         Q.    And the next sentence says, "Calls

4    involving these persons should be considered medical

5    emergencies."                                                 11:36:15

6               Do you agree with that?

7         A.    I agree with that.

8         Q.    Do you agree that by the time you had

9    gotten on the scene and assessed it, that Jacob

10   Bauer was suffering from a medical emergency                  11:36:25

11   pursuant to this policy?

12        MR. BLECHMAN:      Calls for expert testimony, it

13   lacks foundation, calls for speculation of this

14   witness.

15              Go ahead.                                          11:36:37

16        THE WITNESS:      I don't know what he was

17   suffering from.

18   BY MR. GWILLIAM:

19        Q.    Was it your job, as far as you were

20   concerned as the supervising officer at the scene,            11:36:42

21   to determine whether or not there was a mental

22   emergency pursuant to this policy?

23        A.    I know that it's my responsibility to get

24   medical emergency care there quickly, which

25   occurred, and it is the responsibility of fire and            11:37:01

                                                                  Page 70

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 119 of 402


1    paramedics, who have a higher level of care, to make          11:37:09

2    that determination.

3         Q.   Had you had any experience with so-called

4    excited delirium in your peace officer experience

5    before August 1st, '18?                                       11:37:22

6         A.   Only through training.

7         Q.   Okay.     Did you consider at any time while

8    you were at the scene, before the paramedics arrived

9    on the scene, that Jacob Bauer might be suffering

10   from excited delirium?                                        11:37:37

11        MR. BLECHMAN:     Calls for expert testimony,

12   lacks foundation, and calls for speculation.

13             Go ahead.

14        THE WITNESS:     That thought did not cross my

15   mind at that time.                                            11:37:50

16   BY MR. GWILLIAM:

17        Q.   Has it since crossed your mind since you

18   look back on the situation?

19        MR. BLECHMAN:     Incomplete hypothetical, calls

20   for expert testimony, and lacks foundation.                   11:37:59

21             Go ahead.

22        THE WITNESS:     It's possible.

23   BY MR. GWILLIAM:

24        Q.   It's probable, wouldn't you agree?

25        MR. BLECHMAN:     It's argumentative, asked and          11:38:07

                                                                  Page 71

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 120 of 402


1    BY MR. GWILLIAM:                                              11:39:28

2         Q.     All right.     Did you feel like you had full

3    control of what was going on at the scene up until

4    the time Jacob Bauer was placed in the ambulance?

5         MR. BLECHMAN:       Vague and ambiguous as to "full      11:39:38

6    control."

7                But go ahead.

8         THE WITNESS:    I don't know about full control,

9    but I know I had support of two senior sergeants on

10   scene to assist me if needed.                                 11:39:47

11   BY MR. GWILLIAM:

12        Q.     I'm going to get into the video in a

13   minute, but I want to ask another general question.

14   At any time up until the time the paramedics arrived

15   at the scene, did you have any specific concern               11:40:02

16   about the health and welfare of Jacob Bauer?

17        A.     Yes.

18        Q.     I didn't see anything in your report or

19   your statement about concerns about that.         You

20   talked about concerns about safety of your officers,          11:40:23

21   but I didn't see that.       Am I correct that you didn't

22   mention that in your statement?

23        MR. BLECHMAN:       Move to strike the statement as

24   argumentative, argumentative question.        And lacks

25   foundation that those questions were asked.                   11:40:37

                                                                  Page 73

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 121 of 402


1              But go ahead.                                       11:40:39

2         THE WITNESS:    Without looking specifically at

3    my report, I don't know if that was in there.

4    BY MR. GWILLIAM:

5         Q.   When you were at the scene, tell me                 11:40:48

6    exactly what considerations or thoughts you had

7    about the safety and health considerations of Jacob

8    Bauer before the paramedics arrived.

9         A.   I couldn't give you specifics.     I know as

10   a supervisor, we want to render medical aid as soon           11:41:11

11   as possible.   Fire was summoned, they were staged to

12   come in as soon as it was safe to do so.     And once

13   it was deemed safe for them to come in, we had them

14   come to Mr. Bauer.

15        Q.   Did you make the call for paramedics to             11:41:34

16   come to the scene?

17        A.   I believe Sergeant Knight requested fire.

18        Q.   And exactly -- please give me your exact

19   best estimate as to how long you were at the scene

20   before a call was made for the paramedics.                    11:41:48

21        A.   So the fire and paramedics will respond at

22   the same time, so just for clarification.

23        Q.   I meant the call.

24        A.   Oh, the call?

25             I would have to look at the timeline.               11:42:03

                                                                  Page 74

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 122 of 402


1    contact with Jacob Bauer; is that right?                      11:47:04

2         MR. BLECHMAN:     Vague and ambiguous as to "in

3    contact."

4                But go ahead.

5         THE WITNESS:     Yes.                                    11:47:10

6    BY MR. GWILLIAM:

7         Q.     Okay.   What did you -- what was your first

8    assessment there in terms of what should be your

9    role here as the supervisor when you see these

10   people working on him?                                        11:47:21

11        A.     Observe what's going on, make sure the --

12   eventually figure out what caused this struggle, but

13   make sure that the -- in this case, I didn't know it

14   was Mr. Bauer, but the subject being detained is

15   safe and that the officers are safe.                          11:47:44

16        Q.     So your first consideration was whether

17   Jacob Bauer should be safe?

18        A.     Well, the first consideration is the

19   safety of other -- of everyone involved, and

20   obviously, they're in a struggle to detain this               11:48:00

21   person and formulating the opinion that -- you know,

22   observing for the use of force that's occurring.

23        Q.     What was your impression when you first

24   came on and you see five officers trying to detain

25   this guy, in terms of what he had done, if anything,          11:48:23

                                                                  Page 78

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 123 of 402


1    to cause them to detain him?                                  11:48:26

2         MR. BLECHMAN:     Calls for speculation and lacks

3    foundation in this witness.

4                But go ahead.

5    BY MR. GWILLIAM:                                              11:48:34

6         Q.     I just want what your state of mind was.

7         A.     My state of mind is this is a subject

8    who's resisting arrest, so I have a -- there's a --

9    I have at least a 148 PC at this point.

10        Q.     So you think he'd been arrested already?          11:48:50

11        A.     I see --

12        MR. BLECHMAN:     Hold on a second.

13               Calls for a legal conclusion about

14   "arrested already," lacks foundation, calls for

15   speculation.                                                  11:49:01

16               But go ahead.

17        MR. GWILLIAM:     I think a police officer can

18   understand "arrest."

19   BY MR. GWILLIAM:

20        Q.     But you thought he'd been arrested; is            11:49:06

21   that right?

22        MR. BLECHMAN:     He wasn't on the scene, Counsel,

23   so how --

24   BY MR. GWILLIAM:

25        Q.     Was it your impression that he had been           11:49:11

                                                                  Page 79

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 124 of 402


1    try to help them detain him in some way?                      11:51:11

2         A.   Yeah.    At one point, when they're

3    struggling with his hand, I did.

4         Q.   Is this a little later?      At this point,

5    have you gotten involved or are you just trying to            11:51:21

6    look and see what's going on?

7         A.   I'm still observing till -- yeah, just

8    kind of taking in what's going on.

9         MR. GWILLIAM:     And for the record, we're at

10   1:11, one minute and 11 seconds into the video.               11:51:31

11             All right.     Let's go ahead.

12             (Video played.)

13        MR. GWILLIAM:     Stop there.

14   BY MR. GWILLIAM:

15        Q.   Was it your impression they were trying to          11:51:51

16   handcuff him at this stage?

17        A.   Yes.

18        Q.   Let's go ahead.

19             What I'd like you to do, if you would,

20   Sergeant Billdt, is tell me --                                11:51:59

21        MR. GWILLIAM:     Just stop for a minute.

22   BY MR. GWILLIAM:

23        Q.   Just tell me when you get involved,

24   because I wasn't exactly sure from the video.       Just

25   tell us to stop when you reached in to try to help.           11:52:10

                                                                  Page 82

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 125 of 402


1         MR. GWILLIAM:       Go ahead.                            11:52:13

2                (Video played.)

3         THE WITNESS:     I guess you can say I got

4    involved by making a suggestion to try to

5    wedge . . .                                                   11:52:23

6         MR. GWILLIAM:       Okay, stop.

7    BY MR. GWILLIAM:

8         Q.     You were making a suggestion?

9         A.     Yeah, to get -- put the baton in between

10   his arm to wedge it out.                                      11:52:28

11        Q.     Why did you think that would be necessary?

12        A.     Because they were struggling to get his

13   arm out and to use it as leverage.

14        Q.     Did you ever physically get involved and

15   try to --                                                     11:52:43

16        A.     Yeah --

17        MR. BLECHMAN:       Hold on, let him finish his

18   question so it's clear.

19               Sorry.

20   BY MR. GWILLIAM:                                              11:52:49

21        Q.     Did you ever physically get involved, in

22   terms of trying to help with some hands-on with

23   regard to his detention there?

24        A.     Yes.

25        Q.     All right.     Would you tell us when that        11:52:57

                                                                  Page 83

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 126 of 402


1         Q.   Is this where you --                                11:55:16

2         A.   Yeah.

3         Q.   Tell me what you're doing here, because I

4    really couldn't see.

5         A.   I just --                                           11:55:21

6         Q.   Wait just a minute.

7              We're at 2:14 in the video.

8         A.   I believe I just helped transition his arm

9    up, push his arm up, and then once they grabbed hold

10   of it, I let go.                                              11:55:31

11        Q.   You were only involved in it for a very

12   short time?

13        A.   Very short time.

14        Q.   If I read your statement correctly, did

15   you feel that maybe it wasn't your job, as the                11:55:39

16   supervisor, to be hands-on and that you needed to be

17   more on an observation role and that's why you kind

18   of stepped back and decided not to be involved

19   directly with trying to detain him?      Do I understand

20   that correctly?                                               11:55:53

21        A.   That's correct.    That's why.

22        Q.   So at this stage, you said, wait a minute,

23   I need to pull back because my role as a supervisor

24   is to observe what's going on and not try to be

25   directly involved in the hands-on attempt to detain           11:56:03

                                                                  Page 86

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 127 of 402


1    him; correct?                                                 11:56:10

2            A.   Yes.

3            MR. GWILLIAM:    Okay.   Let's go on for a while

4    then.

5                 (Video played.)                                  11:56:17

6            MR. GWILLIAM:    Stop here.

7    BY MR. GWILLIAM:

8            Q.   I was curious, you're walking away from

9    the scene here.       Where are you going?

10           A.   I'm going to get the leg restraint, the          11:56:50

11   wrap device.

12           Q.   The wrap.    So whose -- was it your

13   decision to put a wrap on him at that time?

14           A.   No.    It was -- I agreed with the decision,

15   but I went to go retrieve it for the officers.                11:57:02

16           Q.   Whose idea was it to put the wrap on him?

17           A.   Officer Granados.

18           Q.   And how did that come about?     Did he just

19   say let's go get a wrap and everybody agrees or did

20   he confer with you about it or Knight or what?                11:57:19

21           A.   It's typical for us, with a subject that

22   is resisting, violently resisting, to place them

23   into a wrap for their safety and officer safety.

24           Q.   At any time, did you have any concerns

25   about the use of a wrap on Jacob Bauer, as you                11:57:38

                                                                  Page 87

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 128 of 402


1    understood his situation at that time?                        11:57:42

2         A.      At that time?

3         Q.      Yeah.

4         A.      No.

5         Q.      Did you have any concerns that the wrap          11:57:48

6    might be considered a danger to his health?

7         A.      No.

8         Q.      So you went -- you're going to get the

9    wrap here.     Is that what you're doing?

10        A.      That's correct.                                  11:58:02

11        MR. GWILLIAM:        Okay, let's move forward.

12                (Video played.)

13        MR. GWILLIAM:        Let's stop it here at 3:08.

14   There you go.        This is 3:07.

15   BY MR. GWILLIAM:                                              11:58:30

16        Q.      Now, I want to ask you at this point, did

17   you, at this point, have any specific concerns about

18   the health of Jacob Bauer or his safety?

19        A.      I can't recall.

20        Q.      Were you concerned that people might be          11:58:42

21   kneeling on him when he was on his stomach?

22        A.      At that time?     The thought didn't cross my

23   mind at that time.

24        Q.      Did the thought ever cross your mind that

25   he might have difficulty breathing with all these             11:59:00

                                                                  Page 88

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 129 of 402


1              Go ahead.                                           12:14:17

2         THE WITNESS:     Yeah, I don't know.

3         MR. GWILLIAM:     Okay.   Let's move on.

4              (Video played.)

5         MR. GWILLIAM:     Let's just stop here.                  12:14:56

6    BY MR. GWILLIAM:

7         Q.   I count at least six or seven officers

8    that seem to be working on him.      Would you say that,

9    that there were at least six or seven officers that

10   appeared to be hands-on on Jacob Bauer to try and             12:15:06

11   control him?

12             Would you agree with that?

13        MR. BLECHMAN:     Calls for speculation, lacks

14   foundation.

15             Go ahead.                                           12:15:14

16   BY MR. GWILLIAM:

17        Q.   You were there.

18        A.   Six to seven officers?

19        Q.   Six or seven officers.

20        A.   Working on him?                                     12:15:20

21        Q.   Yeah.

22        A.   I'd say six to seven officers assisting.

23        Q.   Did you have any concern that there might

24   be too many police officers who were trying to

25   detain him?                                                   12:15:32

                                                                 Page 104

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 130 of 402


1            A.   No.                                               12:15:36

2            Q.   I want to ask you this question,

3    Sergeant Billdt.        At any time -- we're going to

4    continue to go through this video, but at any time,

5    did you feel that you should try to deescalate this            12:15:45

6    situation?

7            MR. BLECHMAN:     Vague as to time, vague as to

8    "deescalate this situation."

9                 Go ahead.

10           THE WITNESS:     Deescalate.   At this time, again,    12:15:57

11   the goal was to safely render the scene safe, and

12   that's what they were doing.

13   BY MR. GWILLIAM:

14           Q.   Is the answer to my question no?

15           A.   No.                                               12:16:12

16           Q.   You never considered deescalation at any

17   time?

18           A.   I don't recall if that came across my

19   mind.

20           Q.   Did anybody at the scene ever say anything        12:16:19

21   about, hey, let's step back and assess this

22   situation and deescalate?

23           MR. BLECHMAN:     Vague as to time.

24   BY MR. GWILLIAM:

25           Q.   Let me rephrase that.                             12:16:28

                                                                   Page 105

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 131 of 402


1                 Did anybody at any time say, hey, let's          12:16:28

2    step back and try and assess this situation?

3         MR. BLECHMAN:        Vague as to time, calls for

4    speculation and lacks foundation as to other people.

5                 Go ahead.                                        12:16:34

6         THE WITNESS:        I don't recall that conversation

7    occurring.

8    BY MR. GWILLIAM:

9         Q.      Would you describe the scene we were

10   watching as chaotic?                                          12:16:40

11        MR. BLECHMAN:        Argumentative.

12                But go ahead.

13        THE WITNESS:        Looks chaotic.

14   BY MR. GWILLIAM:

15        Q.      Did that concern you, that you were              12:16:47

16   observing a situation that was chaotic?

17        A.      Yes, it was a concern.

18        Q.      What concerns did you have about that?

19        A.      Well, obviously, I think I've stated is

20   safely taking him into custody, rendering medical             12:17:11

21   aid, making sure officers are okay, making sure -- I

22   mean . . .

23        Q.      Finished with your answer?

24        A.      Yes.

25        Q.      What, if anything, did you do to see if          12:17:27

                                                                 Page 106

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 132 of 402


1    you could reduce the chaos at the scene there?                12:17:30

2         MR. BLECHMAN:        Vague as to time.

3                 Go ahead.

4         THE WITNESS:        At this point, I didn't -- at

5    this point, that thought hadn't crossed my mind,              12:17:43

6    so . . .

7    BY MR. GWILLIAM:

8         Q.      We're going to go through the whole video,

9    but at any point, I'm looking at the whole time you

10   were there, it was pretty chaotic right up until the          12:17:51

11   time they got the wrap on him, wouldn't you agree?

12        MR. BLECHMAN:        Vague and ambiguous as to

13   chaotic.

14                Go ahead.

15        THE WITNESS:        It was very fluid, yes.              12:18:01

16   BY MR. GWILLIAM:

17        Q.      Does "fluid" mean the same as chaotic?

18        A.      Well, I mean, there are a lot of moving

19   parts.     It looks chaotic, so yes.

20        Q.      All right.     My question, again is, what,      12:18:10

21   if anything, did you consider to try and reduce that

22   chaos up until the time that the paramedics arrived?

23        A.      I don't recall what I did.

24        MR. GWILLIAM:        Let's move it along.

25                (Video played.)                                  12:18:25

                                                                 Page 107

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 133 of 402


1    and make sure that they did not use excessive force.          01:46:20

2              Would you agree with me?

3         A.   I agree.

4         Q.   Okay.     And if, in fact, Officer Trovao hit

5    him in the head with a baton, that would be                   01:46:29

6    excessive force, would it not?

7         A.   It could be, yes.

8         MR. BLECHMAN:     Hold on.

9              Calls for expert testimony, incomplete

10   hypothetical, lacks foundation.                               01:46:38

11             Go ahead.

12        THE WITNESS:     Yes, it could be.

13   BY MR. GWILLIAM:

14        Q.   Okay.     Do you think that you did a good

15   job in overseeing these officers at the scene here,           01:46:47

16   in retrospect?

17        A.   In retrospect, I think I did a good job

18   for a three-week supervisor.      Having the luxury of

19   having two senior officers, yes.

20        Q.   Would you have done anything different,             01:47:05

21   now that you've kind of had a chance to think back

22   on it and have a little more experience?

23        MR. BLECHMAN:     Calls for speculation.

24   BY MR. GWILLIAM:

25        Q.   In terms of overseeing these officers?              01:47:14

                                                                 Page 138

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 134 of 402


1         MR. BLECHMAN:      Calls for speculation,                01:47:16

2    incomplete hypothetical, and argumentative.

3               Go ahead.

4         THE WITNESS:      I think there's always an

5    opportunity to be better.      I think the result of --       01:47:22

6    for me, personally, I wish I would have been the one

7    that requested medical -- been the one -- you know,

8    I brought them in, but -- so I know -- I can hear it

9    being done, so . . .

10              But overall, I think the scene was handled         01:47:42

11   as good as it can be, due to the circumstances that

12   we had and the information we had.       But again, we

13   always try to strive to be better when we manage

14   things.

15              I don't have a specific of what I would do         01:48:04

16   that's different.      I know that I had a lot of senior

17   sergeants making suggestions, and having the

18   experience and having two years under my belt,

19   obviously I would be handling those myself.

20   BY MR. GWILLIAM:                                              01:48:24

21        Q.    Okay.    In your long answer, one of the

22   things you said is that you wished that you had

23   requested the medical -- been the one to request the

24   medical.

25              Are you saying that you wish you had               01:48:41

                                                                 Page 139

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 135 of 402


1    requested medical sooner under these circumstances?           01:48:43

2         MR. BLECHMAN:        Misstates the witness'

3    testimony.

4                 Go ahead.

5         THE WITNESS:        No, I'm not saying that.    What     01:48:52

6    I'm saying is, as things are unfolding that's one of

7    the things that -- no, I wish -- not sooner, not --

8    just being in more . . . I don't have a straight

9    answer for you, I'm sorry.

10   BY MR. GWILLIAM:                                              01:49:18

11        Q.      I'm just not clear maybe, as to what you

12   meant by your answer, you said, I wish I had

13   requested the medical.        I didn't understand what you

14   meant by that.

15        A.      You asked me for examples of if I would          01:49:27

16   have done something different, and I said one of the

17   things I wish I would have done was been the one to

18   request medical at the time Sergeant Knight did.

19        Q.      Was Knight the one that called for the

20   medical?                                                      01:49:49

21        A.      I believe so, yes.

22        Q.      Did he confer with you about that before

23   he did it?

24        A.      No.

25        Q.      You were okay with him doing that?               01:49:59

                                                                  Page 140

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 136 of 402


1         A.   Absolutely.                                         01:50:01

2         Q.   In some of the testimony, and I think

3    maybe some of the videos, I heard some of the

4    officers refer to this situation as a fight.

5              Is that the way you would describe what             01:50:22

6    was going on here, is that this was a fight?

7         MR. BLECHMAN:    Vague and ambiguous as to the

8    officers you're referencing.

9              But go ahead.

10        THE WITNESS:    I would describe it as a struggle        01:50:36

11   by the time I got on.     I don't know what -- again, I

12   don't know what happened beforehand that led them to

13   go to the ground, but they felt that they were in a

14   fight.

15             So I don't know if they meant a fight for           01:50:52

16   their life, a fight to get him into custody.      Fight

17   is very -- I don't know your definition of "fight"

18   or what the officers' definition of "fight" was.

19   BY MR. GWILLIAM:

20        Q.   How about you, would you refer to what was          01:51:03

21   going on from what you knew about it as a fight?

22        A.   It was a fight to get him into custody.

23        Q.   Did you think that Jacob Bauer did

24   anything to initiate a fight?

25        MR. BLECHMAN:    Lacks foundation and calls for          01:51:19

                                                                 Page 141

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 137 of 402


1                  I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                  That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                 Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                 I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                 IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 22, 2020
23
24                            <%16617,Signature%>
25                            ANRAE WIMBERLEY, CSR No. 7778

                                                               Page 188

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 138 of 402




              EXHIBIT J
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 139 of 402


1                    UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3                        San Francisco Division
4
5    JOHN BAUER, an individual and
6    as Successor in Interest of
7    Jacob Bauer, deceased; ROSE
8    BAUER, an individual and as
9    Successor in Interest of Jacob
10   Bauer, deceased,
11                          Plaintiffs,
12        vs.                                     No. 3:19-cv-04593-LB
13   CITY OF PLEASANTON; BRADLEE
14   MIDDLETON; JONATHAN CHIN;
15   RICHARD TROVAO; STEVEN BENNETT;
16   ALEX KOUMISS; JASON KNIGHT;
17   MARTY BILLDT; DAVID SPILLER;
18   and DOES 1 to 50, inclusive,
19                          Defendants.
     _______________________________/
20                     DEPOSITION OF JASON KNIGHT
21                          Oakland, California
22                     Thursday, October 8, 2020
     Reported by:
23   Natalie Y. Botelho
24   CSR No. 9897
25   Job No. 4262017

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 140 of 402


1    A.        Less than five.        Maybe less than three.     10:07:17

2    Q.        Okay.     And when you arrived at the scene,      10:07:19

3    who was there?                                              10:07:22

4    A.        Middleton, Chin.                                  10:07:28

5    Q.        Trovao?                                           10:07:34

6    A.        I'd have to watch the video again.        I       10:07:36

7    don't remember that.                                        10:07:38

8    Q.        Okay.     Was Marty Billdt there at the time      10:07:39

9    you arrived?                                                10:07:42

10   A.        We got there about the same time.                 10:07:43

11   Q.        All right.                                        10:07:45

12   A.        Sorry.                                            10:07:45

13             MR. BLECHMAN:     It's okay.     Just let him     10:07:45

14   finish his question before you answer, and he'll do         10:07:47

15   the same --                                                 10:07:50

16             THE WITNESS:     My bad.                          10:07:51

17             MR. BLECHMAN:     -- for you.     That's okay.    10:07:53

18   We're going a little fast, so...                            10:07:53

19             MR. GWILLIAM:     If we're speaking too fast,     10:07:55

20   let us know.                                                10:07:55

21             (Discussion off the record.)                      10:08:19

22             MR. GWILLIAM:     Q.     How would you describe   10:08:26

23   your role at the scene?     When I read your statement,     10:08:27

24   I thought at one time you said you were sort of a           10:08:32

25   supervisor or co-supervisor.        Can you describe for    10:08:34

                                                                  Page 29

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 141 of 402


1    me in your own words what you felt your role was            10:08:36

2    there at the scene from the time you arrived until          10:08:40

3    the time they put Mr. Bauer in the ambulance?               10:08:42

4    A.         Well, I'm obviously supervisor on scene.         10:08:48

5    However, on that situation, I believed that we were         10:08:50

6    going to have a use-of-force issue.     I mean, we          10:08:55

7    were.   And that it would have been a good                  10:08:57

8    opportunity for Sergeant Billdt to do the                   10:08:59

9    administrative review.                                      10:09:02

10   Q.         Well, who would be the commander?    Who         10:09:07

11   would be the person in charge, as far as you're             10:09:10

12   concerned, if there was one person in charge of the         10:09:12

13   scene, from the time you arrived until the time he          10:09:15

14   died or he coded?                                           10:09:19

15   A.         I mean, we're all supervisors on scene,          10:09:22

16   myself, Sara Sua, and Billdt.     We were the ones that     10:09:24

17   are going to continue to communicate with each              10:09:28

18   other, and we're all the same rank, and we're going         10:09:30

19   to communicate with each other to make decisions.           10:09:34

20   That -- during the fluid situation.                         10:09:38

21   Q.         Did you perceive that Marty Billdt was the       10:09:41

22   primary commander at the scene there?                       10:09:43

23              MR. BLECHMAN:    Vague and ambiguous as to       10:09:48

24   "commander," but go ahead.                                  10:09:49

25              THE WITNESS:    Like I said, I think that        10:09:52

                                                                  Page 30

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 142 of 402


1    all three of us were on scene as supervisors that             10:09:54

2    are able to make decisions and communicate together.          10:09:57

3    I mean, ultimately, we have a chain of command.               10:10:00

4    That is, we did not have a lieutenant on scene.          We   10:10:02

5    had three sergeants and several officers, and we are          10:10:05

6    the three that are going to be making decisions and           10:10:08

7    that are going to be responsible for getting medical          10:10:11

8    and those type of things, so...                               10:10:15

9               MR. GWILLIAM:    Q.   So if I understand your      10:10:17

10   testimony, as far as you were concerned, all three            10:10:19

11   of the sergeants who were there were equally in               10:10:21

12   command?   There wasn't any chain of command between          10:10:24

13   the three of you?   Is that your understanding?               10:10:26

14              MR. BLECHMAN:    I think that misstates the        10:10:29

15   witness's testimony, but go ahead.                            10:10:30

16              THE WITNESS:    Yeah, like I said, I don't         10:10:32

17   think that we -- we're all the same rank, so...               10:10:34

18              MR. GWILLIAM:    Q.   Okay.   But if you come      10:10:41

19   on a scene like this, where obviously there's some            10:10:43

20   use-of-force issues there, as far as you're                   10:10:47

21   concerned, would there be -- there wouldn't be one            10:10:50

22   person that would necessarily be in charge?       If          10:10:52

23   you've got three sergeants, as you did here, the              10:10:54

24   three of you would be equally in charge?       Is that        10:10:56

25   your understanding of what was going on on                    10:10:58

                                                                   Page 31

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 143 of 402


1    August 1st?                                                 10:11:01

2    A.        What I'm saying is that you have three            10:11:03

3    sergeants on scene, but my understanding was                10:11:04

4    Sergeant Billdt was going to be handling the                10:11:08

5    use-of-force issue, and my job at the time was to           10:11:10

6    assist him with what type of resources he was going         10:11:13

7    to need in order to complete that administrative            10:11:16

8    review.                                                     10:11:19

9    Q.        Well, is the administrative review                10:11:22

10   something that would happen afterwards?                     10:11:24

11   A.        Correct.                                          10:11:26

12   Q.        Okay.     But at the scene, did you think         10:11:27

13   that Billdt had any different issue in terms of             10:11:29

14   chain of command from you?     He wasn't in charge of       10:11:34

15   you or giving you any directions?                           10:11:38

16   A.        No.     We're going to work together as a         10:11:40

17   team.                                                       10:11:42

18   Q.        Okay.     When you arrived, what did you --       10:11:42

19   what, if anything, did you do to assess the                 10:11:47

20   situation in terms of what was going on?                    10:11:51

21   A.        I arrived and saw a struggle on the               10:11:53

22   ground, and my main concern was the safety of the           10:11:56

23   subject, as well as the safety of the officers.             10:11:59

24   Until that subject's -- I did not know the type of          10:12:01

25   call it was.    So I didn't know what they were             10:12:05

                                                                  Page 32

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 144 of 402


1    ahead.   You can respond.     It's also incomplete            10:23:45

2    hypothetical.                                                 10:23:49

3               THE WITNESS:     Please ask the question           10:23:52

4    again.                                                        10:23:53

5               MR. GWILLIAM:     Q.    Yeah, you said, "We're     10:23:53

6    going to get to that point later."        I want to know      10:23:54

7    when -- did you intend to get to that point after he          10:23:56

8    was taken to the hospital?        Is that when you --         10:23:59

9    A.         So the first -- I'm sorry.       Are you done?     10:24:02

10   Q.         Please go ahead.                                   10:24:03

11   A.         So the first step, again, is to get him            10:24:04

12   into custody as quickly and safely as possible.         The   10:24:06

13   second step is to get medical attention there, which          10:24:09

14   was there monitoring him at the time.        And then the     10:24:11

15   third step would be whether or not we're going to             10:24:13

16   have a criminal act, which is going to be based on            10:24:15

17   investigating the vandalism, investigating the 148,           10:24:18

18   which is -- you know, the 148 issue.        And then after    10:24:23

19   that, while this is all going on and we're                    10:24:26

20   investigating, we're also going to deal with this --          10:24:30

21   doing a psychiatric evaluation.                               10:24:31

22   Q.         So when did you think that you needed to           10:24:35

23   do that so-called psychiatric evaluation?                     10:24:37

24   A.         Psychiatric evaluation is going to be done         10:24:43

25   once the scene is secure.                                     10:24:46

                                                                   Page 45

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 145 of 402


1    Q.        At any time up until the time he was put          10:24:55

2    in the ambulance, did you feel, as a supervisor at          10:24:59

3    the scene, that you needed to do anything to                10:25:03

4    deescalate the acts of the officers that were               10:25:05

5    working -- that were trying to restrain him?                10:25:11

6              MR. BLECHMAN:     Vague and ambiguous as to       10:25:15

7    "deescalate."     Vague as to time.   Go ahead.             10:25:15

8              THE WITNESS:     No, sir.                         10:25:24

9              MR. GWILLIAM:     Q.   Why not?                   10:25:26

10   A.        Because they have a right to, you know,           10:25:28

11   prevent escape.     They have a right to effect an          10:25:30

12   arrest and to overcome his resistance, and that's           10:25:34

13   what they were doing.                                       10:25:36

14   Q.        All right.     Well, up until the time that       10:25:37

15   he was placed into the ambulance, did you observe           10:25:40

16   anything that concerned you about the use of force          10:25:43

17   on Jacob Bauer?                                             10:25:46

18   A.        No, sir.                                          10:25:47

19   Q.        Okay.     The first exhibit that I want to        10:25:58

20   just go over with you for a minute is the -- this is        10:26:00

21   an Exhibit 8 that we've used before.        You said        10:26:04

22   you've looked at it.     I'm going to -- this is -- for     10:26:07

23   the record, this is Exhibit 8 we've used in another         10:26:09

24   deposition.                                                 10:26:11

25             It doesn't need to be remarked.         We're     10:26:26

                                                                  Page 46

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 146 of 402


1              (Whereupon the video marked as Exhibit 18         10:55:16

2              was played.)                                      10:55:16

3              MR. GWILLIAM:     Stop it here.                   10:55:17

4    Q.        So what are you doing -- what's going on          10:55:18

5    here, Sergeant Knight?                                      10:55:19

6    A.        I'm grabbing his hand.                            10:55:21

7    Q.        What exactly were you trying to do at this        10:55:32

8    point, Sergeant Knight?                                     10:55:35

9    A.        Put him in a rear wrist lock.                     10:55:37

10   Q.        A what?                                           10:55:40

11   A.        Rear wrist lock.                                  10:55:42

12   Q.        And what was the purpose of doing a rear          10:55:43

13   wrist lock?                                                 10:55:45

14   A.        To be able to get his hand to be able to          10:55:47

15   hold it so we can take him into custody.                    10:55:48

16   Q.        Okay.     And this is your arm here in the        10:55:50

17   foreground?                                                 10:55:53

18   A.        I believe so.                                     10:55:54

19             MR. GWILLIAM:     Okay.   Let's move it           10:55:54

20   forward a little bit.                                       10:55:56

21             (Whereupon the video marked as Exhibit 18         10:55:57

22             was played.)                                      10:55:57

23             MR. GWILLIAM:     Stop it.   Stop.                10:56:04

24   Q.        To your knowledge, had there been any             10:56:05

25   tasers used on him at this point?      Did you know         10:56:07

                                                                  Page 60

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 147 of 402


1    anytime there's a possible use of force on the              11:38:16

2    suspect?                                                    11:38:19

3    A.         Yes, sir.                                        11:38:19

4    Q.         When I was questioning Sergeant Billdt a         11:38:25

5    month or so ago, and you were present here, I asked         11:38:28

6    him if he would describe the scene, as he saw it, as        11:38:31

7    chaotic, and he agreed.     Do you also agree that the      11:38:37

8    scene was chaotic, as far as you were concerned when        11:38:40

9    you were there?                                             11:38:42

10              MR. BLECHMAN:    May misstate Sergeant           11:38:42

11   Billdt's testimony.     Vague and ambiguous as to the       11:38:44

12   term "chaotic."     But go ahead and respond.               11:38:46

13              THE WITNESS:    I don't think that's a word      11:38:50

14   I would use.                                                11:38:51

15              MR. GWILLIAM:    Q.   What word would you        11:38:52

16   use?                                                        11:38:53

17   A.         Fluid.                                           11:38:55

18   Q.         How would you describe your understanding        11:38:59

19   of the word "fluid" as it relates to what was going         11:39:01

20   on with Jacob Bauer?                                        11:39:05

21   A.         There was a lot of moving parts.      There      11:39:07

22   was a lot of things to take into consideration.             11:39:09

23   Q.         Anything that would particularly concern         11:39:14

24   you as a supervisor at the scene?                           11:39:15

25   A.         No, sir.                                         11:39:18

                                                                  Page 98

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 148 of 402


1                    CERTIFICATE OF REPORTER
2
3                  I, Natalie Y. Botelho, a Certified
4    Shorthand Reporter, hereby certify that the witness
5    in the foregoing deposition was by me duly sworn to
6    tell the truth, the whole truth, and nothing but the
7    truth in the within-entitled.
8                  The said deposition was taken down in
9    shorthand by me, a disinterested person, at the time
10   and place therein stated, and that the testimony of
11   said witness was thereafter reduced to typewriting,
12   by computer, under my direction and supervision;
13                 That before completion of the deposition,
14   review of the transcript [ ] was|[X] was not
15   requested.      If requested, any changes made by the
16   deponent (and provided to the reporter) during the
17   period allowed are appended hereto.
18                 I further certify that I am not of counsel
19   or attorney for either or any of the parties to the
20   said deposition, nor in any way interested in the
21   event of this cause, and that I am not related to
22   any of the parties thereto.
23                 DATED: October 22, 2020
24
                   <%20029,Signature%>
25                 Natalie Y. Botelho, CSR No. 9897

                                                               Page 103

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 149 of 402




             EXHIBIT K
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 150 of 402


1                   UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3                              ---o0o---
4     JOHN BAUER, an individual
      and as Successor-in-Interest of
5     Jacob Bauer, deceased; ROSE BAUER,
      an individual and as
6     Successor-in-Interest of
      Jacob Bauer, deceased;
7
             Plaintiffs,
8
      vs.                                                 No. C19-04593LB
9
      CITY OF PLEASANTON; PLEASANTON
10    POLICE DEPARTMENT; DAVE SPILLER;
      and DOES 1 to 90, inclusive;
11
             Defendants.
12
      _____________________________/
13
14
15
16                    DEPOSITION OF CAPTAIN JAMES SMITH
17                   via Remote Counsel virtual meeting
18                        Friday, January 22, 2021
19
20
21
22
23
     Job no. 4401083-2
24   Taken before Catherine M. Meyer, RPR, CSR
                  CSR No. 11596
25   Pages 1 - 80

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 151 of 402


1             Q.   All right.     So was -- Jorge Diaz, was he the

2     one wearing the fire department T-shirt out there?

3             A.   I'm sorry.     I don't understand.

4             Q.   Well, we have body-worn camera video of a

5     couple of you guys out there.              I'm trying to figure out

6     who was who.

7             A.   Oh, I haven't seen it.           I'm sorry.

8             Q.   That's okay.      There's somebody I think who was

9     driving wearing a hat.          Was that you?

10            A.   Depends on if you're -- so this being so

11    dynamic, when Patrick -- so Patrick is our normal

12    driver.      He's our engineer.         He drove to the call.        But

13    because Patrick and Jorge went to the hospital, I had to

14    drive to the hospital.          So --

15            Q.   Okay.

16            A.   Yeah, so sorry about that.               I don't know which

17    time or --

18            Q.   That's okay.      I appreciate you clarifying that.

19                 Okay.   So when we go back up -- so in general

20    when you got to the scene, Mr. Bauer was still

21    breathing, he was alive, he was respirating; is that

22    true?

23                 MS. MILLER:     Captain Smith, did you respond?               I

24    couldn't hear you orally.

25                 THE WITNESS:      Yes.

                                                                      Page 17

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 152 of 402


1                  MS. MILLER:     Okay.

2     BY MR. BLECHMAN:

3            Q.    Your answer to my question was yes, right?

4            A.    Yes, I said yes.

5            Q.    Okay.

6            A.    You said was he breathing.               Yes.

7            Q.    Yeah.   And in Jorge's report here he says "On

8     primary findings patient noted yelling and moving

9     about."      You would agree with that as well?

10           A.    Yes, he was yelling and he was moving about,

11    yes.

12           Q.    And it said "No obvious signs of life

13    threatening injuries noted on visual assessment."               Was

14    that -- was that your observation as well?

15           A.    Yes, there was no what we would consider

16    obvious signs.       Like bleeding, for example, wasn't

17    noticed, anything like that, you know.

18           Q.    And -- right.      And Mr. Bauer never stated any

19    specific pain complaint like my leg, my leg or anything

20    like that, right?

21           A.    Not to my recollection, no.

22           Q.    Okay.   So at some point just to -- more

23    generally, chronologically, you guys arrive at the

24    scene.      Jorge and perhaps Mr. Thomson as well do some

25    visual assessments of Mr. Bauer as the police are still

                                                                   Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 153 of 402


1     trying to deal with Mr. Bauer.             Is that kind of how

2     things started when you guys got there?

3           A.   Yeah, so -- so to kind of chronologically put

4     this, prior to arriving there in the area, we were asked

5     by PD to stage.      So we actually were on scene, but we

6     didn't get a chance to actually be on scene.                  Typically

7     when we go to an incident that involves PD, and it could

8     be anything to do with like a safety issue, PD -- the

9     police department will ask the paramedics and the fire

10    department, I know kind of we're both, to stage out so

11    we don't get involved in the altercation.                  Then they'll

12    call -- when they feel that they have a handle on it,

13    they will call us in so we can do our job.                  So when

14    we -- go ahead.

15          Q.   That's okay.      Yeah, so you guys were staged

16    pretty close to where you ended up going?

17          A.   Yeah, I'd say reasonably.                We were -- we were

18    west of the incident kind of like a northwest area but

19    east of the -- the senior center.              I don't know if you

20    know the area that well.         It's Sunol.           It's on Sunol

21    Boulevard and Mission.        We were like right in that

22    intersection area.

23          Q.   So when you were called in from being staged,

24    how long do you think it took you to drive the rig over

25    and park basically?

                                                                     Page 19

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 154 of 402


1           A.    Ten seconds literally.          Once we get the call,

2     we were literally across the street.

3           Q.    So pretty quickly after the -- somebody called

4     you and said the scene is secure --

5           A.    Yes.

6           Q.    -- the fire can come in, you guys were there

7     parking, getting out?

8           A.    Yeah.

9           Q.    Okay.   How long were you staged; do you

10    remember?

11          A.    I do not know that.         Not for sure.   It would be

12    a guesstimate.      And time is one of those things, unless

13    it's totally stamped, most of us are wrong.

14          Q.    Yeah, no problem.

15                Okay.   So based on your memory, and we'll start

16    there and we can get into some of the reports I guess,

17    that might be the easiest way for you, too.             Once you

18    get to the scene, tell me what you recall being told

19    or -- well, let's back up.

20                Before you got to the scene, what was your

21    understanding as to what was going on at the scene, if

22    any, through dispatch or other information?

23          A.    It was just what we call a PD assist for a

24    medical call is what we kind of get that toned out for.

25    It's a medical call, PD assist.             And outside of that

                                                                 Page 20

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 155 of 402


1     we -- it's very -- usually the police department doesn't

2     send us exactly what's going on because they're usually

3     in a -- you know, a dynamic situation.              They'll just say

4     they need fire and ambulance or EMS to respond.              While

5     we were staged, we obviously could see that it was a

6     rather large incident because of so many police cars and

7     we can see multiple police officers in the area.              We

8     could not actually see the -- the patient and the police

9     officers that were on the ground from where we were at

10    due to the -- the cars all being around, but we could

11    tell that the situation was a -- was a pretty big

12    incident just from -- just from that area, from the

13    staging area.

14          Q.   Okay.    And I'm assuming with your long career,

15    have you pretty much worked -- well, you've worked in

16    this area.     You've worked with Pleasanton Police

17    Department before I'm assuming, correct?

18          A.   Yeah, we run with multiple officers on calls.

19    I mean, it's -- our jobs kind of intertwine quite a bit.

20          Q.   And is it your understanding that when police

21    officers deploy a taser, a lot of times they have to get

22    the subject medically cleared before they can, you know,

23    take them to jail or that type of thing; is that your

24    general understanding?

25          A.   Yeah, we'll transport -- not us, the fire

                                                                 Page 21

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 156 of 402


1     department.        But we'll go on the call obviously, and

2     then the medic unit, the transport unit will transport

3     them to the hospital for their clearance.

4             Q.     Okay.    So you get to the scene.             What do you

5     recall happening next once you got there?

6             A.     We arrived on scene.         I was met by an officer

7     to kind of -- as the captain officer.                     Officers usually

8     will come up.          I can't remember if it was a sergeant or

9     if it was just a regular officer.                 And they'll give us

10    like -- kind of like what's going on.                     This is what we

11    have.        They brief us on that they were called out.

12    Because we always ask for what's the history behind it

13    because we want to know that kind of the depth of it,

14    right?        We don't want to just look at and try to -- try

15    to make an assessment out of -- out of no history.                      So

16    we try to gather as much facts and history that we can.

17                   But we were told that they were called out to

18    a -- like almost like a public disturbance within --

19    within Raley's.          I believe it's Raley's.             And they met

20    this gentleman in the parking lot.                     Altercation.   He had

21    been tased multiple times, and now they had subdued him

22    putting him into what we -- I don't know the exact term

23    of it.        I think I put on my report the wrap because it's

24    like a -- it's like a burrito wrap.                     And they had put a

25    spit mask over him.          And so that was the history that

                                                                        Page 22

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 157 of 402


1     they gave us.

2                As an officer when I get on -- on scene, I kind

3     of take a brief overview of -- of like scene safety.

4     And my first impression is that they had a gentleman on

5     the ground that was extremely agitated.             He was -- he

6     was, you know, screaming at the top of his lungs, not in

7     any -- not in any words.         Like I didn't understand any

8     words that he was saying.          He was just in -- you know,

9     he was -- he was pissed I guess is the word -- you know,

10    I don't usually write that on a report, but he was -- he

11    was obviously upset at the situation at hand.

12          Q.   Okay.    So like you said, when you got to the

13    scene and when you get to scenes, you know, as the

14    captain of your rig you're responsible for your own

15    safety and your crew's safety, right?

16          A.   Yes, sir.

17          Q.   And so even though sometimes police call you

18    into the scene after being staged or whatnot, you want

19    to make sure it's safe enough for your -- you and your

20    employees to get close to somebody who may need some

21    treatment, right?

22          A.   Yes, sir.

23          Q.   And when you got on the scene and you're

24    hearing the screaming by this individual we know is

25    Mr. Bauer now and you described him as extremely

                                                                 Page 23

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 158 of 402


1     agitated, did this give you any concern about getting

2     too close to him until perhaps he calmed down or

3     anything like that?

4            A.   Yeah.   And I believe I -- I turned to the crew.

5     They -- they were gathering their stuff as they should,

6     medical equipment.       And I just told them no, let's stay

7     back for right now.       And one of the reasons was is that

8     I wasn't sure that he was all the way subdued in the

9     wrap and it still looked like they were struggling with

10    him.    They had a couple officers on his leg and I

11    believe there was an officer holding his shoulder and he

12    was -- he wasn't cooperating with them.                  Typically

13    people that are in custody, even when we show up -- you

14    know, I kind of giggle about it, but they're kind of

15    relieved to see us.       You know, we're there to talk to

16    them a little bit, get a blood pressure, kind of see

17    what's going on, have some normalcy on the -- on the

18    assessment side.      But this gentleman here wasn't

19    having -- wasn't having any of it.                  No one -- he wasn't

20    going to allow anybody else to get close to him.                     So I

21    had my guys back up and we just -- we went back to

22    basically to a staged mode and we just visualized.

23           Q.   Yeah, yeah, because I think I've seen some

24    video you guys get there, and then a couple of you I

25    think including Jorge Diaz, you guys are kind of

                                                                     Page 24

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 159 of 402


1     circling a little bit of the officers to kind of get a

2     sense of what's going on and where things are to do a

3     visual assessment; is that pretty accurate?

4             A.     Yeah, and 100 percent accurate.             And you'll see

5     Diaz is also a captain.             So his sense is kind of the

6     same sense that I -- that I have.                  And so we kind of go

7     into that, you know, that mode first.                   So -- but we were

8     on the same page.        We -- we were both definitely on the

9     same page regarding what was happening.

10            Q.     And I'm assuming hypothetically if you guys get

11    there and you see that the arrestee in this case appears

12    to be having an immediate medical issue, guys would have

13    jumped into action and tried to do -- do advanced life

14    saving efforts I'm assuming, correct?

15            A.     Yeah, I think that --

16                   MS. WALKER:     Leading.

17                   MS. MILLER:     It's an incomplete hypothetical as

18    well.        But you can answer if you can.

19                   THE WITNESS:      Okay.      Typically, yeah, we -- if

20    we have a medical problem that doesn't -- that doesn't

21    pose a safety issue for our team, we would do our job.

22    BY MR. BLECHMAN:

23            Q.     So when in this call do you think was, you

24    know, safe enough for you and/or Mr. Thomson and

25    Mr. Diaz to really get closer to Mr. Bauer?

                                                                      Page 25

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 160 of 402


1     you remember?

2           A.    This -- let's see.         So this was -- this was the

3     next morning before I got off.              If I -- if I was -- I'm

4     sorry.     I don't know if I actually worked the next day,

5     but it was the morning before I got -- got off for the

6     next -- next period.

7           Q.    Okay.   So when you get on scene, Mr. Bauer was

8     in the wrap and he also had a spit mask on at that time;

9     is that correct?

10          A.    Yes, sir.

11          Q.    And this is what your -- you put this in your

12    report here and this narrative of page 3 of 4 on

13    Exhibit 33 we see that, right?

14          A.    Yes.

15          Q.    And some of these questions may be a little

16    obvious, but I -- you know, I need to ask them.              So was

17    there any doubt in your mind that Mr. Bauer was alive at

18    the time you guys arrive on the scene?

19          A.    There was no doubt that he was alive.

20          Q.    He was yelling, he was screaming, he appeared

21    agitated, correct?

22          A.    Yes.

23                MS. WALKER:     Objection.         Leading.

24    BY MR. BLECHMAN:

25          Q.    All right.     Okay.      So you say in here that

                                                                 Page 32

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 161 of 402


1     step back.

2                I don't believe I helped put him on the gurney.

3     Normally I would stand back, watch the process happen to

4     make sure there wasn't -- there wasn't anything else

5     that was being missed or going on.                  It's just -- it's

6     just a habit that we have with the gurney.                  A captain

7     keeps his eyes -- generally keeps his eyes up, then head

8     down actually doing the work.            So he visualizes

9     everything that goes on.         So that's my recollection.

10          Q.   I appreciate that.

11               Did you make any observations about whether or

12    not when Mr. Bauer was being put on the gurney and put

13    in the soft restraints whether it appeared that he

14    needed any immediate medical attention?

15          A.   So from what I could see, not to my knowledge.

16    They were still putting him in restraints.                  He had a

17    spit mask on.      He had at that time relaxed I guess is

18    the easier way because I believe that the Versed had

19    kicked in.     And so he became -- he wasn't agitated I

20    guess is the word.       He wasn't flopping around screaming.

21          Q.   Now, hypothetically if your associates Mr. Diaz

22    or Mr. Thomson are assisting and they see that

23    Mr. Bauer, at that point in time, looks to not be

24    breathing, looks to be turning blue or something like

25    that, you would assume they would have mentioned that

                                                                     Page 38

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 162 of 402


1     and/or intervened at that point, correct?

2           A.   Yes.    The way I remember it is that would have

3     put four -- four paramedics that I know of in the area

4     that would have made -- I mean, between the four of us,

5     we could have -- if there was something wrong, I believe

6     we would have noticed it.

7           Q.   Yeah.    So -- and that was my next question.            At

8     this point in time when Mr. Bauer was being placed on

9     the gurney and put in the soft restraints, I know there

10    was some police officers that were assisting in the

11    process as well, but four other medical people were

12    basically assisting and around Mr. Bauer, correct?

13          A.   Yes.    It could have been five.         I don't know if

14    both -- both people on the ambulance were -- were there.

15    But I know there was one and there was three of us, so

16    that makes four right there.

17          Q.   Okay.    So at least one of the paramedics you're

18    saying to your recollection and then the three of you

19    were standing around and/or assisting, right?

20          A.   Yes, sir.

21          Q.   Okay.    So I think what you're saying is if

22    there was something dramatic happening with Mr. Bauer's

23    medical condition, at that point in time you would have

24    noticed and/or some of the other medical staff in close

25    proximity would have noticed, right?

                                                                 Page 39

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 163 of 402


1                 MS. WALKER:     Objection.

2                 THE WITNESS:      Yes, sir.

3                 MS. WALKER:     Leading.

4     BY MR. BLECHMAN:

5           Q.    Just so it's clear for the record, say that

6     answer again.

7                 MS. MILLER:     Captain -- Captain Smith, I'm

8     sorry.     Can you repeat your answer please for the

9     record?

10                THE WITNESS:      It was yes.

11    BY MR. BLECHMAN:

12          Q.    And just so it's clear, you didn't see anything

13    yourself that caused you any concern during that period

14    of time in terms of Mr. Bauer's medical condition,

15    correct?

16          A.    Just confirming, this is before he got in the

17    ambulance?

18          Q.    Right.

19          A.    Still putting him on the gurney, right?

20          Q.    Correct.

21          A.    I did not see anything.

22          Q.    That caused you any significant concern about

23    Mr. Bauer's medical condition at the time staff medical

24    or officers were putting him onto the gurney, correct?

25          A.    Correct, I did not see anything.

                                                                 Page 40

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 164 of 402


1           Q.   And then I know there was a period of time when

2     they were trying to take some of his handcuffs and put

3     him into soft restraints to attach him to the gurney.

4     The same question.       During that time did you see

5     anything that indicated to you he needed any immediate

6     medical intervention?

7           A.   I did not see anything.

8           Q.   And is that a normal process on occasion that

9     somebody needs to be taken out of handcuffs and put into

10    soft restraints?

11          A.   Yeah, that happens pretty often anytime someone

12    is in I would say handcuffs.            But yeah, anytime

13    someone -- we don't like to transport anybody with their

14    hands behind their back.         If we have a medical emergency

15    it puts us in a really bad bind.              A lot of our stuff, we

16    need the IV access.       If we ever had to do unfortunate a

17    CPR or something like that, having the hands behind the

18    back causes a lot of issues, even just getting vital

19    signs, blood pressures, pulses, stuff like that.

20          Q.   Okay.

21          A.   So it is -- it is typical that we would change

22    him to restraints.

23          Q.   And the restraints are used with somebody who

24    may be combative or had been combative, correct?

25          A.   Anytime the ambulance crew feels that they may

                                                                  Page 41

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 165 of 402


1     be -- that they thought was going to be in jeopardy or

2     possibly be in jeopardy.         I mean, for instance, in this

3     case it was a -- one -- one paramedic typically would be

4     in the back with the patient.            And if he or she felt

5     uncomfortable, either PD would have to ride in along

6     while they were handcuffed into the thing or they just

7     put them in restraints, the soft restraints.

8             Q.   Okay.   So at some point the restraints, he's

9     put in the soft restraints, the gurney I believe is kind

10    of raised up, and then it's pushed over or moved over

11    towards the ambulance.        Is that generally what happened

12    here?

13            A.   Yeah.   Yes, sir.

14            Q.   And you were in close proximity at that time

15    observing as well?

16            A.   Yeah, the gurney went past me and I was just

17    behind the feet.

18            Q.   Okay.   And so --

19            A.   Toward the back -- toward the back of the

20    ambulance.

21            Q.   Okay.   And you're watching it move towards the

22    ambulance which I think it was some distance away.               Are

23    you watching during that time period?

24            A.   Yes.

25            Q.   And did you notice any significant need for

                                                                 Page 42

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 166 of 402


1     immediate medical attention to Mr. Bauer at that time

2     while he was being moved over toward the ambulance?

3           A.    No, not at that time.

4           Q.    And he had a spit mask on we know when you got

5     to the scene and during this time we've been talking

6     about.     But the spit mask you could still see his eyes,

7     you know, the upper portion of his face and that type of

8     thing, correct?

9           A.    Yes and no.     Yes, we could see like eyes-ish,

10    but skin tone and all that, no.              And the reason is is

11    that because he would spit so much into the mask and

12    there was -- it made like a sheen over it like so as the

13    sun hit it, it almost played like a reflective to it,

14    right?     I couldn't -- you couldn't actually see his

15    facial features and all that through the mask.              And

16    that -- and that was a lot of it had to do with the sun

17    and its angle.      It was almost like reflected is how I --

18    is what I remember about it.

19          Q.    And you guys, you yourself, I mean, you've had

20    other calls where you guys have had to deal with

21    patients who have spit masks on I'm assuming, right?

22          A.    Yes, sir.

23          Q.    And does this spit mask seem any like unique in

24    any shape or form or did it look like a pretty typical

25    spit mask you've seen in the field before?

                                                                 Page 43

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 167 of 402


1           A.   It looked normal.

2           Q.   And you guys are still able to manipulate a

3     subject's eyes or open their eyes if their eyes are

4     closed to take a look at their pupils in their eyes if

5     need be, right?

6           A.   Not typically through a spit mask.          I mean, we

7     could -- if you understand like if you were to take like

8     a sheet over your eyes and you try to open someone's

9     eyes, it's -- it's pretty difficult.

10          Q.   Okay.    Well, I -- in some body-cam video I do

11    see when the paramedics are doing that and I think --

12    I'm not sure if any of the fire personnel, some of your

13    partners did any of that.          But that's why I wanted to

14    ask those questions.       So you can -- the spit mask

15    doesn't affect the ability to take a carotid pulse; does

16    it?

17          A.   No, it does not.

18          Q.   And are you still able to also see if someone

19    is breathing when they're in a spit mask, you can

20    normally and generally you can see some movement of the

21    mask around the mouth to indicate there could be some

22    breathing occurring?

23          A.   You could.     But the -- the real way to do it

24    would be to look at their chest rise and fall.

25          Q.   Okay.

                                                                 Page 44

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 168 of 402


1           A.   And listen.     You can hear.

2           Q.   Gotcha.     Okay.    So at some point he's placed in

3     the ambulance.       And I believe you're indicating here in

4     your report that when you were -- you were one of the

5     ones who noticed that his face was turning bluish?

6           A.   Yes.     So as they -- as they cleared the door on

7     the ambulance as they pushed him in, I was at the back

8     of the door.       And as soon as like the shadow, the shade

9     came in, right, and took the sheen out of the mask, I

10    looked up and something, you know, call it intuition,

11    but something didn't look right.              So I kind of took a

12    bigger -- a bigger like -- you know, took a bigger

13    picture of it and looked at it or looked at him.                   And

14    then I asked I want to say it was Engineer Thomson hey,

15    is he breathing?       And I believe that's -- I asked him.

16    I said does he appear bluish?            Is he breathing to you?

17    And he checked for a pulse and he said he couldn't get a

18    pulse and he said he doesn't believe he's breathing.                      I

19    turned -- yeah, and so that's what happened right there.

20    That's what -- that's how I noticed when they crested

21    the -- it went from sunny to shade.                 I say shade.    The

22    lights were on still, but it got us out of the sun.

23          Q.   Okay.     But to be fair, so that was the first

24    time you noticed any significant discoloration of

25    Mr. Bauer's face that caused you any concern, correct?

                                                                    Page 45

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 169 of 402


1           A.    Yes, sir.

2           Q.    And if someone's face is bluish, there's a

3     medical term for that.        Is it -- I just had it and it

4     went out of my -- is it cyanotic?

5           A.    Cyanotic, yeah, that could be used.

6           Q.    Okay.   Was there other terms?

7           A.    No, I mean, that's -- that's it.         I mean, I

8     think I even wrote bluish in my -- in my -- in my

9     sentence.     I might have -- I'd have to look at it.            But

10    I put bluish on there.

11          Q.    Yeah.

12          A.    But yeah, it's cyanosis.

13          Q.    Okay.   And cyanosis to a medical professional

14    like yourself could be signs of what?

15          A.    Lack of oxygen, lack of circulation.

16          Q.    For example, somebody's cardiorespiratory

17    system is in failure at that point and they're not

18    breathing and so they're not getting oxygen circulated?

19          A.    Yeah, it could be, sure.

20          Q.    Or somebody's heart stops beating and so

21    they're not circulating blood, and that's when they

22    start to turn blue?

23          A.    Yes, they could do that, yeah.

24          Q.    I guess -- so more generally based upon your

25    experience just briefly, what are some other causes of

                                                                 Page 46

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 170 of 402


1     somebody turning bluish or cyanotic in your experience?

2           A.    Typically it comes down to respira -- the

3     respiratory cardio system.            It could be -- it could be

4     amplified by, for instance, if an opioid overdose,

5     right?     Typically a heroin overdose is someone that will

6     demonstrate that, too, before we give them Narcan,

7     right, and then they pink right up because their

8     respiratory and their heart rate has slowed so much that

9     they could be breathing two times a minute which we

10    normally breathe somewhere around ten to 12 for you and

11    I.   So that could cause it.           So it could be drug

12    induced.     It could be -- they could have a medical -- a

13    medical problem that we don't know.                  Diabetics, for

14    instance, have really bad cyanosis in the limbs as they

15    get older, and that's hence the reason why they lose

16    their limbs.        It's one of -- it could be.

17          Q.    Okay.     So you gave the example of like the

18    heroin overdose.        We know that there was methamphetamine

19    found in his system at autopsy.              Could methamphetamine

20    overdose cause the same kind of symptoms to your

21    knowledge and experience?

22          A.    If -- yeah, I guess -- yeah, any overdose could

23    cause -- it doesn't have to be just necessarily

24    methamphetamine.        It could be anything.            Any overdose

25    could cause that -- that lack of oxygen -- oxygen

                                                                     Page 47

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 171 of 402


1     toward -- toward the skin, lack of circulation to

2     profuse the skin because the body will shunt.             And I'm

3     going to get into all this medical stuff.            But the body

4     shunts it to its organs rather than to the -- to the

5     skin, hence the reason why you become cyanotic.

6           Q.   Okay.    Got you.     And then I take it that's the

7     first time any of the medical people on the scene,

8     anybody putting him on the gurney and attaching the soft

9     restraints, et cetera, et cetera, it's the first time

10    anybody noticed any discoloration in his face, right?

11          A.   Yeah, from what -- from everybody that -- at

12    least on my crew, the people that I talked to, which was

13    Diaz and Thomson, I was the first one to notice that

14    once we put him in the back.

15          Q.   Okay.    So once -- your report says that once

16    you guys basically realized that he did not have a

17    heartbeat at that point or wasn't breathing, that's when

18    you wanted the police to kind of undo the wrap device,

19    correct?

20          A.   Yes, sir.     And a lot of the -- the reason is

21    because in order for us to do CPR fully, you know,

22    correctly and to its best of its ability, we have a

23    machine that we attach to him called the Lucas.             And it

24    does compressions from the back and the front and

25    squeezes the patient's torso.            And so in order to get

                                                                 Page 48

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 172 of 402


1     that in the proper place, we needed to have ability to

2     get to -- to this patient, be able to move him.

3           Q.    And was the wrap then quickly removed to access

4     the patient's torso?

5           A.    Yeah.    When I turned around and told I want to

6     say it was the sergeant.          And the reason I say that is

7     because in my head, even then as I see the three stripes

8     on the uniform, you know, looking back at this and I say

9     sergeant.     That's just what I remember what I see.                And

10    they -- they jumped in right away.                   Everybody kind of

11    (snaps fingers) went to work I guess is the way --

12          Q.    So in other words, there was --

13          A.    -- the way to describe it.

14          Q.    Sorry.     So in other words, there wasn't any

15    delay, significant delay in your mind between when you

16    said hey, we need to undo the top of the wrap here to

17    when it was undone, correct?

18          A.    Correct.

19          Q.    Then you guys start life-saving efforts at that

20    point, right?

21          A.    Yes.

22          Q.    Including attaching the Lucas device, the CPR

23    device, right?

24          A.    Yes.

25          Q.    And so I know you did not go in the ambulance,

                                                                      Page 49

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 173 of 402


1                          REPORTER'S CERTIFICATE

2

3

4               I, CATHERINE M. MEYER, a Shorthand Reporter,

5     State of California, do hereby certify:

6               That CAPTAIN JAMES SMITH, in the foregoing

7     deposition named, was present via Remote Counsel virtual

8     meeting and by me sworn as a witness in the

9     above-entitled action at the time and place therein

10    specified;

11              That said deposition was taken before me at said

12    time and place, and was taken down in shorthand by me, a

13    Certified Shorthand Reporter of the State of California,

14    and was thereafter transcribed into typewriting, and

15    that the foregoing transcript constitutes a full, true

16    and correct report of said deposition and of the

17    proceedings that took place;

18               That before completion of the proceedings,

19    review of the transcript [ ] was [ X ] was not

20    requested.

21               IN WITNESS WHEREOF, I have hereunder subscribed

22    my hand this 12th day of February 2021.

23

24                           <%17819,Signature%>

                             CATHERINE M. MEYER, CSR NO. 11596

25                           State of California

                                                                 Page 80

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 174 of 402




             EXHIBIT L
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 175 of 402


1                        UNITED STATES DISTRICT COURT
2                      NORTHERN DISTRICT OF CALIFORNIA
3                                      ---O0O---
4     JOHN BAUER, et al.,
5              Plaintiffs,
6     vs.                                          No. C19-04593 LB
7     CITY OF PLEASANTON, et
      al,
8
               Defendants.
9     ________________________/
10
11
12           VIRTUAL ZOOM DEPOSITION OF CAPTAIN JORGE DIAZ
13                              February 2, 2021
14
15
16
17
18
19
20
21
22    Job No: 4429617-1
23    Taken before EARLY K. LANGLEY RMR, RSA, B.A.
24    CSR No. 3537
25    Pages:     1 - 100

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 176 of 402


1    threatening issues?

2          A.   That is correct.

3          Q.   And I believe you said you did not notice any

4    life-threatening issues; is that correct?

5          A.   No, I did not.

6          Q.   We did talk to Captain Smith at a deposition a

7    couple weeks ago.      One of the things he said was that

8    when you guys got to the scene, he told his crew, he

9    says, which would have been you and Mr. Thomson, to

10   stay back for a period of time because, I guess,

11   Mr. Bauer was still agitated.

12              Do you remember him telling you guys that?

13         A.   That sounds accurate.

14         Q.   When you got to the scene, did you make those

15   observations, that Mr. Bauer appeared to still be

16   agitated, was screaming, yelling, those type of things?

17         A.   Yes.

18         Q.   I'm assuming in your long career, Captain Diaz,

19   you've been to scenes where individuals have been

20   arrested, have been handcuffed, or put in sort of a

21   wrap device like this and were still agitated and

22   combative and that type of thing.              Is that accurate?

23         A.   That is accurate.

24         Q.   When you arrived at the scene, Mr. Bauer was in

25   a restraint device called -- I think it's called a

                                                                 Page 22

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 177 of 402


1    wrap.        It's sort of well-known in the community.          Are

2    you aware that term generally?

3            A.     Generally.   I don't know if that's the accurate

4    term for it, but I've heard it referred to as a wrap in

5    the past.

6            Q.     Okay.   You have seen that in the field before

7    in your long career?

8            A.     Yes, sir.

9            Q.     How many times do you think you've been to a

10   scene where an individual was either being put into

11   some sort of lower-body sort of restraint device or had

12   already been placed in such a device?

13           A.     I can't give you a definitive answer.          I know

14   I've seen it in the past.           I don't know how many times.

15   But it's -- it's not too uncommon.

16           Q.     Okay.   So let me back up a little bit in our

17   sequence here.

18                  My understanding is you guys were called to the

19   scene to assist with potential medical issues and you

20   were staged for a period of time.                Is that accurate?

21           A.     That's correct.

22           Q.     And my understanding from Captain Smith's

23   testimony, you guys were staged pretty close by to

24   where you ended up coming in contact with Mr. Bauer.

25   Is that right?

                                                                   Page 23

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 178 of 402


1           A.    I don't truly understand what you would -- so
2    for us to stage -- let me just clarify this.
3                 For us to stage, when PD requests us to stage,
4    we arrive in the generalized area, and we stage up a
5    distance away so we are not part of the scene.                   When
6    we're cleared into the scene, then the rig will move
7    from our staged location over to actually at the scene.
8                 So I don't truly know exactly what -- where it
9    is you're referring to.           We were cleared into the
10   scene.      The rig was relocated to where Pleasanton PD
11   and Mr. Bauer were.
12                We then dismounted the rig, pulled off our EMS
13   equipment and set it on the sidewalk, and that's when
14   we were told by PD to just hold off.                 I believe
15   Captain -- they told Captain Smith, who told us to hold
16   off.
17          Q.    Okay.   Yeah.     I mean, Captain Smith basically
18   said wherever you guys were staging was close enough
19   that he believed it took about ten seconds once you
20   guys were called in to drive over to the location, like
21   you said, stop the rig, get out, and grab your
22   equipment.
23                Does that sound right?
24          A.    I'd say that's fair, yeah.
25          Q.    Okay.   So, clearly, you guys were close by

                                                                Page 24

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 179 of 402


1    while you were staging; right?

2          A.   Yeah, we were maybe 100, 150 yards away.

3          Q.   Do you remember what, if any, information you

4    got about what occurred before you arrived from anybody

5    once you arrived at the scene?

6          A.   I do not recall.

7          Q.   Were you made aware about any force that was

8    used on Mr. Bauer prior to your guys' arrival?             While

9    you were at the scene, what I mean.

10         A.   No, I was not.

11         Q.   Okay.    What, if anything, were you told by

12   any -- well, do you remember any conversations you had

13   with your captain at the time, Captain Smith, once you

14   arrived at the scene?

15              MS. MILLER:     Objection.        Overbroad.

16              About what in particular, Mr. Blechman?

17   BY MR. BLECHMAN:

18         Q.   Once you first arrived at the scene,

19   presumably -- if Captain Smith talked to any police

20   officers, did you get any information through your

21   captain about what you guys were going to be doing at

22   that time?     This is when you first arrived.

23         A.   I believe I answered that question earlier.               He

24   just told us to just hang back.

25         Q.   All right.     When you -- was it your impression

                                                                 Page 25

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 180 of 402


1    Mr. Bauer was still alive when you arrived at the
2    scene?
3           A.   Yes, sir.     He was -- he was still yelling when
4    we got on scene.
5           Q.   And you did, it sounded like, some sort of
6    visual assessment with your 360 walk-around just to get
7    a sense of what was going on with Mr. Bauer; is that
8    right?
9           A.   That's correct.
10          Q.   At some point -- at some point, he was given a
11   sedative.      Were you generally aware that that occurred?
12          A.   Yes, I was.
13          Q.   Did you have any concerns about the fact that
14   the paramedics gave Mr. Bauer a sedative?
15          A.   No.
16          Q.   So I take it you were -- until the paramedics
17   got there, you and some of your other personnel, like
18   Mr. Thomson, were standing by.
19               And, presumably, hypothetically, if Mr. Bauer
20   started having major medical problems at that point or
21   indicated he was coding while he was sitting on the
22   ground, you guys would have been able to, presumably,
23   jump in to assist with life-saving efforts, right?
24               MS. MILLER:       Objection.         Incomplete
25   hypothetical.       Vague and ambiguous.             Lacks foundation.

                                                                   Page 26

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 181 of 402


1                If you understand the question, Captain Diaz,
2    you can respond, but if you don't, please let
3    Mr. Blechman know.
4                THE WITNESS:       No, Mr. Blechman, I don't fully
5    understand your question.
6    BY MR. BLECHMAN:
7           Q.   What was your purpose of standing in proximity
8    to the officers and Mr. Bauer before the ambulance
9    personnel get to the scene?
10          A.   Stand by.
11          Q.   What do you mean by that?
12          A.   So I mentioned once before that when we showed
13   up, we were told by Captain Smith to just stand by.
14   The plan was to wait for the gurney to show up and then
15   move the patient from the gurney -- or from the ground
16   over to the gurney.
17               But because we were EMS standby, just to get a
18   better idea as to what was going on, I did a 360, never
19   once made contact with Mr. Bauer.                    I stood, roughly,
20   about 6 to 8 feet away from him as I did a 360, only
21   looking for any life-threatening injuries.
22               Had I noticed any life-threatening injuries, I
23   would have overruled what Pleasanton PD had requested
24   and initiated patient care.              At that point, I didn't
25   recognize anything that seemed to me would be of

                                                                   Page 27

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 182 of 402


1    concern to where I needed to intervene.

2          Q.    And so what type of things were you looking for

3    when you were doing your 360 observation?

4          A.    So you look to see if they are breathing.

5    Obviously, if he is yelling, you know, he's -- he's

6    breathing.     People talking, that is a pretty good

7    indicator that they're breathing.

8                You are looking for any bleeding, arterial

9    bleeds or anything like that that looks uncontrolled

10   that needs to be addressed, amputations, or any other

11   injuries.

12               I didn't see any.

13         Q.    And did you have an understanding as to why

14   either the captain or the police department wanted you

15   guys to stand back for a period of time, from your

16   experience?

17         A.    From my experience -- and I'm only speaking

18   from my experience -- I don't -- I don't know that I --

19   I wasn't privy to the conversation my fire captain had

20   with the officers.

21               But I would just say that they -- they were

22   holding the patient down, and they wanted to keep him

23   in place until we got the gurney in place and put him

24   in restraints so then we can go and render patient

25   care, or someone can render patient care.

                                                                 Page 28

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 183 of 402


1          Q.   In general --

2          A.   But that's pure speculation on my behalf.

3          Q.   Okay.    But in general, based upon your

4    experience, individuals who are in custody and who are

5    combative can still be a safety threat to first

6    responders like yourself; is that correct?

7          A.   That's very accurate.

8          Q.   Okay.    And did you get at a sense when you were

9    at the scene that prior to arriving, there was a pretty

10   significant struggle with this gentleman with police?

11              MS. MILLER:     Objection.        Vague and ambiguous

12   and calls for speculation.

13              If you know, you can answer, Captain Diaz.

14              THE WITNESS:     I'd rather not answer that

15   question because I don't know the answer.

16   BY MR. BLECHMAN:

17         Q.   Okay.    Did Mr. Bauer, when you arrived, appear

18   to still be agitated?

19         A.   Yes.    He was cussing and yelling.

20         Q.   And when you get to a scene and you see an

21   individual under arrest like Mr. Bauer, who's in a

22   wrap, based upon your experience, does that tell you

23   that this person may have been combative with the

24   police?

25         A.   That's a pretty good indicator.           Yes, that's

                                                                 Page 29

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 184 of 402


1    true, sir.     That's true.

2          Q.   Okay.    So was there any concern in your mind

3    when you arrived, see Mr. Bauer in the wrap, hear him

4    cursing, hear him yelling, that you didn't necessarily

5    want to get too close to him until he calmed down?              Was

6    that something that you thought about?

7          A.   It's something I considered, yes.

8          Q.   So hypothetically, Captain Diaz, if you're

9    doing your 360 assessment and you do see something that

10   indicates there is a life-threatening issue with

11   Mr. Bauer, what at that point would you have done?

12         A.   If I recognized something that needed to be

13   addressed immediately, I would have made it known to

14   the police officers and did what -- whatever

15   intervention I had to do.

16         Q.   Okay.    And you didn't see any excessive

17   bleeding that caused you any concern with regard to

18   Mr. Bauer in your 360 observations; correct?

19         A.   No, sir, I did not.

20         Q.   And so chronologically here, I know that -- and

21   we have a bunch of video and whatnot from various body

22   cameras of officers, but at some point, the paramedics

23   show up, and then they bring their gurney over towards

24   the area where Mr. Bauer is located.

25              Is that your recollection?

                                                                 Page 30

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 185 of 402


1          A.   Yes, sir.

2          Q.   And at some point -- at that point, Mr. Bauer

3    is still on the ground, sitting up in an upright

4    position in the wrap; is that correct?

5          A.   That's correct.

6          Q.   And he had a spit mask on at the time you

7    arrived; is that right?

8          A.   That's correct.

9          Q.   And you were still able to make observations of

10   his face and the fact that he was still breathing even

11   though he had the spit mask on; is that correct?

12              MS. MILLER:     Objection.        Compound.

13              But you can answer.

14              THE WITNESS:     That is correct.

15   BY MR. BLECHMAN:

16         Q.   Did you say, "That is correct"?

17         A.   That is correct.       Yeah, I mentioned earlier he

18   was yelling, which is, once again, a pretty good

19   indicator he's able to breathe.

20         Q.   Okay.    And so once the paramedics arrive, is it

21   true Mr. Bauer was given the sedative while he was

22   still on the ground in the wrap?             Is that correct?

23         A.   I believe so, yes.

24         Q.   And that was done by the paramedic personnel;

25   right?

                                                                 Page 31

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 186 of 402


1          A.   Ambulance personnel, yes.

2          Q.   Yeah, the ambulance personnel.

3               And at some point, then, officers prepared to

4    pull and get Mr. Bauer onto the gurney; is that right?

5          A.   Yes, sir.

6          Q.   Before -- okay.          Before he's put on the gurney,

7    was Mr. Thomson also doing, you know, some general

8    walk-around-type observations as well, to your

9    understanding?

10         A.   I believe so, yes.

11         Q.   And at any time -- okay.               Strike that.

12              So Mr. Bauer is lifted up and put onto the

13   gurney.    Do you recall that occurring?

14         A.   Yes.

15         Q.   And then par- -- do you recall that the

16   paramedics wanted Mr. Bauer put in the soft restraints

17   so those restraints could be attached to the gurney and

18   he was not in handcuffs while being placed in the

19   ambulance?       Do you recall that?

20         A.   I don't recall who made that decision, but that

21   decision is typically made by -- by police personnel.

22         Q.   Okay.     Do you remember that --

23              Go ahead.

24         A.   No.     Please.

25         Q.   Do you remember that occurring with regard to

                                                                      Page 32

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 187 of 402


1    Mr. Bauer in relation to this incident?

2          A.   Like I said, I don't -- I don't know who made

3    the decision to put him in soft restraints.

4               It is not at all unlikely when a suspect is in

5    custody and has been -- has prior restraints on -- it

6    is not at all unlikely for them to be removed from

7    handcuffs and placed into soft restraints.

8          Q.   And you've seen that in your experience?

9          A.   Multiple times.

10         Q.   And what's -- generally, to a layperson such as

11   myself, what is the purpose of putting somebody, say,

12   from handcuffs into soft restraints before, you know,

13   being placed in the ambulance?

14         A.   Paramedic safety.

15         Q.   And then -- so the soft restraints essentially

16   take the place of the handcuff restraints?

17         A.   In a sense, yes.

18         Q.   Okay.    And did you watch the process of

19   officers lifting Mr. Bauer onto the gurney and then the

20   process of Mr. Bauer being placed in the soft

21   restraints?

22         A.   That is correct.

23         Q.   During that period of time, did you notice any

24   life-threatening issues with regard to Mr. Bauer?

25         A.   No, I did not.

                                                                 Page 33

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 188 of 402


1          Q.   When was -- let's just go forward a little bit.

2    But when was the first time you ever noticed any

3    life-threatening-type issues with regard to Mr. Bauer

4    or the fact that there was a medical issue with

5    Mr. Bauer?

6          A.   I noticed there was a medical issue with

7    Mr. Bauer when we were starting to put our gear back on

8    the rig and somebody caught my attention.            I'm not sure

9    if it was Captain Smith or -- somebody caught my

10   attention.

11              As I looked to my left, I noticed Mr. Bauer

12   going limp in the back of the -- in the back of the

13   ambulance, so I walked over to go -- to go assist, see

14   if they needed help with him.

15         Q.   So just so I'm clear, Mr. Bauer's position at

16   that point in time was on the gurney inside the back of

17   the ambulance; correct?

18         A.   Yes, sir.

19         Q.   And you, at that point in time, were putting

20   some of your gear away back into the fire engine?

21         A.   In the fire engine, yes, sir.

22         Q.   Someone got your attention about a medical

23   issue; you went back to the ambulance and assisted with

24   the medical issue?

25         A.   Yeah.    That sounds -- that sounds accurate.

                                                                 Page 34

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 189 of 402


1            Q.   Okay.   So prior to the time when you first were

2    made aware of a medical issue with Mr. Bauer when he

3    was in the back of the ambulance, had you ever noticed

4    any medical issue with Mr. Bauer that you believe

5    required medical attention?

6            A.   No, I did not.

7            Q.   What observations did you make once you went

8    towards the ambulance, then, if any observations, with

9    regard to what was going on with Mr. Bauer at that

10   time?

11           A.   The only observation I made was -- the only

12   observation I noticed was when, I mentioned earlier, he

13   had seemed like he had gone limp.              I seen him going

14   limp, and that was the only observation I noticed.

15                Does that answer your question, Mr. Blechman?

16           Q.   Yeah, I think so.

17           A.   Okay.

18           Q.   When you then got back to the ambulance, do you

19   remember whether or not the spit mask of Mr. Bauer was

20   still on, or was it off at that point in time?

21           A.   It was still on.

22           Q.   And was -- did somebody take the spit mask off

23   in the ambulance?

24           A.   Somebody took it off.        I don't recall who it

25   was.

                                                                 Page 35

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 190 of 402


1          Q.   So when you say Mr. Bauer was limp when you

2    first observed him in the ambulance, had you seen him

3    in that condition, you believe, before you saw him in

4    that condition in the back of the ambulance?

5               MS. MILLER:      Objection.        Vague and ambiguous

6    and asked and answered.

7               You can answer, if you can, Captain Diaz.

8               THE WITNESS:      I'll answer Mr. Blechman to the

9    best of my ability.

10              You mentioned earlier if I witnessed

11   Mr. Blechman going from the ground over to the gurney

12   and --

13   BY MR. BLECHMAN:

14         Q.   Mr. Bauer.      You said "Mr. Blechman," but yeah,

15   Mr. Bauer.

16         A.   Okay.    Yes.

17              Mr. Bauer, nonetheless, had -- he was placed in

18   soft restraints.      I was assisting to place him in soft

19   restraints.     In other words, I was holding his arm down

20   while they put the restraints on him, and he was

21   actively fighting us and resisting.                   I was, I think, in

22   control of his left arm, and he was pulling and

23   kicking, trying to get free.

24              So that was my last interaction with Mr. Bauer

25   prior to ensuing CPR.

                                                                      Page 36

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 191 of 402


1           Q.   And so that would have been before you started
2    the process of putting the equipment back in the
3    engine; correct?
4           A.   This is correct, yes, sir.
5           Q.   And Mr. Thomson was also assisting, I believe,
6    in putting the soft restraints on Mr. Bauer at the
7    gurney position?
8           A.   I do not recall.
9           Q.   Okay.    That's fine.
10               So tell me a little bit about that part.                 When
11   you were assisting in placing the soft restraints, you
12   said that you could feel that Mr. Bauer was actively
13   trying to pull away or trying to prevent you guys from
14   putting the soft restraints on him?
15          A.   This is correct.
16          Q.   And you also mentioned that he was kicking
17   while you guys were trying to put him in the soft
18   restraints?
19          A.   Yes.    He was moving his -- he was moving his
20   legs -- he was moving his legs aggressively.
21          Q.   Did you make any other observations of
22   Mr. Bauer at that point in time, when you were
23   assisting in placing him in the soft restraints, that
24   he was voluntarily moving his body in any way, shape,
25   or form?

                                                                Page 37

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 192 of 402


1                But I said that would have to be definitive,
2    and the fact that he is still -- he is still cussing
3    and -- and -- and cursing at people and being
4    aggressive, I knew his airway was still patent.                  So
5    that overruled.
6           Q.   Did you at any time have any indication that
7    his heart had stopped prior to when Mr. Bauer was in
8    the back of the ambulance?
9           A.   No.
10          Q.   Did you, yourself, have any indication that he
11   had no pulse or pulse-related issues prior to Mr. Bauer
12   being in the back of the ambulance?
13          A.   So I don't know if I understand the question,
14   but I will tell you this:             Mr. Bauer was placed in the
15   back of the ambulance on -- on a gurney.               After I was
16   done assisting putting him on the gurney, I essentially
17   walked away from Mr. Bauer to go start putting my gear
18   back on the rig, turning my back to Mr. Bauer.
19               Had I at any point thought that Mr. Bauer was
20   having a true medical emergency or a life-threatening
21   emergency, I would have never abandoned Mr. Bauer.                    I
22   would have continued assisting in any way possible.
23               But by virtue of me walking away from him,
24   where -- I think would be a pretty clear indicator that
25   I had no concerns for his health or -- or well-being.

                                                                Page 43

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 193 of 402


1    There was nothing there to make me concerned for his
2    well-being.
3           Q.   In other words -- see if I understand your
4    testimony -- you assisted in the process to get him
5    attached to the gurney, and you made your assessments,
6    visual assessment and whatnot.
7                At that point in time, if you had noticed
8    anything significant, you would not have then walked
9    away to try to put your equipment away; you would have
10   stayed close to Mr. Bauer as he's being placed in the
11   ambulance, et cetera.
12               Is that accurate?
13          A.   That sounds -- that sounds accurate.              Most
14   likely, that's exactly what I would most likely be
15   doing.
16          Q.   Okay.    Let's go through your report briefly
17   here and see if there's any other additional
18   information you can glean from that.
19               So I understand you don't have a copy of it in
20   front of you.       This was marked as Exhibit 32 to
21   Mr. Smith's deposition.           I'm not going to probably
22   attach it to yours, unless anybody wants me to.
23               MR. BLECHMAN:        Any counsel want me to
24   specifically attach this exhibit to this deposition?
25               MR. GWILLIAM:        While we're dealing with the

                                                                Page 44

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 194 of 402


1
2                            REPORTER'S CERTIFICATE
3
4                    I, EARLY LANGLEY, a Certified Shorthand
5         Reporter, State of California, do hereby certify:
6               That JORGE DIAZ, in the foregoing deposition
7    named, was remotely present via Zoom and Zoom audio,
8    and by me sworn as a witness in the above-entitled
9    action at the time and place therein specified;
10              That said deposition was taken before me via
11   Zoom and Zoom audio at said time and place, and was
12   taken down in shorthand by me, a Certified Shorthand
13   Reporter of the State of California, and was thereafter
14   transcribed into typewriting, and that the foregoing
15   transcript constitutes a full, true and correct report
16   of said deposition and of the proceedings that took
17   place; that before completion of the proceedings,
18   review of the transcript was not requested.
19   IN WITNESS WHEREOF, I have hereunder subscribed my hand
20   on February 5, 2021.
21
22
23                      <%21370,Signature%>
24                      EARLY LANGLEY, CSR NO. 3537
25                      State of California .

                                                               Page 100

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 195 of 402




            EXHIBIT M
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 196 of 402


1                          UNITED STATES DISTRICT COURT
2                      NORTHERN DISTRICT OF CALIFORNIA
3                                       ---O0O---
4     JOHN BAUER, et al.,
5              Plaintiffs,
6     vs.                                           No. C19-04593 LB
7     CITY OF PLEASANTON, et
      al,
8
               Defendants.
9     ________________________/
10
11
12              VIRTUAL ZOOM DEPOSITION OF PATRICK THOMSON
13                               February 2, 2021
14
15
16
17
18
19
20
21
22    Job No: 4429617-2
23    Taken before EARLY K. LANGLEY RMR, RSA, B.A.
24    CSR No. 3537
25    Pages:      1 - 87

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 197 of 402


1    just a generic medical emergency.                And then while we're

2    driving en route, dispatch will usually give us updated

3    information.

4            Q.     Okay.   Do you remember what information, if

5    any, you had before you guys actually drove into the

6    scene after being called into the scene?

7            A.     I don't recall specifically, other than we were

8    told to stage.

9            Q.     Okay.   And I understand from some other prior

10   testimony that when you guys did stage, you were very

11   close to the actual scene where you eventually came

12   into.        Is that correct?

13           A.     That's correct.

14           Q.     I think Captain Smith testified that from the

15   time you guys were called into the scene to the time

16   you arrived into the scene was only 10 seconds because

17   you guys were close by.

18                  Does that comport with your recollection?

19           A.     Yes.

20           Q.     Okay.   So once you were called into the scene,

21   what do you recall seeing when you first arrived?

22           A.     The first thing I recall is when we were

23   staged.        Because of where we were at, we -- we could

24   see a lot of police cars and police motorcycles.                We

25   could see the police officers, but we couldn't actually

                                                                   Page 15

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 198 of 402


1    see any -- we couldn't see the patient or what was

2    going on.

3                 Once we were cleared into the scene and we

4    walked up, that's when we were able to see the patient

5    in PD custody or something of that matter.

6            Q.   Okay.   And do you recall that when you arrived

7    at the scene, Mr. Bauer, the patient or the arrestee,

8    was in custody?         You saw that; right?

9            A.   Yeah.   So we were cleared to come in on scene.

10   However, we still didn't actually go right up and make

11   patient contact because PD were still having difficulty

12   getting him completely restrained or stabilized or in

13   a -- in a safe -- restraints for us to be able to

14   actually make patient contact.

15           Q.   And, obviously, safety of yourself and some of

16   your fellow fire department personnel is very important

17   when you're coming into a scene involving an individual

18   who's under arrest; correct?

19           A.   Correct.     That's -- that's typically our number

20   one priority, scene safety, and we do not go in or make

21   patient care until we know that it is -- the scene is

22   safe.

23           Q.   Because, based upon your training and

24   experience, an individual who's handcuffed, an

25   individual in -- even in sort of a restraint could

                                                                 Page 16

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 199 of 402


1    still cause you or some of your fellow fire department

2    personnel injuries if they're combative and you're in

3    close proximity; correct?

4            A.   Yes.

5            Q.   I believe Captain Smith testified that he told

6    his crew, meaning you and Captain Diaz, to stay back

7    for a period of time when you guys got to the scene

8    until things calmed down.

9                 Does that comport with your memory?

10           A.   Yeah.    So we were staged on the street.       When

11   we were cleared to come in, I moved the fire engine

12   closer.      Basically by turning onto Mission.        We got

13   out, and we walked up so we could see, but we were

14   still probably, you know, 50 to 75 feet away from the

15   actual -- where the patient was at.

16           Q.   Okay.    And then there was a period of time when

17   you guys then got closer to Mr. Bauer; is that correct?

18           A.   Yeah.    At one point, we were, I guess -- I

19   can't remember clearly, but it was when he was fully

20   restrained.

21           Q.   Did you recall -- do you recall any specific

22   observations of Mr. Bauer once you got to the scene and

23   were able to see him there and what you recall about

24   that?

25           A.   Yes.    To the best of my memory, I remember him

                                                                 Page 17

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 200 of 402


1    on the ground, on the grass.               He was handcuffed.
2    However, he was still screaming, yelling, and trying to
3    get up, and there was one officer that was keeping him
4    on the ground.        So he was, like, in a sitting position,
5    so the officer was basically standing next to him and
6    kind of keeping him from getting up.
7           Q.   Okay.     So just based upon those observations,
8    did you form a belief that Mr. Bauer was still alive?
9           A.   Oh, yes, absolutely.
10          Q.   Still breathing?
11          A.   Yes.
12          Q.   And what happened next in terms of any of your
13   observations or involvement?
14          A.   So in that time, the ambulance arrived on
15   scene, and we were still waiting for the patient to be
16   restrained enough for PD to then call us in to actually
17   make patient contact.
18               I remember that they pulled out what's called
19   the wrap because he was still very agitated and
20   resisting, not following the police officers' orders.
21               So then the -- and I cannot remember how many
22   police officers it took, but it took several to get him
23   into the wrap, which is typical.                 It's a device that
24   keeps them -- essentially secures their feet as well as
25   their hands.        So it makes it so they can't get up and

                                                                Page 18

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 201 of 402


1    run or kick or -- you know, reduces the ability to

2    cause harm.

3          Q.   Have you been at scenes before in your training

4    and experience for a long time as a paramedic and fire

5    personnel where officers have used that wrap or that

6    lower-body restraint device?

7          A.   Yes.    Even when I worked on an ambulance in

8    other cities and jurisdictions, yes.

9          Q.   Okay.    And with regard to Mr. Bauer -- so do

10   you believe that when you arrived on the screen and

11   started to first make observations that Mr. Bauer was

12   not yet in the wrap?

13         A.   Yes.    When we first got on scene, he was not

14   yet in the wrap.

15         Q.   Okay.    And -- but you saw the application of

16   the wrap; in other words, the wrap being placed on

17   Mr. Bauer?

18         A.   Yes.

19         Q.   As an experienced paramedic working for

20   numerous agencies over the years, does it mean anything

21   to you when you see somebody either in a wrap or being

22   placed in a wrap by law enforcement?

23         A.   Yes.

24              MS. MILLER:     That's vague and ambiguous.

25              You can answer, Engineer Thomson.

                                                                 Page 19

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 202 of 402


1               THE WITNESS:     Okay.

2               Typically, patients that still pose a potential

3    threat for harm; typically, when they are not following

4    commands and they're still very agitated or aggressive.

5    BY MR. BLECHMAN:

6          Q.   Did you form any impressions about whether or

7    not you believed Mr. Bauer, when you first arrived on

8    scene, was agitated?

9          A.   Yes.

10         Q.   What do you recall about that?

11         A.   He was screaming very loudly.             I just remember

12   feeling that he was -- he was very agitated and that he

13   just wasn't complying with the police department, with

14   the police officers.

15         Q.   Did he still appear to be moving around and

16   sort of resistive while he was in the wrap restraint?

17         A.   He was prior to the wrap restraint.             Once he

18   was in the wrap restraint, my memory isn't as -- as

19   clear as the time frame --

20         Q.   Okay.

21         A.   -- because that's when the ambulance showed up,

22   we worked with the ambulance, and we approached.               So

23   there was a lot going on.

24              Prior to the wrap, I was just standing back

25   watching, so everything is still pretty sharp in my

                                                                  Page 20

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 203 of 402


1    your statement that Bauer was in restraints; you

2    examined his pupils and noticed that they were dilated.

3               Do you remember telling the investigator that?

4               MR. GWILLIAM:      Counsel, I object.

5               Can you, once again, refer to the document and

6    the page number, just for the record?

7               MR. BLECHMAN:      Sure.      That's PPD158.

8               MR. GWILLIAM:      Okay.

9    BY MR. BLECHMAN:

10         Q.   You can respond, Mr.          Thomson.

11         A.   If it's in the report, then I -- I feel

12   confident that that's what I said.

13         Q.   Well, let me just read -- he's summarizing your

14   statement, but this detective says that you examined

15   his pupils, noticed they were dilated, and you said

16   that dilated pupils were symptoms of being on a

17   stimulant.

18              Do you remember making any observations about

19   those issues at the scene?

20         A.   Sure.    So part of our training -- when we

21   assess patients, especially patients that aren't

22   cooperative or can't tell us or answer our questions,

23   for any number of reasons, one of the things we do is

24   we check pupils.      And it's -- can be an indicator of

25   either, like, a substance or some -- something that's

                                                                 Page 24

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 204 of 402


1    causing -- it's not normal for pupils to be that
2    dilated.     It doesn't tell us what it is, but typically,
3    stimulants will dilate pupils.
4           Q.   And do you recall examining his pupils and
5    finding that they were dilated?
6           A.   Yes.
7           Q.   When in the sequence do you remember doing
8    that; do you recall?
9           A.   I -- I do not.
10          Q.   Did that viewing of his pupils and finding
11   they're dilated, coupled with your other observations
12   of Mr. Bauer being agitated, screaming loudly,
13   yelling -- did that give you any indication
14   preliminarily about whether or not you think there may
15   be substances on board?
16               MS. MILLER:       Objection to the extent it calls
17   for speculation.
18   BY MR. BLECHMAN:
19          Q.   Or a substance on board.
20               MS. MILLER:       You can answer, if you aren't
21   guessing, Engineer Thomson.
22               THE WITNESS:       Well, it's not -- it's not
23   guessing.      It's -- it's part of an assessment that --
24   when we do, it's just -- we make a note of it, that
25   there is potential for that.               It doesn't change our

                                                                Page 25

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 205 of 402


1    me back -- let me go forward, and then let me back up.

2               When was the first time you noticed any need --

3    that Mr. Bauer needed immediate medical care?            Was that

4    when he was in the back of the ambulance?

5          A.   That was when it became clear that he needed

6    immediate medical care, was right around the time we

7    were loading him into the ambulance.

8          Q.   Okay.    And we'll get to that as part of the

9    chronology, but I wanted to set that as a marker.

10              Prior to loading him into the ambulance and

11   noticing whatever you noticed collectively to determine

12   he may need immediate medical care, did it ever appear

13   to you previous to that that Mr. Bauer needed any

14   immediate medical care?

15         A.   Prior to that, there was nothing substantial or

16   jumping out to trigger us to think that he needed

17   immediate medical care right away.

18         Q.   Prior to that point in time, you had observed

19   Mr. Bauer breathing; correct?

20         A.   Correct.

21         Q.   And there was some indication prior to that

22   point in time that he had a pulse; correct?

23         A.   Correct.

24         Q.   And you did not see any excessive or concerning

25   bleeding pertaining Mr. Bauer prior to that point;

                                                                 Page 27

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 206 of 402


1    correct?
2           A.   Correct.
3           Q.   And prior to that point, you did not see
4    anything that indicated any sort of life-threatening
5    injury or issue; is that correct?
6           A.   Correct.
7           Q.   And you, yourself, checked Mr. Bauer for a
8    pulse at one point; right?
9           A.   I believe so, yes.
10          Q.   And he had a pulse when you checked it?
11          A.   The first time when I -- yeah, when I -- so
12   through training and just being a paramedic, whenever
13   you make patient contact, even when a patient is
14   talking to you, one of the first things you do is check
15   a pulse.
16               You know, you're checking for the rate, how --
17   you know, the rapid, the strength, if there's any
18   abnormalities, is it slow, is it weak, you know.                     That
19   also can tell you something about their, you know,
20   medical need.
21               You know, again, very minimal, but it's a part
22   of the assessment tool.           So just even out of muscle
23   memory, it's something that I do whenever I make
24   patient contact.
25          Q.   Okay.    And just getting back to your report --

                                                                Page 28

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 207 of 402


1          Q.   And a person is placed in those kind of

2    four-point soft restraints if they're combative or

3    there's a risk to some of the first responders; right?

4          A.   Correct.

5          Q.   And you, yourself, were concerned that during

6    the process of removing the handcuffs of Mr. Bauer and

7    putting him in the safe -- the soft restraints, that he

8    could have sort of started to struggle again, been

9    combative, and potentially been a risk to you or other

10   close people to Mr. Bauer; right?

11         A.   Correct, because of his size -- I mean, he

12   was a -- he was a big man -- size and the fact that --

13   just how he was initially acting on scene, with his

14   pupils being dilated and him not really cooperating

15   with us.

16              Just, again, my experience tells me that the

17   patient can go from very calm, sedated to very violent

18   very quickly, you know.        Not always, but you always --

19   you always plan for the potential.              So you treat

20   every -- very cautiously.

21         Q.   Okay.    And Captain Diaz testified that when you

22   all were putting him in the soft restraints, he noticed

23   that there was still some resistance in his arms and he

24   was still sort of doing some resistance or movement

25   with his arms during that period of time.

                                                                    Page 39

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 208 of 402


1                Do you also remember that?
2           A.   Yes.    Again, that's my concern.           My focus was
3    maintaining control of his arm and wrist and not
4    watching his breathing or, you know, his airway.
5                Again, the Versed was given.             Sometimes it
6    takes a little while for it to fully take effect.                    And
7    I know we were doing the transfer, and I was just
8    focused on maintaining that arm control.
9           Q.   So you remember you were trying to at least
10   maintain arm control of at least one of his arms; is
11   that right?
12          A.   I believe so.
13          Q.   And during that time when you were maintaining
14   that control of the arm, you did feel some movement and
15   resistance by Mr. Bauer?
16          A.   Correct.
17          Q.   That was an indication to you that Mr. Bauer
18   was still alive during that period of time?
19          A.   Correct.
20          Q.   And could you tell that he was still breathing
21   during that period of time of the transfer of him into
22   the soft restraints?
23          A.   Again, I -- I could not, because I was focused
24   on the arm, but my assumption would be that he was
25   still breathing if he was still -- if he still was, you

                                                                Page 40

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 209 of 402


1    know, giving a little resistance to what we were doing.
2           Q.   Okay.    And during this process of getting him
3    in the soft restraints, did you notice anything that
4    indicated to you that Mr. Bauer needed immediate
5    medical attention?
6           A.   Not right away.         Again, because we -- the
7    Versed had been administered, which is a central
8    nervous system sedative, when he started becoming more
9    laxed, in my mind, he was given Versed, so this is --
10   this is not un- -- abnormal.
11          Q.   Right.     And so for somebody who hasn't seen
12   many people, you know, administered a sedative and how
13   they react -- so are you saying that from what you saw,
14   Mr. Bauer's behavior post-sedative appeared to be
15   within the realm of normal from somebody getting a
16   sedative, essentially?
17          A.   Correct.     Like I said, the time frame for a
18   sedative to take effect, IV, could be, you know,
19   anywhere between one to -- one to five minutes, you
20   know, depending on the person.                And I was -- in my
21   mind, it was -- the sedative was taking effect.
22          Q.   Okay.    And so -- and, then, are you present
23   during the time when he's basically strapped to the
24   gurney and that process was completed and then he's
25   walked over -- or rolled over to the ambulance?                  Are

                                                                Page 41

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 210 of 402


1    you present for that?
2           A.   Yes.
3           Q.   And did you -- while being, you know, rolled
4    over towards the ambulance, did you notice any
5    indication of Mr. Bauer that indicated he needed
6    immediate medical attention?
7           A.   I don't recall.
8                But my memory -- I do remember Captain Smith,
9    as he was being loaded into the -- the ambulance,
10   because Captain Smith was further back --
11               And, again, my focus was on the gurney, you
12   know, making sure that the gurney was clicked in
13   properly, you know.
14               Again, he was -- he was a bigger -- bigger
15   patient, a lot of weight.             So, you know, when you're
16   moving a patient on a gurney, a concern could be
17   that balance, that the gurney can fall over.                 So I
18   wasn't really paying attention to him as much as the
19   gurney.
20               Again, the primary paramedic -- the primary
21   care was being handled by the ambulance paramedic, so
22   my concern -- usually what happens is, at that point,
23   as a firefighter assisting and making sure that the
24   gurney is loaded correctly, that no accidents occur.
25          Q.   Okay.    That makes sense.

                                                                Page 42

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 211 of 402


1               And once the ambulance personnel are on the

2    scene, it's your understanding that they have taken

3    over primary care for the medical assessments and

4    treatment of Mr. Bauer; correct?

5          A.   Correct, because they're the transporting

6    paramedics.

7               What typically happens is, when we arrive on

8    scene first, we make patient contact; we assume care.

9    Once they arrive on scene, we give them a report,

10   transfer care to them.

11              However, because we were staged and we were

12   held back and we all kind of made patient -- access to

13   the patient at the same time, it was -- I don't want to

14   say assumed, but it was indicated that they would just

15   take patient care.      That way, there was no need for a

16   transfer of care in a very short time.               It just doesn't

17   make sense.

18         Q.   And so you -- during the time when Mr. Bauer's,

19   you know, in the wrap on the ground, being put into

20   the -- onto the gurney and the soft restraints, the

21   paramedics are right there in close proximity during

22   that time; right?

23         A.   I believe so.

24         Q.   Okay.    And --

25         A.   Again, there was a lot of activity going on, a

                                                                  Page 43

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 212 of 402


1    lot of people coming and going, doing things.
2           Q.   Understood.
3                But you did have a recollection of seeing the
4    paramedics in close proximity of Mr. Bauer and presumed
5    for them to be monitoring Mr. Bauer's condition; right?
6           A.   Yes.
7           Q.   And that would be the same when he's on the
8    gurney and being wheeled to the ambulance; right?
9           A.   I believe so.
10          Q.   And I'm assuming -- tell me if I am correct or
11   if I am wrong, but I'm assuming that none of the
12   ambulance personnel ever mentioned any specific medical
13   issue or immediate medical need of Mr. Bauer until such
14   time as Mr. Bauer was in the ambulance.               Is that right?
15          A.   To the best of my recollection, yes.
16          Q.   Okay.    So I understand that once he was in the
17   ambulance, the spit mask was taken off, and then you
18   noticed some obvious discoloration to his face.                  Is
19   that correct?
20          A.   I believe so, yeah.
21          Q.   What do you remember about that?
22          A.   I remember once we got loaded up, once the
23   gurney was loaded into the ambulance, something just
24   didn't feel right.        Something didn't seem right.
25               And I remember Captain Smith saying something;

                                                                Page 44

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 213 of 402


1    like, asking me if he was -- you know, "Is he
2    breathing," you know, something.
3                And I remember looking closely and
4    taking the -- like, I don't remember who took the spit
5    plastic off.       I believe it may have been the ambulance
6    paramedic, but, again, I -- that part is fuzzy.
7                But once the spit mask was taken off, I think
8    we all realized that he wasn't breathing because he was
9    looking cyanotic.
10          Q.   And this would have been the first time you,
11   yourself, had ever noticed that Mr. Bauer was not
12   breathing; correct?
13          A.   Correct.
14          Q.   Did you do anything then, at that point in
15   time, to assist in any medical attention?
16          A.   Yes.    I -- I believe I told Captain Smith to
17   get police officers to remove the wrap so we can render
18   treatment.      I believe the gurney -- because we --
19   because the wrap keeps him sitting up in an up
20   position, you can't really do CPR or breathe for them,
21   you know.      So we had to have them release the wrap.
22               And I -- I think I ran back and got the LUCAS
23   device, which is a CPR -- mechanical CPR machine that
24   we have on the fire engine, and Jorge Diaz and the
25   ambulance personnel were in the back of the ambulance

                                                                Page 45

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 214 of 402


1    still and initiating whatever care they could with the

2    wrap on and removing the wrap.

3               And I believe I helped remove some of the wrap

4    as well, but, again, it's fuzzy.

5          Q.   Okay.    And you assisted in some of the advanced

6    life support and hooking up the LUCAS device, and then

7    you went in the ambulance with Mr. Bauer and some other

8    personnel to the hospital; correct?

9          A.   Correct.    It was myself and Jorge Diaz, and I

10   believe there was at least one police officer, maybe

11   two, which is not unusual when you have had a

12   patient -- as Bauer was being combative early on and

13   being testy.

14         Q.   Right.

15              Once you guys started CPR on Mr. Bauer, did you

16   guys get any sort of pulse from him, any sort of heart

17   rate from him, or is there any requirement that in that

18   kind of situation, you're going to not transport

19   somebody unless there are signs of life?

20              MS. MILLER:     Objection.        Compound and calls for

21   speculation.

22              MR. BLECHMAN:      It was compound, meaning there

23   was a couple questions in there.             Let me break it up.

24   BY MR. BLECHMAN:

25         Q.   In that situation, if Mr. Bauer had shown no

                                                                 Page 46

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 215 of 402


1    signs of life when you guys started CPR efforts in the

2    back of the ambulance, would he have been transported

3    to the hospital?

4          A.   Absolutely, because -- because we had just

5    started rendering ALS care and sometimes it can take up

6    to 40 minutes of care before you actually might see a

7    change.

8               But, typically, when it's a witnessed arrest,

9    which is kind of what this was -- meaning he was

10   talking -- not talking, but he was breathing, he was

11   combative early on, and then while we were there, at

12   some point, he went apneic and not breathing -- you do

13   everything you can because you know it was a very

14   recent medical issue.

15         Q.   Right.

16              Okay.     Was there any signs of life of Mr. Bauer

17   once he was in the ambulance and you guys started

18   working on him; do you recall?

19         A.   No.     To my -- to the best of my knowledge, we

20   never got any signs of life or any response to what we

21   were doing.

22         Q.   Okay.     In the statement you gave to the

23   investigator, it says that you said to the

24   investigator, based on your experience, you believed

25   Bauer was on some type of stimulant, which increased

                                                                 Page 47

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 216 of 402


1    his heart rate.
2                Does that comport with what you believe you
3    told the detective in your interview?
4           A.   I believe so.
5           Q.   And you believed that at the time of this
6    incident; correct?
7           A.   Yes.    When we were first on scene and when I
8    first checked the pulse, it seemed pounding and
9    potentially rapid.        I can't remember exactly, but it
10   corresponded with what I was seeing with the signs --
11   his skin signs and symptoms and how he was agitated.
12               There was nothing that seemed out of -- that
13   didn't seem odd.        Everything kind of seemed like he was
14   potentially under the influence of something --
15          Q.   Okay.
16          A.   -- and, more likely, a stimulant of some kind.
17          Q.   Okay.    The report goes on to say that you
18   suspected that the resistance with police may have
19   elevated Bauer's heart rate even more, causing his body
20   to go to distress.
21               Do you remember making those statements?
22          A.   If they're in the report, then I would -- I
23   would say yes.
24               With my knowledge, my experience, I would find
25   that would be very crucial assessments or -- or -- you

                                                                Page 48

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 217 of 402


1
2                            REPORTER'S CERTIFICATE
3
4                    I, EARLY LANGLEY, a Certified Shorthand
5         Reporter, State of California, do hereby certify:
6               That PATRICK THOMSON, in the foregoing
7    deposition named, was remotely present via Zoom and
8    Zoom audio, and by me sworn as a witness in the
9    above-entitled action at the time and place therein
10   specified;
11              That said deposition was taken before me via
12   Zoom and Zoom audio at said time and place, and was
13   taken down in shorthand by me, a Certified Shorthand
14   Reporter of the State of California, and was thereafter
15   transcribed into typewriting, and that the foregoing
16   transcript constitutes a full, true and correct report
17   of said deposition and of the proceedings that took
18   place; that before completion of the proceedings,
19   review of the transcript was not requested.
20   IN WITNESS WHEREOF, I have hereunder subscribed my hand
21   on February 5, 2021.
22
23                             <%21370,Signature%>
24                             EARLY LANGLEY, CSR NO. 3537
25                             State of California .

                                                                Page 87

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 218 of 402




             EXHIBIT N
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 219 of 402


1                              UNITED STATES DISTRICT COURT
2                             NORTHERN DISTRICT OF CALIFORNIA
3                                 SAN FRANCISCO DIVISION
4                                     ______________
5
                JOHN BAUER, an individual                 )
6               and as Successor in                       )
                Interest of Jacob Bauer,                  )
7               deceased; ROSE BAUER, an                  )
                individual and as                         )Case No.
8               Successor in Interest of                  )3:19-cv-04593-LB
                Jacob Bauer, deceased,                    )
9                                                         )
                              Plaintiffs,                 )
10                                                        )
                        vs.                               )
11                                                        )
                CITY OF PLEASANTON,                       )
12              BRADLEE MIDDLETON;                        )
                JONATHAN CHIN; RICHARD                    )
13              TROVAO; STEVEN BENNETT;                   )
                ALEX KOUMISS; JASON                       )
14              KNIGHT; MARTY BILLDT;                     )
                DAVID SPILLER; and DOES 1                 )
15              to 50, inclusive;                         )
                                                          )
16                            Defendants.                 )
                                                 __       )
17
18                                    REMOTE DEPOSITION
19                                           OF
20                                DR. MICHAEL JOSEPH FERENC
21                                Tuesday, February 9, 2021
22                                   Modesto, California
23
24
25          Reported by:       B. Suzanne Hull, CSR No. 13495

                                                                   Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 220 of 402


1         Q     So I'm assuming, like in this case, sometimes

2    you get information from some law enforcement sources or

3    medical sources about circumstances surrounding a death,

4    and it is information that you review and take into

5    consideration for determining the cause of death of an

6    individual?

7         A     Yes, sir.

8         Q     And nowadays we have more video available --

9    whether it is surveillance video, cellphone video,

10   body-worn camera video.

11              Those are the types of things you would also

12   review; is that correct?

13        A     No, sir.    I would have reviewed those later,

14   not at the time of the autopsy.             There is a very limited

15   summary, which is in my report, of what I knew before

16   I saw the videos.      Those videos were not available then.

17        Q     Okay.    So in this case with Mr. Bauer,

18   obviously you performed the autopsy on Mr. Bauer;

19   correct?

20        A     Yes, sir.

21        Q     And we'll go through your report in a little

22   more detail.

23              But, generally, you did the autopsy on

24   Mr. Bauer prior to reviewing the body camera footage?

25        A     Yes, sir.

                                                                 Page 13

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 221 of 402


1         Q     All right.     And -- and the cause of death you

2    listed for Mr. Bauer was acute methamphetamine toxicity;

3    is that correct?

4         A     Yes, sir.    With the other conditions associated

5    with it.

6         Q     Just can you tell me -- and we're going to get

7    to the other conditions.

8               But explain to me -- well, first of all, what

9    does that mean when you are indicating as a coroner the

10   cause of death?

11        A     It means that it is that proximate -- medically

12   proximate cause of the person's death that but for that

13   person, in your opinion, wouldn't have been dead that

14   day at that time, whether it is standing by itself or

15   whether it is associated with other factors that were

16   relevant to how it affected the person and caused their

17   death.

18        Q     How did you come to the conclusion here, in

19   a general sense, about the cause of death for Mr. Bauer

20   being acute methamphetamine toxicity?

21        A     Based upon the totality of what I saw both,

22   from a history, from what I saw at the autopsy, what

23   I saw under the microscope from histology, and from the

24   toxicology reports.

25        Q     Before you certified the death as -- the cause

                                                                 Page 14

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 222 of 402


1    of death as the methamphetamine toxicity, you would have

2    seen the tox- -- the toxicology report; correct?

3         A     Yes, sir.

4         Q     And that is, I think, attached to the report;

5    is that right?

6         A     It is attached to yours.            I don't have a copy

7    of that, but I know the results, yes, sir.

8         Q     Okay.    And we can show you that.          I believe it

9    was done by Central Valley Toxicology.

10              Is that -- do you recall that?

11        A     Yes.    That is correct.         That is who did it.

12        Q     Okay.    And -- and you indicate the amount of

13   methamphetamine from that report in page two of your

14   report at the top; is that correct?

15        A     Yes, sir.

16        Q     Was there any significance to you in terms of

17   the -- first of all, the amphetamine level, indicating

18   whether or not it indicated this was a recent dose or

19   a dose taken over a longer period of time?

20        A     Well, no.    That -- if this person was

21   chronically using methamphetamine for a long period of

22   time, I'm not aware that I could interpret that through

23   just the amphetamine breakdown product -- because that

24   is what amphetamine is.        It breaks down.        The ratio

25   between the two -- methamphetamine and amphetamine -- is

                                                                 Page 15

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 223 of 402


1    what I have typically seen in a few other cases for

2    people that are actively acutely using.

3         Q     And was the ratio important to you in terms of

4    any of your findings here?

5         A     Well, it was consistent.            It fit the pattern

6    that you tend to see in a lot of people that are using

7    methamphetamine, how it breaks down, and what a typical

8    toxicological report says.

9         Q     Let's talk a second about the methamphetamine

10   level, 0.42.

11              Is that milligrams per liter?

12        A     Yes, it is.

13        Q     Okay.    And based upon your training and

14   experience over thirty-plus years of doing autopsies and

15   whatnot, how would you characterize that level of

16   methamphetamine?

17        A     It is not an enormous level.              It is not a tiny

18   trace amount.      It is a level that can have the effect of

19   killing someone.      I have seen it many times before.

20   I have seen -- on the other hand, I just signed out

21   a gunshot wound case -- I need to finish my paperwork.

22   A gunshot wound case yesterday that had, like, three

23   times that level, and he died from the gunshot wound,

24   not the methamphetamine.

25              It is a drug that is very unpredictable in how

                                                                   Page 16

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 224 of 402


1    it behaves on individuals.          That little snapshot in time

2    doesn't tell me -- maybe a toxicologist would be

3    different, but it doesn't tell me how long that person

4    has been using.      Had they been high for a day?         Maybe

5    just an hour and a half?         I have no idea.

6         Q     Okay.    But you have -- you have seen lower

7    levels and -- I'm assuming, and have found

8    methamphetamine death with a level lower than that in

9    your career; correct?

10        A     Yes.

11              But I -- again, when they start getting much

12   lower than this, and even like this level, that is where

13   I tend to do other ancillary studies to make sure I am

14   not missing another factor.           As an example, another one

15   recently had a lower level, but then I found that this

16   person had scarring on their heart; so they were a setup

17   for the effects of methamphetamine; so I did some more

18   studies because of the level.            When it was getting

19   lower, it bothered me.        I want to see if there is

20   something else as a cofactor that is making them more

21   susceptible.

22        Q     And in your -- is there a range in your mind,

23   Doctor, where you would deem methamphetamine to be

24   potentially toxic or lethal?

25        A     Well, this is in the range that I expect has

                                                                 Page 17

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 225 of 402


1    the potential to be toxic or lethal.                 I am more

2    comfortable with levels that are much higher than this

3    if they are factors by themselves, completely

4    independent, nothing else is there.

5         Q     Did postmortem redistribution factor into your

6    analysis at all in terms of the cause of death?

7         A     That could be something that could be relevant.

8    In this particular case, I didn't see any reason for

9    a dilutional effect because he is not transfused.                  And

10   that is why the sample, you'll notice, on the toxicology

11   is femoral blood because I am trying to get a sample

12   that is more reliable for postmortem toxicology.

13        Q     And in your experience, the femoral blood would

14   be one of the most reliable sources -- blood sources?

15        A     It is pretty much the most reliable blood

16   source.    When you go to central blood or some other

17   locations -- I don't remember what the -- what the ratio

18   is, but there is often postmortem redistribution of

19   a lot of different drugs.         I forget what it is for

20   methamphetamine, but I try not to worry about it because

21   I take femoral blood; so instead I take femoral blood to

22   avoid the issue.

23        Q     And you did not find any other substances or,

24   I guess, toxicologically no other substances were found

25   in his system, no other drugs or alcohol; is that

                                                                      Page 18

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 226 of 402


1    correct?

2         A      That is correct, sir.

3         Q      Now, your other conditions that you list here

4    are probable mechanical asphyxia while being placed in

5    restraint device by police; is that correct?

6         A      Yes, sir.

7         Q      Cardiac hypertrophy; correct?

8         A      Yes, sir.

9         Q      And morbid obesity?

10        A      Yes, sir.

11        Q      How are other conditions different than the

12   cause of death?

13        A      Well, other significant conditions are

14   cofactors and either make it possible for that -- let's

15   say -- we'll just stick with drugs; so just drugs in

16   general.     Drugs that cause the death or either

17   additively make it worse or synergistically make it

18   worse.     That is precipitating the death because,

19   unfortunately, I suspect there are methamphetamine

20   abusers walking around with a high blood level right now

21   and they are not dead.

22               Okay?

23               The drug is a very unpredictable one, but even

24   so, they are there.       There are factors that make the

25   person who is vulnerable because of whatever the primary

                                                                 Page 19

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 227 of 402


1    cause is, in fact, vulnerable.            It is sort of implicit

2    in -- and they are not -- most doctors would not list

3    this on things, but, for example, somebody could list

4    a cofactor on somebody that falls off a roof, and he

5    breaks a rib, and they say he has heart disease or

6    something like that.       By putting that and other

7    significant conditions, they say, yeah.                Those rib

8    fractures were significant and, yeah.                A person could

9    die from it, but this guy probably died from it right

10   now because he was so weak as a victim because of his

11   bad heart disease.

12              Do you see what I'm saying?

13              Think of the -- think of the analogy of the --

14   and I don't want to waste your time; so I'll make this

15   as brief as I can.      The twenty-year-old Marine out of

16   boot camp and his ninety-year-old grandfather both fall

17   off a roof, and they both break the same ribs.                The

18   Marine recovers from it, and the ninety-year-old grandpa

19   dies of his heart disease and his bad lungs and

20   everything else.      Those are the cofactors that made him

21   a particular victim.       They both received the same

22   injury, which may or may not kill in and of itself, but

23   nobody is surprised that Grandpa died.                It is horrible,

24   but nobody is surprised.

25        Q     So -- and then so what did you mean by the term

                                                                   Page 20

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 228 of 402


1           Q    Okay.     I want to go sort of macro for a few
2    minutes here.
3                And you did not find any injuries to the head
4    of Mr. Bauer that related to his cause of death, did
5    you?
6           A    No.     There were just some minor external
7    injuries.
8           Q    And that would be true of, really, all of the
9    external findings.
10               They were all minor and did not relate to his
11   cause of death; correct?
12          A    No, not directly.          They did not.
13          Q    It does sound a little better; so that's good.
14               And he did not suffer any neck injuries that
15   related to the cause of death; correct?
16          A    No, sir.
17          Q    And there were no internal head or neck
18   injuries that you noted of significance in your report;
19   correct?
20          A    That is correct.
21          Q    You did not find any injuries to any of his
22   thoracoabdominal organs; correct?
23          A    No, sir.
24          Q    Is what I said correct, Doctor?
25          A    That is correct.

                                                                Page 37

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 229 of 402


1         Q     Okay.    And how was that finding significant?

2    What does that mean?

3         A     It means there were no blunt injuries or other

4    kind of injuries to his deep organs; in other words,

5    there weren't any tears or bruises to his deep organs.

6         Q     I know you found contusions on his torso.

7               And contusions are a fancy word for a bruise;

8    is that correct?

9         A     Yes, sir.

10        Q     And abrasions are a fancy word for scrapes;

11   right?

12        A     Yes, sir.

13        Q     Okay.    The contusions you found in terms of

14   the -- Mr. Bauer's body, did any of them cause his --

15   his death?

16        A     No.

17        Q     Were any of them significant enough that

18   indicated any significant force in that area?

19        A     No.

20              You are talking about the torso?          No, sir.

21        Q     Was there any indications on the torso of any

22   significant force that you believe could have been

23   attributed to any significant weight placed on Mr. Bauer

24   when he was in the prone position during the arrest or

25   shortly after the arrest?

                                                                 Page 38

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 230 of 402


1         A     No, sir.

2               There -- there were none.            And I even -- as is

3    evident in some of the pictures, you can see I checked

4    the -- the soft tissue of his back to make sure there

5    wasn't anything like that, no, sir.

6         Q     So in other words, there was no significant

7    internal findings of Mr. Bauer's back to indicate any

8    significant force or weight to his back; is that

9    correct?

10        A     That is an overstatement.            The -- there was no

11   focally condensed force somewhere in his back to produce

12   a blow like you would expect from a knee or a kick or

13   something like that.       But force that is diffusely

14   applied across the back doesn't necessarily have to

15   leave anything.       But no.    I didn't see any impacts.

16   Maybe that is a better word to use.                  I didn't see any

17   impacts.

18        Q     And then I know you talked about mechanical

19   asphyxiation with regard to the restraint device, but --

20   as a contributing factor, but -- or I guess as another

21   significant factor.

22              But you did not -- when you reviewed the videos

23   and per your autopsy results, you did not find any

24   suspected asphyxiation when Mr. Bauer was in the prone

25   position; is that correct?

                                                                     Page 39

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 231 of 402


1         A     When in the prone position?

2         Q     During his arrest and before he was, you know,

3    sat up and started to be placed in the wrap.

4               MR. GWILLIAM:      I'm going to object.      The

5    question is vague and uncertain both as to time and

6    exactly what we're doing with it; so to me, this

7    question is vague.

8    BY MR. BLECHMAN:

9         Q     You can respond.

10        A     Thank you.

11              No.   I didn't see anything that at that time

12   suggested to me asphyxia.

13        Q     So just so we are clear, when you reviewed the

14   video, I'm assuming one of the things you are looking

15   for is Mr. Bauer's condition when he is attempted to be

16   handcuffed in the prone position on his stomach and

17   shortly thereafter; correct?

18        A     That is the greater part of my focus.           But

19   I watched all of those videos four times -- all of them

20   four times from beginning to end to see what was

21   happening and roughly when.

22        Q     And just so it is clear for the time sequence

23   here, when -- when do you believe -- from your review of

24   all the evidence you reviewed, when do you believe

25   Mr. Bauer started to asphyxiate mechanically?

                                                                 Page 40

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 232 of 402


1         A     We would have to go through the tapes again,

2    but from my recollection of it, it was a gradual

3    process.    While he was being placed into the wrap and

4    while they were attempting to adjust it and had him in

5    that jackknife position, he is gradually going into less

6    breathing, less voluntary actions, less evidence that he

7    is responsive, finally culminating in him becoming

8    unresponsive.

9               Part of the problem with judging that from the

10   videos, at least in my opinion, is that, of course, the

11   videos are being jostled because people move.            They are

12   jerking and everything; so I am trying to not take --

13   not mistake movements of him being jostled on the wrap

14   while he is on the gurney or by the person holding the

15   camera -- with the camera on their chest and mistaking

16   that for movements of him.          I am trying to look for

17   things that are just purposely for him; so I can't see

18   exact, but it is just a gradual process as the last few

19   minutes before he gets into the hands of the paramedics.

20        Q     And I think, if I understand your testimony,

21   you are talking about when he was basically rolled over

22   and put into sort of the sitting position -- you call it

23   the jackknife; sort of the L position -- and -- and then

24   things are being strapped down over his chest; correct?

25        A     Yes.

                                                                 Page 41

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 233 of 402


1    consistent with any drive stun applications?

2         A     I couldn't find any distinct markings that

3    I could be certain were drive stun.                  He just had a lot

4    of minor abrasions and contusions.

5         Q     Okay.     But -- so just to be clear, you did not

6    find any specific markings that you -- indicate to you

7    a location where Mr. Bauer was specifically drive

8    stunned; correct?

9         A     That's correct.       I couldn't prove any.

10        Q     And I take it that you did not find that any of

11   the drive stun applications by any officers led to

12   Mr. Bauer's death; correct?

13        A     No.     They did not.

14              MR. GWILLIAM:      Just a minute.

15              I'll object.     By led to, does that mean factor

16   in or that it was a direct cause?              Your question is

17   unclear.

18              THE WITNESS:     I did not find any evidence -- or

19   I couldn't see anything that proved that a drive stun

20   either caused the death or contributed to his death.

21   BY MR. BLECHMAN:

22        Q     Did you see any evidence that the Taser

23   deployed in the probe -- with the probes contributed to

24   Mr. Bauer's death?

25        A     I asked -- already answered that.                I didn't see

                                                                     Page 53

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 234 of 402


1    any reason that it either caused his death or

2    contributed to his death.         It was incidental to his

3    death.

4         Q     Okay.    So that when you say incidental, that is

5    what you mean by that; correct?

6         A     Yes, sir.

7         Q     Incidental means that it is not a cause or

8    contributing factor to anybody's death in your -- to use

9    your terms; correct?

10        A     Yes, sir.

11              As an example, a gunshot wound to the chest

12   kills you; that you have emphysema is incidental to the

13   fact that you died.       You were going to die anyways.

14        Q     You -- on page -- moving back a little bit to

15   page one of your report -- and if you need to take

16   a break, Doctor -- or if anybody needs to take a break,

17   let me know, court reporter or counsel; so just let me

18   know if anybody wants to take a break.

19              MR. GWILLIAM:      Thank you.

20              MR. BLECHMAN:      Hearing none for the moment.

21   BY MR. BLECHMAN:

22        Q     On page one of your report you list, number

23   four, foam in bronchi.

24              What is that -- why is that a significant

25   finding?

                                                                 Page 54

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 235 of 402


1    BY MR. BLECHMAN:

2         Q     This is PPD231.

3               Can you see that, Doctor?

4         A     I can see the upper half of the page.           Mine

5    cuts off where it says specimen, femoral blood.             Now you

6    have -- now you are starting to scroll it.

7         Q     Yeah.    Let me scroll.

8               So does this appear to be Mr. Bauer's

9    toxicology report that you relied upon for determining

10   his cause of death?

11        A     Yes, sir.

12              And, also, it has the vitreous humor results.

13        Q     Okay.    And was there any significant finding in

14   terms of the vitreous panel?

15        A     Not to my opinion.         I did it to make sure if he

16   was dehydrated or hyper- -- hyponatremic or something

17   else that might make him more prone to arrhythmias or to

18   seizures or to the effects of the drugs.

19        Q     And none of those findings led to that

20   conclusion?

21        A     Yeah.    They are not normal, if you look these

22   up in a medical textbook, but they are normal for a --

23   for a dead person.      They are in the range of acceptable.

24        Q     He was -- Mr. Bauer was reported before he was

25   contacted by the police to be in the Raley's store

                                                                 Page 93

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 236 of 402


1    sipping different liquids of bottles he was taking and

2    then putting them back.

3               Did you get any of that information as part of

4    your investigation?

5         A     Yes, I did.     And, in fact, I made comments.

6    I don't know if I commented in my report, but

7    I definitely saw when we were looking at my badly typed

8    notes there my issue about that.

9         Q     Do you disagree in terms of the -- it says

10   blood methamphetamine ranges, there is an effective

11   level listed, and then there is a potentially toxic

12   range that they indicate.

13              Did you have any significant disagreement in

14   terms of the range under potential -- potentially toxic?

15        A     I, frankly, don't pay too much attention.

16   Those come out of the Baselt's textbook of Disposition

17   of toxic chemicals and drugs in man.                 They literally

18   cookie cut it and put it in there.              Usually that is

19   where it comes from.       And those kind of drugs,

20   methamphetamine, are so unpredictable.                 But as a general

21   concept, I don't have a problem with that rule, but

22   I don't consider it authoritative or anything like that.

23        Q     There has been a lot of questioning by

24   plaintiffs' counsel of officers in this case about

25   excited delirium.

                                                                    Page 94

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 237 of 402


1                I am assume -- assume you have heard that term

2    in your training and experience?

3         A      Yes, sir.

4         Q      I know you didn't mention it in your report

5    anywhere; is that correct?

6         A      That is correct.

7         Q      Have you ever found an individual's cause of

8    death to be excited delirium?

9         A      I tend not to use the term excited delirium

10   because it is a descriptive thing of what the underlying

11   cause is.     There is actually forms of excited delirium

12   that are without any drugs in them, but they are -- they

13   are extremely rare.       I have never seen one of those.

14   But most of the cases I see, it is a behavioral issue

15   caused by the drugs, caused by the other things,

16   associated with the hyperthermia associated with the

17   effects of the drugs on the brain and the heart; so

18   I tend not to mention -- to pull it out.             Could you have

19   described him as behaving, at least initially, in an

20   excited delirium fashion?         Possibly once he gets

21   agitated.     But, for example, he was rather calm at the

22   beginning.

23        Q      You saw, and I'm sure you noted to some extent,

24   that once the struggle began between the initial

25   officers and Mr. Bauer, it took an extended period of

                                                                 Page 95

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 238 of 402


1    time to get him in handcuffs and then an extended period

2    of time to get him into the wrap device; correct?

3         A     Yes.

4               And they had to double up the handcuffs because

5    of his -- his weight.

6         Q     And even when he was in the wrap, he was still

7    expending a lot of energy moving, yelling, grunting,

8    those type of things; correct?

9         A     Initially, yes, sir.

10        Q     So until he stopped talking essentially --

11   I mean, you would agree that based upon his size, based

12   upon the drugs in his system and some of the other

13   findings, that he expended a lot of energy in his

14   agitation and resistance and movement that day from the

15   video evidence you saw; right?

16        A     That is what it appeared to be, yes, sir.

17        Q     And that would have an impact on -- would that

18   have a negative impact on Mr. Bauer's ability to calm

19   himself down and, you know, regain normal breathing,

20   that type of thing?

21        A     Yes, sir.

22              It would have increased his temperature.                  It

23   would have increased his metabolism.                 It would have

24   increased his heart rate, increased his breathing rate

25   to try to compensate for that, yes, sir.

                                                                    Page 96

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 239 of 402


1    STATE OF CALIFORNIA         )
                                 ) ss.
2    COUNTY OF KERN              )
3
4
5               I, B. Suzanne Hull, a Certified Shorthand
6    Reporter in the State of California, holding
7    Certificate Number 13495, do hereby certify that
8    DR. MICHAEL JOSEPH FERENC, the witness named in the
9    foregoing deposition, was by me duly sworn; that said
10   deposition, was taken Tuesday, February 9, 2021, at the
11   time and place set forth on the first page hereof.
12              That upon the taking of the deposition, the
13   words of the witness were written down by me in
14   stenotypy and thereafter transcribed by computer under
15   my supervision; that the foregoing is a true and correct
16   transcript of the testimony given by the witness.
17              Pursuant to Federal Rule 30(e), transcript
18   review was requested.
19              I further certify that I am neither counsel for
20   nor in any way related to any party to said action, nor
21   in any way interested in the result or outcome thereof.
22              Dated this 11th day of February, 2021, at
23   Bakersfield, California.
24
25                         <%8004,Signature%>
                           B. Suzanne Hull, CSR No. 13495

                                                               Page 109

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 240 of 402




          EXHIBIT N-1
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 241 of 402




                                                         PPD000196
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 242 of 402




                                                         PPD000197
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 243 of 402




                                                         PPD000198
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 244 of 402




                                                         PPD000199
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 245 of 402




                                                         PPD000200
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 246 of 402




                                                         PPD000201
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 247 of 402




                                                         PPD000202
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 248 of 402




                                                         PPD000203
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 249 of 402




                                                         PPD000204
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 250 of 402




                                                         PPD000205
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 251 of 402




                                                         PPD000206
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 252 of 402




                                                         PPD000207
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 253 of 402




                                                         PPD000208
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 254 of 402




                                                         PPD000209
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 255 of 402




                                                         PPD000210
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 256 of 402




                                                         PPD000211
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 257 of 402




                                                         PPD000212
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 258 of 402




                                                         PPD000213
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 259 of 402




                                                         PPD000214
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 260 of 402




                                                         PPD000215
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 261 of 402




                                                         PPD000216
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 262 of 402




                                                         PPD000217
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 263 of 402




                                                         PPD000218
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 264 of 402




                                                         PPD000219
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 265 of 402




                                                         PPD000220
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 266 of 402




                                                         PPD000221
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 267 of 402




                                                         PPD000222
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 268 of 402




                                                         PPD000223
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 269 of 402




                                                         PPD000224
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 270 of 402




                                                         PPD000225
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 271 of 402




                                                         PPD000226
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 272 of 402




                                                         PPD000227
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 273 of 402




                                                         PPD000228
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 274 of 402




                                                         PPD000229
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 275 of 402




                                                         PPD000230
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 276 of 402




          EXHIBIT N-2
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 277 of 402




                                                         PPD000231
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 278 of 402




             EXHIBIT O
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 279 of 402
                                CONFIDENTIAL

1                   UNITED STATES DISTRICT COURT
2                 NORTHERN DISTRICT OF CALIFORNIA
3                             ---o0o---
4    JOHN BAUER, an
     individual and as
5    Successor in Interest of
     Jacob Bauer, deceased;         No. 3:19-cv-04593-LB
6    ROSE BAUER, an
     individual and as
7    Successor in Interest of
     Jacob Bauer, deceased,
8
         Plaintiffs,
 9   vs.
10   CITY OF PLEASANTON;
     BRADLEE MIDDLETON;
11   JONATHAN CHIN; RICHARD
     TROVAO; STEVEN BENNETT;
12   ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT;
13   DAVID SPILLER, and DOES
     1 to 50, inclusive,
14
        Defendants.
15   __________________________/
16
17       REMOTE VIDEOTAPED DEPOSITION OF SERGEANT ERIC GORA
18                     CONFIDENTIAL TRANSCRIPT
19
20               Taken before ERIN F. ROBINSON, RPR, CRR
21                            CSR NO. 12199
22                          January 26, 2021
23
24
25

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 280 of 402
                                CONFIDENTIAL

1            Q.     Okay.   And what did you see as your role

2    as the sergeant in charge of the administrative

3    investigation in this case?            In other words, what

4    was your responsibilities in conducting your

5    investigation?                                                  10:30

6            A.     My responsibility was to take the

7    incident, the entire incident, and in relation to

8    our department policy, to see if the department

9    policy was adhered to.          If it was not adhered to,

10   identify any maybe training issues for areas where              10:31

11   something occurred that wasn't covered in policy.

12           Q.     Okay.   And if officers violated internal

13   policies, even if they were not found to have

14   acted criminally, were you investigating whether

15   they should be disciplined?                                     10:31

16           A.     The determination of discipline isn't

17   mine.        I would be the investigator and documenting

18   any policy violations or a policy wasn't adhered

19   to.

20                  And then I perform any investigation             10:31

21   through Lieutenant Tamm and at the management

22   level, either Captain Craig Eicher or at the time

23   Chief Dave Spiller would make the determination on

24   discipline.        I just complete the investigation.

25           Q.     Okay.   So you would notify Captain Eicher       10:32

                                                                 Page 14

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 281 of 402
                                CONFIDENTIAL

1    and Chief Spiller if there were policy violations,

2    but you would not make a recommendation as to

3    whether discipline should result from the policy

4    violations.

5                Would that be a correct statement?                  10:32

6                MR. BLECHMAN:    Assumes facts not in

7    evidence.     Misstates the witness' testimony.

8    Lacks foundation and calls for speculation.            Go

9    ahead.

10               THE WITNESS:    I'm sorry, could you repeat         10:32

11   the question.

12   BY MS. WALKER:

13         Q.    Sure.   And I'm just trying to determine

14   what your role was.

15               And so my question was, was your role               10:32

16   essentially to investigate whether there were

17   policy recommendations, and then inform the

18   captain and the chief of that?

19         A.    Sorry, Noah.

20               MR. BLECHMAN:    You said policy                    10:32

21   recommendations, I think, Jayme.           Did you mean

22   violations?

23   BY MS. WALKER:

24         Q.    I'll rephrase it.      Sergeant Gora, your

25   role in conducting the administrative                           10:33

                                                                 Page 15

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 282 of 402
                                CONFIDENTIAL

1    investigation was to determine whether there were

2    policy violations and then inform Captain Eicher

3    and Chief Spiller of those violations; is that

4    true?

5            A.   My role is to look at the policy to see if 10:33

6    the policy was adhered to or not adhered to.              I

7    documented that in my administrative investigation

8    and forwarded that up the chain through Lieutenant

9    Tamm.

10           Q.   Okay.   And did you make, if you were to            10:33

11   find any policy violations, did you make

12   recommendations as to what should be done with

13   regard to those policy violations?

14           A.   No, ma'am.

15           Q.   Okay.   So that was outside your role as            10:33

16   the administrative investigator to make

17   recommendations as to what should be done as to

18   the policy violations?

19           A.   Correct.

20           Q.   And whose role would that be, if you know? 10:34

21           A.   I believe it would be the determination by

22   the chief of police or his designee.

23           Q.   And when you say his designee, what do you

24   mean?

25           A.   So he would designate his captain possibly 10:34

                                                                   Page 16

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 283 of 402
                                CONFIDENTIAL

1    to determine discipline, but that's far outside

2    the scope of my job knowledge.             I just submit my

3    investigation.

4            Q.     Okay.   And can you give me an overview as

5    to what you did to conduct this administrative                   10:34

6    investigation into the death of Jacob Bauer?

7                   MR. BLECHMAN:     Real quickly, we talked

8    about this off the record?            Maybe now is a good

9    time.        The administrative investigation was

10   produced in this case confidentially pursuant to                 10:34

11   the stipulated protective order.

12                  I'm allowing the witness to answer all

13   these questions not under a confidential veil for

14   the most part today as to these issues other than

15   to the extent there's any policy violations and                  10:35

16   discussions about what officer or officers are

17   involved in that.

18                  However, I'm not waiving our

19   confidentiality designation with regard to the

20   entirety of the administrative investigation.                    10:35

21   Does that comport with your understanding, Jayme,

22   as to these issues?

23                  MS. WALKER:     Yes.

24                  MR. BLECHMAN:     Okay, thanks.       So the

25   question, if you remember, Sergeant Gora, had to                 10:35

                                                                   Page 17

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 284 of 402
                                CONFIDENTIAL

1    do with just overview of what you did for your

2    administrative investigation, I believe.

3               THE WITNESS:     I was assigned the

4    investigations by our -- the investigations unit

5    captain, it was Captain Cox at the time.               I was on   10:35

6    patrol the day -- sorry, I was on duty the day

7    this happened.      I heard it on the radio, so I had

8    gone down to talk to him.

9               And he let me know that I'd be conducting

10   the administrative investigation at the direction                 10:36

11   of the chief of police and I would report directly

12   to Lieutenant Tamm.

13              And from that point on, overview is I

14   completed kind of a mirrored investigation with

15   our investigations unit, as they were conducting                  10:36

16   the criminal investigation, I was at the same time

17   conducting the administrative investigation.

18              And then as it progressed, you know, my

19   focus is different than the criminal

20   investigation, and so I would report any questions                10:36

21   I had or avenues of investigation directly with

22   Lieutenant Tamm.

23   BY MS. WALKER:

24         Q.   Okay.    When you say your investigation

25   mirrored the criminal investigation, does that                    10:36

                                                                  Page 18

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 285 of 402
                                CONFIDENTIAL

1    mean that you concurrently investigated it, so if

2    there was an interview being conducted, you were

3    present for that interview in the criminal

4    investigation, or did you conduct your own

5    separate interviews?                                            10:37

6          A.    Well, yeah, the answer is yes to both.

7    When the initial interviews with the officers were

8    being done by investigators from the district

9    attorney's office, our internal investigators, I

10   was viewing those investigations via remote camera              10:37

11   in our interview room.

12               If I had questions before they would

13   conclude their interview, I would write them down

14   for the detective that was interviewing the

15   officer, and that detective would ask for me.                   10:37

16               There were times I interviewed officers

17   separately from the criminal investigation, and

18   the main issue that we have at our department is

19   our interview room is tiny.         It doesn't really

20   facilitate the ability to interview with, you                   10:38

21   know, four, five, six different investigators in

22   the room.

23               But it does allow us to record, so I was

24   up in my office and sat through each one of the

25   interviews.                                                     10:38

                                                                 Page 19

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 286 of 402
                                CONFIDENTIAL

1               MR. BLECHMAN:     I think it's an incomplete

2    hypothetical.     Calls for expert testimony.

3    Exceeds the scope of this witness' -- you know,

4    personal knowledge here today, but you can

5    respond.                                                        11:30

6               THE WITNESS:     I think it's discouraged by

7    policy, but it depends on the situation, the

8    totality of the circumstances that the officers

9    are dealing with, and when determining if it's a

10   violation of policy.                                            11:30

11   BY MS. WALKER:

12         Q.   Would 21 seconds of charge be multiple

13   deployments that are discouraged under the

14   Pleasanton Police Department policy?

15              MR. BLECHMAN:     Vague and ambiguous.               11:31

16   Incomplete hypothetical.        But go ahead.

17              THE WITNESS:     No, part of my investigation

18   was to look at the amount of Taser deployments on

19   officers, and it's not on the 21 seconds, but it's

20   multiple officers deploying.                                    11:31

21              And based on the active resistance by

22   Mr. Bauer and the ineffectiveness of each of the

23   Taser deployments, and throughout this context,

24   the evaluation of the Taser deployments and the

25   multiple Taser deployments were not a violation of              11:31

                                                                 Page 49

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 287 of 402
                                CONFIDENTIAL

1    policy.

2    BY MS. WALKER:

3          Q.   So you didn't -- your investigation made

4    the determination that the 31 seconds of

5    continuous Taser deployments, despite the fact                  11:31

6    that officers had said they were ineffective, was

7    not a violation of the Pleasanton Police

8    Department policy?

9               MR. BLECHMAN:     I think that -- hold on one

10   second.    Objection.     I think it misstates the              11:31

11   record.    It's argumentative as phrased, vague and

12   ambiguous as to the term "continuous," but you can

13   respond.

14              THE WITNESS:     Yes, just to be -- it wasn't

15   31 seconds.     I think we're talking about 21                  11:32

16   seconds, and it wasn't continuous Tasering.             There

17   was breaks in amongst the tasing segments.             And

18   there was multiple officers that deployed Tasers.

19              So the determination based on the Taser

20   deployment by Officer Middleton was found to be in              11:32

21   compliance with departmental policy.

22   BY MS. WALKER:

23         Q.   Okay.    So for Officer Middleton, they were

24   21 seconds and Officer Travao also deployed his

25   Taser two deployments for a total of ten seconds.               11:32

                                                                  Page 50

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 288 of 402
                                CONFIDENTIAL

1    avoiding violent situations, for the safety of

2    everyone?

3                MR. BLECHMAN:     Incomplete hypothetical as

4    phrased.     Go ahead.

5                THE WITNESS:     The purpose of using                12:18

6    deescalation techniques is to attempt to

7    deescalate the situation, yes, for the safety of

8    all people involved.

9    BY MS. WALKER:

10         Q.    Right.    And it's safer for all people              12:18

11   involved to avoid a violent encounter, true?

12         A.    Yes.

13               MS. WALKER:     Let's, why don't we take a

14   lunch break at this time and come back at 1:00

15   o'clock, and I'm still on track to finish probably               12:19

16   before 3:00.       Okay?

17               MR. BLECHMAN:     That's fine with me, yeah.

18               THE VIDEOGRAPHER:       Very good, going off

19   the record, the time now is 12:19.

20               (Lunch recess was taken.)                            12:20

21               THE VIDEOGRAPHER:       Video is rolling.     Back

22   on the record, the time now is 1:04.

23   BY MS. WALKER:

24         Q.    Okay, welcome back, Sergeant Gora.          I want

25   to turn back to your administrative investigation                13:05

                                                                 Page 83

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 289 of 402
                                CONFIDENTIAL

1    report, and I want to have you turn to the Bates

2    stamp page 1196, and that sort of hits us right in

3    the middle of PPD policy 309.5.4 regarding

4    multiple applications of the conducted energy

5    device.                                                         13:05

6                   And just so the record is clear, when we

7    say CER or conducted energy device, we're talking

8    about the Taser, right?

9            A.     Correct.

10           Q.     Okay.     So turning to page 1196, there's       13:05

11   bullet points ABC, and then there's a sentence

12   that says, officer should generally not

13   intentionally apply more than one CED at a time

14   against a single subject.

15                  But you did not find in your                     13:05

16   administrative investigation that either Officer

17   Middleton or Officer Travao violated this policy;

18   is that correct?

19           A.     Correct.

20           Q.     But you do recall in the body camera             13:06

21   seeing the two of them apply their Tasers to Jacob

22   Bauer at the same time?

23                  MR. BLECHMAN:      Hold on, calls for

24   speculation, lacks foundation, vague as to same

25   time.        Go ahead.                                          13:06

                                                                 Page 84

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 290 of 402
                                CONFIDENTIAL

1    BY MS. WALKER:

2            Q.     Meaning like the video stops and starts?

3            A.     Yeah, it was like the video was choppy, so

4    I could see Middleton with the Taser in his right

5    hand.        I never -- I couldn't see the other                    13:09

6    officer, I'm sorry.

7            Q.     Okay.     Let's try it again.        Do you see

8    right here where there's the two?                Did you see

9    there where there was the two Tasers at the same

10   time?                                                               13:09

11           A.     I did.

12           Q.     Do you recall seeing that before when you

13   conducted your administrative review?

14           A.     I don't recall seeing that specifically.

15           Q.     Okay, seeing that now, do you think that             13:10

16   that violated the Pleasanton Police Department

17   309.5. -- I think it's 4, yeah, that officers

18   should generally not intentionally apply more than

19   one CED at a time against a single subject?

20                  MR. BLECHMAN:      Objection, lacks                  13:10

21   foundation, calls for speculation, incomplete

22   hypothetical.           You can respond.

23                  THE WITNESS:      No, the -- in that policy

24   it's not a shall.           So it's not restricting, it's a

25   should generally not, so we would look at the                       13:10

                                                                      Page 87

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 291 of 402
                                CONFIDENTIAL

1    totality of the circumstances that -- in the mind

2    set of the officers in determining that.               I don't

3    recall specifically asking the officers about that

4    tasing, and I don't remember like noting that in

5    my investigation.                                                13:10

6    BY MS. WALKER:

7          Q.   So you did not investigate whether that

8    was a violation of PPD policy?

9          A.   I investigated -- I don't recall seeing

10   that portion during my investigation, and I don't                13:11

11   know if I noted that in my investigation.

12         Q.   Okay.    And seeing it now, you still don't

13   believe that a violation of the Pleasanton Police

14   Department policies occurred; is that true?

15         A.   No, not based on the totality of the                  13:11

16   circumstances and the active resisting of

17   Mr. Bauer, I don't believe that would be a

18   violation of this policy.

19         Q.   Did you find that there were any -- there

20   was anything that any of the supervisors on scene                13:11

21   could have done to reduce the chaos of the scene

22   or ensure -- well, let's take it one at a time.

23              In your administrative investigation, did

24   you find there were anything the supervisors could

25   have done differently to decrease the chaotic                    13:12

                                                                  Page 88

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 292 of 402
                                CONFIDENTIAL

1    nature of the scene?

2                MR. BLECHMAN:     Argumentative.        You can

3    respond.

4                THE WITNESS:     I have a question about that

5    question.     However, I don't know that -- I don't              13:12

6    know if there was a better way for people to

7    respond.     I evaluate the response of each

8    individual and apply it to policy.

9    BY MS. WALKER:

10         Q.    Okay.    So you don't -- when you're                 13:12

11   conducting this -- that's helpful, thank you.

12               When you're conducting your administrative

13   investigation, you take the response as it is and

14   then determine whether it violates policy, you

15   don't make any determination as to what could have               13:12

16   been done differently to have a different outcome

17   perhaps that may be saving Mr. Bauer's life or

18   reducing the chaotic nature of the scene or

19   anything like that?

20               MR. BLECHMAN:     Argumentative.        Incomplete   13:13

21   hypothetical.       You can respond.

22               THE WITNESS:     If -- so my -- part of this

23   investigation regarding policy 300 talks about a

24   lot of the objective reasonable standards that

25   officers use, and part of that is to make sure                   13:13

                                                                   Page 89

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 293 of 402
                                CONFIDENTIAL

1    we're complying with policy, and looking at the

2    response of everybody.

3                 But what I don't have the luxury of doing

4    is picking every other possibility in the -- like

5    that that person could do or could see.                 I have to   13:13

6    take the information that the officers had at the

7    time.

8                 We have to take like the objective

9    reasonableness, the factors that are provided at

10   that time when determining the officer standard or                  13:14

11   the reasonableness of their decision making or the

12   level of force, and this comes back to Graham v.

13   Connor and some of the really detailed factors in

14   our policy 300.

15                So sorry, long-winded answer.          However, I      13:14

16   don't hypothetically look at every scenario and

17   see what might have changed because every factor

18   that I would change would lead to like an infinite

19   amount of end results.

20   BY MS. WALKER:                                                      13:14

21           Q.   Okay.   I'm not expecting -- certainly

22   nobody is expecting you to look at every factor to

23   come to an infinite amount of results.

24                But I guess my question is, are all -- all

25   you're doing in this administrative investigation                   13:14

                                                                    Page 90

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 294 of 402
                                CONFIDENTIAL

1    is simply to determine whether policies were

2    violated; is that right?

3          A.   It is, yeah, the primary function is to

4    look at our policy and to find out if they appear

5    to or not, correct.                                             13:15

6          Q.   Okay, so you don't see it as a function of

7    your administrative investigation to determine

8    whether additional training is warranted, to have

9    better outcomes between, say, police interactions

10   with the mentally ill, that's not -- you don't see              13:15

11   that as part of your scope?

12              MR. BLECHMAN:     Misstates the witness'

13   prior testimony.      But go ahead.

14              THE WITNESS:     No, part of it is to

15   identify areas where policy may be lacking, and                 13:15

16   part of it is to determine any training issues for

17   example several officers didn't spark test their

18   Taser, I pointed that out.

19              And but I don't make the recommendations

20   of what that looks like.        It's just pointing it           13:15

21   out in the investigation.

22   BY MS. WALKER:

23         Q.   Okay.    So would you see it as part of your

24   scope in this administrative investigation to make

25   recommendations as to how officers could more                   13:16

                                                                 Page 91

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 295 of 402
                                CONFIDENTIAL

1    safely interact with someone who was mentally ill?

2                MR. BLECHMAN:    It's an argumentative and

3    incomplete hypothetical as phrased.            Go ahead.

4                THE WITNESS:    I think it depends.        In this

5    circumstance, I didn't think there was anything                  13:16

6    that the sergeants should have done differently or

7    better.

8    BY MS. WALKER:

9          Q.    Um, I want you to direct your attention to

10   Bates stamp page 1198, that's under Pleasanton                   13:16

11   Police Department policy 309.9 training, and I

12   think this is training related to Tasers; is that

13   correct?

14         A.    Yes.

15         Q.    If you go, the training officer should               13:17

16   ensure that all training includes and down at the

17   bottom of that list is deescalation techniques and

18   also restraint techniques that do not impair

19   respiration, following the application of the CED

20   or Taser.                                                        13:17

21               Did you make any findings that it was

22   inappropriate for the officers to apply the Taser

23   to Jacob Bauer and then use multiple devices,

24   restraint devices that impacted his ability to

25   breathe?                                                         13:17

                                                                 Page 92

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 296 of 402
                                CONFIDENTIAL

1               MR. BLECHMAN:      Hold on.      It assumes facts

2    not in evidence, argumentative as phrased.              It's

3    an incomplete hypothetical.          Lacks foundation and

4    calls for speculation.        Go ahead.

5               THE WITNESS:      I'm sorry, I forgot the              13:18

6    question, could you repeat it.

7    BY MS. WALKER:

8          Q.   That's okay, I did, too, Erin, can you

9    read it back.       It's a long question, too, I think,

10   sorry.                                                            13:18

11              (Record read by Court Reporter.)

12              MR. BLECHMAN:      Same objections.

13              THE WITNESS:      I did not.

14   BY MS. WALKER:

15         Q.   Did you think it was a violation of policy 13:19

16   for the officers to use both the Wrap restraint

17   and the spit hood after Jacob Bauer had been tased

18   multiple times?

19         A.   No, ma'am.

20         Q.   I want you to turn to what's Bates stamped 13:20

21   PPD1205, and it's Pleasanton Police Department

22   policy 306.3, use of restraints?

23         A.   Did you say 306.5?

24         Q.   306.3.

25         A.   Sorry, okay, I got it.                                 13:20

                                                                    Page 93

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 297 of 402
                                CONFIDENTIAL

1          Q.    Yeah.   Actually, no, let's go on, I think

2    you've already answered that question, so let's go

3    on to 306.5 which is application of spit hood and

4    masks.

5                About the fourth paragraph down, it says            13:20

6    split hood should not be used in situations where

7    the restrained person is bleeding profusely or if

8    there are indications that the person has a

9    medical condition such as difficulty breathing or

10   vomiting.                                                       13:20

11               Did you find that once Jacob Bauer was

12   placed in a spit hood, did you find there was any

13   violation of this policy once he had difficulty

14   breathing?

15               MR. BLECHMAN:    Hold on.      Assumes facts        13:21

16   that he had difficulty breathing, it's

17   argumentative as phrased, incomplete hypothetical.

18   You can respond.

19               THE WITNESS:    No, ma'am, the spit hood

20   application was put on while he was -- I believe                13:21

21   still being put into the Wrap and then taking

22   off -- and taken off when they determined that he

23   was not breathing.

24   BY MS. WALKER:

25         Q.    Okay.   While he was in the Wrap, fully             13:21

                                                                 Page 94

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 298 of 402
                                CONFIDENTIAL

1    restrained in the Wrap and had the spit hood on he

2    told Sergeant Sarasua and Officer Granados that he

3    couldn't breathe.

4               Do you recall that?

5          A.   I do.                                                13:21

6          Q.   At that point did you think that the spit

7    hood or the Wrap restraint should be removed?

8               MR. BLECHMAN:     Calls for speculation.

9    Lacks foundation.      Exceeds the scope of this

10   witness' personal knowledge here.           It's an             13:22

11   incomplete hypothetical.        You can respond.

12   BY MS. WALKER:

13         Q.   Well, I'm asking as part of this

14   administrative investigation, did you evaluate

15   that and believe that that is what should have                  13:22

16   been done once he articulated that he could not

17   breathe?

18              MR. BLECHMAN:     Well, it suffers from the

19   same problems as I previously stated the objection

20   the way it's phrased.       You can respond.                    13:22

21              THE WITNESS:     It was part of this

22   investigation, and I concluded that the officers

23   put the spit shield on based on their statements

24   because they had seen the blood and worried about

25   Mr. Bauer spitting on them, the application of the              13:22

                                                                 Page 95

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 299 of 402
                                CONFIDENTIAL

1    Wrap was within policy and that was adhered to.

2               I think that's the end of my answer.

3    BY MS. WALKER:

4          Q.   Okay.    So you didn't find any violations

5    of the policy by use of the spit hood or a wrap                 13:23

6    restraint once Mr. Bauer articulated that he could

7    not breathe; is that correct?

8          A.   Yeah, we had to weigh all the factors, and

9    that's why the policy talks about shouldn't, and

10   there's a lot of split-second decisions being                   13:23

11   made, and this was a very chaotic and volatile

12   situation, so for that, this policy was adhered

13   to, there was no violation.

14         Q.   At the time you completed this

15   administrative investigation, Pleasanton Police                 13:23

16   Department did not have a policy on crisis

17   intervention and citizens; is that true?

18         A.   I have policy 419.

19         Q.   Yeah, that policy was not in place at the

20   time you did this administrative investigation,                 13:24

21   was it?

22         A.   This policy was in place January 29th,

23   2018, I believe it was, ma'am.

24         Q.   2018?

25         A.   Correct.                                             13:24

                                                                 Page 96

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 300 of 402
                                CONFIDENTIAL

1    are better trained than us as kind of first

2    responders.

3    BY MS. WALKER:

4          Q.    Did you review the Paramedics Plus report

5    as part of your administrative investigation?                   13:31

6          A.    I don't recall ever receiving any report

7    from Paramedics Plus.

8          Q.    Did you -- were you a part of the

9    interview of Paramedics Plus paramedic Racheal

10   Kitchens?                                                       13:31

11         A.    I was not.

12         Q.    Once -- even after the paramedics and the

13   fire department officials arrived, did you

14   evaluate whether the -- well, first off, did you

15   believe that the officers, the police officers                  13:32

16   present had a duty even after the paramedic

17   arrival to continue to medically assess and

18   monitor Jacob Bauer?

19               MR. BLECHMAN:     Incomplete hypothetical.

20   Calls for expert testimony.         Vague and ambiguous         13:32

21   as to medically assess.        You can respond.

22               THE WITNESS:     I'm sorry, I lost

23   your question.      Can you repeat it.

24               MS. WALKER:     Yeah.   Are we in agreement,

25   Noah, that Sergeant Gora is not going to be giving              13:32

                                                               Page 101

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 301 of 402
                                CONFIDENTIAL

1    any expert testimony whether on Pleasanton Police

2    Department policies, whether those policies were

3    violated, what the officers' duties were under

4    those policies?

5               Because you've made several objections               13:32

6    that he's not an expert, so I just want to make

7    sure we're on the same page that he's not going to

8    be giving any expert testimony on that.

9               MR. BLECHMAN:     Yeah, he's not an expert

10   designated in this case.        So he's not going to be         13:32

11   giving expert opinion.

12   BY MS. WALKER:

13         Q.   Okay, good.     All right.

14              So then the question was, as part of your

15   evaluation in this administrative investigation,                13:33

16   Sergeant Gora, did you believe any of the officers

17   violated their duty to continuously medically

18   assess Jacob Bauer even after the paramedics

19   arrived?

20         A.   No, I don't believe that there is a                  13:33

21   violation of policy regarding that.

22         Q.   I didn't see any reference in your

23   administrative investigation to Pleasanton Police

24   Department policy 300.6, medical considerations.

25              Are you familiar with that policy, part of 13:33

                                                               Page 102

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 302 of 402
                                CONFIDENTIAL

1    the policy.

2               But the question is, what are the duties

3    of the Pleasanton police officers on scene when a

4    person is exhibiting these characteristics that

5    we've read in this policy that are sometimes                    13:39

6    called excited delirium or persons who require

7    protracted physical encounter with multiple

8    officers and are at an increased risk of sudden

9    death?

10              Is it your testimony that the only duties            13:39

11   of the officers are to request medical assistance

12   and have them stage away as appropriate?

13         A.   Yeah, there's also -- there is that, and

14   to assessor should be continually monitoring,

15   that's part of that policy also.                                13:40

16              And typically, we don't always have the

17   luxury of having the fire department get there so

18   fast like we had in this Bauer incident.

19              Typically once the -- once they're being

20   medically assessed by paramedics the officers                   13:40

21   will -- we stand out to allow people with a higher

22   level of training to assess the medical portion

23   of -- the medical aspects of the encounter.

24         Q.   Okay.    Did you think that Jacob Bauer was

25   experiencing excited delirium or at least                       13:40

                                                               Page 107

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 303 of 402
                                CONFIDENTIAL

1    policy, but we didn't get this one.

2               MR. BLECHMAN:     Right, I'd have to look

3    back at the requests and see.          I know we did not

4    produce it because it's not been -- I haven't seen

5    it in this case per se.        I don't know that it was         13:51

6    specifically requested.        So yeah, I mean, I could

7    take a look at that.

8    BY MS. WALKER:

9          Q.   All right.     And I'm sure that you've

10   already answered this, but I just want to make                  13:52

11   sure it's clear.

12              As part of this administrative evaluation,

13   you would not -- you did not evaluate whether

14   crisis intervention techniques could have been

15   employed, you know, once Jacob Bauer began to                   13:52

16   resist, and it was clear that there was going to

17   be a protracted struggle, you didn't evaluate that

18   at all whether, you know, officers could have

19   stepped back and tried to deescalate the situation

20   rather than continuing to escalate it?                          13:52

21              Would that be a true statement?

22              MR. BLECHMAN:     That is extremely

23   argumentative.      It's an incomplete hypothetical.

24   It assumes facts not in evidence.           Calls for

25   speculation and lacks foundation.           But go ahead.       13:53

                                                               Page 115

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 304 of 402
                                CONFIDENTIAL

1               THE WITNESS:     I did in my evaluation talk

2    about deescalation techniques that were employed

3    by Officer Middleton initially in this

4    investigation.      I didn't highlight specifically

5    policy 419, and I did not recall reviewing it as                    13:53

6    specifically as I did policy 300.

7               However, I did note the deescalation

8    techniques that were employed by Officer

9    Middleton.     I don't know, I can't find it.

10   BY MS. WALKER:                                                      13:53

11         Q.   But you didn't evaluate whether, once the

12   situation -- once Officer Middleton went hands on

13   on Jacob Bauer, as he stated, you didn't evaluate

14   whether crisis intervention techniques could have

15   been employed at that stage to reduce the                           13:54

16   incidence of the violent encounter?

17              You didn't make an evaluation like that as

18   to decision points when officers could have

19   engaged those techniques to avoid the sudden death

20   that occurred?                                                      13:54

21              MR. BLECHMAN:     Same objections as

22   previously stated.      Asked and answered.            But go

23   ahead.

24              THE WITNESS:     I did note that the

25   deescalation techniques that Officer Middleton                      13:54

                                                                     Page 116

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 305 of 402
                                CONFIDENTIAL

1    used, and he continued to use these as he tried to

2    detain Mr. Bauer.

3                And the policy 419 is very clear in the

4    training that the deescalation techniques and

5    crisis intervention aren't to supplement basic                  13:54

6    officer safety tactics, and doesn't eliminate

7    someone's requirement to be arrested or if someone

8    is an imminent threat or violent against police

9    officers.

10               The policy is -- there's language in there 13:55

11   that's explaining that intervention techniques

12   aren't always 100 percent effective, and you don't

13   know if the subject is experiencing a crisis based

14   on a mental health issue or substance abuse or

15   alcohol or some other sort of crisis where you're               13:55

16   trying to provide a concerned response in an

17   imminent threat situation, in a split-second

18   decision.

19               But officers did employ those deescalation

20   techniques.                                                     13:55

21   BY MS. WALKER:

22         Q.    Is it your testimony that if you would --

23   if you were in charge of a crisis intervention

24   response, and you weren't sure if the person --

25   well, let's take the John Deming Jr., situation.                13:55

                                                               Page 117

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 306 of 402
                                CONFIDENTIAL

1                          REPORTER'S CERTIFICATE
2
3           I, ERIN F. ROBINSON, a Shorthand Reporter, State
4    of California, do hereby certify:
5           That SERGEANT ERIC GORA, in the foregoing
6    deposition named, was present and by me sworn as a
7    witness in the above-entitled action at the time and
8    place therein specified;
9           That said deposition was taken before me at said
10   time and place, and was taken down in shorthand by me,
11   a Certified Shorthand Reporter of the State of
12   California, and was thereafter transcribed into
13   typewriting, and that the foregoing transcript
14   constitutes a full, true and correct report of said
15   deposition and of the proceedings that took place;
16          IN WITNESS WHEREOF, I have hereunder subscribed my
17   hand this 29th day of January 2021.
18
19
20
21
22                    <%21371,Signature%>
                      ERIN F. ROBINSON, CSR NO. 12199
23                    State of California
24
25

                                                               Page 135

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 307 of 402




              EXHIBIT P
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 308 of 402


1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                       SAN FRANCISCO DIVISION
4
5    John Bauer, an individual and  )NO 3:19-cv-04593-LB
     as Successor in Interest of    )
6    Jacob Bauer, deceased; ROSE    )
     BAUER, an individual and as    )
7    Successor in Interest of Jacob )
     Bauer, deceased,               )
8                                   )
                    Plaintiffs      )
9                                   )
           v.                       )
10                                  )
     CITY OF PLEASANTON, et al.,    )
11                                  )
                    Defendants.     )
12   _______________________________)
13
14
15
16        REMOTE VIDEOTAPED DEPOSITION OF DAVID SPILLER
17                    Livermore, California
18                  Friday, January 29, 2021
19
20
21   Reported by:
     Heidi Hummel-Grant
22   CSR No. 12556
23   Pages 1 - 89
24
25

                                                                 Page 1

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 309 of 402


1              Prior to your service on the Deadly Force                  01:17

2    Review Panel for the CDCR, what position -- or what

3    employment did you hold before that?

4              A    I was the chief of police for the City

5    of Pleasanton.                                                       01:17

6              Q    And I understand you've retired from

7    that position?

8              A    I retired from Pleasanton in November of

9    2019.

10             Q    Was that a planned retirement?                        01:17

11             A    Yes, it was a planned retirement, and it

12   was a service retirement.

13             Q    What does that mean, for it to be a

14   service retirement?

15             A    It was -- I have done my time, and it                 01:17

16   was time to retire.        I -- I retired in good

17   standing.     I pretty much negotiated the departure

18   and the timing with the City manager, who was my

19   boss at the time.       So yes, it was planned.

20             Q    Are you in contention to be the chief of              01:18

21   police for Menlo Park, or is that a -- a temporary

22   contract position?

23             A    It's a temporary contract position.          I

24   am not in contention to be the police chief there.

25             Q    Okay.                                                 01:18

                                                                 Page 14

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 310 of 402


1    disengagement absent an imminent threat to the                       02:23

2    public and if circumstances dictate.              This may

3    include removing or reducing law enforcement

4    resources or engaging in passive monitoring.

5              Is that something that you would expect                    02:23

6    supervisors to consider when they are responding to

7    a scene with a potential person in crisis?

8              MR. BLECHMAN:       Incomplete hypothetical.

9              Go ahead.

10             THE WITNESS:       My response to that is it's             02:23

11    entirely circumstantial.          It totally depends on

12    what the officers are dealing with.

13             MS. WALKER:

14             Q    And -- and of course, that -- when it

15   says consider strategic disengagement, it's                          02:24

16   something that you would expect the supervisor to

17   consider based on the totality of the circumstances?

18             A    Yes.

19             Q    And you would have expected that

20   irrespective of whether this policy was in place at                  02:24

21   the time that you were chief of police?

22             A    I would want the supervisors to consider

23   all options and all -- all potential alternatives.

24             Q    Okay.

25             And when you were the -- the chief of police               02:24

                                                                  Page 53

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 311 of 402


1    at the Pleasanton Police Department, was there a                     02:24

2    process in place to identify whether after a

3    critical incident, including like an

4    officer-involved death, is there a process to

5    identify whether there's remedial training needed                    02:25

6    for the officers involved in that incident?

7              A    The process would be based on the

8    administrative review.

9              Q    Okay.

10             So you would rely on the administrative                    02:25

11   review to inform you whether they believed that

12   remedial training might be necessary for any of the

13   officers involved in the incident that it -- that

14   resulted in the death of a person?

15             A    The administrative review would inform                02:25

16   me, the senior command staff, the force options

17   group, of any potential areas of -- of training

18   opportunity, whether it's a training deficiency or

19   simply a training opportunity, because, you know,

20   circumstances in law enforcement continue to grow                    02:25

21   more and more complex.         So the administrative review

22   is the mechanism for the chief and senior staff to

23   review any potential training opportunities.

24             Q    When I took Sergeant Gora's deposition

25   earlier this week, he indicated that he viewed it as                 02:26

                                                                 Page 54

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 312 of 402


1    his role to -- to determine whether there was a                      02:26

2    policy violation or not, and it wasn't necessarily

3    his role to determine whether officers, considering

4    the totality of the circumstances, could have chosen

5    other courses of action.                                             02:26

6              Is there -- was there -- what was the

7    mechanism by which you and the senior command staff

8    would determine in an incident, not necessarily

9    whether policy was violated, but whether there was a

10   course of action that may be remediated by                           02:26

11   additional training that could have possibly

12   prevented the death?

13             A    There are circumstances even if an

14   incident is handled within policy that there may be

15   some training concern.       And an example might be a               02:27

16   young officer effecting an arrest by themselves that

17   didn't go smoothly and required a control hold or

18   something to get the person into compliance, where a

19   more experienced officer would wait for backup and

20   maybe that could be prevented.          So as an example,            02:27

21   you know, that control hold would be well within

22   policy to effect the arrest and -- and to place the

23   detainee or the arrestee in handcuffs.             But there's

24   a training opportunity there that contact and cover

25   is a good law enforcement practice and that control                  02:27

                                                                 Page 55

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 313 of 402


1    hold or a further escalation may have been prevented                 02:27

2    if he waited for a -- a cover officer.               That's an

3    example of something that is well within policy but

4    there might be a training opportunity.

5               Does that answer the question?                            02:28

6               Q   Well, it gives a really good example of

7    exactly what I was asking about.           But my question

8    more went towards I understood from Sergeant Gora

9    that it wasn't his role to determine that when he

10   was conducting the administrative review, and he was                 02:28

11   simply deciding was it a violation of policy or not.

12              And so my question to you is as the chief

13   and the person who's a part of the team of command

14   staff reviewing the incident, what's the mechanism

15   in place to identify things in that situation where                  02:28

16   there's no violation of policy but some remedial

17   training may be effective in having a better

18   outcome?

19              A   It's the same mechanism.         So

20   Sergeant Gora's task is to determine whether the                     02:28

21   actions were within policy.         As the subsequent

22   readers, the division commanders, the training, the

23   force options trainers, police chief, read that,

24   there is a concurrence whether it is within policy,

25   and then it -- it goes up the chain.            But as readers       02:28

                                                                  Page 56

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 314 of 402


1    review that, particularly the force options training                 02:28

2    group, they are able to glean or develop, including

3    the potential review of body-worn video or

4    surveillance video, if tactics can be improved or if

5    there's a training opportunity.                                      02:29

6              Q    Okay.

7              A    So it's the same mechanism.

8              Q    And so once -- once an administrative

9    investigation is complete as a result -- as a result

10   of and the incident, what -- what happens after                      02:29

11   Sargeant Gora completes his investigation?

12             A    The supervisor assigned to

13   administrative investigation will submit it to the

14   effective manager, the manager reviews and concurs,

15   and then it goes through the -- the division                         02:29

16   commander to the police chief.

17             Q    So there's -- the supervisors in charge

18   of the actual administrative investigation, that

19   would be the supervisor of support services?               Or --

20             A    It depends -- it depends.            It depends       02:29

21   who the chief or who the division commander assigned

22   to do that investigation.

23             So it -- in a case like this it would be the

24   professional standards supervisor would be assigned

25   to do that administrative review.             In cases like          02:30

                                                                   Page 57

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 315 of 402


1    this it would not be unusual for a middle manager to                 02:30

2    work with that supervisor and to do the

3    investigation as a team.

4              Q    Okay.

5              And so this -- in this case, in the Bauer --               02:30

6    I know didn't -- weren't there for the final

7    conclusion.     But you were the chief of police at

8    least for the assignment of administrative

9    investigating; is that true?

10             A    That's correct, yes.                                  02:30

11             Q    And the supervisor of professional

12   standards would have been Sergeant Gora?

13             A    Yes.

14             Q    And then the manager that he reports to

15   would have been Lieutenant Tamm?                                     02:30

16             A    No.     I -- so I -- as it relates to this

17   investigation he would have reported to the patrol

18   division commander.

19             Q    Okay.

20             Do you recall who that was at the time that                02:31

21   Sergeant Gora was assigned the administrative review

22   of the Jacob Bauer incident?

23             A    The protocol division commander at the

24   time was Captain Craig Eicher.

25             Q    Okay.                                                 02:31

                                                                 Page 58

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 316 of 402


1              And so that would have been the manager that                  02:31

2    Sergeant Gora submits his review to.              And if the

3    manager concurs, then it goes to who?

4              A    So in this case it -- Sergeant Gora

5    reported to Captain Eicher.           Captain Eicher would              02:31

6    concur, and then send it to the police -- the chief

7    of police.     There's nobody between Captain Eicher

8    and the chief.      Captain Eicher is the direct report

9    to the office of the chief.

10             Q    Okay.                                                    02:31

11             So it would be -- in this case -- I know you

12   weren't the chief of police at the time the

13   administrative review was completed -- but the

14   people who would review the administrative

15   investigation for potential remedial training                           02:31

16   opportunities would be Captain Eicher as the -- and

17   whoever is the chief of police at the time?

18             A    Yes, and potentially the force options

19   group.

20             Q    Who was a part of the force options                      02:32

21   trainings group at the time that you retired from

22   Pleasanton Police Department?

23             A    I don't -- I don't remember.              I -- I

24   believe Officer Pittle, Sergeant Pittle at the time

25   I retired was on the force options training group.                      02:32

                                                                       Page 59

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 317 of 402


1    Surgery Aaron Fountain was on the force options                          02:32

2    training group.        The personnel and training officer

3    by function, I believe, was on the force options

4    group.    And there were several others.

5              Q    Okay.                                                     02:32

6              About how many people were -- are on the

7    force options training group?

8              A    I am not sure.        Approximately six.            I'm

9    guessing.

10             Q    Okay.                                                     02:32

11             How do you select the individuals -- or

12   how -- how are the individuals that are going to

13   conduct administrative reviews of incidents

14   selected?

15             A    It depends on the circumstances.                          02:32

16             Q    Okay.

17             If it's an -- if it's an officer-involved

18   in-custody death, how would that person be selected.

19             A    As the sitting chief at the time I would

20   have assigned it to the professional standards                           02:33

21   sergeant.

22             Q    And how -- how does the professional

23   standards sergeant get that assignment?                  Is that

24   just a rotation, or is it something they have to

25   have some specialized training for?              How does that           02:33

                                                                        Page 60

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 318 of 402


1    work at the Pleasanton Police Department?                            02:33

2              A    So both.      The chief determines roles and

3    assignments.     At the officer level, officers will

4    compete and ask and interview for assignments like

5    that.    But at the supervisor level it's the chief's                02:33

6    discretion, and the chief moves people based on the

7    development of their career and what's -- what is in

8    the best interest of the organization.

9              Q    Did -- as the chief of police of the

10   Pleasanton Police Department was there any sort of                   02:33

11   specialized training that you required for the

12   professional standards supervisor?

13             A    Lots, yes.

14             Q    Can you give me an overview?

15             A    Yeah.    So, you know, the professional               02:34

16   standards sergeant is responsible for compliance

17   issues, audit issues, significant internal affairs

18   or citizen's complaint issues.            So some of the

19   trainings will include response to critical incident

20   trading, it will include internal affairs                            02:34

21   investigations training, it will include -- you

22   know, sometimes it includes -- it includes a higher

23   level of jail or in custody, like temporary holding

24   facility training because with the temporary holding

25   facility, that is the supervisor that's responsible                  02:34

                                                                 Page 61

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 319 of 402


1    for working with the State on audits and compliance.                 02:34

2    So there's a myriad of training opportunities for

3    that individual.

4              Q    Okay.    Thank you.

5              I want to talk to you about the John Deming,               02:34

6    Jr. situation.

7              I understand you were the chief of police

8    when that officer-involved shooting occurred.

9              A    I was.

10             Q    Okay.                                                 02:35

11             Did you yourself watch any of the body cam

12   video from that incident?

13             A    I did, yes.

14             Q    Okay.

15             And did you -- you reviewed the                            02:35

16   administrative investigation of that incident?

17             A    I did, yes.

18             Q    If you -- if Policy 419, or any policy

19   related to crisis intervention incidents, had been

20   in place at the time of that administrative                          02:35

21   review -- review, would you have expected that

22   policy to be evaluated as part of the administrative

23   investigation and whether there were violations of

24   that policy?

25             MR. BLECHMAN:       Calls for speculation.     Hold        02:35

                                                                 Page 62

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 320 of 402


1              THE WITNESS:     I don't believe so, no.                   02:49

2              MS. WALKER:

3              Q    You don't believe there were any

4    remedial training?

5              A    That's correct.                                       02:49

6              Q    Was anybody disciplined as a result of

7    the John Deming, Jr. situation?

8              A    No.

9              MS. WALKER:     I -- I do want to mark that

10    video as Exhibit 41.       So we'll upload that to the              02:49

11    Exhibit Share.

12             (Exhibit 41 was marked for identification, a

13   copy of which is attached hereto.)

14             MS. WALKER:

15             Q    I'm going to move on to the Jacob Bauer

16   situation on August 1st, 2018.

17             And we've already established that you were

18   the chief of police on August 1st, 2018.               I

19   understand you had retired by the time the

20   administrative investigation was completed, which                    02:50

21   was sometime in early 2020.

22             And is it typical, in your experience,

23   Sergeant Spiller [sic], that an administrative

24   investigation of an officer-involved death or an

25   in-custody death would take well over a year to                      02:50

                                                                 Page 73

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 321 of 402


1    complete?                                                            02:50

2              A    So I believe that was unusual.          It was

3    typically much quicker than that.

4              Q    What were the reasons that the Bauer

5    case took so long?                                                   02:50

6              A    The district attorney conducted a

7    parallel investigation of the -- of the incident.

8    And it was lengthy.       I don't why it was so delayed.

9              Q    Is there some restriction on completing

10   your administrative investigation prior to the                       02:51

11   criminal -- a completion of the criminal

12   investigation?

13             A    No restriction, no.

14             Q    So you could have ordered the

15   administrative investigation completed at a normal                   02:51

16   pace irrespective of the district attorney's

17   investigation; true?

18             MR. BLECHMAN:     Argumentative.        It's an

19    incomplete hypothetical.

20             But go ahead.                                              02:51

21             THE WITNESS:     I think it's a best -- I

22    believe it's a best practice to ensure that the

23    district attorney's office has done a comprehensive

24    review and that there's no criminal finding and

25    that there are no -- that it coincides with or that                 02:51

                                                                 Page 74

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 322 of 402


1     it doesn't create issues from an administrative                     02:51

2     investigation.

3              The administrative investigation determines

4    whether it was with -- within policy or not, and it

5    could create some substantive problems if the DA was                 02:52

6    going to file charges or needed further

7    investigation.

8              MS. WALKER:     Okay.

9              Q    Did you have any role at all in

10   reviewing the incident of -- of Jacob Bauer's death?                 02:52

11             A    I had a very limited role in reviewing

12   the incident.

13             Q    As chief of police when that death

14   occurred, did you watch any of the body-worn camera?

15             A    My role as reviewing the incident and                 02:52

16   watching any videos was with counsel in -- in the

17   wake of the critical incident.          City attorney,

18   excuse me.     It was with the City attorney.

19             Q    So you didn't undertake any review of

20   that incident simply as the chief of police to                       02:53

21   determine whether you believed there was a need for

22   remedial training or officers being put on

23   administrative leave or anything like that?

24             A    That's not my role.       I did not -- I

25   assigned the investigation to be reviewed.             My role       02:53

                                                                 Page 75

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 323 of 402


1    would be to objectively review the investigation.                    02:53

2    And others who read it would make those

3    determinations in terms of training opportunities

4    that either were remedial or for an advanced officer

5    training opportunity.                                                02:53

6              Q    I thought when we talked earlier about

7    administrative reviews -- or the administrative

8    investigations, that you said it would be the

9    command staff and possibly the use of force training

10   team and yourself who would make recommendations for                 02:53

11   officer discipline and -- or remedial training.

12             A    That's true, yes.

13             Q    So I guess I'm confused on what you just

14   testified that it would not be your role.

15             A    It would be my role in the                            02:54

16   administrate -- forgive me if I misunderstood.

17             It would be my role to review once an

18   administrative investigation was completed.             It

19   was --

20             Q    I --                                                  02:54

21             A    -- not my job or my role to investigate

22   it myself --

23             Q    I --

24             A    -- which would have -- which would have

25   created an objectivity issue when the administrative                 02:54

                                                                  Page 76

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 324 of 402


1    investigation was completed.                                         02:54

2              Q    And did you only review the body cam

3    with the City attorney in the wake of the lawsuit

4    being filed, or was that before?

5              A    It was before.                                        02:54

6              Q    Okay.

7              And is it your testimony that you weren't

8    doing that for purposes of determining whether there

9    needed to be officer discipline or training in the

10   immediate wake of it -- of the incident prior to the                 02:54

11   administrative review being completed?

12             A    This incident centered on a tragic loss

13   of life and it exposed the organization to potential

14   liability.     And that's the reason why I briefed the

15   City attorney and reviewed the case with the City                    02:55

16   attorney.

17             Q    Okay.

18             And did you make any determination,

19   irrespective of what any advice of counsel was, did

20   you make any determination based on your review of                   02:55

21   the evidence and body cameras in that case whether

22   there was a need for any officer training or

23   discipline?

24             MR. BLECHMAN:       I think it's been asked and

25    answered.                                                           02:55

                                                                 Page 77

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 325 of 402


1              You can answer that again.                                 02:55

2              THE WITNESS:       I did not make a determination

3     that there was a deficiency or that there was a --

4     a policy violation.

5              MS. WALKER:      Okay.                                     02:55

6              Q    And I just want to -- I don't mean to

7    ask again or -- I just want to make sure I'm clear.

8              Is that because you were withholding that

9    judgment for the completion of the administrative

10   investigation, or did you actually make a                            02:55

11   determination that no training or discipline was

12   warranted?

13             A    Based on the information that I had at

14   the point when I was reviewing the video or any

15   detail with the City attorney I did not have the                     02:56

16   opinion that there was any training deficiency or

17   potential policy violations.           But I should be clear

18   that I was not conducting the investigation and did

19   not have the entirety of the evidence at my

20   disposal.                                                            02:56

21             Q    Have you had any involvement in review

22   of this incident since the time that the

23   administrative investigation was completed?

24             A    None.

25             Q    Have you had any communications with --               02:56

                                                                 Page 78

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 326 of 402


1         Certification of Court Reporter Federal Jurat
2
3                  I, the undersigned, a Certified Shorthand
4    Reporter of the State of California do hereby
5    certify:
6                  That the foregoing proceedings were taken
7    before me remotely at the time herein set forth;
8    that any witnesses in the foregoing proceedings,
9    prior to testifying, were placed under oath; that a
10   verbatim record of the proceedings was made by me
11   using machine shorthand, which was thereafter
12   transcribed under my direction; further, that the
13   foregoing is an accurate transcription thereof.
14                 That before completion of the deposition a
15   review of the transcript was not requested.
16                 I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any of the parties.
19                 IN WITNESS WHEREOF, I hereby subscribe my
20   name this 16th day of February 2021.
21
22
23                 <%15048,Signature%>
                   Heidi Hummel-Grant
24                 Certified Shorthand Reporter No. 12556
25

                                                                Page 91

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 327 of 402




             EXHIBIT Q
         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 328 of 402
         Policy               Pleasanton Police Department
       300                                                  Pleasanton PD Policy Manual




Use of Force
300.1 PURPOSE AND SCOPE
This policy provides guidelines on the reasonable use of force. While there is no way to specify
the exact amount or type of reasonable force to be applied in any situation, every member of
this department is expected to use these guidelines to make such decisions in a professional,
impartial and reasonable manner.

300.1.1 DEFINITIONS
Definitions related to this policy include:
Deadly force - Force reasonably anticipated and intended to create a substantial likelihood of
causing death or very serious injury.
Force - The application of physical techniques or tactics, chemical agents or weapons to another
person. It is not a use of force when a person allows him/herself to be searched, escorted,
handcuffed or restrained.

300.2 POLICY
The use of force by law enforcement personnel is a matter of critical concern, both to the public
and to the law enforcement community. Officers are involved on a daily basis in numerous and
varied interactions and, when warranted, may use reasonable force in carrying out their duties.
Officers must have an understanding of, and true appreciation for, their authority and limitations.
This is especially true with respect to overcoming resistance while engaged in the performance
of law enforcement duties.
The Department recognizes and respects the value of all human life and dignity without prejudice
to anyone. Vesting officers with the authority to use reasonable force and to protect the public
welfare requires monitoring, evaluation and a careful balancing of all interests.

300.2.1 DUTY TO INTERCEDE
Any officer present and observing another officer using force that is clearly beyond that which
is objectively reasonable under the circumstances shall, when in a position to do so, intercede
to prevent the use of unreasonable force. An officer who observes another employee use force
that exceeds the degree of force permitted by law should promptly report these observations to
a supervisor.

300.3 USE OF FORCE
Officers shall use only that amount of force that reasonably appears necessary given the facts
and circumstances perceived by the officer at the time of the event to accomplish a legitimate law
enforcement purpose.
The reasonableness of force will be judged from the perspective of a reasonable officer on the
scene at the time of the incident. Any evaluation of reasonableness must allow for the fact that
officers are often forced to make split-second decisions about the amount of force that reasonably

Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                   Use of Force - 70
Published with permission by Pleasanton Police Department

                                                                                           PPD000440
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 329 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


appears necessary in a particular situation, with limited information and in circumstances that are
tense, uncertain and rapidly evolving.
Given that no policy can realistically predict every possible situation an officer might encounter,
officers are entrusted to use well-reasoned discretion in determining the appropriate use of force
in each incident.
It is also recognized that circumstances may arise in which officers reasonably believe that it
would be impractical or ineffective to use any of the tools, weapons or methods provided by
the Department. Officers may find it more effective or reasonable to improvise their response
to rapidly unfolding conditions that they are confronting. In such circumstances, the use of any
improvised device or method must nonetheless be reasonable and utilized only to the degree that
reasonably appears necessary to accomplish a legitimate law enforcement purpose.
While the ultimate objective of every law enforcement encounter is to avoid or minimize injury,
nothing in this policy requires an officer to retreat or be exposed to possible physical injury before
applying reasonable force.

300.3.1 USE OF FORCE TO EFFECT AN ARREST
Any peace officer may use reasonable force to effect an arrest, to prevent escape or to overcome
resistance. A peace officer who makes or attempts to make an arrest need not retreat or desist
from his/her efforts by reason of resistance or threatened resistance on the part of the person
being arrested; nor shall an officer be deemed the aggressor or lose his/her right to self-defense
by the use of reasonable force to effect the arrest, prevent escape or to overcome resistance
(Penal Code § 835a).

300.3.2 FACTORS USED TO DETERMINE THE REASONABLENESS OF FORCE
When determining whether to apply force and evaluating whether an officer has used reasonable
force, a number of factors should be taken into consideration, as time and circumstances permit.
These factors include, but are not limited to:
        (a)      Immediacy and severity of the threat to officers or others.
        (b)      The conduct of the individual being confronted, as reasonably perceived by the officer
                 at the time.
        (c)      Officer/subject factors (age, size, relative strength, skill level, injuries sustained, level
                 of exhaustion or fatigue, the number of officers available vs. subjects).
        (d)      The effects of drugs or alcohol.
        (e)      Subject’s mental state or capacity.
        (f)      Proximity of weapons or dangerous improvised devices.
        (g)      The degree to which the subject has been effectively restrained and his/her ability to
                 resist despite being restrained.
        (h)      The availability of other options and their possible effectiveness.

Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                       Use of Force - 71
Published with permission by Pleasanton Police Department

                                                                                               PPD000441
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 330 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


        (i)      Seriousness of the suspected offense or reason for contact with the individual.
        (j)      Training and experience of the officer.
        (k)      Potential for injury to officers, suspects and others.
        (l)      Whether the person appears to be resisting, attempting to evade arrest by flight or is
                 attacking the officer.
        (m)      The risk and reasonably foreseeable consequences of escape.
        (n)      The apparent need for immediate control of the subject or a prompt resolution of the
                 situation.
        (o)      Whether the conduct of the individual being confronted no longer reasonably appears
                 to pose an imminent threat to the officer or others.
        (p)      Prior contacts with the subject or awareness of any propensity for violence.
        (q)      Any other exigent circumstances.

300.3.3 PAIN COMPLIANCE TECHNIQUES
Pain compliance techniques may be effective in controlling a physically or actively resisting
individual. Officers may only apply those pain compliance techniques for which they have
successfully completed department-approved training. Officers utilizing any pain compliance
technique should consider:
        (a)      The degree to which the application of the technique may be controlled given the level
                 of resistance.
        (b)      Whether the person can comply with the direction or orders of the officer.
        (c)      Whether the person has been given sufficient opportunity to comply.


The application of any pain compliance technique shall be discontinued once the officer
determines that compliance has been achieved.

300.3.4 CAROTID CONTROL HOLD
The proper application of the carotid control hold may be effective in restraining a violent or
combative individual. However, due to the potential for injury, the use of the carotid control hold
is subject to the following:
        (a)      The officer shall have successfully completed department-approved training in the use
                 and application of the carotid control hold.
        (b)      The carotid control hold may only be used when circumstances perceived by the officer
                 at the time indicate that such application reasonably appears necessary to control a
                 person in any of the following circumstances:
                 1.       The subject is violent or physically resisting.

Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                 Use of Force - 72
Published with permission by Pleasanton Police Department

                                                                                         PPD000442
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 331 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


                 2.       The subject, by words or actions, has demonstrated an intention to be violent
                          and reasonably appears to have the potential to harm officers, him/herself or
                          others.
        (c)      The application of a carotid control hold on the following individuals should generally be
                 avoided unless the totality of the circumstances indicates that other available options
                 reasonably appear ineffective, or would present a greater danger to the officer, the
                 subject or others, and the officer reasonably believes that the need to control the
                 individual outweighs the risk of applying a carotid control hold:
                 1.       Females who are known to be pregnant
                 2.       Elderly individuals
                 3.       Obvious juveniles
                 4.       Individuals who appear to have Down syndrome or who appear to have obvious
                          neck deformities or malformations, or visible neck injuries
        (d)      Any individual who has had the carotid control hold applied, regardless of whether he/
                 she was rendered unconscious, shall be promptly examined by paramedics or other
                 qualified medical personnel and should be monitored until examined by paramedics
                 or other appropriate medical personnel.
        (e)      The officer shall inform any person receiving custody, or any person placed in a
                 position of providing care, that the individual has been subjected to the carotid control
                 hold and whether the subject lost consciousness as a result.
        (f)      Any officer attempting or applying the carotid control hold shall promptly notify a
                 supervisor of the use or attempted use of such hold.
        (g)      The use or attempted use of the carotid control hold shall be thoroughly documented
                 by the officer in any related reports.

300.3.5 USE OF FORCE TO SEIZE EVIDENCE
In general, officers may use reasonable force to lawfully seize evidence and to prevent the
destruction of evidence. However, officers are discouraged from using force solely to prevent
a person from swallowing evidence or contraband. In the instance when force is used, officers
 should not intentionally use any technique that restricts blood flow to the head, restricts respiration
or which creates a reasonable likelihood that blood flow to the head or respiration would be
restricted. Officers are encouraged to use techniques and methods taught by the Pleasanton
Police Department for this specific purpose.

300.4 DEADLY FORCE APPLICATIONS
Use of deadly force is justified in the following circumstances:
        (a)      An officer may use deadly force to protect him/herself or others from what he/she
                 reasonably believes would be an imminent threat of death or serious bodily injury.


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                    Use of Force - 73
Published with permission by Pleasanton Police Department

                                                                                            PPD000443
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 332 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


        (b)      An officer may use deadly force to stop a fleeing subject when the officer has probable
                 cause to believe that the person has committed, or intends to commit, a felony
                 involving the infliction or threatened infliction of serious bodily injury or death, and
                 the officer reasonably believes that there is an imminent risk of serious bodily injury
                 or death to any other person if the subject is not immediately apprehended. Under
                 such circumstances, a verbal warning should precede the use of deadly force, where
                 feasible.
                 Imminent does not mean immediate or instantaneous. An imminent danger may exist
                 even if the suspect is not at that very moment pointing a weapon at someone. For
                 example, an imminent danger may exist if an officer reasonably believes any of the
                 following:
                 1.       The person has a weapon or is attempting to access one and it is reasonable to
                          believe the person intends to use it against the officer or another.
                 2.       The person is capable of causing serious bodily injury or death without a weapon
                          and it is reasonable to believe the person intends to do so.

300.4.1 SHOOTING AT OR FROM MOVING VEHICLES
Shots fired at or from a moving vehicle are rarely effective. Officers should move out of the path of
an approaching vehicle instead of discharging their firearm at the vehicle or any of its occupants.
An officer should only discharge a firearm at a moving vehicle or its occupants when the officer
reasonably believes there are no other reasonable means available to avert the threat of the
vehicle, or if deadly force other than the vehicle is directed at the officer or others.
Officers should not shoot at any part of a vehicle in an attempt to disable the vehicle.

300.5 REPORTING THE USE OF FORCE
Any use of force by a member of this department shall be documented promptly, completely and
accurately in an appropriate report, depending on the nature of the incident. The officer should
articulate the factors perceived and why he/she believed the use of force was reasonable under the
circumstances. To collect data for purposes of training, resource allocation, analysis and related
purposes, the Department may require the completion of additional report forms, as specified
in department policy, procedure or law.

300.5.1 NOTIFICATION TO SUPERVISORS
Supervisory notification shall be made as soon as practicable following the application of force in
any of the following circumstances:
        (a)      The application caused a visible injury.
        (b)      The application would lead a reasonable officer to conclude that the individual may
                 have experienced more than momentary discomfort.
        (c)      The individual subjected to the force complained of injury or continuing pain.


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                    Use of Force - 74
Published with permission by Pleasanton Police Department

                                                                                            PPD000444
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 333 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


        (d)      The individual indicates intent to pursue litigation.
        (e)      Any application of a CED or control device.
        (f)      Any application of a restraint device other than handcuffs, shackles or belly chains.
        (g)      The individual subjected to the force was rendered unconscious.
        (h)      An individual was struck or kicked.
        (i)      An individual alleges any of the above has occurred.

300.5.2 REPORTING TO CALIFORNIA DEPARTMENT OF JUSTICE
Statistical data regarding all officer-involved shootings and incidents involving use of force
resulting in serious bodily injury is to be reported to the California Department of Justice as required
by Government Code § 12525.2. See the Records policy.

300.6 MEDICAL CONSIDERATION
Prior to booking or release, medical assistance shall be obtained for any person who exhibits signs
of physical distress, who has sustained visible injury, expresses a complaint of injury or continuing
pain, or who was rendered unconscious. Any individual exhibiting signs of physical distress after
an encounter should be continuously monitored until he/she can be medically assessed.
Based upon the officer’s initial assessment of the nature and extent of the subject’s injuries,
medical assistance may consist of examination by fire personnel, paramedics, hospital staff or
medical staff at the jail. If any such individual refuses medical attention, such a refusal shall be
fully documented in related reports and, whenever practicable, should be witnessed by another
officer and/or medical personnel. If a recording is made of the contact or an interview with the
individual, any refusal should be included in the recording, if possible.
The on-scene supervisor or, if the on-scene supervisor is not available, the primary handling officer
shall ensure that any person providing medical care or receiving custody of a person following any
use of force is informed that the person was subjected to force. This notification shall include a
description of the force used and any other circumstances the officer reasonably believes would
be potential safety or medical risks to the subject (e.g., prolonged struggle, extreme agitation,
impaired respiration).
Persons who exhibit extreme agitation, violent irrational behavior accompanied by profuse
sweating, extraordinary strength beyond their physical characteristics and imperviousness to pain
(sometimes called “excited delirium”), or who require a protracted physical encounter with multiple
officers to be brought under control, may be at an increased risk of sudden death. Calls involving
these persons should be considered medical emergencies. Officers who reasonably suspect a
medical emergency should request medical assistance as soon as practicable and have medical
personnel stage away if appropriate.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                  Use of Force - 75
Published with permission by Pleasanton Police Department

                                                                                          PPD000445
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 334 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


300.7 SUPERVISOR RESPONSIBILITY
When a supervisor is able to respond to an incident in which there has been a reported application
of force, the supervisor is expected to:
        (a)      Obtain the basic facts from the involved officers. Absent an allegation of misconduct
                 or excessive force, this will be considered a routine contact in the normal course of
                 duties.
        (b)      Ensure that any injured parties are examined and treated.
        (c)      When possible, separately obtain a recorded interview with the subject upon whom
                 force was applied. If this interview is conducted without the person having voluntarily
                 waived his/her Miranda rights, the following shall apply:
                 1.       The content of the interview should not be summarized or included in any related
                          criminal charges.
                 2.       The fact that a recorded interview was conducted should be documented in a
                          property or other report.
                 3.       The recording of the interview should be distinctly marked for retention until all
                          potential for civil litigation has expired.
        (d)      Once any initial medical assessment has been completed or first aid has been
                 rendered, ensure that photographs have been taken of any areas involving visible
                 injury or complaint of pain, as well as overall photographs of uninjured areas. These
                 photographs should be retained until all potential for civil litigation has expired.
        (e)      Identify any witnesses not already included in related reports.
        (f)      Review and approve all related reports.
        (g)      Determine if there is any indication that the subject may pursue civil litigation.
                 1.       If there is an indication of potential civil litigation, the supervisor should complete
                          and route a notification of a potential claim through the appropriate channels.
        (h)      Evaluate the circumstances surrounding the incident and initiate an administrative
                 investigation if there is a question of policy non-compliance or if for any reason further
                 investigation may be appropriate.
In the event that a supervisor is unable to respond to the scene of an incident involving the reported
application of force, the supervisor is still expected to complete as many of the above items as
circumstances permit.

300.7.1 WATCH COMMANDER RESPONSIBILITY
The Watch Commander shall review each use of force by any personnel within his/her command
to ensure compliance with this policy and to address any training issues.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                          Use of Force - 76
Published with permission by Pleasanton Police Department

                                                                                                  PPD000446
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 335 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Use of Force


300.8 USE OF FORCE ANALYSIS
At least annually, the Professional Standards Sergeant should prepare an analysis report on use
of force incidents. The report should be submitted to the Chief of Police. The report should not
contain the names of officers, suspects or case numbers, and should include:
        (a)      The identification of any trends in the use of force by members.
        (b)      Training needs recommendations.
        (c)      Equipment needs recommendations.
        (d)      Policy revision recommendations.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Use of Force - 77
Published with permission by Pleasanton Police Department

                                                                                      PPD000447
         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 336 of 402
         Policy               Pleasanton Police Department
       306                                                  Pleasanton PD Policy Manual




Handcuffing and Restraints
306.1 PURPOSE AND SCOPE
This policy provides guidelines for the use of handcuffs and other restraints during detentions and
arrests.

306.2 POLICY
The Pleasanton Police Department authorizes the use of restraint devices in accordance with this
policy, the Use of Force Policy and department training. Restraint devices shall not be used to
punish, to display authority or as a show of force.

306.3 USE OF RESTRAINTS
Only members who have successfully completed Pleasanton Police Department-approved
training on the use of restraint devices described in this policy are authorized to use these devices.
When deciding whether to use any restraint, officers should carefully balance officer safety
concerns with factors that include, but are not limited to:
        •        The circumstances or crime leading to the arrest.
        •        The demeanor and behavior of the arrested person.
        •        The age and health of the person.
        •        Whether the person is known to be pregnant.
        •        Whether the person has a hearing or speaking disability. In such cases, consideration
                 should be given, safety permitting, to handcuffing to the front in order to allow the
                 person to sign or write notes.
        •        Whether the person has any other apparent disability.

306.3.1 RESTRAINT OF DETAINEES
Situations may arise where it may be reasonable to restrain an individual who may, after brief
investigation, be released without arrest. Unless arrested, the use of restraints on detainees should
continue only for as long as is reasonably necessary to assure the safety of officers and others.
When deciding whether to remove restraints from a detainee, officers should continuously weigh
the safety interests at hand against the continuing intrusion upon the detainee.

306.3.2 RESTRAINT OF PREGNANT PERSONS
Persons who are known to be pregnant should be restrained in the least restrictive manner that
is effective for officer safety and in no event shall these persons be restrained by the use of leg
irons, waist chains or handcuffs behind the body.
No person who is in labor, delivery or recovery after delivery shall be handcuffed or restrained
except in extraordinary circumstances and only when a supervisor makes an individualized


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                   Handcuffing and Restraints - 81
Published with permission by Pleasanton Police Department

                                                                                                         PPD000448
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 337 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Handcuffing and Restraints


determination that such restraints are necessary for the safety of the arrestee, officers or others
(Penal Code § 3407; Penal Code § 6030).

306.3.3 RESTRAINT OF JUVENILES
A juvenile under 14 years of age should not be restrained unless he/she is suspected of a
dangerous felony or when the officer has a reasonable suspicion that the juvenile may resist,
attempt escape, injure him/herself, injure the officer or damage property.

306.3.4 NOTIFICATIONS
Whenever an officer transports a person with the use of restraints other than handcuffs, the officer
shall inform the jail staff upon arrival at the jail that restraints were used. This notification should
include information regarding any other circumstances the officer reasonably believes would
be potential safety concerns or medical risks to the subject (e.g., prolonged struggle, extreme
agitation, impaired respiration) that may have occurred prior to, or during transportation to the jail.

306.4 APPLICATION OF HANDCUFFS OR PLASTIC CUFFS
Handcuffs, including temporary nylon or plastic cuffs, may be used only to restrain a person’s
hands to ensure officer safety.
Although recommended for most arrest situations, handcuffing is discretionary and not an absolute
requirement of the Department. Officers should consider handcuffing any person they reasonably
believe warrants that degree of restraint. However, officers should not conclude that in order to
avoid risk every person should be handcuffed, regardless of the circumstances.
In most situations handcuffs should be applied with the hands behind the person’s back. When
feasible, handcuffs should be double-locked to prevent tightening, which may cause undue
discomfort or injury to the hands or wrists.
In situations where one pair of handcuffs does not appear sufficient to restrain the individual or may
cause unreasonable discomfort due to the person’s size, officers should consider alternatives,
such as using an additional set of handcuffs or multiple plastic cuffs.
Handcuffs should be removed as soon as it is reasonable or after the person has been searched
and is safely confined within a detention facility.

306.5 APPLICATION OF SPIT HOODS/MASKS/SOCKS
Spit hoods/masks/socks are temporary protective devices designed to prevent the wearer from
biting and/or transferring or transmitting fluids (saliva and mucous) to others.
Spit hoods may be placed upon persons in custody when the officer reasonably believes the
person will bite or spit, either on a person or in an inappropriate place. They are generally used
during application of a physical restraint, while the person is restrained, or during or after transport.
Officers utilizing spit hoods should ensure that the spit hood is fastened properly to allow for
adequate ventilation and that the restrained person can breathe normally. Officers should provide
assistance during the movement of restrained individuals due to the potential for impaired or

Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Handcuffing and Restraints - 82
Published with permission by Pleasanton Police Department

                                                                                                    PPD000449
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 338 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Handcuffing and Restraints


distorted vision on the part of the individual. Officers should avoid comingling individuals wearing
spit hoods with other detainees.
Spit hoods should not be used in situations where the restrained person is bleeding profusely
from the area around the mouth or nose, or if there are indications that the person has a medical
condition, such as difficulty breathing or vomiting. In such cases, prompt medical care should be
obtained. If the person vomits while wearing a spit hood, the spit hood should be promptly removed
and discarded. Persons who have been sprayed with oleoresin capsicum (OC) spray should be
thoroughly decontaminated including hair, head and clothing prior to application of a spit hood.
Those who have been placed in a spit hood should be continually monitored and shall not be left
unattended until the spit hood is removed. Spit hoods shall be discarded after each use.

306.6 APPLICATION OF AUXILIARY RESTRAINT DEVICES
Auxiliary restraint devices include transport belts, waist or belly chains, transportation chains, leg
irons and other similar devices. Auxiliary restraint devices are intended for use during long-term
restraint or transportation. They provide additional security and safety without impeding breathing,
while permitting adequate movement, comfort and mobility.
Only department-authorized devices may be used. Any person in auxiliary restraints should be
monitored as reasonably appears necessary.

306.7 APPLICATION OF LEG RESTRAINT DEVICES
Leg restraints may be used to restrain the legs of a violent or potentially violent person when it is
reasonable to do so during the course of detention, arrest or transportation. Only restraint devices
approved by the Department shall be used.
In determining whether to use the leg restraint, officers should consider:
        (a)      Whether the officer or others could be exposed to injury due to the assaultive or
                 resistant behavior of a suspect.
        (b)      Whether it is reasonably necessary to protect the suspect from his/her own actions
                 (e.g., hitting his/her head against the interior of the patrol unit, running away from the
                 arresting officer while handcuffed, kicking at objects or officers).
        (c)      Whether it is reasonably necessary to avoid damage to property (e.g., kicking at
                 windows of the patrol unit).

306.7.1 GUIDELINES FOR USE OF LEG RESTRAINTS
When applying leg restraints the following guidelines should be followed:
        (a)      If practicable, officers should notify a supervisor of the intent to apply the leg restraint
                 device. In all cases, a supervisor shall be notified as soon as practicable after the
                 application of the leg restraint device.



Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Handcuffing and Restraints - 83
Published with permission by Pleasanton Police Department

                                                                                                    PPD000450
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 339 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Handcuffing and Restraints


        (b)      Once applied, absent a medical or other emergency, restraints should remain in place
                 until the officer arrives at the jail or other facility or the person no longer reasonably
                 appears to pose a threat.
        (c)      Once secured, the person should be placed in a seated or upright position, secured
                 with a seat belt, and shall not be placed on his/her stomach for an extended period,
                 as this could reduce the person’s ability to breathe.
        (d)      The restrained person should be continually monitored by an officer while in the leg
                 restraint. The officer should ensure that the person does not roll onto and remain on
                 his/her stomach.
        (e)      The officer should look for signs of labored breathing and take appropriate steps to
                 relieve and minimize any obvious factors contributing to this condition.
        (f)      When transported by ambulance/paramedic unit, the restrained person should be
                 accompanied by an officer when requested by medical personnel. The transporting
                 officer should describe to medical personnel any unusual behaviors or other
                 circumstances the officer reasonably believes would be potential safety or medical
                 risks to the subject (e.g., prolonged struggle, extreme agitation, impaired respiration).

306.8 REQUIRED DOCUMENTATION
If an individual is restrained and released without an arrest, the officer shall document the details
of the detention and the need for handcuffs or other restraints in a CAD note or written report.
If an individual is arrested, the use of restraints other than handcuffs shall be documented in the
related report. The officer should include, as appropriate:
        (a)      The amount of time the suspect was restrained.
        (b)      How the suspect was transported and the position of the suspect.
        (c)      Observations of the suspect's behavior and any signs of physiological problems.
        (d)      Any known or suspected drug use or other medical problems.
        (e)      The type of restraint device used.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Handcuffing and Restraints - 84
Published with permission by Pleasanton Police Department

                                                                                                    PPD000451
         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 340 of 402
         Policy               Pleasanton Police Department
       308                                                  Pleasanton PD Policy Manual




Control Devices and Techniques
308.1 PURPOSE AND SCOPE
This policy provides guidelines for the use and maintenance of control devices that are described
in this policy.

308.2 POLICY
In order to control subjects who are violent or who demonstrate the intent to be violent, the
Pleasanton Police Department authorizes officers to use control devices in accordance with the
guidelines in this policy and the Use of Force Policy.

308.3 ISSUING, CARRYING AND USING CONTROL DEVICES
Control devices described in this policy may be carried and used by members of this department
only if the device has been issued by the Department or approved by the Chief of Police or the
authorized designee.
Only officers who have successfully completed department-approved training in the use of any
control device are authorized to carry and use the device.
Control devices may be used when a decision has been made to control, restrain or arrest a
subject who is violent or who demonstrates the intent to be violent, and the use of the device
appears reasonable under the circumstances. When reasonable, a verbal warning and opportunity
to comply should precede the use of these devices.
When using control devices, officers should carefully consider potential impact areas in order to
minimize injuries and unintentional targets.

308.4 RESPONSIBILITIES

308.4.1 WATCH COMMANDER RESPONSIBILITIES
The Watch Commander may authorize the use of a control device by selected personnel or
members of specialized units who have successfully completed the required training.

308.4.2 RANGEMASTER RESPONSIBILITIES
The Training Manager shall control the inventory and issuance of designated control devices and
shall ensure that all damaged, inoperative, outdated or expended control devices or munitions are
properly disposed of, repaired or replaced.
Every control device will be periodically inspected by the Rangemaster or a designated instructor
for a particular control device. The inspection shall be documented.

308.4.3 USER RESPONSIBILITIES
All normal maintenance, charging or cleaning shall remain the responsibility of personnel using
the various devices.


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                               Control Devices and Techniques - 85
Published with permission by Pleasanton Police Department

                                                                                                         PPD000452
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 341 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Control Devices and Techniques


Any damaged, inoperative, outdated or expended control devices or munitions, along with
documentation explaining the cause of the damage, shall be returned to the Training Manager
for disposition. Damage to City property forms shall also be prepared and forwarded through the
chain of command, when appropriate, explaining the cause of damage.

308.5 BATON GUIDELINES
The need to immediately control a suspect must be weighed against the risk of causing serious
injury. The head, neck, throat, spine, heart, kidneys and groin should not be intentionally targeted
except when the officer reasonably believes the suspect poses an imminent threat of serious
bodily injury or death to the officer or others.
When carrying a baton, uniformed personnel shall carry the baton in its authorized holder on the
equipment belt. Plainclothes and non-field personnel may carry the baton as authorized and in
accordance with the needs of their assignment or at the direction of their supervisor.

308.6 TEAR GAS GUIDELINES
Tear gas may be used for crowd control, crowd dispersal or against barricaded suspects based
on the circumstances. Only the Watch Commander, Incident Commander or Crisis Response Unit
Commander may authorize the delivery and use of tear gas, and only after evaluating all conditions
known at the time and determining that such force reasonably appears justified and necessary.
When practicable, fire personnel should be alerted or summoned to the scene prior to the
deployment of tear gas to control any fires and to assist in providing medical aid or gas evacuation
if needed.

308.7 OLEORESIN CAPSICUM (OC) GUIDELINES
As with other control devices, oleoresin capsicum (OC) spray and pepper projectiles may be
considered for use to bring under control an individual or groups of individuals who are engaging in,
or are about to engage in violent behavior. Pepper projectiles and OC spray should not, however,
be used against individuals or groups who merely fail to disperse or do not reasonably appear to
present a risk to the safety of officers or the public.

308.7.1 OC SPRAY
Uniformed personnel carrying OC spray shall carry the device in its holster on the equipment belt.
Plainclothes and non-field personnel may carry OC spray as authorized, in accordance with the
needs of their assignment or at the direction of their supervisor.

308.7.2 PEPPER PROJECTILE SYSTEMS
Pepper projectiles are plastic spheres that are filled with a derivative of OC powder. Because
the compressed gas launcher delivers the projectiles with enough force to burst the projectiles
on impact and release the OC powder, the potential exists for the projectiles to inflict injury if
they strike the head, neck, spine or groin. Therefore, personnel deploying a pepper projectile
system should not intentionally target those areas, except when the officer reasonably believes
the suspect poses an imminent threat of serious bodily injury or death to the officer or others.

Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Control Devices and Techniques - 86
Published with permission by Pleasanton Police Department

                                                                                                        PPD000453
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 342 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Control Devices and Techniques


The use of a pepper projectile system is subject to the following requirements:
        (a)      Pepper projectile systems may only be deployed by an officer or supervisor trained
                 in the use of the system. Officers encountering a situation that warrants the use of a
                 pepper projectile system shall notify a supervisor as soon as practicable. If a pepper
                 projectile system is deployed, the supervisor shall ensure that all notifications and
                 reports are completed as required by the Use of Force Policy.
        (b)      Each deployment of a pepper projectile system shall be documented. This includes
                 situations where the launcher was directed toward the suspect, whether or not the
                 launcher was used. Accidental discharges shall be promptly reported to a supervisor
                 and documented on the appropriate report form. Only non-incident deployments, such
                 as training and product demonstrations, are exempt from the reporting requirement.

308.7.3 TREATMENT FOR OC SPRAY EXPOSURE
Persons who have been sprayed with or otherwise affected by the use of OC should be promptly
provided with clean water to cleanse the affected areas. Those persons who complain of further
severe effects shall be examined by appropriate medical personnel.

308.8 POST-APPLICATION NOTICE
Whenever tear gas or OC has been introduced into a residence, building interior, vehicle or
other enclosed area, officers should provide the owners or available occupants with notice of
the possible presence of residue that could result in irritation or injury if the area is not properly
cleaned. Such notice should include advisement that clean up will be at the owner's expense.
Information regarding the method of notice and the individuals notified should be included in
related reports.

308.8.1 DEPLOYMENT CONSIDERATIONS
Before discharging projectiles, the officer should consider such factors as:
        (a)      Distance and angle to target.
        (b)      Type of munitions employed.
        (c)      Type and thickness of subject's clothing.
        (d)      The subject's proximity to others.
        (e)      The location of the subject.
        (f)      Whether the subject's actions dictate the need for an immediate response and the use
                 of control devices appears appropriate.
        (g)      Training and skill of Officer(s) intending to deploy projectiles.
A verbal warning of the intended use of the device should precede its application, unless it would
otherwise endanger the safety of officers or when it is not practicable due to the circumstances.



Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Control Devices and Techniques - 87
Published with permission by Pleasanton Police Department

                                                                                                        PPD000454
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 343 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Control Devices and Techniques


The purpose of the warning is to give the individual a reasonable opportunity to voluntarily comply
and to warn other officers and individuals that the device is being deployed.
Officers should keep in mind the manufacturer's recommendations and their training regarding
deployment distances and target areas. However, officers are not restricted solely to use
according to manufacturer recommendations. Each situation must be evaluated on the totality of
circumstances at the time of deployment.
The need to immediately incapacitate the subject must be weighed against the risk of causing
serious injury or death. The head and neck should not be intentionally targeted, except when the
officer reasonably believes the suspect poses an imminent threat of serious bodily injury or death
to the officer or others.

308.8.2 SAFETY PROCEDURES
Shotguns designated for the use of kinetic energy projectiles will be specially marked as such by
being painted yellow.
Officers carrying these shotguns will inspect the shotgun at the beginning of each shift to ensure
that it is in proper working order and loaded only with approved projectiles.

308.9 KINETIC ENERGY PROJECTILE GUIDELINES
The Training Officer shall ensure that all personnel who are authorized to carry a control device
have been properly trained and certified to carry the specific control device and are retrained or
recertified as necessary.
        (a)      Proficiency training shall be monitored and documented by a certified, control-device
                 weapons or tactics instructor.
        (b)      All training and proficiency for control devices will be documented in the officer's
                 training file.
        (c)      Officers who fail to demonstrate proficiency with the control device or knowledge of
                 this agency's Use of Force Policy will be provided remedial training. If an officer cannot
                 demonstrate proficiency with a control device or knowledge of this agency's Use of
                 Force Policy after remedial training, the officer will be restricted from carrying the
                 control device and may be subject to discipline.

308.9.1 DEPLOYMENT AND USE
Only department-approved kinetic energy munitions shall be carried and deployed. Approved
munitions may be used to compel an individual to cease his/her actions when such munitions
present a reasonable option.
Officers are not required or compelled to use approved munitions in lieu of other reasonable tactics
if the involved officer determines that deployment of these munitions cannot be done safely. The
safety of hostages, innocent persons and officers takes priority over the safety of subjects engaged
in criminal or suicidal behavior.


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Control Devices and Techniques - 88
Published with permission by Pleasanton Police Department

                                                                                                        PPD000455
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 344 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Control Devices and Techniques


Circumstances appropriate for deployment include, but are not limited to, situations in which:
        (a)      The suspect is armed with a weapon and the tactical circumstances allow for the safe
                 application of approved munitions.
        (b)      The suspect has made credible threats to harm him/herself or others.
        (c)      The suspect is engaged in riotous behavior or is throwing rocks, bottles or other
                 dangerous projectiles at people and/or officers.
        (d)      There is probable cause to believe that the suspect has already committed a crime of
                 violence and is refusing to comply with lawful orders.

308.9.2 DEPLOYMENT CONSIDERATIONS
Before discharging projectiles, the officer should consider such factors as:
        (a)      Distance and angle to target.
        (b)      Type of munitions employed.
        (c)      Type and thickness of subject’s clothing.
        (d)      The subject’s proximity to others.
        (e)      The location of the subject.
        (f)      Whether the subject’s actions dictate the need for an immediate response and the use
                 of control devices appears appropriate.
        (g)      Training and skill of the officer(s) intending to deploy the projectile(s).
A verbal warning of the intended use of the device should precede its application, unless it would
otherwise endanger the safety of officers or when it is not practicable due to the circumstances.
The purpose of the warning is to give the individual a reasonable opportunity to voluntarily comply
and to warn other officers and individuals that the device is being deployed.
Officers should keep in mind the manufacturer’s recommendations and their training regarding
effective distances and target areas. However, officers are not restricted solely to use according to
manufacturer recommendations. Each situation must be evaluated on the totality of circumstances
at the time of deployment.
The need to immediately incapacitate the subject must be weighed against the risk of causing
serious injury or death. The head and neck should not be intentionally targeted, except when the
officer reasonably believes the suspect poses an imminent threat of serious bodily injury or death
to the officer or others.

308.9.3 SAFETY PROCEDURES
Shotguns specifically designated for use with kinetic energy projectiles will be specially marked
in a manner that makes them readily identifiable as such.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Control Devices and Techniques - 89
Published with permission by Pleasanton Police Department

                                                                                                        PPD000456
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 345 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Control Devices and Techniques


Officers will inspect the shotgun and projectiles at the beginning of each shift to ensure that the
shotgun is in proper working order and the projectiles are of the approved type and appear to be
free from defects.
When it is not deployed, the shotgun will be unloaded and properly and securely stored in the
vehicle. When deploying the kinetic energy projectile shotgun, the officer shall visually inspect
the kinetic energy projectiles to ensure that conventional ammunition is not being loaded into the
shotgun.
Absent compelling circumstances, officers who must transition from conventional ammunition to
kinetic energy projectiles will employ the two-person rule for loading. The two-person rule is a
safety measure in which a second officer watches the unloading and loading process to ensure
that the weapon is completely emptied of conventional ammunition.

308.10 TRAINING FOR CONTROL DEVICES
The Training Officer shall ensure that all personnel who are authorized to carry a control device
have been properly trained and certified to carry the specific control device and are retrained or
recertified as necessary.
        (a)      Proficiency training shall be monitored and documented by a certified, control-device
                 weapons or tactics instructor.
        (b)      All training and proficiency for control devices will be documented in the officer's
                 training file.
        (c)      Officers who fail to demonstrate proficiency with the control device or knowledge of
                 this agency's Use of Force Policy will be provided remedial training. If an officer cannot
                 demonstrate proficiency with a control device or knowledge of this agency's Use of
                 Force Policy after remedial training, the officer will be restricted from carrying the
                 control device and may be subject to discipline.

308.11 REPORTING USE OF CONTROL DEVICES AND TECHNIQUES
Any application of a control device or technique listed in this policy shall be documented in the
related incident report and reported pursuant to the Use of Force Policy.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Control Devices and Techniques - 90
Published with permission by Pleasanton Police Department

                                                                                                        PPD000457
         Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 346 of 402
         Policy               Pleasanton Police Department
       309                                                  Pleasanton PD Policy Manual




Conducted Energy Device
309.1 PURPOSE AND SCOPE
This policy provides guidelines for the issuance and use of CEDs.

309.2 POLICY
The Conducted Energy Device is intended to control a violent or potentially violent individual, while
minimizing the risk of serious injury. The appropriate use of such a device should result in fewer
serious injuries to officers and suspects.

309.3 ISSUANCE AND CARRYING CONDUCTED ENERGY DEVICES
Only members who have successfully completed department-approved training may be issued
and carry the CED.
CEDs are issued for use during a member’s current assignment. Those leaving a particular
assignment may be required to return the device to the department’s inventory.
Officers shall only use the CED and cartridges that have been issued by the Department.
Uniformed officers who have been issued the CED shall wear the device in an approved holster
on their person.
Officers shall only use the TASER and cartridges that have been issued by the Department.
The TASER shall be carried as part of a uniformed officer's equipment in an approved holster.
In situations where a holster is impractical officers must seek supervisory approval to carry the
TASER in such a manner that it is readily accessible at all times.
Members carrying the CED should perform a spark test on the unit prior to every shift.
When carried while in uniform officers shall carry the CED in a weak-side holster on the side
opposite the duty weapon.
        (a)      All CEDs shall be clearly and distinctly marked to differentiate them from the duty
                 weapon and any other device.
        (b)      Whenever practicable, officers should carry two or more cartridges on their person
                 when carrying the CED.
        (c)      Officers shall be responsible for ensuring that their issued CED is properly maintained
                 and in good working order.
        (d)      Officers should not hold both a firearm and the CED at the same time.

309.4 VERBAL AND VISUAL WARNINGS
A verbal warning of the intended use of the CED should precede its application, unless it would
otherwise endanger the safety of officers or when it is not practicable due to the circumstances.
The purpose of the warning is to:


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                                   Conducted Energy Device - 91
Published with permission by Pleasanton Police Department

                                                                                                       PPD000458
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 347 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Conducted Energy Device


        (a)      Provide the individual with a reasonable opportunity to voluntarily comply.
        (b)      Provide other officers and individuals with a warning that the CED may be deployed.
If, after a verbal warning, an individual is unwilling to voluntarily comply with an officer’s lawful
orders and it appears both reasonable and feasible under the circumstances, the officer may, but
is not required to, display the electrical arc (provided that a cartridge has not been loaded into the
device), or the laser in a further attempt to gain compliance prior to the application of the CED. The
aiming laser should never be intentionally directed into the eyes of another as it may permanently
impair his/her vision.
The fact that a verbal or other warning was given or the reasons it was not given shall be
documented by the officer deploying the CED in the related report.

309.5 USE OF THE CONDUCTED ENERGY DEVICE
The CED has limitations and restrictions requiring consideration before its use. The CED should
only be used when its operator can safely approach the subject within the operational range of the
device. Although the CED is generally effective in controlling most individuals, officers should be
aware that the device may not achieve the intended results and be prepared with other options.

309.5.1 APPLICATION OF THE CONDUCTED ENERGY DEVICE
The CED may be used in any of the following circumstances, when the circumstances perceived
by the officer at the time indicate that such application is reasonably necessary to control a person:
        (a)      The subject is violent or is physically resisting.
        (b)      The subject has demonstrated, by words or action, an intention to be violent or to
                 physically resist, and reasonably appears to present the potential to harm officers,
                 him/herself or others.


Mere flight from a pursuing officer, without other known circumstances or factors, is not good
cause for the use of the CED to apprehend an individual.

309.5.2 SPECIAL DEPLOYMENT CONSIDERATIONS
The use of the CED on certain individuals should generally be avoided unless the totality of
the circumstances indicates that other available options reasonably appear ineffective or would
present a greater danger to the officer, the subject or others, and the officer reasonably believes
that the need to control the individual outweighs the risk of using the device. This includes:
        (a)      Individuals who are known to be pregnant.
        (b)      Elderly individuals or obvious juveniles.
        (c)      Individuals with obviously low body mass.
        (d)      Individuals who are handcuffed or otherwise restrained.


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Conducted Energy Device - 92
Published with permission by Pleasanton Police Department

                                                                                                  PPD000459
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 348 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Conducted Energy Device


        (e)      Individuals who have been recently sprayed with a flammable chemical agent or
                 who are otherwise in close proximity to any known combustible vapor or flammable
                 material, including alcohol-based oleoresin capsicum (OC) spray.
        (f)      Individuals whose position or activity may result in collateral injury (e.g., falls from
                 height, operating vehicles).
Because the application of the CED in the drive-stun mode (i.e., direct contact without probes)
relies primarily on pain compliance, the use of the drive-stun mode generally should be limited
to supplementing the probe-mode to complete the circuit, or as a distraction technique to gain
separation between officers and the subject, thereby giving officers time and distance to consider
other force options or actions.
The CED shall not be used to psychologically torment, elicit statements or to punish any individual.

309.5.3 TARGETING CONSIDERATIONS
Reasonable efforts should be made to target lower center mass and avoid the head, neck, chest
and groin. If the dynamics of a situation or officer safety do not permit the officer to limit the
application of the CED probes to a precise target area, officers should monitor the condition of the
subject if one or more probes strikes the head, neck, chest or groin until the subject is examined
by paramedics or other medical personnel.

309.5.4 MULTIPLE APPLICATIONS OF THE CONDUCTED ENERGY DEVICE
Officers should apply the CED for only one standard cycle and then evaluate the situation before
applying any subsequent cycles. Multiple applications of the CED against a single individual
are generally not recommended and should be avoided unless the officer reasonably believes
that the need to control the individual outweighs the potentially increased risk posed by multiple
applications.
If the first application of the CED appears to be ineffective in gaining control of an individual, the
officer should consider certain factors before additional applications of the CED, including:
        (a)      Whether the probes are making proper contact.
        (b)      Whether the individual has the ability and has been given a reasonable opportunity
                 to comply.
        (c)      Whether verbal commands, other options or tactics may be more effective.


Officers should generally not intentionally apply more than one CED at a time against a single
subject.

309.5.5 ACTIONS FOLLOWING DEPLOYMENTS
Officers shall notify a supervisor of all CED discharges. Confetti tags should be collected and
the expended cartridge, along with both probes and wire, should be submitted into evidence.



Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Conducted Energy Device - 93
Published with permission by Pleasanton Police Department

                                                                                                  PPD000460
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 349 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Conducted Energy Device


The cartridge serial number should be noted and documented on the evidence paperwork. The
evidence packaging should be marked "Biohazard" if the probes penetrated the subject’s skin.

309.5.6 DANGEROUS ANIMALS
The CED may be deployed against an animal as part of a plan to deal with a potentially dangerous
animal, such as a dog, if the animal reasonably appears to pose an imminent threat to human
safety and alternative methods are not reasonably available or would likely be ineffective.

309.5.7 OFF-DUTY CONSIDERATIONS
Officers are not authorized to carry department CEDs while off-duty.
Officers shall ensure that CEDs are secured while in their homes, vehicles or any other area under
their control, in a manner that will keep the device inaccessible to others.

309.6 DOCUMENTATION
Officers shall document all CED discharges in the related arrest/crime report and the CED report
form. Notification shall also be made to a supervisor in compliance with the Use of Force Policy.
Unintentional discharges, pointing the device at a person, laser activation and arcing the device
will also be documented on the report form.

309.6.1 CONDUCTED ENERGY DEVICE USE FORM
Items that shall be included in the CED report form are:
        (a)      The type and brand of CED and cartridge and cartridge serial number.
        (b)      Date, time and location of the incident.
        (c)      Whether any display, laser or arc deterred a subject and gained compliance.
        (d)      The number of CED activations, the duration of each cycle, the duration between
                 activations, and (as best as can be determined) the duration that the subject received
                 applications.
        (e)      The range at which the CED was used.
        (f)      The type of mode used (probe or drive-stun).
        (g)      Location of any probe impact.
        (h)      Location of contact in drive-stun mode.
        (i)      Description of where missed probes went.
        (j)      Whether medical care was provided to the subject.
        (k)      Whether the subject sustained any injuries.
        (l)      Whether any officers sustained any injuries.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Conducted Energy Device - 94
Published with permission by Pleasanton Police Department

                                                                                                  PPD000461
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 350 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Conducted Energy Device


The Training Officer should periodically analyze the report forms to identify trends, including
deterrence and effectiveness. The Training Officer should also conduct audits of data downloads
and reconcile CED report forms with recorded activations. CED information and statistics, with
identifying information removed, should periodically be made available to the public.

309.6.2 REPORTS
The officer should include the following in the arrest/crime report:
        (a)      Identification of all personnel firing CEDs
        (b)      Identification of all witnesses
        (c)      Medical care provided to the subject
        (d)      Observations of the subject’s physical and physiological actions
        (e)      Any known or suspected drug use, intoxication or other medical problems

309.7 MEDICAL TREATMENT
Consistent with local medical personnel protocols and absent extenuating circumstances, only
appropriate medical personnel should remove CED probes from a person’s body. Used CED
probes shall be treated as a sharps biohazard, similar to a used hypodermic needle, and handled
appropriately. Universal precautions should be taken.
All persons who have been struck by CED probes or who have been subjected to the electric
discharge of the device shall be medically assessed prior to booking. Additionally, any such
individual who falls under any of the following categories should, as soon as practicable, be
examined by paramedics or other qualified medical personnel:
        (a)      The person is suspected of being under the influence of controlled substances and/
                 or alcohol.
        (b)      The person may be pregnant.
        (c)      The person reasonably appears to be in need of medical attention.
        (d)      The CED probes are lodged in a sensitive area (e.g., groin, female breast, head, face,
                 neck).
        (e)      The person requests medical treatment.
Any individual exhibiting signs of distress or who is exposed to multiple or prolonged applications
(i.e., more than 15 seconds) shall be transported to a medical facility for examination or medically
evaluated prior to booking. If any individual refuses medical attention, such a refusal should be
witnessed by another officer and/or medical personnel and shall be fully documented in related
reports. If an audio recording is made of the contact or an interview with the individual, any refusal
should be included, if possible.
The transporting officer shall inform any person providing medical care or receiving custody that
the individual has been subjected to the application of the CED.

Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Conducted Energy Device - 95
Published with permission by Pleasanton Police Department

                                                                                                  PPD000462
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 351 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Conducted Energy Device


309.8 SUPERVISOR RESPONSIBILITIES
When possible, supervisors should respond to calls when they reasonably believe there is a
likelihood the CED may be used. A supervisor should respond to all incidents where the CED
was activated.
A supervisor shall review each incident where a person has been exposed to an activation of the
CED. The device’s onboard memory should be downloaded through the data port by Personnel
and Training or a supervisor and saved with the related arrest/crime report. Photographs of probe
sites should be taken and witnesses interviewed.

309.9 TRAINING
Personnel who are authorized to carry the CED shall be permitted to do so only after successfully
completing the initial department-approved training. Any personnel who have not carried the CED
as a part of their assignment for a period of six months or more shall be recertified by a department-
approved CED instructor prior to again carrying or using the device.
Proficiency training for personnel who have been issued CEDs should occur every year. A
reassessment of an officer’s knowledge and/or practical skill may be required at any time if deemed
appropriate by the Training Officer. All training and proficiency for CEDs will be documented in
the officer’s training file.
Command staff, supervisors and investigators should receive CED training as appropriate for the
investigations they conduct and review.
Officers who do not carry CEDs should receive training that is sufficient to familiarize them with
the device and with working with officers who use the device.
The Training Officer is responsible for ensuring that all members who carry CEDs have received
initial and annual proficiency training. Periodic audits should be used for verification.
Application of CEDs during training could result in injury to personnel and should not be mandatory
for certification.
The Training Officer should ensure that all training includes:
        (a)      A review of this policy.
        (b)      A review of the Use of Force Policy.
        (c)      Performing weak-hand draws or cross-draws to reduce the possibility of
                 unintentionally drawing and firing a firearm.
        (d)      Target area considerations, to include techniques or options to reduce the
                 unintentional application of probes near the head, neck, chest and groin.
        (e)      Handcuffing a subject during the application of the CED and transitioning to other force
                 options.
        (f)      De-escalation techniques.


Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Conducted Energy Device - 96
Published with permission by Pleasanton Police Department

                                                                                                  PPD000463
          Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 352 of 402
                                          Pleasanton Police Department
                                                       Pleasanton PD Policy Manual


Conducted Energy Device


        (g)      Restraint techniques that do not impair respiration following the application of the CED.

309.10 DATAPORT TRACKING
The Personnel and Training Unit will be responsible for dataport tracking of all assigned Tasers
and shall be responsible for:
        (a)      Performing random audit downloads of department issued TASERS. The audit will
                 also consist of the functioning of the device as well as testing and checking for abuse
                 of the TASER.
        (b)      When informed of a TASER discharge.
                 1.       Download the discharge memory of the involved TASER for record keeping
                          which will serve as a supplemental report.
                 2.       If there is a significant difference between the download data and the reported
                          time the device was applied, the department designee shall advise the officer's
                          watch commander of any discrepancies.
        (c)      Maintaining a log of all TASER discharges on a yearly basis.




Copyright Lexipol, LLC 2018/01/29, All Rights Reserved.                              Conducted Energy Device - 97
Published with permission by Pleasanton Police Department

                                                                                                  PPD000464
Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 353 of 402




             EXHIBIT R
                   Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 354 of 402

                                                Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                           Page 34 of 462 pages

    Person:                      Bennett, Steven #A60-T57
      Personal
         Agency:                 Pleasanton Police Department
         ID #:                   A60-T57
      Employment
         Property                Value                                                  From                    Through
         Active Status:          Active                                                 06/04/2007          /   /
         Duty Status:            Full Duty                                              06/04/2007          /   /
         Time Status:            Full Time                                              06/04/2007          /   /
         Rank:                   Police Officer                                         06/04/2007          /   /
         Work Unit:              Patrol Bureau                                          06/04/2007          /   /
         Station:                Headquarters Station                                   06/04/2007          /   /
         Division:               Operations                                             06/04/2007          /   /
Scheduled Training In:    2020
      TMS #         Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -6784       02/06/2020   First Aid Cpr AED Instructor         *** None ***               P             08:00
      - -6771       01/27/2020   Building Searches/High Risk          *** None ***               P             04:00
                                 Stops/ARV
   - -6771         01/27/2020    Pursuit Driving Update               *** None ***                   P              02:00
   - -6771         01/27/2020    Human Trafficking                    *** None ***                   P              02:00
Totals For Training Completed in: 2020          Completed 4 of 4 Modules                                          16:00
*

Scheduled Training In:    2019
      TMS #         Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -6752       12/31/2019     AB 392 Use of Force Update           *** None ***             P             02:00
      - -6726       10/28/2019     Range Training and Department        *** None ***             P             08:00
                                   Qualifications
      - -6726       10/28/2019     Gracie Survival Tactics              *** None ***                 P              02:00
      - -6705       09/09/2019     Crisis Intervention Training (CIT)   *** None ***                 P              10:00
                                   Update
      - -6678       07/22/2019     Reality Based De-escalation          *** None ***                 P              06:00
                                   Training
      - -6679       07/22/2019     Pursuit Driving Update               *** None ***                 P              02:00
      - -6678       07/22/2019     CIU Update & Incident Debrief        *** None ***                 P              04:00
      - -6665       06/13/2019     Less Lethal Training: Shotgun,       *** None ***                 P              04:00
                                   Taser and FN303
      - -6665       06/13/2019     Range Training and Department        *** None ***                 P              06:00
                                   Qualifications
      - -6652       05/14/2019     Less Lethal Training: Shotgun,       *** None ***                 P              04:00
                                   Taser and FN303
      - -6652       05/13/2019     Range Training and Department        *** None ***                 P              06:00
                                   Qualifications




                                                                                               PPD000911
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 355 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                          Page 35 of 462 pages

    Person:                     Bennett, Steven #A60-T57                                                   (Continued)

Scheduled Training In:   2019                                                                              (Continued)
      TMS #        Ended          Subject                               Certification      Compl. Grade Score Tng. Time
      - -6598      04/26/2019     Auto-Pedestrian Traffic Collision     CA-POST                    P             40:00
                                  Investigation                         1122-33631-18002

      - -6625      04/11/2019     Arrest and Control Training           *** None ***               P              08:00
      - -6625      04/11/2019     Peer Support                          *** None ***               P              02:00
      - -6597      03/29/2019     Traffic Collision Investigation       CA-POST                    P              80:00
                                  Advanced                              1122-33610-18002

      - -6623      03/08/2019     FN 303 Operator                  *** None ***                    P              02:00
      - -6609      02/28/2019     First Aid/CPR/BBP/ATD            CA-POST                         P              06:00
                                                                   - -18
   - -6609         02/28/2019    Temporary Holding Facility        CA-POST                         P              04:00
                                                                   - -18
Totals For Training Completed in: 2019        Completed 18 of 18 Modules                                      196:00
*

Scheduled Training In:   2018
      TMS #        Ended          Subject                               Certification      Compl. Grade Score Tng. Time
      - -6570      12/19/2018     Pursuit Driving Update                CA-POST                    P             02:00
                                                                        - -18
      - -6553      12/06/2018     Range Training and Department         CA-POST                    P              10:00
                                  Qualifications                        - -18

      - -6567      10/26/2018     Motorcycle Training Instructor        CA-POST                    P              80:00
                                                                        1010-21540-18001
      - -6476      09/27/2018     Blue Courage                          *** None ***               P              10:00
      - -6477      09/05/2018     Defensive Tactics/Impact Weapons      *** None ***               P              05:00
      - -6415      08/30/2018     Tactical Rifle for First Responders   CA-POST                    P              24:00
                                                                        1010-32175-18001
      - -6455      08/13/2018    Driver Training-Simulator              *** None ***               P              04:00
      - -6434      08/02/2018    Active Threat                          *** None ***               P              10:00
      - -6410      06/07/2018    Range Training and Department          *** None ***               P              10:00
                                 Qualifications
   - -6374         04/12/2018    Crowd Control                       *** None ***                  P              05:00
   - -6374         04/12/2018    Human Trafficking                   *** None ***                  P              02:00
   - -6374         04/12/2018    Terrorism Liaison Officer           *** None ***                  P              02:00
   - -6346         02/23/2018    First Aid/CPR/BBP/ATD               *** None ***                  P              05:00
   - -6346         02/22/2018    Temporary Holding Facility          *** None ***                  P              05:00
   - -6328         01/22/2018    First Aid/CPR/BBP/ATD               *** None ***                  P              06:00
   - -6328         01/22/2018    Temporary Holding Facility          *** None ***                  P              04:00
Totals For Training Completed in: 2018          Completed 16 of 16 Modules                                    184:00




                                                                                                PPD000912
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 356 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                        Page 36 of 462 pages

    Person:                     Bennett, Steven #A60-T57                                                 (Continued)

Scheduled Training In:   2017
      TMS #        Ended          Subject                             Certification      Compl. Grade Score Tng. Time
      - -6305      12/14/2017     Range Qualifications                *** None ***               P             03:00
      - -6305      12/14/2017     Taser, Less Lethal and WRAP         *** None ***               P             03:00
      - -6305      12/14/2017     Defensive Tactics/Impact Weapons    *** None ***               P             04:00
      - -6273      10/19/2017     Active Shooter Update               *** None ***               P             05:00
      - -6273      10/19/2017     CIT Update                          *** None ***               P             05:00
      - -6210      07/24/2017     Human Trafficking                   *** None ***               P             03:00
      - -6210      07/24/2017     Traffic Enforcement Advanced        *** None ***               P             02:00
                                  Officer Training
      -   -6210    07/24/2017     CIU Advanced Officer Training       *** None ***               P              05:00
      -   -6204    06/26/2017     Firearms Transition Qualification   *** None ***               P              04:00
      -   -6203    06/22/2017     Monthly Departmental Training       *** None ***               P              10:00
      -   -6150    05/12/2017     Dual Purpose Motorcycle             CA-POST                    P              80:00
                                                                      1010-32511-16002
      - -6165      04/27/2017     Principled Policing                 *** None ***               P              10:00
      - -6146      03/30/2017     Radar-Laser Operator (Lidar)        CA-POST                    P              08:00
                                                                      1010-23320-16001
      - -6154      03/24/2017     Traffic Collision Investigation     CA-POST                    P              40:00
                                  Intermediate                        2970-33630-16002

      - -6143      03/01/2017     Explorer Program Advisor            *** None ***               P              08:00
      - -6129      02/23/2017     First Aid/CPR Refresher             CA-POST                    P              06:00
                                                                      6000-21771-16002
      - -6129      02/23/2017     Court and Temporary Holding         CA-POST                    P              04:00
                                  Facility                            6000-30780-16002

      - -6124      02/07/2017     First Aid Instructor Transition CA-POST                        P              08:00
                                                                  1179-21799-16011
   - -6103         01/13/2017    Commercial Enforcement           CA-POST                        P              40:00
                                                                  1270-30800-16002
Totals For Training Completed in: 2017       Completed 19 of 19 Modules                                     248:00
*

Scheduled Training In:   2016
      TMS #        Ended          Subject                             Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016     Preventing Workplace Harassment     *** None ***               P             02:00
      - -6033      12/05/2016     Evoc Basic Skills Update            CA-POST                    P             08:00
                                                                      1010-21155-16049
      - -6088      11/17/2016     Monthly Departmental Training       *** None ***               P              10:00
      - -6054      09/29/2016     Crowd Control                       *** None ***               P              04:00
      - -6054      09/29/2016     YCSU Presentation                   *** None ***               P              01:00




                                                                                              PPD000913
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 357 of 402

                                             Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                       Page 37 of 462 pages

    Person:                     Bennett, Steven #A60-T57                                                (Continued)

Scheduled Training In:   2016                                                                           (Continued)
      TMS #        Ended          Subject                            Certification      Compl. Grade Score Tng. Time
      - -6054      09/29/2016     Monthly Departmental Training      *** None ***               P             05:00
      - -5988      06/30/2016     POST Pursuit Driving Update        CA-POST                    P             02:00
                                                                     6000-29000-15001
   - -5893         01/25/2016    Trauma Training                     *** None ***               P              04:00
   - -5893         01/25/2016    First Aid/ BBP                      CA-POST                    P              04:00
                                                                     6000-21771-15001
   - -5893         01/25/2016    PPD Animal Services                 *** None ***               P              02:00
Totals For Training Completed in: 2016          Completed 10 of 10 Modules                                  42:00
*

Scheduled Training In:   2015
      TMS #        Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -5868      12/03/2015     Department Firearms Qualifications   *** None ***             P             02:00
      - -5868      12/03/2015     Electronic Weapons Update (Taser)    CA-POST                  P             04:00
                                                                       6000-23093-15
      - -5868      12/03/2015     Arrest & Control PSP                 CA-POST                  P              04:00
                                                                       6000-29503-15
      - -6158      09/01/2015     CLETS Access (Test)                  *** None ***             P              01:00
      - -5838      09/01/2015     Response to Criminal Mass            *** None ***             P              10:00
                                  Casualty Incidents
      -   -5826    08/14/2015     First Aid Cpr AED Instructor       *** None ***               P              08:00
      -   -5813    08/13/2015     Stinger Spike Strips               *** None ***               P              03:00
      -   -5813    08/13/2015     Peer Support                       *** None ***               P              02:00
      -   -5813    08/13/2015     POST Pursuit Driving Update        *** None ***               P              01:00
      -   -5813    08/13/2015     Traffic Unit                       *** None ***               P              02:00
      -   -5813    08/13/2015     Branding                           *** None ***               P              02:00
      -   -5784    06/18/2015     Firearms (Psp)                     CA-POST                    P              10:30
                                                                     6000-29501-14005
   - -5794         06/17/2015    Law Enforcement Tactical Lifesaver *** None ***                P              08:00
   - -5773         05/07/2015    Assertive Supervision               CA-POST                    P              24:00
                                                                     9750-12100-14020
   - -5755         04/23/2015    CIU Advanced Officer Training       *** None ***               P              06:30
   - -5755         04/23/2015    Patrol Canine Training              *** None ***               P              03:00
   - -5696         02/26/2015    Human Trafficking                   *** None ***               P              02:00
   - -5696         02/26/2015    CPR/AED/BBP                         CA-POST                    P              04:00
                                                                     6000-21771-14
   - -5696         02/26/2015    Jail Operations                     CA-POST                    P              04:00
                                                                     6000-30780-14
Totals For Training Completed in: 2015          Completed 19 of 19 Modules                                 101:00




                                                                                             PPD000914
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 358 of 402

                                               Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                         Page 38 of 462 pages

    Person:                     Bennett, Steven #A60-T57                                                  (Continued)

Scheduled Training In:   2014
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5636      10/23/2014     Firearm (PSP)                        CA-POST                    P             05:00
                                                                       6000-29501-14001
      -   -5644    10/23/2014     Department Firearms Qualifications   *** None ***               P              02:00
      -   -5644    10/23/2014     Taser Update & Qual                  *** None ***               P              01:30
      -   -5644    10/23/2014     Defensive Tactics                    *** None ***               P              01:30
      -   -5627    10/16/2014     POST Driver Training Update -        *** None ***               P              04:00
                                  Simulator
      - -5598      08/29/2014     Chasing Cell Phones                  *** None ***               P              06:00
      - -5598      08/28/2014     Slow Speed Driving                   *** None ***               P              04:00
      - -5550      06/26/2014     Active Shooter / Fire Rescue Task    *** None ***               P              10:00
                                  Force Training
      - -5534      05/26/2014     FIrearms Qualifications              *** None ***               P              10:00
                                  (rifle/pistol/less lethal)
      - -5489      04/11/2014     Interview and Interrogation        CA-POST                      P              40:00
                                                                     9590-31445-13012
   - -5466         02/20/2014    OIS Peer Support                    *** None ***                 P              02:00
   - -5466         02/20/2014    OIS Investigations                  *** None ***                 P              03:00
   - -5466         02/20/2014    Officer Involved Shootings          *** None ***                 P              04:30
   - -5466         02/20/2014    Mothers with a Purpose              *** None ***                 P              00:30
Totals For Training Completed in: 2014          Completed 14 of 14 Modules                                    94:00
*

Scheduled Training In:   2013
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5392      09/26/2013     Crisis Intervention Training (CIT)   CA-POST                    P             38:00
                                                                       2010-20801-13002
   - -5359         06/28/2013    Active Shooter Update                 CA-POST                    P              10:00
                                                                       - -12
   - -5359         06/27/2013    Arrest and Control (Psp)              CA-POST                    P              04:00
                                                                       6000-29503-12004
   - -5359         06/27/2013    District Attorney Update              CA-POST                    P              02:00
                                                                       - -12
   - -5359         06/27/2013    Taser Update                          CA-POST                    P              04:00
                                                                       6000-23093-12003
   - -5359         06/26/2013    First Aid CPR AED Update              CA-POST                    P              05:00
                                                                       6000-21771-12004
   - -5359         06/26/2013    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-12004
Totals For Training Completed in: 2013           Completed 7 of 7 Modules                                     67:00




                                                                                               PPD000915
                    Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 359 of 402

                                                Pleasanton Police Department

                                            Individual Training Activity

05/27/2020                                                                                           Page 39 of 462 pages

    Person:                       Bennett, Steven #A60-T57                                                  (Continued)

Scheduled Training In:     2012
      TMS #          Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5118        06/15/2012     Evoc Basic Skills Update             CA-POST                    P             08:00
                                                                         1010-21155-11063
      - -5118        06/14/2012     Firearms (Psp)                       CA-POST                    P              04:00
                                                                         6000-29501-11002
      - -5118        06/14/2012     Calico Center Training               CA-POST                    P              02:00
                                                                         - -11
      - -5118        06/14/2012     Racial Profiling Update              CA-POST                    P              02:00
                                                                         6000-29000-11176
      - -5118        06/13/2012     First Aid CPR AED Update             CA-POST                    P              04:00
                                                                         6000-21771-11003
      - -5118        06/13/2012     Consolidated Records Information     CA-POST                    P              02:00
                                    Management System                    - -11

      - -5118        06/13/2012     Court & Temporary Holding Facility CA-POST                      P              04:00
                                                                       6000-30780-11003
   - -5107         03/07/2012    Firearms Investigation                *** None ***                 P              09:00
   - -5093         03/01/2012    Traffic Collision Investigation Basic CA-POST                      P              40:00
                                                                       5590-33590-11005
Totals For Training Completed in: 2012           Completed 9 of 9 Modules                                       75:00
*

Scheduled Training In:     2011
      TMS #          Ended          Subject                           Certification         Compl. Grade Score Tng. Time
      - -4986        07/05/2011     Clets Less Than Full Access (Test)*** None ***                  P             01:00
      - -4936        06/16/2011     Electronic Weapons Update (Taser) CA-POST                       P             04:00
                                                                      6000-23093-10003
   - -4936         06/16/2011    Arrest and Control (Psp)             CA-POST                       P              04:00
                                                                      6000-29503-10003
   - -4936         06/16/2011    LPFD Incident Command                CA-POST                       P              02:00
                                                                      - -10
   - -4936         06/15/2011    Pursuit Driving Update               CA-POST                       P              02:00
                                                                      6000-29000-1000
   - -4936         06/15/2011    First Aid                            CA-POST                       P              04:00
                                                                      6000-21771-10003
   - -4936         06/15/2011    Court & Temporary Holding Facility   CA-POST                       P              04:00
                                                                      6000-30780-10003
Totals For Training Completed in: 2011          Completed 7 of 7 Modules                                        21:00
    Totals For: Bennett, Steven #A60-T57          Completed 123 of 123 Modules                               1,044:00




                                                                                                 PPD000916
                   Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 360 of 402

                                                Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                           Page 40 of 462 pages

    Person:                         Billdt, Eric #A75-L86
      Personal
         Agency:                 Pleasanton Police Department
         ID #:                   A75-L86
      Employment
         Property                Value                                                  From                    Through
         Active Status:          Active                                                 12/18/2006          /   /
         Duty Status:            Full Duty                                              12/18/2006          /   /
         Time Status:            Full Time                                              12/18/2006          /   /
         Rank:                   Police Sergeant                                        07/07/2018          /   /
         Work Unit:              Patrol Bureau                                          07/07/2018          /   /
         Station:                Headquarters Station                                   12/18/2006          /   /
         Division:               Operations                                             07/07/2018          /   /
Scheduled Training In:    2020
      TMS #         Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -6772       02/27/2020   Building Searches/High Risk          *** None ***               P             04:00
                                 Stops/ARV
   - -6772         02/27/2020    Pursuit Driving Update               *** None ***                   P              02:00
   - -6772         02/27/2020    Human Trafficking                    *** None ***                   P              02:00
Totals For Training Completed in: 2020          Completed 3 of 3 Modules                                          08:00
*

Scheduled Training In:    2019
      TMS #         Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -6738       12/31/2019     Pursuit Driving Update               *** None ***             P             02:00
      - -6752       12/31/2019     AB 392 Use of Force Update           *** None ***             P             02:00
      - -6747       12/05/2019     Writing Reports NIBRS Style          *** None ***             P             06:00
      - -6726       10/28/2019     Range Training and Department        *** None ***             P             08:00
                                   Qualifications
      - -6726       10/28/2019     Gracie Survival Tactics              *** None ***                 P              02:00
      - -6705       09/09/2019     Crisis Intervention Training (CIT)   *** None ***                 P              10:00
                                   Update
      - -6684       08/01/2019     Reality Based De-escalation          *** None ***                 P              06:00
                                   Training
      - -6685       08/01/2019     Pursuit Driving Update               *** None ***                 P              02:00
      - -6684       08/01/2019     CIU Update & Incident Debrief        *** None ***                 P              04:00
      - -6665       06/13/2019     Less Lethal Training: Shotgun,       *** None ***                 P              04:00
                                   Taser and FN303
      - -6665       06/13/2019     Range Training and Department        *** None ***                 P              06:00
                                   Qualifications
      - -6515       05/17/2019     Supervisory Course                   *** None ***                 P              80:00
      - -6613       03/11/2019     Arrest and Control Training          CA-POST                      P              08:00
                                                                        - -18




                                                                                               PPD000949
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 361 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                        Page 41 of 462 pages

    Person:                       Billdt, Eric #A75-L86                                                  (Continued)

Scheduled Training In:    2019                                                                           (Continued)
      TMS #        Ended          Subject                           Certification        Compl. Grade Score Tng. Time
      - -6613      03/11/2019     Peer Support                      CA-POST                      P             02:00
                                                                    - -18
   - -6592         01/29/2019    First Aid/CPR/BBP/ATD              CA-POST                      P              06:00
                                                                    - -18
   - -6592         01/28/2019    Temporary Holding Facility         CA-POST                      P              04:00
                                                                    - -18
Totals For Training Completed in: 2019         Completed 16 of 16 Modules                                   152:00
*

Scheduled Training In:    2018
      TMS #        Ended          Subject                             Certification      Compl. Grade Score Tng. Time
      - -6553      12/06/2018     Range Training and Department       CA-POST                    P             10:00
                                  Qualifications                      - -18

      - -6551      12/02/2018     Pursuit Driving Update              CA-POST                    P              02:00
                                                                      - -18
      - -6476      09/27/2018     Blue Courage                        *** None ***               P              10:00
      - -6463      09/26/2018     Critical Incident Response for      CA-POST                    P              24:00
                                  Supervisors                         2540-10342-18002

      - -6462      09/07/2018     Internal Affairs Inv.               CA-POST                    P              24:00
                                                                      1010-32100-18001
      - -6445      08/10/2018    Driver Training-Simulator            *** None ***               P              04:00
      - -6434      08/02/2018    Active Threat                        *** None ***               P              10:00
      - -6410      06/07/2018    Range Training and Department        *** None ***               P              10:00
                                 Qualifications
   - -6393         05/23/2018    School Violence and the Active       *** None ***               P              04:00
                                 Shooter
   - -6374         04/12/2018    Crowd Control                        *** None ***               P              05:00
   - -6374         04/12/2018    Human Trafficking                    *** None ***               P              02:00
   - -6374         04/12/2018    Terrorism Liaison Officer            *** None ***               P              02:00
   - -6335         02/08/2018    Digital Safety (Train the Trainer)   *** None ***               P              08:00
   - -6333         02/06/2018    Making the Transition to Leadership: *** None ***               P              07:00
                                 "From Buddy to Boss"
   - -6328         01/22/2018    First Aid/CPR/BBP/ATD                *** None ***               P              06:00
   - -6328         01/22/2018    Temporary Holding Facility           *** None ***               P              04:00
Totals For Training Completed in: 2018           Completed 16 of 16 Modules                                 132:00




                                                                                              PPD000950
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 362 of 402

                                            Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                       Page 42 of 462 pages

    Person:                      Billdt, Eric #A75-L86                                                  (Continued)

Scheduled Training In:   2017
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -6305      12/14/2017   Range Qualifications                 *** None ***               P             03:00
      - -6305      12/14/2017   Taser, Less Lethal and WRAP          *** None ***               P             03:00
      - -6305      12/14/2017   Defensive Tactics/Impact Weapons     *** None ***               P             04:00
      - -6262      09/18/2017   Active Threat                        *** None ***               P             06:00
      - -6262      09/18/2017   CIT Update                           *** None ***               P             04:00
      - -6212      08/02/2017   School and Juvenile Legal Issues     *** None ***               P             16:00
      - -6206      06/30/2017   Firearms Transition Qualification    *** None ***               P             04:00
      - -6203      06/22/2017   Monthly Departmental Training        *** None ***               P             10:00
      - -6165      04/27/2017   Principled Policing                  *** None ***               P             10:00
      - -6162      03/31/2017   Cyber Influence: Kids, Cops &        *** None ***               P             24:00
                                Schools
      - -6138      02/14/2017   Search Warrants A-Z                  *** None ***               P              16:00
      - -6128      01/23/2017   First Aid/CPR Refresher              CA-POST                    P              06:00
                                                                     6000-21771-16001
      - -6128      01/23/2017   Court and Temporary Holding          CA-POST                    P              04:00
                                Facility                             6000-30780-16001

Totals For Training Completed in: 2017        Completed 13 of 13 Modules                                   110:00
*

Scheduled Training In:   2016
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016   Preventing Workplace Harassment      *** None ***               P             02:00
      - -6088      11/17/2016   Monthly Departmental Training        *** None ***               P             10:00
      - -6091      11/16/2016   Crimes Against Children, Teens and   *** None ***               P             08:00
                                Women
      -   -6054    09/29/2016   Crowd Control                        *** None ***               P              04:00
      -   -6054    09/29/2016   YCSU Presentation                    *** None ***               P              01:00
      -   -6054    09/29/2016   Monthly Departmental Training        *** None ***               P              05:00
      -   -6033    07/28/2016   Evoc Basic Skills Update             CA-POST                    P              08:00
                                                                     1010-21155-16010
      - -6015      07/11/2016   Active Shooter                       *** None ***               P              10:00
      - -5988      06/30/2016   POST Pursuit Driving Update          CA-POST                    P              02:00
                                                                     6000-29000-15001
      - -5990      06/16/2016   Firearms (Psp)                       CA-POST                    P              10:00
                                                                     6000-29501-15002
      - -5990      06/16/2016   POST Pursuit Driving Update          CA-POST                    P              01:00
                                                                     6000-29000-15002
      - -5950      04/21/2016   Defensive Tactics / Ground Control   CA-POST                    P              05:00
                                                                     6000-30780-15004




                                                                                             PPD000951
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 363 of 402

                                            Pleasanton Police Department

                                        Individual Training Activity

05/27/2020                                                                                       Page 43 of 462 pages

    Person:                      Billdt, Eric #A75-L86                                                  (Continued)

Scheduled Training In:   2016                                                                           (Continued)
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -5950      04/21/2016   Court and Temporary Holding          CA-POST                    P             04:00
                                Facility                             6000-30780-15002

      - -5950      04/21/2016   Below 100                            *** None ***               P              01:00
      - -5913      03/25/2016   Campus Law Enforcement               CA-POST                    P              40:00
                                                                     4200-22294-15001
   - -5894         02/25/2016    Trauma Training                     *** None ***               P              04:00
   - -5894         02/25/2016    First Aid/BBP                       CA-POST                    P              04:00
                                                                     6000-21771-15002
   - -5894         02/25/2016    PPD Animal Services                 *** None ***               P              02:00
   - -5880         01/07/2016    Crisis Intervention Training (CIT)  CA-POST                    P              38:00
                                                                     2010-20801-15004
Totals For Training Completed in: 2016          Completed 19 of 19 Modules                                 159:00
*

Scheduled Training In:   2015
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -5868      12/03/2015   Department Firearms Qualifications   *** None ***               P             02:00
      - -5868      12/03/2015   Electronic Weapons Update (Taser)    CA-POST                    P             04:00
                                                                     6000-23093-15
      - -5868      12/03/2015   Arrest & Control PSP                 CA-POST                    P              04:00
                                                                     6000-29503-15
      - -5839      10/09/2015   Response to Criminal Mass            *** None ***               P              10:00
                                Casualty Incidents
      -   -6158    09/01/2015   CLETS Access (Test)                  *** None ***               P              01:00
      -   -5812    07/13/2015   Stinger Spike Strips                 *** None ***               P              03:00
      -   -5812    07/13/2015   Peer Support                         *** None ***               P              02:00
      -   -5812    07/13/2015   POST Pursuit Driving Update          *** None ***               P              01:00
      -   -5812    07/13/2015   Traffic Unit                         *** None ***               P              02:00
      -   -5812    07/13/2015   Branding                             *** None ***               P              02:00
      -   -5720    06/19/2015   School Resource Officer              *** None ***               P              40:00
      -   -5783    05/18/2015   Firearms (Psp)                       CA-POST                    P              10:30
                                                                     6000-29501-14004
      - -5755      04/23/2015   CIU Advanced Officer Training        *** None ***               P              06:30
      - -5755      04/23/2015   Patrol Canine Training               *** None ***               P              03:00
      - -5752      04/10/2015   Emotional Survival, Pesonal &        *** None ***               P              07:00
                                Professional
      - -5672      03/20/2015   ICI Child Abuse Investigations       CA-POST                    P              40:00
                                                                     2540-32340-14002
      - -5696      02/26/2015   Human Trafficking                    *** None ***               P              02:00




                                                                                             PPD000952
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 364 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                         Page 44 of 462 pages

    Person:                      Billdt, Eric #A75-L86                                                    (Continued)

Scheduled Training In:   2015                                                                             (Continued)
      TMS #        Ended         Subject                             Certification        Compl. Grade Score Tng. Time
      - -5696      02/26/2015    CPR/AED/BBP                         CA-POST                      P             04:00
                                                                     6000-21771-14
   - -5696         02/26/2015    Jail Operations                     CA-POST                      P              04:00
                                                                     6000-30780-14
Totals For Training Completed in: 2015          Completed 19 of 19 Modules                                   148:00
*

Scheduled Training In:   2014
      TMS #        Ended         Subject                              Certification       Compl. Grade Score Tng. Time
      - -5632      10/30/2014    POST Driver Training Update -        *** None ***                P             04:00
                                 Simulator
      - -5636      10/23/2014    Firearm (PSP)                        CA-POST                     P              05:00
                                                                      6000-29501-14002
      -   -5644    10/23/2014    Department Firearms Qualifications   *** None ***                P              02:00
      -   -5644    10/23/2014    Taser Update & Qual                  *** None ***                P              01:30
      -   -5644    10/23/2014    Defensive Tactics                    *** None ***                P              01:30
      -   -5599    09/22/2014    Chasing Cell Phones                  *** None ***                P              06:00
      -   -5599    09/22/2014    Slow Speed Driving                   *** None ***                P              04:00
      -   -5566    08/07/2014    New World Mobile Enterprise          *** None ***                P              04:00
                                 Training
      - -5550      06/26/2014    Active Shooter / Fire Rescue Task    *** None ***                P              10:00
                                 Force Training
      - -5541      06/19/2014    Illegal Street Racing / Modified     CA-POST                     P              04:00
                                 Vehicle                              1192-30252-13003

      - -5533      05/08/2014    FIrearms Qualifications              *** None ***                P              10:00
                                 (rifle/pistol/less lethal)
      - -5516      04/23/2014    Below 100                             *** None ***               P              08:00
      - -5497      03/10/2014    Pursuit Driving Update                *** None ***               P              01:00
      - -5497      03/10/2014    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-13002
   - -5497         03/10/2014    Hide it, Lock it or Lose it           *** None ***               P              01:00
   - -5497         03/10/2014    First Aid                             CA-POST                    P              04:00
                                                                       6000-21771-13002
   - -5466         02/20/2014    OIS Peer Support                      *** None ***               P              02:00
   - -5466         02/20/2014    OIS Investigations                    *** None ***               P              03:00
   - -5466         02/20/2014    Officer Involved Shootings            *** None ***               P              04:30
   - -5466         02/20/2014    Mothers with a Purpose                *** None ***               P              00:30
Totals For Training Completed in: 2014            Completed 20 of 20 Modules                                  80:00




                                                                                               PPD000953
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 365 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                         Page 45 of 462 pages

    Person:                      Billdt, Eric #A75-L86                                                    (Continued)

Scheduled Training In:   2013
      TMS #        Ended         Subject                               Certification      Compl. Grade Score Tng. Time
      - -5410      09/18/2013    Preventing Workplace Harassment       *** None ***               P             03:00
      - -5359      06/28/2013    Active Shooter Update                 CA-POST                    P             10:00
                                                                       - -12
   - -5359         06/27/2013    Arrest and Control (Psp)              CA-POST                    P              04:00
                                                                       6000-29503-12004
   - -5359         06/27/2013    District Attorney Update              CA-POST                    P              02:00
                                                                       - -12
   - -5359         06/27/2013    Taser Update                          CA-POST                    P              04:00
                                                                       6000-23093-12003
   - -5359         06/26/2013    First Aid CPR AED Update              CA-POST                    P              05:00
                                                                       6000-21771-12004
   - -5359         06/26/2013    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-12004
Totals For Training Completed in: 2013           Completed 7 of 7 Modules                                     32:00
*

Scheduled Training In:   2012
      TMS #        Ended         Subject                              Certification       Compl. Grade Score Tng. Time
      - -5262      11/10/2012    Leadership Track 2012                *** None ***                P             32:00
      - -5175      10/11/2012    Assertive Supervision                CA-POST                     P             24:00
                                                                      9750-12100-12005
      - -5159      06/25/2012    Motorcycle Safety and Enforcement    CA-POST                     P              08:00
                                                                      5860-32552-11010
      - -5117      06/06/2012    Firearms (Psp)                       CA-POST                     P              04:00
                                                                      6000-29501-11001
      - -5117      06/06/2012    Calico Center Training               CA-POST                     P              02:00
                                                                      - -11
      - -5117      06/06/2012    Racial Profiling Update              CA-POST                     P              02:00
                                                                      6000-29000-11176
      - -5117      06/05/2012    First Aid CPR AED Update             CA-POST                     P              04:00
                                                                      6000-21771-11002
      - -5117      06/05/2012    Consolidated Records Information     CA-POST                     P              02:00
                                 Management System                    - -11

      - -5117      06/05/2012    Court & Temporary Holding Facility   CA-POST                     P              04:00
                                 Training                             6000-30780-11002

      - -5129      05/29/2012    Evoc Basic Skills Update           CA-POST                       P              08:00
                                                                    1010-21551-1058
Totals For Training Completed in: 2012         Completed 10 of 10 Modules                                     90:00




                                                                                               PPD000954
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 366 of 402

                                                Pleasanton Police Department

                                            Individual Training Activity

05/27/2020                                                                                         Page 46 of 462 pages

Person:                             Billdt, Eric #A75-L86                                                 (Continued)

Scheduled Training In:   2011
   TMS #          Ended             Subject                               Certification   Compl. Grade Score Tng. Time
   - -4958        08/10/2011        Hidden Assets in Passenger            *** None ***            P             24:00
                                    Vehicles
   - -4986        07/05/2011        Clets Less Than Full Access (Test)*** None ***                P              01:00
   - -4951        06/29/2011        Traffic Collision Railroad Crossing
                                                                      CA-POST                     P              04:00
                                                                      8390-33680-10012
   - -4935         06/14/2011    LPFD Incident Command                CA-POST                     P              02:00
                                                                      - -10
   - -4935         06/13/2011    Pursuit Driving Update               CA-POST                     P              02:00
                                                                      6000-29000-1000
   - -4935         06/13/2011    Electronic Weapons Update (Taser) CA-POST                        P              04:00
                                                                      6000-23093-10001
   - -4935         06/13/2011    First Aid                            CA-POST                     P              04:00
                                                                      6000-21771-10002
   - -4935         06/13/2011    Arrest and Control (Psp)             CA-POST                     P              04:00
                                                                      6000-29503-10001
   - -4935         06/13/2011    Court & Temporary Holding Facility   CA-POST                     P              04:00
                                                                      6000-35780-10002
Totals For Training Completed in: 2011          Completed 9 of 9 Modules                                      49:00
Totals For: Billdt, Eric #A75-L86                 Completed 132 of 132 Modules                               960:00




                                                                                               PPD000955
                   Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 367 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                           Page 78 of 462 pages

    Person:                      Chin, Jonathan #C07-N09
      Personal
         Agency:                 Pleasanton Police Department
         ID #:                   C07-N09
      Employment
         Property                Value                                                  From                    Through
         Active Status:          Active                                                 01/19/2009          /   /
         Duty Status:            Full Duty                                              01/19/2009          /   /
         Time Status:            Full Time                                              01/19/2009          /   /
         Rank:                   Police Officer                                         01/19/2009          /   /
         Work Unit:              Detective Bureau                                       07/07/2014          /   /
         Station:                Headquarters Station                                   01/19/2009          /   /
         Division:               Inv/Support                                            07/07/2014          /   /
Scheduled Training In:    2020
      TMS #         Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -6760       05/19/2020   Leadership Development Program       *** None ***               P             72:00
      - -6772       02/27/2020   Building Searches/High Risk          *** None ***               P             04:00
                                 Stops/ARV
   - -6772         02/27/2020    Pursuit Driving Update               *** None ***                   P              02:00
   - -6772         02/27/2020    Human Trafficking                    *** None ***                   P              02:00
Totals For Training Completed in: 2020          Completed 4 of 4 Modules                                          80:00
*

Scheduled Training In:    2019
      TMS #         Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -6752       12/31/2019     AB 392 Use of Force Update           *** None ***             P             02:00
      - -6726       10/28/2019     Range Training and Department        *** None ***             P             08:00
                                   Qualifications
      - -6726       10/28/2019     Gracie Survival Tactics              *** None ***                 P              02:00
      - -6705       09/09/2019     Crisis Intervention Training (CIT)   *** None ***                 P              10:00
                                   Update
      - -6701       08/30/2019     Gun Violence Restraining Orders      *** None ***                 P              03:00
      - -6696       08/16/2019     Gun Violence Restraining Orders      *** None ***                 P              08:00
      - -6684       08/01/2019     Reality Based De-escalation          *** None ***                 P              06:00
                                   Training
      - -6685       08/01/2019     Pursuit Driving Update               *** None ***                 P              02:00
      - -6684       08/01/2019     CIU Update & Incident Debrief        *** None ***                 P              04:00
      - -6652       05/14/2019     Less Lethal Training: Shotgun,       *** None ***                 P              04:00
                                   Taser and FN303
      - -6652       05/13/2019     Range Training and Department        *** None ***                 P              06:00
                                   Qualifications
      - -6625       04/11/2019     Arrest and Control Training          *** None ***                 P              08:00
      - -6625       04/11/2019     Peer Support                         *** None ***                 P              02:00




                                                                                               PPD000990
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 368 of 402

                                            Pleasanton Police Department

                                        Individual Training Activity

05/27/2020                                                                                      Page 79 of 462 pages

    Person:                     Chin, Jonathan #C07-N09                                                (Continued)

Scheduled Training In:   2019                                                                          (Continued)
      TMS #        Ended         Subject                           Certification       Compl. Grade Score Tng. Time
      - -6609      02/28/2019    First Aid/CPR/BBP/ATD             CA-POST                     P             06:00
                                                                   - -18
   - -6609         02/28/2019    Temporary Holding Facility        CA-POST                     P              04:00
                                                                   - -18
Totals For Training Completed in: 2019        Completed 15 of 15 Modules                                   75:00
*

Scheduled Training In:   2018
      TMS #        Ended         Subject                            Certification      Compl. Grade Score Tng. Time
      - -6485      11/06/2018    The Ultimate Training Officer      *** None ***               P             16:00
      - -6516      10/22/2018    Range Training and Department      CA-POST                    P             10:00
                                 Qualifications                     - -18

      -   -6475    08/27/2018    Blue Courage                       *** None ***               P              10:00
      -   -6461    08/24/2018    Bicycle Patrol                     *** None ***               P              24:00
      -   -6446    08/13/2018    Driver Training-Simulator          *** None ***               P              04:00
      -   -6434    08/02/2018    Active Threat                      *** None ***               P              10:00
      -   -6399    05/07/2018    Range Training and Department      *** None ***               P              10:00
                                 Qualifications
      -   -6374    04/12/2018    Crowd Control                      *** None ***               P              05:00
      -   -6374    04/12/2018    Human Trafficking                  *** None ***               P              02:00
      -   -6374    04/12/2018    Terrorism Liaison Officer          *** None ***               P              02:00
      -   -6358    03/13/2018    Crowd Control                      *** None ***               P              05:00
      -   -6358    03/12/2018    Human Trafficking                  *** None ***               P              02:00
      -   -6358    03/12/2018    Terrorism Liaison Officer          *** None ***               P              02:00
      -   -6302    02/09/2018    Field Training Officer             CA-POST                    P              40:00
                                                                    5590-31725-17003
   - -6328         01/22/2018    First Aid/CPR/BBP/ATD              *** None ***               P              06:00
   - -6328         01/22/2018    Temporary Holding Facility         *** None ***               P              04:00
Totals For Training Completed in: 2018         Completed 16 of 16 Modules                                 152:00
*

Scheduled Training In:   2017
      TMS #        Ended         Subject                            Certification      Compl. Grade Score Tng. Time
      - -6297      11/13/2017    Range Qualifications               *** None ***               P             03:00
      - -6297      11/13/2017    Taser, Less Lethal and WRAP        *** None ***               P             03:00
      - -6297      11/13/2017    Defensive Tactics/Impact Weapons   *** None ***               P             04:00
      - -6273      10/19/2017    Active Shooter Update              *** None ***               P             05:00
      - -6273      10/19/2017    CIT Update                         *** None ***               P             05:00
      - -6262      09/18/2017    Active Threat                      *** None ***               P             06:00




                                                                                            PPD000991
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 369 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                        Page 80 of 462 pages

    Person:                     Chin, Jonathan #C07-N09                                                  (Continued)

Scheduled Training In:   2017                                                                            (Continued)
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -6211      08/24/2017    Human Trafficking                    *** None ***               P             03:00
      - -6211      08/24/2017    Traffic Enforcement Advanced         *** None ***               P             02:00
                                 Officer Training
      -   -6211    08/24/2017    CIU Advanced Officer Training        *** None ***               P              05:00
      -   -6202    05/15/2017    Monthly Departmental Training        *** None ***               P              10:00
      -   -6165    04/27/2017    Principled Policing                  *** None ***               P              10:00
      -   -6138    02/14/2017    Search Warrants A-Z                  *** None ***               P              16:00
      -   -6133    01/31/2017    Cell Phone Investigations            *** None ***               P              16:00
      -   -6128    01/23/2017    First Aid/CPR Refresher              CA-POST                    P              06:00
                                                                      6000-21771-16001
      - -6128      01/23/2017    Court and Temporary Holding          CA-POST                    P              04:00
                                 Facility                             6000-30780-16001

Totals For Training Completed in: 2017         Completed 15 of 15 Modules                                    98:00
*

Scheduled Training In:   2016
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016    Preventing Workplace Harassment      *** None ***               P             02:00
      - -6033      12/05/2016    Evoc Basic Skills Update             CA-POST                    P             08:00
                                                                      1010-21155-16049
      -   -6088    11/17/2016    Monthly Departmental Training        *** None ***               P              10:00
      -   -6054    09/29/2016    Crowd Control                        *** None ***               P              04:00
      -   -6054    09/29/2016    YCSU Presentation                    *** None ***               P              01:00
      -   -6054    09/29/2016    Monthly Departmental Training        *** None ***               P              05:00
      -   -6016    08/11/2016    Active Shooter                       *** None ***               P              10:00
      -   -5988    06/30/2016    POST Pursuit Driving Update          CA-POST                    P              02:00
                                                                      6000-29000-15001
      - -5990      06/16/2016    Firearms (Psp)                       CA-POST                    P              10:00
                                                                      6000-29501-15002
      - -5990      06/16/2016    POST Pursuit Driving Update          CA-POST                    P              01:00
                                                                      6000-29000-15002
      - -5995      06/03/2016    Crime Scene & Forensic               CA-POST                    P              24:00
                                 Photography                          2540-31684-15002

      - -5987      05/20/2016    ICI Sexual Assault Investigation     CA-POST                    P              40:00
                                                                      2540-33430-15004
      - -5950      04/21/2016    Defensive Tactics / Ground Control   CA-POST                    P              05:00
                                                                      6000-30780-15004
      - -5950      04/21/2016    Court and Temporary Holding          CA-POST                    P              04:00
                                 Facility                             6000-30780-15002




                                                                                              PPD000992
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 370 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                        Page 81 of 462 pages

    Person:                     Chin, Jonathan #C07-N09                                                  (Continued)

Scheduled Training In:   2016                                                                            (Continued)
      TMS #        Ended         Subject                             Certification       Compl. Grade Score Tng. Time
      - -5950      04/21/2016    Below 100                           *** None ***                P             01:00
      - -5915      02/12/2016    ICI Child Abuse Investigations      CA-POST                     P             40:00
                                                                     2540-32340-15002
   - -5893         01/25/2016    Trauma Training                     *** None ***                P              04:00
   - -5893         01/25/2016    First Aid/ BBP                      CA-POST                     P              04:00
                                                                     6000-21771-15001
   - -5893         01/25/2016    PPD Animal Services                 *** None ***                P              02:00
Totals For Training Completed in: 2016          Completed 19 of 19 Modules                                  177:00
*

Scheduled Training In:   2015
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5868      12/03/2015    Department Firearms Qualifications   *** None ***               P             02:00
      - -5868      12/03/2015    Electronic Weapons Update (Taser)    CA-POST                    P             04:00
                                                                      6000-23093-15
      - -5868      12/03/2015    Arrest & Control PSP                 CA-POST                    P              04:00
                                                                      6000-29503-15
      - -6158      09/01/2015    CLETS Access (Test)                  *** None ***               P              01:00
      - -5838      09/01/2015    Response to Criminal Mass            *** None ***               P              10:00
                                 Casualty Incidents
      -   -5813    08/13/2015    Stinger Spike Strips                 *** None ***               P              03:00
      -   -5813    08/13/2015    Peer Support                         *** None ***               P              02:00
      -   -5813    08/13/2015    POST Pursuit Driving Update          *** None ***               P              01:00
      -   -5813    08/13/2015    Traffic Unit                         *** None ***               P              02:00
      -   -5813    08/13/2015    Branding                             *** None ***               P              02:00
      -   -5784    06/18/2015    Firearms (Psp)                       CA-POST                    P              10:30
                                                                      6000-29501-14005
      - -5794      06/17/2015    Law Enforcement Tactical Lifesaver   *** None ***               P              08:00
      - -5749      04/24/2015    ICI Officer Involved Shooting and    CA-POST                    P              40:00
                                 Force Investigations                 2540-22450-14004

      -   -5740    04/06/2015    Law Enforcement Tactical Lifesaver  *** None ***                P              08:00
      -   -5762    04/02/2015    Basic CMS                           *** None ***                P              02:00
      -   -5754    03/23/2015    CIU Advanced Officer Training       *** None ***                P              06:30
      -   -5754    03/23/2015    Patrol Canine Training              *** None ***                P              03:00
      -   -5695    01/26/2015    Human Trafficking                   CA-POST                     P              02:00
      -   -5695    01/26/2015    CPR/AED/BBP                         CA-POST                     P              04:00
                                                                     6000-21771-14
   - -5695         01/26/2015    Jail Operations                     CA-POST                     P              04:00
                                                                     6000-30780-14
Totals For Training Completed in: 2015          Completed 20 of 20 Modules                                  119:00




                                                                                              PPD000993
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 371 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                         Page 82 of 462 pages

Person:                         Chin, Jonathan #C07-N09                                                   (Continued)

Scheduled Training In:   2014
   TMS #           Ended         Subject                              Certification       Compl. Grade Score Tng. Time
   - -5571         12/12/2014    ICI Homicide Course                  CA-POST                     P             80:00
                                                                      2540-31921-14003
   - -5637         11/17/2014    Firearm (PSP)                        CA-POST                     P              05:00
                                                                      6000-29501-14004
   -   -5645       11/17/2014    Department Firearms Qualifications   *** None ***                P              02:00
   -   -5645       11/17/2014    Taser Update & Qual                  *** None ***                P              01:30
   -   -5645       11/17/2014    Defensive Tactics                    *** None ***                P              01:30
   -   -5632       10/30/2014    POST Driver Training Update -        *** None ***                P              04:00
                                 Simulator
   - -5615         10/24/2014    ICI Financial Crimes                 CA-POST                     P              40:00
                                                                      2540-30610-14001
   - -5612         10/10/2014    Bicycle Patrol Instructor            CA-POST                     P              40:00
                                                                      2310-23830-14001
   - -5599         09/22/2014    Chasing Cell Phones                  *** None ***                P              06:00
   - -5599         09/22/2014    Slow Speed Driving                   *** None ***                P              04:00
   - -5562         07/10/2014    Digital Imaging and Video Recovery   *** None ***                P              24:00
                                 Team
   - -5550         06/26/2014    Active Shooter / Fire Rescue Task    *** None ***                P              10:00
                                 Force Training
   - -5538         06/13/2014    ICI Core Course                      CA-POST                     P              80:00
                                                                      2540-26000-13004
   - -5533         05/08/2014    FIrearms Qualifications              *** None ***                P              10:00
                                 (rifle/pistol/less lethal)
   - -5498         04/10/2014    Pursuit Driving Update                *** None ***               P              01:00
   - -5498         04/10/2014    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-13002
   - -5498         04/10/2014    Hide it, Lock it or Lose it           *** None ***               P              01:00
   - -5498         04/10/2014    First Aid                             CA-POST                    P              04:00
                                                                       6000-21771-13002
   - -5466         02/20/2014    OIS Peer Support                      *** None ***               P              02:00
   - -5466         02/20/2014    OIS Investigations                    *** None ***               P              03:00
   - -5466         02/20/2014    Officer Involved Shootings            *** None ***               P              04:30
   - -5466         02/20/2014    Mothers with a Purpose                *** None ***               P              00:30
   - -5469         02/04/2014    Chasing Cell Phones                   CA-POST                    P              08:00
                                                                       8790-20447-13001
Totals For Training Completed in: 2014            Completed 23 of 23 Modules                                 336:00




                                                                                               PPD000994
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 372 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                         Page 83 of 462 pages

    Person:                     Chin, Jonathan #C07-N09                                                   (Continued)

Scheduled Training In:   2013
      TMS #        Ended         Subject                               Certification      Compl. Grade Score Tng. Time
      - -5418      10/31/2013    Bicycle Patrol Instructor             CA-POST                    P             40:00
                                                                       2330-23830-13001
   - -5392         09/26/2013    Crisis Intervention Training (CIT)    CA-POST                    P              38:00
                                                                       2010-20801-13002
   - -5357         06/25/2013    Arrest and Control (Psp)              CA-POST                    P              04:00
                                                                       6000-29503-12003
   - -5357         06/25/2013    District Attorney Update              CA-POST                    P              02:00
   - -5357         06/25/2013    Taser Update                          CA-POST                    P              04:00
                                                                       6000-23093-12002
   - -5357         06/24/2013    First Aid CPR AED Update              CA-POST                    P              05:00
                                                                       6000-21771-12003
   - -5357         06/24/2013    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-12003
   - -5357         06/22/2013    Active Shooter Update                 CA-POST                    P              10:00
Totals For Training Completed in: 2013           Completed 8 of 8 Modules                                    107:00
*

Scheduled Training In:   2012
      TMS #        Ended         Subject                              Certification       Compl. Grade Score Tng. Time
      - -5247      12/14/2012    LIDAR Operator                       CA-POST                     P             08:00
                                                                      2540-23320-12002
      - -5247      12/13/2012    Radar Operator                       CA-POST                     P              24:00
                                                                      2540-23300-12002
      - -5118      06/15/2012    Evoc Basic Skills Update             CA-POST                     P              08:00
                                                                      1010-21155-11063
      - -5118      06/14/2012    Firearms (Psp)                       CA-POST                     P              04:00
                                                                      6000-29501-11002
      - -5118      06/14/2012    Calico Center Training               CA-POST                     P              02:00
                                                                      - -11
      - -5118      06/14/2012    Racial Profiling Update              CA-POST                     P              02:00
                                                                      6000-29000-11176
      - -5118      06/13/2012    First Aid CPR AED Update             CA-POST                     P              04:00
                                                                      6000-21771-11003
      - -5118      06/13/2012    Consolidated Records Information     CA-POST                     P              02:00
                                 Management System                    - -11

      - -5118      06/13/2012    Court & Temporary Holding Facility   CA-POST                     P              04:00
                                                                      6000-30780-11003
      - -5109      03/08/2012    Prison Gangs/Street Gangs & Drugs    CA-POST                     P              08:00
                                                                      8790-23200-11001




                                                                                               PPD000995
                   Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 373 of 402

                                                Pleasanton Police Department

                                            Individual Training Activity

05/27/2020                                                                                             Page 84 of 462 pages

    Person:                       Chin, Jonathan #C07-N09                                                     (Continued)

Scheduled Training In:     2012                                                                               (Continued)
      TMS #          Ended         Subject                                 Certification      Compl. Grade Score Tng. Time
      - -5076        03/01/2012    Traffic Collision Investigation Basic   CA-POST                    P             40:00
                                                                           5590-33590-11005
      - -5097        02/23/2012    Outlaw Motorcycle Gangs                 CA-POST                    P              08:00
                                   Intelligence Update                     8790-23250-11005

Totals For Training Completed in: 2012            Completed 12 of 12 Modules                                     114:00
*

Scheduled Training In:     2011
      TMS #          Ended         Subject                            Certification           Compl. Grade Score Tng. Time
      - -4986        07/05/2011    Clets Less Than Full Access (Test) *** None ***                    P             01:00
      - -4937        06/21/2011    Electronic Weapons Update (Taser)  CA-POST                         P             04:00
                                                                      6000-23093-10005
   - -4937         06/21/2011    Arrest and Control (Psp)             CA-POST                         P              04:00
                                                                      6000-29503-10005
   - -4937         06/21/2011    Court & Temporary Holding Facility   CA-POST                         P              04:00
                                                                      6000-30780-10004
   - -4937         06/21/2011    LPFD Incident Command                CA-POST                         P              02:00
                                                                      - -10
   - -4937         06/20/2011    Pursuit Driving Update               CA-POST                         P              02:00
                                                                      6000-29000-1000
   - -4937         06/20/2011    First Aid                            CA-POST                         P              04:00
                                                                      6000-21771-10004
   - -4899         05/20/2011    Driving Under the Influence Seminar CA-POST                          P              24:00
                                                                      1010-20290-10003
   - -4893         05/04/2011    Bicycle Patrol Update                CA-POST                         P              10:00
                                                                      6000-23820-10002
Totals For Training Completed in: 2011          Completed 9 of 9 Modules                                          55:00
    Totals For: Chin, Jonathan #C07-N09           Completed 141 of 141 Modules                                 1,313:00




                                                                                                   PPD000996
                     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 374 of 402

                                                  Pleasanton Police Department

                                             Individual Training Activity

05/27/2020                                                                                             Page 213 of 462 pages

    Person:                        Knight, Jason #B87-P69
      Personal
           Agency:                 Pleasanton Police Department
           ID #:                   B87-P69
      Employment
           Property                Value                                                  From                     Through
           Active Status:          Active                                                 12/06/2004           /   /
           Duty Status:            Full Duty                                              12/06/2004           /   /
           Time Status:            Full Time                                              12/06/2004           /   /
           Rank:                   Police Sergeant                                        03/15/2017           /   /
           Work Unit:              Patrol Bureau                                          03/15/2017           /   /
           Station:                Headquarters Station                                   12/06/2004           /   /
           Division:               Operations                                             03/15/2017           /   /
Scheduled Training In:      2020
      TMS #           Ended      Subject                              Certification        Compl. Grade Score Tng. Time
      - -6795         03/24/2020 Animal Care Conference               *** None ***                 P             32:00
      - -6771         01/27/2020 Building Searches/High Risk          *** None ***                 P             04:00
                                 Stops/ARV
   - -6771         01/27/2020    Pursuit Driving Update               *** None ***                     P               02:00
   - -6771         01/27/2020    Human Trafficking                    *** None ***                     P               02:00
Totals For Training Completed in: 2020          Completed 4 of 4 Modules                                             40:00
*

Scheduled Training In:      2019
      TMS #           Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -6738         12/31/2019     Pursuit Driving Update               *** None ***             P             02:00
      - -6752         12/31/2019     AB 392 Use of Force Update           *** None ***             P             02:00
      - -6726         10/28/2019     Range Training and Department        *** None ***             P             08:00
                                     Qualifications
      - -6726         10/28/2019     Gracie Survival Tactics              *** None ***                 P               02:00
      - -6618         10/03/2019     InTime University                    *** None ***                 P               32:00
      - -6705         09/09/2019     Crisis Intervention Training (CIT)   *** None ***                 P               10:00
                                     Update
      - -6678         07/22/2019     Reality Based De-escalation          *** None ***                 P               06:00
                                     Training
      -   -6679       07/22/2019     Pursuit Driving Update               *** None ***                 P               02:00
      -   -6678       07/22/2019     CIU Update & Incident Debrief        *** None ***                 P               04:00
      -   -6635       06/28/2019     Echelon Front                        *** None ***                 P               08:00
      -   -6652       05/14/2019     Less Lethal Training: Shotgun,       *** None ***                 P               04:00
                                     Taser and FN303
      - -6652         05/13/2019     Range Training and Department        *** None ***                 P               06:00
                                     Qualifications
      - -6625         04/11/2019     Arrest and Control Training          *** None ***                 P               08:00




                                                                                                 PPD001022
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 375 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                      Page 214 of 462 pages

    Person:                     Knight, Jason #B87-P69                                                  (Continued)

Scheduled Training In:   2019                                                                           (Continued)
      TMS #        Ended         Subject                            Certification       Compl. Grade Score Tng. Time
      - -6625      04/11/2019    Peer Support                       *** None ***                P             02:00
      - -6613      03/11/2019    Arrest and Control Training        CA-POST                     P             08:00
                                                                    - -18
      - -6613      03/11/2019    Peer Support                       CA-POST                     P              02:00
                                                                    - -18
      - -6592      01/29/2019    First Aid/CPR/BBP/ATD              CA-POST                     P              06:00
                                                                    - -18
      - -6592      01/28/2019    Temporary Holding Facility         CA-POST                     P              04:00
                                                                    - -18
      - -6540      01/08/2019    Emotional Survival for Law         *** None ***                P              08:00
                                 Enforcement
Totals For Training Completed in: 2019        Completed 19 of 19 Modules                                   124:00
*

Scheduled Training In:   2018
      TMS #        Ended         Subject                            Certification       Compl. Grade Score Tng. Time
      - -6527      12/14/2018    Current Heroin Threat              *** None ***                P             07:00
      - -6550      11/29/2018    Pursuit Driving Update             CA-POST                     P             02:00
                                                                    - -18
      - -6516      10/22/2018    Range Training and Department      CA-POST                     P              10:00
                                 Qualifications                     - -18

      -   -6419    10/04/2018    WSPCA Working Dog Conference       *** None ***                P              32:00
      -   -6475    08/27/2018    Blue Courage                       *** None ***                P              10:00
      -   -6433    07/16/2018    Active Threat                      *** None ***                P              10:00
      -   -6432    07/13/2018    Driver Training-Simulator          CA-POST                     P              04:00
                                                                    1010-20985-18007
      - -6390      06/28/2018    Use of Force Investigation         *** None ***                P              08:00
      - -6399      05/07/2018    Range Training and Department      *** None ***                P              10:00
                                 Qualifications
      -   -6340    04/26/2018    K9 Unit Supervisor                  *** None ***               P              24:00
      -   -6374    04/12/2018    Crowd Control                       *** None ***               P              05:00
      -   -6374    04/12/2018    Human Trafficking                   *** None ***               P              02:00
      -   -6374    04/12/2018    Terrorism Liaison Officer           *** None ***               P              02:00
      -   -6350    03/14/2018    The Bulletproof Mind - Lecture      *** None ***               P              08:00
      -   -6346    02/23/2018    First Aid/CPR/BBP/ATD               *** None ***               P              05:00
      -   -6346    02/22/2018    Temporary Holding Facility          *** None ***               P              05:00
      -   -6334    02/13/2018    The Fight After the Fight           *** None ***               P              08:00
      -   -6234    02/02/2018    Supervisory Course                  CA-POST                    P              80:00
                                                                     1010-00400-17004
Totals For Training Completed in: 2018          Completed 18 of 18 Modules                                 232:00




                                                                                             PPD001023
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 376 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                         Page 215 of 462 pages

    Person:                     Knight, Jason #B87-P69                                                     (Continued)

Scheduled Training In:   2017
      TMS #        Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -6307      12/19/2017    Leadership Training                    *** None ***               P             08:00
      - -6305      12/14/2017    Range Qualifications                   *** None ***               P             03:00
      - -6305      12/14/2017    Taser, Less Lethal and WRAP            *** None ***               P             03:00
      - -6305      12/14/2017    Defensive Tactics/Impact Weapons       *** None ***               P             04:00
      - -6279      12/06/2017    Internal Affairs Inv.                  CA-POST                    P             24:00
                                                                        1010-32100-17002
      -   -6262    09/18/2017    Active Threat                          *** None ***               P              06:00
      -   -6262    09/18/2017    CIT Update                             *** None ***               P              04:00
      -   -6210    07/24/2017    Human Trafficking                      *** None ***               P              03:00
      -   -6210    07/24/2017    Traffic Enforcement Advanced           *** None ***               P              02:00
                                 Officer Training
      -   -6210    07/24/2017    CIU Advanced Officer Training          *** None ***               P              05:00
      -   -6206    06/30/2017    Firearms Transition Qualification      *** None ***               P              04:00
      -   -6135    05/23/2017    Leadership Development Program         *** None ***               P              72:00
      -   -6202    05/15/2017    Monthly Departmental Training          *** None ***               P              10:00
      -   -6173    05/03/2017    Critical Incident Response for         CA-POST                    P              24:00
                                 Managers and Supervisors               2540-10342-16001

      - -6164      03/20/2017    Principled Policing                    *** None ***               P              10:00
      - -6130      02/28/2017    San Bernardino Terrorist Shooting      *** None ***               P              05:00
                                 Incident Debrief
      - -6128      01/23/2017    First Aid/CPR Refresher                CA-POST                    P              06:00
                                                                        6000-21771-16001
      - -6128      01/23/2017    Court and Temporary Holding            CA-POST                    P              04:00
                                 Facility                               6000-30780-16001

Totals For Training Completed in: 2017         Completed 18 of 18 Modules                                     197:00
*

Scheduled Training In:   2016
      TMS #        Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016    Preventing Workplace Harassment        *** None ***               P             02:00
      - -6100      12/12/2016    Legislative Update 2017                CA-POST                    P             04:00
                                                                        9100-20010-16008
      - -6096      11/07/2016    Making the Transition to Leadership:   *** None ***               P              06:30
                                 "From Buddy to Boss"
      - -6087      10/24/2016    Monthly Departmental Training          *** None ***               P              10:00
      - -6033      09/16/2016    Evoc Basic Skills Update               CA-POST                    P              08:00
                                                                        1010-21155-16018
      - -6049      08/29/2016    YCSU Presentation                      *** None ***               P              01:00




                                                                                                PPD001024
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 377 of 402

                                            Pleasanton Police Department

                                        Individual Training Activity

05/27/2020                                                                                        Page 216 of 462 pages

    Person:                    Knight, Jason #B87-P69                                                     (Continued)

Scheduled Training In:   2016                                                                             (Continued)
      TMS #       Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -6049     08/29/2016    OIS Presentation                       *** None ***               P             05:00
      - -5988     06/30/2016    POST Pursuit Driving Update            CA-POST                    P             02:00
                                                                       6000-29000-15001
      - -6010     06/29/2016    Terrorism Liaison Officer Basic        *** None ***               P              08:00
      - -5990     06/16/2016    Firearms (Psp)                         CA-POST                    P              10:00
                                                                       6000-29501-15002
      - -5990     06/16/2016    POST Pursuit Driving Update            CA-POST                    P              01:00
                                                                       6000-29000-15002
      - -5997     06/09/2016    Training Manager                       CA-POST                    P              24:00
                                                                       2980-41520-15003
      - -5975     05/25/2016    Law Enforcement Prevention &           *** None ***               P              16:00
                                Deterrence of Terrorist Acts
      - -5989     05/16/2016    Firearms (Psp)                         CA-POST                    P              10:00
                                                                       6000-29501-15001
      - -5989     05/16/2016    POST Pursuit Driving Update            CA-POST                    P              01:00
                                                                       6000-29000-15001
      - -5981     05/11/2016    File That! Best Practices for          *** None ***               P              03:00
                                Document and Record Management
      - -5980     05/11/2016    Legal Issues Regarding Hiring          *** None ***               P              03:00
      - -5927     04/21/2016    Dorner (Tactical) Incident Debrief /   CA-POST                    P              08:00
                                Critical Legal Issues                  2540-12514-15003

      - -5949     03/21/2016    Below 100                              *** None ***               P              01:00
      - -5949     03/21/2016    Court and Temporary Holding            CA-POST                    P              04:00
                                Facility                               6000-30780-15001

      - -5949     03/21/2016    Defensive Tactics / Ground Control   CA-POST                      P              05:00
                                                                     6000-29503-15003
   - -5920         02/26/2016    Advanced Threat Assessment          *** None ***                 P              16:00
   - -5893         01/25/2016    Trauma Training                     *** None ***                 P              04:00
   - -5893         01/25/2016    First Aid/ BBP                      CA-POST                      P              04:00
                                                                     6000-21771-15001
   - -5893         01/25/2016    PPD Animal Services                 *** None ***                 P              02:00
Totals For Training Completed in: 2016          Completed 25 of 25 Modules                                   158:30
*

Scheduled Training In:   2015
      TMS #       Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -5873     12/14/2015    Legislative Update 2016                CA-POST                    P             04:00
                                                                       9100-20010-15001




                                                                                               PPD001025
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 378 of 402

                                              Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                       Page 217 of 462 pages

    Person:                     Knight, Jason #B87-P69                                                   (Continued)

Scheduled Training In:   2015                                                                            (Continued)
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5867      11/02/2015    Department Firearms Qualifications   CA-POST                    P             02:00
                                                                      - -15
      - -5867      11/02/2015    Electronic Weapons Update (Taser)    CA-POST                    P              04:00
                                                                      6000-23093-15
      - -5867      11/02/2015    Arrest & Control PSP                 CA-POST                    P              04:00
                                                                      6000-29503-15
      - -5839      10/09/2015    Response to Criminal Mass            *** None ***               P              10:00
                                 Casualty Incidents
      -   -6158    09/01/2015    CLETS Access (Test)                 *** None ***                P              01:00
      -   -5812    07/13/2015    Stinger Spike Strips                *** None ***                P              03:00
      -   -5812    07/13/2015    Peer Support                        *** None ***                P              02:00
      -   -5812    07/13/2015    POST Pursuit Driving Update         *** None ***                P              01:00
      -   -5812    07/13/2015    Traffic Unit                        *** None ***                P              02:00
      -   -5812    07/13/2015    Branding                            *** None ***                P              02:00
      -   -5783    05/18/2015    Firearms (Psp)                      CA-POST                     P              10:30
                                                                     6000-29501-14004
   - -5773         05/07/2015    Assertive Supervision               CA-POST                     P              24:00
                                                                     9750-12100-14020
   - -5763         04/15/2015    Mobile ID Devices                   *** None ***                P              01:30
   - -5754         03/23/2015    CIU Advanced Officer Training       *** None ***                P              06:30
   - -5754         03/23/2015    Patrol Canine Training              *** None ***                P              03:00
   - -5695         01/26/2015    Human Trafficking                   CA-POST                     P              02:00
   - -5695         01/26/2015    CPR/AED/BBP                         CA-POST                     P              04:00
                                                                     6000-21771-14
   - -5695         01/26/2015    Jail Operations                     CA-POST                     P              04:00
                                                                     6000-30780-14
Totals For Training Completed in: 2015          Completed 19 of 19 Modules                                   90:30
*

Scheduled Training In:   2014
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5645      11/17/2014    Department Firearms Qualifications   *** None ***               P             02:00
      - -5645      11/17/2014    Taser Update & Qual                  *** None ***               P             01:30
      - -5645      11/17/2014    Defensive Tactics                    *** None ***               P             01:30
      - -5637      11/17/2014    Firearm (PSP)                        CA-POST                    P             05:00
                                                                      6000-29501-14003
      - -5629      10/17/2014    POST Driver Training Update -        *** None ***               P              04:00
                                 Simulator
      - -5585      09/25/2014    Crisis Intervention Training (CIT)   CA-POST                    P              38:00
                                                                      2010-20801-14001




                                                                                              PPD001026
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 379 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                        Page 218 of 462 pages

    Person:                     Knight, Jason #B87-P69                                                    (Continued)

Scheduled Training In:   2014                                                                             (Continued)
      TMS #        Ended         Subject                               Certification      Compl. Grade Score Tng. Time
      - -5599      09/22/2014    Chasing Cell Phones                   *** None ***               P             06:00
      - -5599      09/22/2014    Slow Speed Driving                    *** None ***               P             04:00
      - -5568      08/08/2014    New World Mobile Enterprise           *** None ***               P             04:00
                                 Training
      - -5552      07/28/2014    Active Shooter / Fire Rescue Task     *** None ***               P              10:00
                                 Force Training
      - -5534      05/26/2014    FIrearms Qualifications               *** None ***               P              10:00
                                 (rifle/pistol/less lethal)
      - -5497      03/10/2014    Pursuit Driving Update                *** None ***               P              01:00
      - -5497      03/10/2014    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-13002
   - -5497         03/10/2014    Hide it, Lock it or Lose it           *** None ***               P              01:00
   - -5497         03/10/2014    First Aid                             CA-POST                    P              04:00
                                                                       6000-21771-13002
   - -5464         01/27/2014    OIS Peer Support                      *** None ***               P              02:00
   - -5464         01/27/2014    OIS Investigations                    *** None ***               P              03:00
   - -5464         01/27/2014    Officer Involved Shootings            *** None ***               P              04:30
   - -5464         01/27/2014    Mothers with a Purpose                *** None ***               P              00:30
Totals For Training Completed in: 2014            Completed 19 of 19 Modules                                 106:00
*

Scheduled Training In:   2013
      TMS #        Ended         Subject                               Certification      Compl. Grade Score Tng. Time
      - -5356      06/21/2013    Active Shooter Update                 CA-POST                    P             10:00
      - -5356      06/20/2013    Arrest and Control (Psp)              CA-POST                    P             04:00
                                                                       6000-29503-12002
      - -5356      06/20/2013    Taser Update                          CA-POST                    P              04:00
                                                                       6000-23093-12001
      - -5356      06/20/2013    District Attorney Update              CA-POST                    P              02:00
      - -5356      06/19/2013    First Aid CPR AED Update              CA-POST                    P              05:00
                                                                       6000-21771-12002
      - -5356      06/19/2013    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-12002
      - -5345      05/13/2013    From 911 Call to Clearing the Call,   CA-POST                    P              04:00
                                 How Below 100 Saves Lives             1042-28389-12001

      - -5309      04/19/2013    Field Training Officer               CA-POST                     P              40:00
                                                                      2970-31725-12002
Totals For Training Completed in: 2013          Completed 8 of 8 Modules                                      73:00




                                                                                               PPD001027
                    Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 380 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                         Page 219 of 462 pages

    Person:                       Knight, Jason #B87-P69                                                   (Continued)

Scheduled Training In:     2012
      TMS #          Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5117        06/06/2012    Firearms (Psp)                       CA-POST                    P             04:00
                                                                        6000-29501-11001
      - -5117        06/06/2012    Calico Center Training               CA-POST                    P              02:00
                                                                        - -11
      - -5117        06/06/2012    Racial Profiling Update              CA-POST                    P              02:00
                                                                        6000-29000-11176
      - -5117        06/05/2012    First Aid CPR AED Update             CA-POST                    P              04:00
                                                                        6000-21771-11002
      - -5117        06/05/2012    Consolidated Records Information     CA-POST                    P              02:00
                                   Management System                    - -11

      - -5117        06/05/2012    Court & Temporary Holding Facility   CA-POST                    P              04:00
                                   Training                             6000-30780-11002

      - -5117        06/04/2012    Evoc Basic Skills Update            CA-POST                     P              08:00
                                                                       1010-21155-11060
   - -5135         04/27/2012    Traffic Collision Investigation Basic CA-POST                     P              40:00
                                                                       5590-33590-11006
   - -5101         02/23/2012    Cogent Mugshot System Training        *** None ***                P              04:00
Totals For Training Completed in: 2012           Completed 9 of 9 Modules                                      70:00
*

Scheduled Training In:     2011
      TMS #          Ended         Subject                            Certification        Compl. Grade Score Tng. Time
      - -4967        09/16/2011    Interview and Interrogation        CA-POST                      P             40:00
                                                                      9590-31445-1100
   - -4950         09/08/2011    Taser Update                         CA-POST                      P              04:00
                                                                      6000-23093-11001
   - -4950         09/08/2011    Arrest and Control (Psp)             CA-POST                      P              04:00
                                                                      6000-29503-11001
   - -4950         09/08/2011    LPFD Incident Command                CA-POST                      P              02:00
                                                                      - -11
   - -4950         09/07/2011    Pursuit Driving Update               CA-POST                      P              02:00
                                                                      6000-29000-11001
   - -4950         09/07/2011    First Aid                            CA-POST                      P              04:00
                                                                      6000-21771-11001
   - -4950         09/07/2011    Court & Temporary Holding Facility   CA-POST                      P              04:00
                                                                      6000-35780-11001
   - -4962         07/13/2011    Cantu Debrief                        *** None ***                 P              03:30
   - -4986         07/05/2011    Clets Less Than Full Access (Test)   *** None ***                 P              01:00
Totals For Training Completed in: 2011          Completed 9 of 9 Modules                                       64:30
    Totals For: Knight, Jason #B87-P69           Completed 148 of 148 Modules                               1,155:30




                                                                                                PPD001028
                     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 381 of 402

                                                  Pleasanton Police Department

                                             Individual Training Activity

05/27/2020                                                                                             Page 220 of 462 pages

    Person:                        Koumiss, Alex #B49-E31
      Personal
           Agency:                 Pleasanton Police Department
           ID #:                   B49-E31
      Employment
           Property                Value                                                  From                     Through
           Active Status:          Active                                                 09/08/1997           /   /
           Duty Status:            Full Duty                                              09/08/1997           /   /
           Time Status:            Full Time                                              09/08/1997           /   /
           Rank:                   Police Officer                                         09/08/1997           /   /
           Work Unit:              Patrol Bureau                                          09/08/1997           /   /
           Station:                Headquarters Station                                   09/08/1997           /   /
           Division:               Operations                                             09/08/1997           /   /
Scheduled Training In:      2020
      TMS #           Ended      Subject                              Certification        Compl. Grade Score Tng. Time
      - -6772         02/27/2020 Building Searches/High Risk          *** None ***                 P             04:00
                                 Stops/ARV
   - -6772         02/27/2020    Pursuit Driving Update               *** None ***                     P               02:00
   - -6772         02/27/2020    Human Trafficking                    *** None ***                     P               02:00
Totals For Training Completed in: 2020          Completed 3 of 3 Modules                                             08:00
*

Scheduled Training In:      2019
      TMS #           Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -6752         12/31/2019     AB 392 Use of Force Update           *** None ***             P             02:00
      - -6706         10/10/2019     Crisis Intervention Training (CIT)   *** None ***             P             10:00
                                     Update
      - -6684         08/01/2019     Reality Based De-escalation          *** None ***                 P               06:00
                                     Training
      - -6685         08/01/2019     Pursuit Driving Update               *** None ***                 P               02:00
      - -6684         08/01/2019     CIU Update & Incident Debrief        *** None ***                 P               04:00
      - -6665         06/13/2019     Less Lethal Training: Shotgun,       *** None ***                 P               04:00
                                     Taser and FN303
      - -6665         06/13/2019     Range Training and Department        *** None ***                 P               06:00
                                     Qualifications
      -   -6625       04/11/2019     Arrest and Control Training          *** None ***                 P               08:00
      -   -6625       04/11/2019     Peer Support                         *** None ***                 P               02:00
      -   -6623       03/08/2019     FN 303 Operator                      *** None ***                 P               02:00
      -   -6609       02/28/2019     First Aid/CPR/BBP/ATD                CA-POST                      P               06:00
                                                                          - -18
      - -6609         02/28/2019     Temporary Holding Facility           CA-POST                      P               04:00
                                                                          - -18
      - -6755         01/08/2019 Survival Mindset for Street Cops         *** None ***                 P               08:00
                                 and 1st Responders
Totals For Training Completed in: 2019         Completed 13 of 13 Modules                                            64:00




                                                                                                 PPD001055
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 382 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                          Page 221 of 462 pages

    Person:                      Koumiss, Alex #B49-E31                                                     (Continued)

Scheduled Training In:     2018
      TMS #         Ended          Subject                               Certification      Compl. Grade Score Tng. Time
      - -6571       12/20/2018     Range Training and Department         CA-POST                    P             04:00
                                   Qualifications                        - -18

      - -6553       12/06/2018     Range Training and Department         CA-POST                    P              10:00
                                   Qualifications                        - -18

      - -6551       12/02/2018     Pursuit Driving Update                CA-POST                    P              02:00
                                                                         - -18
      -   -6476     09/27/2018     Blue Courage                          *** None ***               P              10:00
      -   -6444     08/10/2018     Driver Training-Simulator             *** None ***               P              04:00
      -   -6433     07/16/2018     Active Threat                         *** None ***               P              10:00
      -   -6338     07/11/2018     Field Training Officer Update         CA-POST                    P              24:00
                                                                         2540-31715-19001
      - -6399       05/07/2018   Range Training and Department           *** None ***               P              10:00
                                 Qualifications
   - -6369         04/18/2018    2018 Legal Update                       *** None ***               P              08:00
   - -6374         04/12/2018    Crowd Control                           *** None ***               P              05:00
   - -6374         04/12/2018    Human Trafficking                       *** None ***               P              02:00
   - -6374         04/12/2018    Terrorism Liaison Officer               *** None ***               P              02:00
   - -6371         04/05/2018    Use It, Write It, Tell It (Use of Force *** None ***               P              08:00
                                 Report Writing)
   - -6346         02/23/2018    First Aid/CPR/BBP/ATD                   *** None ***               P              05:00
   - -6346         02/22/2018    Temporary Holding Facility              *** None ***               P              05:00
   - -6299         01/04/2018    Emotional Survival for Law              *** None ***               P              08:00
                                 Enforcement
Totals For Training Completed in: 2018            Completed 16 of 16 Modules                                   117:00
*

Scheduled Training In:     2017
      TMS #         Ended          Subject                               Certification      Compl. Grade Score Tng. Time
      - -6305       12/14/2017     Range Qualifications                  *** None ***               P             03:00
      - -6305       12/14/2017     Taser, Less Lethal and WRAP           *** None ***               P             03:00
      - -6305       12/14/2017     Defensive Tactics/Impact Weapons      *** None ***               P             04:00
      - -6262       09/18/2017     Active Threat                         *** None ***               P             06:00
      - -6262       09/18/2017     CIT Update                            *** None ***               P             04:00
      - -6210       07/24/2017     Human Trafficking                     *** None ***               P             03:00
      - -6210       07/24/2017     Traffic Enforcement Advanced          *** None ***               P             02:00
                                   Officer Training
      - -6210       07/24/2017     CIU Advanced Officer Training         *** None ***               P              05:00
      - -6206       06/30/2017     Firearms Transition Qualification     *** None ***               P              04:00
      - -6166       06/06/2017     FTO Adult Learning Techniques         CA-POST                    P              16:00
                                                                         9100-31722-16003




                                                                                                 PPD001056
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 383 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                       Page 222 of 462 pages

    Person:                     Koumiss, Alex #B49-E31                                                   (Continued)

Scheduled Training In:   2017                                                                            (Continued)
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -6202      05/15/2017    Monthly Departmental Training        *** None ***               P             10:00
      - -6165      04/27/2017    Principled Policing                  *** None ***               P             10:00
      - -6129      02/23/2017    First Aid/CPR Refresher              CA-POST                    P             06:00
                                                                      6000-21771-16002
      - -6129      02/23/2017    Court and Temporary Holding          CA-POST                    P              04:00
                                 Facility                             6000-30780-16002

Totals For Training Completed in: 2017         Completed 14 of 14 Modules                                    80:00
*

Scheduled Training In:   2016
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016    Preventing Workplace Harassment      *** None ***               P             02:00
      - -6033      10/28/2016    Evoc Basic Skills Update             CA-POST                    P             08:00
                                                                      1010-21155-16033
      - -6087      10/24/2016    Monthly Departmental Training        *** None ***               P              10:00
      - -6050      09/15/2016    Court & Temporary Holding Facility   CA-POST                    P              04:00
                                                                      6000-30780-16001
      -   -6049    08/30/2016    Crowd Control                        *** None ***               P              05:00
      -   -6049    08/29/2016    YCSU Presentation                    *** None ***               P              01:00
      -   -6049    08/29/2016    OIS Presentation                     *** None ***               P              05:00
      -   -6015    07/11/2016    Active Shooter                       *** None ***               P              10:00
      -   -5988    06/30/2016    POST Pursuit Driving Update          CA-POST                    P              02:00
                                                                      6000-29000-15001
      - -6001      06/22/2016    Law Enforcement Tactical Lifesaver   *** None ***               P              08:00
      - -5989      05/16/2016    Firearms (Psp)                       CA-POST                    P              10:00
                                                                      6000-29501-15001
      - -5989      05/16/2016    POST Pursuit Driving Update          CA-POST                    P              01:00
                                                                      6000-29000-15001
      - -5949      03/21/2016    Below 100                            *** None ***               P              01:00
      - -5949      03/21/2016    Court and Temporary Holding          CA-POST                    P              04:00
                                 Facility                             6000-30780-15001

      - -5949      03/21/2016    Defensive Tactics / Ground Control CA-POST                      P              05:00
                                                                    6000-29503-15003
   - -5894         02/25/2016    Trauma Training                    *** None ***                 P              04:00
   - -5894         02/25/2016    First Aid/BBP                      CA-POST                      P              04:00
                                                                    6000-21771-15002
   - -5894         02/25/2016    PPD Animal Services                *** None ***                 P              02:00
Totals For Training Completed in: 2016         Completed 18 of 18 Modules                                    86:00




                                                                                              PPD001057
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 384 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                       Page 223 of 462 pages

    Person:                     Koumiss, Alex #B49-E31                                                   (Continued)

Scheduled Training In:   2015
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5867      11/02/2015    Department Firearms Qualifications   CA-POST                    P             02:00
                                                                      - -15
      - -5867      11/02/2015    Electronic Weapons Update (Taser)    CA-POST                    P              04:00
                                                                      6000-23093-15
      - -5867      11/02/2015    Arrest & Control PSP                 CA-POST                    P              04:00
                                                                      6000-29503-15
      - -5843      09/25/2015    Field Training Officer               CA-POST                    P              40:00
                                                                      2540-31725-15001
      - -6158      09/01/2015    CLETS Access (Test)                  *** None ***               P              01:00
      - -5838      09/01/2015    Response to Criminal Mass            *** None ***               P              10:00
                                 Casualty Incidents
      -   -5812    07/13/2015    Stinger Spike Strips                *** None ***                P              03:00
      -   -5812    07/13/2015    Peer Support                        *** None ***                P              02:00
      -   -5812    07/13/2015    POST Pursuit Driving Update         *** None ***                P              01:00
      -   -5812    07/13/2015    Traffic Unit                        *** None ***                P              02:00
      -   -5812    07/13/2015    Branding                            *** None ***                P              02:00
      -   -5783    05/18/2015    Firearms (Psp)                      CA-POST                     P              10:30
                                                                     6000-29501-14004
   - -5754         03/23/2015    CIU Advanced Officer Training       *** None ***                P              06:30
   - -5754         03/23/2015    Patrol Canine Training              *** None ***                P              03:00
   - -5695         01/26/2015    Human Trafficking                   CA-POST                     P              02:00
   - -5695         01/26/2015    CPR/AED/BBP                         CA-POST                     P              04:00
                                                                     6000-21771-14
   - -5695         01/26/2015    Jail Operations                     CA-POST                     P              04:00
                                                                     6000-30780-14
Totals For Training Completed in: 2015          Completed 17 of 17 Modules                                  101:00
*

Scheduled Training In:   2014
      TMS #        Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5636      10/23/2014    Firearm (PSP)                        CA-POST                    P             05:00
                                                                      6000-29501-14001
      -   -5644    10/23/2014    Department Firearms Qualifications   *** None ***               P              02:00
      -   -5644    10/23/2014    Taser Update & Qual                  *** None ***               P              01:30
      -   -5644    10/23/2014    Defensive Tactics                    *** None ***               P              01:30
      -   -5627    10/16/2014    POST Driver Training Update -        *** None ***               P              04:00
                                 Simulator
      - -5599      09/22/2014    Chasing Cell Phones                  *** None ***               P              06:00
      - -5599      09/22/2014    Slow Speed Driving                   *** None ***               P              04:00
      - -5573      08/14/2014    LIDAR Operator                       CA-POST                    P              08:00
                                                                      1010-23320-14001




                                                                                              PPD001058
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 385 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                        Page 224 of 462 pages

    Person:                     Koumiss, Alex #B49-E31                                                    (Continued)

Scheduled Training In:   2014                                                                             (Continued)
      TMS #        Ended         Subject                              Certification       Compl. Grade Score Tng. Time
      - -5573      08/13/2014    Radar Operator                       CA-POST                     P             24:00
                                                                      1010-23300-14001
      - -5564      08/04/2014    New World Mobile Enterprise          *** None ***                P              04:00
                                 Training
      - -5552      07/28/2014    Active Shooter / Fire Rescue Task    *** None ***                P              10:00
                                 Force Training
      - -5540      06/19/2014    Crisis Intervention Training (CIT)   CA-POST                     P              38:00
                                                                      2010-20801-13005
      - -5534      05/26/2014    FIrearms Qualifications              *** None ***                P              10:00
                                 (rifle/pistol/less lethal)
      - -5498      04/10/2014    Pursuit Driving Update                *** None ***               P              01:00
      - -5498      04/10/2014    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-13002
   - -5498         04/10/2014    Hide it, Lock it or Lose it           *** None ***               P              01:00
   - -5498         04/10/2014    First Aid                             CA-POST                    P              04:00
                                                                       6000-21771-13002
   - -5466         02/20/2014    OIS Peer Support                      *** None ***               P              02:00
   - -5466         02/20/2014    OIS Investigations                    *** None ***               P              03:00
   - -5466         02/20/2014    Officer Involved Shootings            *** None ***               P              04:30
   - -5466         02/20/2014    Mothers with a Purpose                *** None ***               P              00:30
Totals For Training Completed in: 2014            Completed 21 of 21 Modules                                 138:00
*

Scheduled Training In:   2013
      TMS #        Ended         Subject                               Certification      Compl. Grade Score Tng. Time
      - -5357      06/25/2013    Arrest and Control (Psp)              CA-POST                    P             04:00
                                                                       6000-29503-12003
   - -5357         06/25/2013    District Attorney Update              CA-POST                    P              02:00
   - -5357         06/25/2013    Taser Update                          CA-POST                    P              04:00
                                                                       6000-23093-12002
   - -5357         06/24/2013    First Aid CPR AED Update              CA-POST                    P              05:00
                                                                       6000-21771-12003
   - -5357         06/24/2013    Court & Temporary Holding Facility    CA-POST                    P              04:00
                                                                       6000-30780-12003
   - -5357         06/22/2013    Active Shooter Update                 CA-POST                    P              10:00
Totals For Training Completed in: 2013           Completed 6 of 6 Modules                                     29:00




                                                                                               PPD001059
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 386 of 402

                                            Pleasanton Police Department

                                        Individual Training Activity

05/27/2020                                                                                       Page 225 of 462 pages

Person:                        Koumiss, Alex #B49-E31                                                    (Continued)

Scheduled Training In:   2011
   TMS #          Ended         Subject                               Certification      Compl. Grade Score Tng. Time
   - -4986        07/05/2011    Clets Less Than Full Access (Test)    *** None ***               P             01:00
   - -4935        06/14/2011    Electronic Weapons Update (Taser)     *** None ***               P             04:00
   - -4935        06/14/2011    LPFD Incident Command                 CA-POST                    P             02:00
                                                                      - -10
   - -4935         06/13/2011    Pursuit Driving Update               CA-POST                    P              02:00
                                                                      6000-29000-1000
   - -4935         06/13/2011    First Aid                            CA-POST                    P              04:00
                                                                      6000-21771-10002
   - -4935         06/13/2011    Arrest and Control (Psp)             CA-POST                    P              04:00
                                                                      6000-29503-10001
   - -4935         06/13/2011    Court & Temporary Holding Facility   CA-POST                    P              04:00
                                                                      6000-35780-10002
Totals For Training Completed in: 2011          Completed 7 of 7 Modules                                     21:00
Totals For: Koumiss, Alex #B49-E31            Completed 115 of 115 Modules                                  644:00




                                                                                              PPD001060
                   Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 387 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                           Page 284 of 462 pages

    Person:                  Middleton, Bradlee #C35-C00
      Personal
         Agency:                 Pleasanton Police Department
         ID #:                   C35-C00
      Employment
         Property                Value                                                  From                     Through
         Active Status:          Active                                                 08/12/2013           /   /
         Duty Status:            Full Duty                                              08/12/2013           /   /
         Time Status:            Full Time                                              08/12/2013           /   /
         Rank:                   Police Officer                                         08/12/2013           /   /
         Work Unit:              Patrol Bureau                                          08/12/2013           /   /
         Station:                Headquarters Station                                   08/12/2013           /   /
         Division:               Operations                                             08/12/2013           /   /
Scheduled Training In:    2020
      TMS #         Ended        Subject                                Certification    Compl. Grade Score Tng. Time
      - -6790       03/13/2020   Dual Purpose Motorcycle                *** None ***             P             80:00
      - -6777       02/14/2020   Traffic Collision Investigation        *** None ***             P             40:00
                                 Intermediate
   - -6771         01/27/2020    Building Searches/High Risk            *** None ***                 P               04:00
                                 Stops/ARV
   - -6771         01/27/2020    Pursuit Driving Update                 *** None ***                 P               02:00
   - -6771         01/27/2020    Human Trafficking                      *** None ***                 P               02:00
Totals For Training Completed in: 2020            Completed 5 of 5 Modules                                        128:00
*

Scheduled Training In:    2019
      TMS #         Ended          Subject                              Certification    Compl. Grade Score Tng. Time
      - -6752       12/31/2019     AB 392 Use of Force Update           *** None ***             P             02:00
      - -6745       12/18/2019     Advanced Roadside Impaired Driver    *** None ***             P             16:00
                                   Enforcement
      - -6746       11/21/2019     Gracie Survival Tactics              *** None ***                 P               05:00
      - -6746       11/21/2019     Range Training and Department        *** None ***                 P               05:00
                                   Qualifications
      - -6706       10/10/2019     Crisis Intervention Training (CIT)   *** None ***                 P               10:00
                                   Update
      - -6690       08/20/2019     Advanced Roadside Impaired Driver    *** None ***                 P               16:00
                                   Enforcement
      - -6684       08/01/2019     Reality Based De-escalation          *** None ***                 P               06:00
                                   Training
      - -6685       08/01/2019     Pursuit Driving Update               *** None ***                 P               02:00
      - -6684       08/01/2019     CIU Update & Incident Debrief        *** None ***                 P               04:00
      - -6665       06/13/2019     Less Lethal Training: Shotgun,       *** None ***                 P               04:00
                                   Taser and FN303




                                                                                               PPD001091
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 388 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                           Page 285 of 462 pages

    Person:                 Middleton, Bradlee #C35-C00                                                      (Continued)

Scheduled Training In:    2019                                                                               (Continued)
      TMS #        Ended          Subject                                 Certification      Compl. Grade Score Tng. Time
      - -6665      06/13/2019     Range Training and Department           *** None ***               P             06:00
                                  Qualifications
      - -6542      04/12/2019     Traffic Collision Investigation Basic
                                                                   *** None ***                      P              40:00
      - -6609      02/28/2019     First Aid/CPR/BBP/ATD            CA-POST                           P              06:00
                                                                   - -18
   - -6609         02/28/2019    Temporary Holding Facility        CA-POST                           P              04:00
                                                                   - -18
Totals For Training Completed in: 2019        Completed 14 of 14 Modules                                        126:00
*

Scheduled Training In:    2018
      TMS #        Ended          Subject                                 Certification      Compl. Grade Score Tng. Time
      - -6553      12/06/2018     Range Training and Department           CA-POST                    P             10:00
                                  Qualifications                          - -18

      - -6551      12/02/2018     Pursuit Driving Update               CA-POST                       P              02:00
                                                                       - -18
   - -6476         09/27/2018    Blue Courage                          *** None ***                  P              10:00
   - -6445         08/10/2018    Driver Training-Simulator             *** None ***                  P              04:00
Totals For Training Completed in: 2018          Completed  4 of 4 Modules                                        26:00
*

Scheduled Training In:    2017
      TMS #        Ended          Subject                                 Certification      Compl. Grade Score Tng. Time
      - -6297      11/13/2017     Range Qualifications                    *** None ***               P             03:00
      - -6297      11/13/2017     Taser, Less Lethal and WRAP             *** None ***               P             03:00
      - -6297      11/13/2017     Defensive Tactics/Impact Weapons        *** None ***               P             04:00
      - -6262      09/18/2017     Active Threat                           *** None ***               P             06:00
      - -6262      09/18/2017     CIT Update                              *** None ***               P             04:00
      - -6210      07/24/2017     Human Trafficking                       *** None ***               P             03:00
      - -6210      07/24/2017     Traffic Enforcement Advanced            *** None ***               P             02:00
                                  Officer Training
      -   -6210    07/24/2017     CIU Advanced Officer Training           *** None ***               P              05:00
      -   -6202    05/15/2017     Monthly Departmental Training           *** None ***               P              10:00
      -   -6164    03/20/2017     Principled Policing                     *** None ***               P              10:00
      -   -6128    01/23/2017     First Aid/CPR Refresher                 CA-POST                    P              06:00
                                                                          6000-21771-16001
      - -6128      01/23/2017     Court and Temporary Holding             CA-POST                    P              04:00
                                  Facility                                6000-30780-16001




                                                                                                  PPD001092
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 389 of 402

                                            Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                      Page 286 of 462 pages

    Person:                Middleton, Bradlee #C35-C00                                                  (Continued)

Scheduled Training In:   2017                                                                           (Continued)
      TMS #        Ended        Subject                            Certification        Compl. Grade Score Tng. Time
      - -6121      01/20/2017   Search Warrant - Patrol            CA-POST                      P             10:00
                                                                   2540-24261-16003
Totals For Training Completed in: 2017        Completed 13 of 13 Modules                                    70:00
*

Scheduled Training In:   2016
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016   Preventing Workplace Harassment      *** None ***               P             02:00
      - -6033      12/12/2016   Evoc Basic Skills Update             CA-POST                    P             08:00
                                                                     1010-21155-16052
      - -6087      10/24/2016   Monthly Departmental Training        *** None ***               P              10:00
      - -6033      09/16/2016   Evoc Basic Skills Update             CA-POST                    P              08:00
                                                                     1010-21155-16018
      -   -6049    08/30/2016   Crowd Control                        *** None ***               P              05:00
      -   -6049    08/29/2016   YCSU Presentation                    *** None ***               P              01:00
      -   -6049    08/29/2016   OIS Presentation                     *** None ***               P              05:00
      -   -6015    07/11/2016   Active Shooter                       *** None ***               P              10:00
      -   -5988    06/30/2016   POST Pursuit Driving Update          CA-POST                    P              02:00
                                                                     6000-29000-15001
      - -5989      05/16/2016   Firearms (Psp)                       CA-POST                    P              10:00
                                                                     6000-29501-15001
      - -5989      05/16/2016   POST Pursuit Driving Update          CA-POST                    P              01:00
                                                                     6000-29000-15001
      - -5950      04/21/2016   Below 100                            *** None ***               P              01:00
      - -5950      04/21/2016   Court and Temporary Holding          CA-POST                    P              04:00
                                Facility                             6000-30780-15002

      - -5950      04/21/2016   Defensive Tactics / Ground Control   CA-POST                    P              05:00
                                                                     6000-30780-15004
   - -5912         03/11/2016    Drug Influence - 11550              CA-POST                    P              24:00
                                                                     2310-22220-15005
   - -5894         02/25/2016    Trauma Training                     *** None ***               P              04:00
   - -5894         02/25/2016    First Aid/BBP                       CA-POST                    P              04:00
                                                                     6000-21771-15002
   - -5894         02/25/2016    PPD Animal Services                 *** None ***               P              02:00
   - -5896         02/11/2016    Crisis Intervention Training (CIT)  CA-POST                    P              38:00
                                                                     2010-20801-15005
Totals For Training Completed in: 2016          Completed 19 of 19 Modules                                 144:00




                                                                                             PPD001093
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 390 of 402

                                           Pleasanton Police Department

                                        Individual Training Activity

05/27/2020                                                                                      Page 287 of 462 pages

    Person:                Middleton, Bradlee #C35-C00                                                  (Continued)

Scheduled Training In:   2015
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -5868      12/03/2015   Department Firearms Qualifications   *** None ***               P             02:00
      - -5868      12/03/2015   Electronic Weapons Update (Taser)    CA-POST                    P             04:00
                                                                     6000-23093-15
      - -5868      12/03/2015   Arrest & Control PSP                 CA-POST                    P              04:00
                                                                     6000-29503-15
      - -6158      09/01/2015   CLETS Access (Test)                  *** None ***               P              01:00
      - -5838      09/01/2015   Response to Criminal Mass            *** None ***               P              10:00
                                Casualty Incidents
      -   -5813    08/13/2015   Stinger Spike Strips                 *** None ***               P              03:00
      -   -5813    08/13/2015   Peer Support                         *** None ***               P              02:00
      -   -5813    08/13/2015   POST Pursuit Driving Update          *** None ***               P              01:00
      -   -5813    08/13/2015   Traffic Unit                         *** None ***               P              02:00
      -   -5813    08/13/2015   Branding                             *** None ***               P              02:00
      -   -5784    06/18/2015   Firearms (Psp)                       CA-POST                    P              10:30
                                                                     6000-29501-14005
   - -5702         05/14/2015    LIDAR Operator                      CA-POST                    P              08:00
                                                                     1010-23320-14003
   - -5702         05/13/2015    Radar Operator                      CA-POST                    P              24:00
                                                                     1010-23300-14003
   - -5755         04/23/2015    CIU Advanced Officer Training       *** None ***               P              06:30
   - -5755         04/23/2015    Patrol Canine Training              *** None ***               P              03:00
   - -5696         02/26/2015    Human Trafficking                   *** None ***               P              02:00
   - -5696         02/26/2015    CPR/AED/BBP                         *** None ***               P              04:00
   - -5696         02/26/2015    Jail Operations                     *** None ***               P              04:00
Totals For Training Completed in: 2015          Completed 18 of 18 Modules                                  93:00
*

Scheduled Training In:   2014
      TMS #        Ended        Subject                              Certification      Compl. Grade Score Tng. Time
      - -5632      10/30/2014   POST Driver Training Update -        *** None ***               P             04:00
                                Simulator
      - -5636      10/23/2014   Firearm (PSP)                        CA-POST                    P              05:00
                                                                     6000-29501-14002
      -   -5644    10/23/2014   Department Firearms Qualifications   *** None ***               P              02:00
      -   -5644    10/23/2014   Taser Update & Qual                  *** None ***               P              01:30
      -   -5644    10/23/2014   Defensive Tactics                    *** None ***               P              01:30
      -   -5598    08/29/2014   Chasing Cell Phones                  *** None ***               P              06:00
      -   -5598    08/28/2014   Slow Speed Driving                   *** None ***               P              04:00
      -   -5574    08/22/2014   DUI Detection-Field Sobriety         CA-POST                    P              24:00
                                                                     1010-20290-14001




                                                                                             PPD001094
                    Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 391 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                         Page 288 of 462 pages

    Person:                  Middleton, Bradlee #C35-C00                                                   (Continued)

Scheduled Training In:     2014                                                                            (Continued)
      TMS #          Ended         Subject                              Certification      Compl. Grade Score Tng. Time
      - -5550        06/26/2014    Active Shooter / Fire Rescue Task    *** None ***               P             10:00
                                   Force Training
      - -5472        05/29/2014    Forensic Breath Alcohol Analysis     CA-POST                    P              04:00
                                                                        1010-20322-13006
      - -5522        05/21/2014    Museum of Tolerance                  CA-POST                    P              08:00
                                                                        4890-23272-13075
      - -5533        05/08/2014    FIrearms Qualifications              *** None ***               P              10:00
                                   (rifle/pistol/less lethal)
      - -5498        04/10/2014    Pursuit Driving Update              *** None ***                P              01:00
      - -5498        04/10/2014    Court & Temporary Holding Facility  CA-POST                     P              04:00
                                                                       6000-30780-13002
   - -5498         04/10/2014    Hide it, Lock it or Lose it           *** None ***                P              01:00
   - -5498         04/10/2014    First Aid                             CA-POST                     P              04:00
                                                                       6000-21771-13002
   - -5466         02/20/2014    OIS Peer Support                      *** None ***                P              02:00
   - -5466         02/20/2014    OIS Investigations                    *** None ***                P              03:00
   - -5466         02/20/2014    Officer Involved Shootings            *** None ***                P              04:30
   - -5466         02/20/2014    Mothers with a Purpose                *** None ***                P              00:30
   - -5457         02/04/2014    Basic Patrol Rifle                    CA-POST                     P              16:00
                                                                       2530-32075-13001
Totals For Training Completed in: 2014            Completed 21 of 21 Modules                                  116:00
*

Scheduled Training In:     2013
      TMS #          Ended       Subject                             Certification         Compl. Grade Score Tng. Time
      - -5371        08/17/2013  Active Shooter Update               *** None ***                  P             10:00
Totals For Training Completed in: 2013         Completed 1 of 1 Modules                                        10:00
    Totals For: Middleton, Bradlee #C35-C00      Completed 95 of 95 Modules                                   713:00




                                                                                                PPD001095
                     Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 392 of 402

                                                 Pleasanton Police Department

                                             Individual Training Activity

05/27/2020                                                                                                  Page 1 of 4 pages

    Person:                        Spiller, David #A69-S76
      Personal
           Agency:                 Pleasanton Police Department
           ID #:                   A69-S76
      Employment
           Property                Value                                                   From                  Through
           Active Status:          Inactive                                                08/05/2002         11/14/2019
           Duty Status:            Full Duty                                               08/05/2002         11/14/2019
           Time Status:            Full Time                                               08/05/2002         11/14/2019
           Rank:                   Chief Of Police                                         05/09/2011         11/14/2019
           Work Unit:              Chief of Police                                         05/09/2011         11/14/2019
           Station:                Headquarters Station                                    08/05/2002         11/14/2019
           Division:               Chief of Police                                         05/09/2011         11/14/2019
Scheduled Training In:      2019
      TMS #           Ended          Subject                            Certification       Compl. Grade Score Tng. Time
      - -6663         09/27/2019     CPCA Board Meeting                 *** None ***                P             16:00
      - -6667         08/22/2019     ADVANCE Conference                 *** None ***                P             20:00
      - -6664         06/03/2019     California for All: Emergency      *** None ***                P             08:00
                                     Management Preparedness Summit
      - -6622         05/15/2019     CPCA Board Meeting                 *** None ***                    P              16:00
      - -6575         01/24/2019     Executive Training Seminar         CA-POST                         P              24:00
                                                                        9180-11000-18010
      - -6517         01/16/2019     Law Enforcement Leadership         *** None ***                    P              16:00
                                     Symposium
Totals For Training Completed in: 2019             Completed 6 of 6 Modules                                        100:00
*

Scheduled Training In:      2018
      TMS #           Ended          Subject                            Certification       Compl. Grade Score Tng. Time
      - -6577         12/31/2018     Pursuit Driving Update             CA-POST                     P             02:00
                                                                        - -18
      - -6496         12/07/2018     CPCA Board Meeting                 *** None ***                    P              12:00
      - -6538         11/13/2018     New Legislation Targets Law        *** None ***                    P              08:00
                                     Enforcement
      - -6476         09/27/2018     Blue Courage                       *** None ***                    P              10:00
      - -6404         09/20/2018     Copswest                           *** None ***                    P              32:00
      - -6416         09/13/2018     Fbinaa California Chapter          *** None ***                    P              40:00
                                     Conference
      -   -6341       05/16/2018     CPCA Legislative Day               *** None ***                    P              08:00
      -   -6344       04/19/2018     CALEEDS                            *** None ***                    P              32:00
      -   -6312       03/22/2018     CPCA Training Symposium            *** None ***                    P              40:00
      -   -6309       01/18/2018     Executive Training Seminar         CA-POST                         P              32:00
                                                                        9180-11000-17006




                                                                                                  PPD001117
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 393 of 402

                                              Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                           Page 2 of 4 pages

    Person:                      Spiller, David #A69-S76                                                 (Continued)

Scheduled Training In:    2018                                                                           (Continued)
      TMS #        Ended          Subject                               Certification    Compl. Grade Score Tng. Time
      - -6310      01/18/2018     CPCA Board Meeting                    *** None ***             P             08:00
      - -6257      01/05/2018     Law Enforcement Leadership            *** None ***             P             16:00
                                  Symposium
      - -6308      01/03/2018     Police Officer Bill of Rights         *** None ***             P              04:00
                                  Workshop
Totals For Training Completed in: 2018           Completed 13 of 13 Modules                                 244:00
*

Scheduled Training In:    2017
      TMS #        Ended          Subject                             Certification      Compl. Grade Score Tng. Time
      - -6253      11/01/2017     Copswest                            *** None ***               P             24:00
      - -6249      09/15/2017     CPCA Board Meeting                  *** None ***               P             08:00
      - -6205      06/28/2017     Firearms Transition Qualification   *** None ***               P             04:00
      - -6183      06/09/2017     CPCA Board Meeting                  *** None ***               P             16:00
      - -6117      04/13/2017     CPCA Training Symposium             CA-POST                    P             36:00
                                                                      1137-10860-16003
   - -6164         03/20/2017    Principled Policing                  *** None ***               P              10:00
   - -6114         01/19/2017    Executive Training Seminar           *** None ***               P              24:00
   - -6051         01/06/2017    USF Law Enforcement Symposium        *** None ***               P              16:00
Totals For Training Completed in: 2017          Completed 8 of 8 Modules                                    138:00
*

Scheduled Training In:    2016
      TMS #        Ended         Subject                                Certification    Compl. Grade Score Tng. Time
      - -6076      10/06/2016    Copswest                               *** None ***             P             32:00
      - -6040      08/30/2016    IACP Critical Issues Forum             *** None ***             P             04:00
      - -6018      07/27/2016    Priority of Life Webinar               *** None ***             P             01:00
      - -6012      06/24/2016    Strategic Planning Workshop            *** None ***             P             16:00
      - -5994      06/07/2016    21st Century Policing Presentation     *** None ***             P             04:00
      - -5952      05/19/2016    Executive Development Seminar          *** None ***             P             32:00
      - -5959      04/13/2016    Police Chief Forum on Physical         *** None ***             P             04:00
                                 Fitness for Duty
   - -5906         03/17/2016    CPCA Training Symposium                *** None ***             P              36:00
   - -5879         01/21/2016    Executive Training Seminar             *** None ***             P              24:00
Totals For Training Completed in: 2016            Completed 9 of 9 Modules                                  153:00
*

Scheduled Training In:    2015
      TMS #        Ended          Subject                               Certification    Compl. Grade Score Tng. Time
      - -5782      10/27/2015     IACP 2015 Annual Conference           *** None ***             P             32:00
      - -5815      10/15/2015     Copswest                              *** None ***             P             24:00




                                                                                              PPD001118
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 394 of 402

                                             Pleasanton Police Department

                                         Individual Training Activity

05/27/2020                                                                                             Page 3 of 4 pages

    Person:                     Spiller, David #A69-S76                                                    (Continued)

Scheduled Training In:   2015                                                                              (Continued)
      TMS #        Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -5840      09/16/2015    CPCA Board Meeting                     *** None ***               P             08:00
      - -6158      09/01/2015    CLETS Access (Test)                    *** None ***               P             01:00
      - -5692      04/30/2015    CPCA Legislative Day                   *** None ***               P             10:00
      - -5727      03/11/2015    Law Enforcement Executive Summit       *** None ***               P             08:00
      - -5669      03/06/2015    Public Sector Employment Law           *** None ***               P             16:00
                                 Conference
      - -5687      02/26/2015    CPCA Training Symposium                *** None ***               P              32:00
      - -5686      01/23/2015    Executive Training Seminar             *** None ***               P              40:00
      - -5684      01/13/2015    Leading Change: Law Enforcement        *** None ***               P              13:00
                                 Technology Symposium
Totals For Training Completed in: 2015         Completed 10 of 10 Modules                                     184:00
*

Scheduled Training In:   2014
      TMS #        Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -5646      11/12/2014    Police Organizational Culture          *** None ***               P             04:30
                                 Demystified
      -   -5621    10/23/2014    Preventing Workplace Harassment        *** None ***               P              02:00
      -   -5608    10/22/2014    Social Media                           *** None ***               P              03:00
      -   -5546    10/08/2014    Copswest                               *** None ***               P              24:00
      -   -5619    10/08/2014    You Lie, You Die". . .                 *** None ***               P              01:00
      -   -5582    09/04/2014    Urban Shield Training Seminar          *** None ***               P              08:00
      -   -5560    07/09/2014    Top Mistakes Made in Law               *** None ***               P              01:00
                                 Enforcement Discipline
      - -5517      05/23/2014    Peer Support - Police Chief Survival   CA-POST                    P              16:00
                                 in the 21st Century                    1137-11020-13002

      - -5501      05/14/2014    CPCA Legislative Day                   *** None ***               P              10:00
      - -5434      02/27/2014    CPCA Training Symposium                *** None ***               P              32:00
      - -5447      01/24/2014    Executive Training Seminar             *** None ***               P              20:00
Totals For Training Completed in: 2014         Completed 11 of 11 Modules                                     121:30
*

Scheduled Training In:   2013
      TMS #        Ended         Subject                                Certification      Compl. Grade Score Tng. Time
      - -5416      10/25/2013    Urban Shield Training Seminar          *** None ***               P             08:00
      - -5358      06/28/2013    Tools for Tolerance Advanced           CA-POST                    P             24:00
                                 Leadership Development for             4890-23295-12001
                                 Command Staff

      - -5338      04/24/2013    Active Shooter Executive Law           *** None ***               P              16:00
                                 Enforcement Conference




                                                                                                PPD001119
                    Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 395 of 402

                                                Pleasanton Police Department

                                            Individual Training Activity

05/27/2020                                                                                              Page 4 of 4 pages

    Person:                        Spiller, David #A69-S76                                                  (Continued)

Scheduled Training In:      2013                                                                            (Continued)
      TMS #           Ended         Subject                                Certification    Compl. Grade Score Tng. Time
      - -5317         03/22/2013    Public Sector Employment Law           *** None ***             P             16:00
                                    Conference
      - -5290         02/28/2013    CPCA Training Symposium              *** None ***               P              32:00
      - -5258         01/25/2013    Executive Training Seminar           CA-POST                    P              40:00
                                                                         9180-11000-12008
Totals For Training Completed in: 2013             Completed 6 of 6 Modules                                    136:00
*

Scheduled Training In:      2012
      TMS #           Ended         Subject                                Certification    Compl. Grade Score Tng. Time
      - -5266         12/06/2012    Preventing Workplace Harassment        *** None ***             P             03:00
      - -5166         07/18/2012    Managing Emotions Under Pressure       *** None ***             P             07:30
                                    Workshop
      -   -5155       06/14/2012    Nena Annual Conference           *** None ***                   P              40:00
      -   -5108       03/28/2012    Cpoa Legislative Day             *** None ***                   P              12:00
      -   -5080       03/15/2012    Cpca Conference                  *** None ***                   P              40:00
      -   -5085       02/10/2012    Team Building Workshop           CA-POST                        P              24:00
                                                                     1183-50000-11001
   - -5030         01/20/2012    Executive Training Seminar          CA-POST                        P              32:00
                                                                     9180-11000-11010
Totals For Training Completed in: 2012         Completed 7 of 7 Modules                                        158:30
*

Scheduled Training In:      2011
      TMS #           Ended         Subject                           Certification         Compl. Grade Score Tng. Time
      - -5033         12/02/2011    S.L.I. Class 299 - Session 8      *** None ***                  P             03:00
      - -5012         10/20/2011    Criminal Intelligence for Executives
                                                                      CA-POST                       P             16:00
                                                                      9260-11140-11001
   - -4986         07/05/2011    Clets Less Than Full Access (Test)   *** None ***                  P              01:00
Totals For Training Completed in: 2011         Completed  3 of 3 Modules                                        20:00
    Totals For: Spiller, David #A69-S76            Completed 73 of 73 Modules                                1,255:00




                                                                                                 PPD001120
                   Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 396 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                            Page 431 of 462 pages

    Person:                      Trovao, Richard #B94-V33
      Personal
         Agency:                 Pleasanton Police Department
         ID #:                   B94-V33
      Employment
         Property                Value                                                   From                     Through
         Active Status:          Active                                                  06/04/2005           /   /
         Duty Status:            Full Duty                                               06/04/2005           /   /
         Time Status:            Full Time                                               06/04/2005           /   /
         Rank:                   Police Officer                                          06/04/2005           /   /
         Work Unit:              Patrol Bureau                                           06/04/2005           /   /
         Station:                Headquarters Station                                    06/04/2005           /   /
         Division:               Operations                                              06/04/2005           /   /
Scheduled Training In:    2020
      TMS #         Ended          Subject                               Certification    Compl. Grade Score Tng. Time
      - -6813       03/16/2020     First Aid/CPR/AED/BBP                 *** None ***             P             08:00
      - -6813       03/16/2020     Court and Temporary Holding           *** None ***             P             04:00
                                   Facility
      - -6785       02/06/2020     First Aid Cpr AED Instructor          *** None ***                 P               04:00
                                   Refresher
      - -6771       01/27/2020     Building Searches/High Risk           *** None ***                 P               04:00
                                   Stops/ARV
      - -6771       01/27/2020     Pursuit Driving Update                *** None ***                 P               02:00
      - -6771       01/27/2020     Human Trafficking                     *** None ***                 P               02:00
      - -6753       01/07/2020     Mindfulness & Resiliency for Public   *** None ***                 P               16:00
                                   Safety
Totals For Training Completed in: 2020           Completed 7 of 7 Modules                                           40:00
*

Scheduled Training In:    2019
      TMS #         Ended          Subject                               Certification    Compl. Grade Score Tng. Time
      - -6752       12/31/2019     AB 392 Use of Force Update            *** None ***             P             02:00
      - -6742       12/04/2019     Law Enforcement Family Resiliency     *** None ***             P             08:00
                                   Conference
      - -6746       11/21/2019     Gracie Survival Tactics               *** None ***                 P               05:00
      - -6746       11/21/2019     Range Training and Department         *** None ***                 P               05:00
                                   Qualifications
      - -6706       10/10/2019     Crisis Intervention Training (CIT)    *** None ***                 P               10:00
                                   Update
      - -6703       09/11/2019     De-escalation: The Science of         *** None ***                 P               08:00
                                   Using Mindful Breathing
      - -6684       08/01/2019     Reality Based De-escalation           *** None ***                 P               06:00
                                   Training
      - -6685       08/01/2019     Pursuit Driving Update                *** None ***                 P               02:00




                                                                                                PPD001125
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 397 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                      Page 432 of 462 pages

    Person:                     Trovao, Richard #B94-V33                                                (Continued)

Scheduled Training In:   2019                                                                           (Continued)
      TMS #        Ended          Subject                               Certification   Compl. Grade Score Tng. Time
      - -6684      08/01/2019     CIU Update & Incident Debrief         *** None ***            P             04:00
      - -6665      06/13/2019     Less Lethal Training: Shotgun,        *** None ***            P             04:00
                                  Taser and FN303
      - -6665      06/13/2019     Range Training and Department         *** None ***            P              06:00
                                  Qualifications
      - -6613      03/11/2019     Arrest and Control Training       CA-POST                     P              08:00
                                                                    - -18
   - -6613         03/11/2019    Peer Support                       CA-POST                     P              02:00
                                                                    - -18
   - -6592         01/29/2019    First Aid/CPR/BBP/ATD              CA-POST                     P              06:00
                                                                    - -18
   - -6592         01/28/2019    Temporary Holding Facility         CA-POST                     P              04:00
                                                                    - -18
Totals For Training Completed in: 2019         Completed 15 of 15 Modules                                   80:00
*

Scheduled Training In:   2018
      TMS #        Ended          Subject                               Certification   Compl. Grade Score Tng. Time
      - -6547      11/28/2018     Pursuit Driving Update                CA-POST                 P             02:00
                                                                        - -18
      - -6516      10/22/2018     Range Training and Department         CA-POST                 P              10:00
                                  Qualifications                        - -18

      - -6400      10/19/2018    Public Safety Peer Support          *** None ***               P              32:00
                                 Association Conference
   - -6475         08/27/2018    Blue Courage                        *** None ***               P              10:00
   - -6444         08/10/2018    Driver Training-Simulator           *** None ***               P              04:00
   - -6433         07/16/2018    Active Threat                       *** None ***               P              10:00
   - -6399         05/07/2018    Range Training and Department       *** None ***               P              10:00
                                 Qualifications
   - -6358         03/13/2018    Crowd Control                       *** None ***               P              05:00
   - -6358         03/12/2018    Human Trafficking                   *** None ***               P              02:00
   - -6358         03/12/2018    Terrorism Liaison Officer           *** None ***               P              02:00
   - -6328         01/22/2018    First Aid/CPR/BBP/ATD               *** None ***               P              06:00
   - -6328         01/22/2018    Temporary Holding Facility          *** None ***               P              04:00
Totals For Training Completed in: 2018          Completed 12 of 12 Modules                                  97:00
*

Scheduled Training In:   2017
      TMS #        Ended          Subject                               Certification   Compl. Grade Score Tng. Time
      - -6278      11/30/2017     Critical Incident Stress Management   *** None ***            P             32:00




                                                                                             PPD001126
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 398 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                        Page 433 of 462 pages

    Person:                     Trovao, Richard #B94-V33                                                  (Continued)

Scheduled Training In:   2017                                                                             (Continued)
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -6297      11/13/2017     Range Qualifications                 *** None ***               P             03:00
      - -6297      11/13/2017     Taser, Less Lethal and WRAP          *** None ***               P             03:00
      - -6297      11/13/2017     Defensive Tactics/Impact Weapons     *** None ***               P             04:00
      - -6262      09/18/2017     Active Threat                        *** None ***               P             06:00
      - -6262      09/18/2017     CIT Update                           *** None ***               P             04:00
      - -6210      07/24/2017     Human Trafficking                    *** None ***               P             03:00
      - -6210      07/24/2017     Traffic Enforcement Advanced         *** None ***               P             02:00
                                  Officer Training
      -   -6210    07/24/2017     CIU Advanced Officer Training        *** None ***               P              05:00
      -   -6206    06/30/2017     Firearms Transition Qualification    *** None ***               P              04:00
      -   -6202    05/15/2017     Monthly Departmental Training        *** None ***               P              10:00
      -   -6164    03/20/2017     Principled Policing                  *** None ***               P              10:00
      -   -6143    03/01/2017     Explorer Program Advisor             *** None ***               P              08:00
      -   -6124    02/07/2017     First Aid Instructor Transition      CA-POST                    P              08:00
                                                                       1179-21799-16011
      - -6128      01/23/2017     First Aid/CPR Refresher              CA-POST                    P              06:00
                                                                       6000-21771-16001
      - -6128      01/23/2017     Court and Temporary Holding          CA-POST                    P              04:00
                                  Facility                             6000-30780-16001

Totals For Training Completed in: 2017          Completed 16 of 16 Modules                                   112:00
*

Scheduled Training In:   2016
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -6157      12/16/2016     Preventing Workplace Harassment      *** None ***               P             02:00
      - -6087      10/24/2016     Monthly Departmental Training        *** None ***               P             10:00
      - -6050      09/15/2016     Court & Temporary Holding Facility   CA-POST                    P             04:00
                                                                       6000-30780-16001
      -   -6049    08/30/2016     Crowd Control                        *** None ***               P              05:00
      -   -6049    08/29/2016     YCSU Presentation                    *** None ***               P              01:00
      -   -6049    08/29/2016     OIS Presentation                     *** None ***               P              05:00
      -   -6016    08/11/2016     Active Shooter                       *** None ***               P              10:00
      -   -6033    07/28/2016     Evoc Basic Skills Update             CA-POST                    P              08:00
                                                                       1010-21155-16010
      - -5988      06/30/2016     POST Pursuit Driving Update          CA-POST                    P              02:00
                                                                       6000-29000-15001
      - -5990      06/16/2016     Firearms (Psp)                       CA-POST                    P              10:00
                                                                       6000-29501-15002
      - -5990      06/16/2016     POST Pursuit Driving Update          CA-POST                    P              01:00
                                                                       6000-29000-15002




                                                                                               PPD001127
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 399 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                        Page 434 of 462 pages

    Person:                     Trovao, Richard #B94-V33                                                  (Continued)

Scheduled Training In:   2016                                                                             (Continued)
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5949      03/21/2016     Below 100                            *** None ***               P             01:00
      - -5949      03/21/2016     Court and Temporary Holding          CA-POST                    P             04:00
                                  Facility                             6000-30780-15001

      - -5949      03/21/2016     Defensive Tactics / Ground Control CA-POST                      P              05:00
                                                                     6000-29503-15003
   - -5897         03/10/2016    Crisis Intervention Training (CIT)  CA-POST                      P              38:00
                                                                     2010-20801-15006
   - -5893         01/25/2016    Trauma Training                     *** None ***                 P              04:00
   - -5893         01/25/2016    First Aid/ BBP                      CA-POST                      P              04:00
                                                                     6000-21771-15001
   - -5893         01/25/2016    PPD Animal Services                 *** None ***                 P              02:00
Totals For Training Completed in: 2016          Completed 18 of 18 Modules                                   116:00
*

Scheduled Training In:   2015
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5868      12/03/2015     Department Firearms Qualifications   *** None ***               P             02:00
      - -5868      12/03/2015     Electronic Weapons Update (Taser)    CA-POST                    P             04:00
                                                                       6000-23093-15
      - -5868      12/03/2015     Arrest & Control PSP                 CA-POST                    P              04:00
                                                                       6000-29503-15
      - -6158      09/01/2015     CLETS Access (Test)                  *** None ***               P              01:00
      - -5838      09/01/2015     Response to Criminal Mass            *** None ***               P              10:00
                                  Casualty Incidents
      -   -5813    08/13/2015     Stinger Spike Strips               *** None ***                 P              03:00
      -   -5813    08/13/2015     Peer Support                       *** None ***                 P              02:00
      -   -5813    08/13/2015     POST Pursuit Driving Update        *** None ***                 P              01:00
      -   -5813    08/13/2015     Traffic Unit                       *** None ***                 P              02:00
      -   -5813    08/13/2015     Branding                           *** None ***                 P              02:00
      -   -5784    06/18/2015     Firearms (Psp)                     CA-POST                      P              10:30
                                                                     6000-29501-14005
   - -5754         03/23/2015    CIU Advanced Officer Training       *** None ***                 P              06:30
   - -5754         03/23/2015    Patrol Canine Training              *** None ***                 P              03:00
   - -5695         01/26/2015    Human Trafficking                   CA-POST                      P              02:00
   - -5695         01/26/2015    CPR/AED/BBP                         CA-POST                      P              04:00
                                                                     6000-21771-14
   - -5695         01/26/2015    Jail Operations                     CA-POST                      P              04:00
                                                                     6000-30780-14
Totals For Training Completed in: 2015          Completed 16 of 16 Modules                                    61:00




                                                                                               PPD001128
                  Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 400 of 402

                                               Pleasanton Police Department

                                           Individual Training Activity

05/27/2020                                                                                        Page 435 of 462 pages

    Person:                     Trovao, Richard #B94-V33                                                  (Continued)

Scheduled Training In:   2014
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5645      11/17/2014     Department Firearms Qualifications   *** None ***               P             02:00
      - -5645      11/17/2014     Taser Update & Qual                  *** None ***               P             01:30
      - -5645      11/17/2014     Defensive Tactics                    *** None ***               P             01:30
      - -5637      11/17/2014     Firearm (PSP)                        CA-POST                    P             05:00
                                                                       6000-29501-14003
      - -5631      10/30/2014     POST Driver Training Update -        *** None ***               P              04:00
                                  Simulator
      - -5599      09/22/2014     Chasing Cell Phones                  *** None ***               P              06:00
      - -5599      09/22/2014     Slow Speed Driving                   *** None ***               P              04:00
      - -5566      08/07/2014     New World Mobile Enterprise          *** None ***               P              04:00
                                  Training
      - -5552      07/28/2014     Active Shooter / Fire Rescue Task    *** None ***               P              10:00
                                  Force Training
      - -5534      05/26/2014     FIrearms Qualifications              *** None ***               P              10:00
                                  (rifle/pistol/less lethal)
      - -5497      03/10/2014     Pursuit Driving Update               *** None ***               P              01:00
      - -5497      03/10/2014     Court & Temporary Holding Facility   CA-POST                    P              04:00
                                                                       6000-30780-13002
      - -5497      03/10/2014     Hide it, Lock it or Lose it          *** None ***               P              01:00
      - -5497      03/10/2014     First Aid                            CA-POST                    P              04:00
                                                                       6000-21771-13002
      -   -5464    01/27/2014    OIS Peer Support                      *** None ***               P              02:00
      -   -5464    01/27/2014    OIS Investigations                    *** None ***               P              03:00
      -   -5464    01/27/2014    Officer Involved Shootings            *** None ***               P              04:30
      -   -5464    01/27/2014    Mothers with a Purpose                *** None ***               P              00:30
      -   -5450    01/17/2014    Emotional Survival for Law            *** None ***               P              08:00
                                 Enforcement
Totals For Training Completed in: 2014          Completed 19 of 19 Modules                                    76:00
*

Scheduled Training In:   2013
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5371      08/17/2013     Active Shooter Update                CA-POST                    P             10:00
                                                                       - -13
      - -5371      08/16/2013     Arrest and Control (Psp)             CA-POST                    P              04:00
                                                                       6000-29503-13001
      - -5371      08/16/2013     District Attorney Update             CA-POST                    P              02:00
                                                                       - -13
      - -5371      08/16/2013     Taser Update                         CA-POST                    P              04:00
                                                                       6000-23093-13001




                                                                                               PPD001129
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 401 of 402

                                              Pleasanton Police Department

                                          Individual Training Activity

05/27/2020                                                                                        Page 436 of 462 pages

    Person:                     Trovao, Richard #B94-V33                                                  (Continued)

Scheduled Training In:   2013                                                                             (Continued)
      TMS #        Ended          Subject                             Certification       Compl. Grade Score Tng. Time
      - -5371      08/15/2013     First Aid CPR AED Update            CA-POST                     P             05:00
                                                                      6000-21771-13001
   - -5371         08/15/2013    Court & Temporary Holding Facility   CA-POST                     P              04:00
                                                                      6000-30780-13001
   - -5355         05/31/2013    First Aid Cpr AED Instructor         *** None ***                P              08:00
Totals For Training Completed in: 2013          Completed 7 of 7 Modules                                      37:00
*

Scheduled Training In:   2012
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -5195      11/13/2012     Evoc Basic Skills Update             CA-POST                    P             08:00
                                                                       1010-21155-12024
      - -5242      11/02/2012     Cyber Bullying Prevention            CA-POST                    P              08:00
                                                                       2750-30553-12001
      - -5203      09/21/2012     Law Enforcement Explorer Advisor     *** None ***               P              12:00
                                  Training
      - -5216      09/18/2012     Firearms (Psp)                       CA-POST                    P              06:00
                                                                       6000-29501-12001
      - -5216      09/18/2012     Calico Center Training               CA-POST                    P              02:00
      - -5216      09/18/2012     Racial Profiling Update              CA-POST                    P              02:00
                                                                       6000-29000-12176
      - -5216      09/17/2012     First Aid CPR AED Update             CA-POST                    P              04:00
                                                                       6000-21771-12001
      - -5216      09/17/2012     Consolidated Records Information     CA-POST                    P              02:00
                                  Management System
      - -5216      09/17/2012     Court & Temporary Holding Facility   CA-POST                    P              04:00
                                  Training                             6000-30780-12001

      - -5213      09/14/2012    Confronting School Violence        *** None ***                  P              04:00
      - -5104      02/27/2012    Cogent Mugshot System Training     *** None ***                  P              04:00
Totals For Training Completed in: 2012         Completed 11 of 11 Modules                                     56:00
*

Scheduled Training In:   2011
      TMS #        Ended          Subject                              Certification      Compl. Grade Score Tng. Time
      - -4954      08/18/2011     DARE Training Seminar                *** None ***               P             24:00
      - -4986      07/05/2011     Clets Less Than Full Access (Test)   *** None ***               P             01:00
      - -4935      06/14/2011     Arrest and Control (Psp)             CA-POST                    P             04:00
                                                                       6000-29503-10002
      - -4935      06/14/2011     Electronic Weapons Update (Taser)    CA-POST                    P              04:00
                                                                       6000-23093-10002




                                                                                               PPD001130
                 Case 3:19-cv-04593-LB Document 73-1 Filed 03/04/21 Page 402 of 402

                                               Pleasanton Police Department

                                             Individual Training Activity

05/27/2020                                                                                       Page 437 of 462 pages

Person:                        Trovao, Richard #B94-V33                                                  (Continued)

Scheduled Training In:   2011                                                                            (Continued)
   TMS #          Ended          Subject                              Certification      Compl. Grade Score Tng. Time
   - -4935        06/14/2011     LPFD Incident Command                CA-POST                    P             02:00
                                                                      - -10
   - -4935        06/13/2011     Pursuit Driving Update               CA-POST                    P              02:00
                                                                      6000-29000-1000
   - -4935        06/13/2011     First Aid                            CA-POST                    P              04:00
                                                                      6000-21771-10002
   - -4935        06/13/2011     Court & Temporary Holding Facility   CA-POST                    P              04:00
                                                                      6000-35780-10002
Totals For Training Completed in: 2011           Completed 8 of 8 Modules                                    45:00
Totals For: Trovao, Richard #B94-V33             Completed 129 of 129 Modules                               720:00




                                                                                              PPD001131
